Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

among

 

HUNTSMAN INTERNATIONAL LLC,

 

as the Borrower,

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent,

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Lead Arranger and Joint Book Runner,

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Co-Syndication Agent, Joint Lead Arranger and Joint Book Runner,

 

CREDIT SUISSE,

 

as Co-Syndication Agent and Joint Book Runner

 

and

 

VARIOUS LENDING INSTITUTIONS,

 

as Lenders

 

Dated as of August 16, 2005

 

 

with

 

JPMORGAN SECURITIES INC.,

UBS SECURITIES INC. and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Documentation Agents

 

and

 

LEHMAN COMMERCIAL PAPER INC.,

THE BANK OF NOVA SCOTIA and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Senior Managing Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.1

Definitions

 

 

 

 

1.2 [a05-15068_1ex10d1.htm#a1_2AccountingTermsFinancialState_095109]

Accounting Terms; Financial Statements
[a05-15068_1ex10d1.htm#a1_2AccountingTermsFinancialState_095109]

 

 

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT [a05-15068_1ex10d1.htm#Articleii_094254]

 

 

 

2.1 [a05-15068_1ex10d1.htm#a2_1TheCommitments_094256]

The Commitments [a05-15068_1ex10d1.htm#a2_1TheCommitments_094256]

 

 

 

 

2.2 [a05-15068_1ex10d1.htm#a2_2Notes_094300]

Notes [a05-15068_1ex10d1.htm#a2_2Notes_094300]

 

 

 

 

2.3 [a05-15068_1ex10d1.htm#a2_3MinimumAmountOfEachBorrowingM_094301]

Minimum Amount of Each Borrowing; Maximum Number of Borrowings
[a05-15068_1ex10d1.htm#a2_3MinimumAmountOfEachBorrowingM_094301]

 

 

 

 

2.4 [a05-15068_1ex10d1.htm#a2_4InterestRateOptions_094302]

Interest Rate Options [a05-15068_1ex10d1.htm#a2_4InterestRateOptions_094302]

 

 

 

 

2.5 [a05-15068_1ex10d1.htm#a2_5NoticeOfBorrowing_094305]

Notice of Borrowing [a05-15068_1ex10d1.htm#a2_5NoticeOfBorrowing_094305]

 

 

 

 

2.6 [a05-15068_1ex10d1.htm#a2_6ConversionOrContinuation_094306]

Conversion or Continuation
[a05-15068_1ex10d1.htm#a2_6ConversionOrContinuation_094306]

 

 

 

 

2.7 [a05-15068_1ex10d1.htm#a2_7DisbursementOfFunds_094310]

Disbursement of Funds [a05-15068_1ex10d1.htm#a2_7DisbursementOfFunds_094310]

 

 

 

 

2.8 [a05-15068_1ex10d1.htm#a2_8ProRataBorrowings_094312]

Pro Rata Borrowings [a05-15068_1ex10d1.htm#a2_8ProRataBorrowings_094312]

 

 

 

 

2.9 [a05-15068_1ex10d1.htm#a2_9AmountAndTermsOfLettersOfCred_094312]

Amount and Terms of Letters of Credit
[a05-15068_1ex10d1.htm#a2_9AmountAndTermsOfLettersOfCred_094312]

 

 

 

 

ARTICLE III INTEREST AND FEES [a05-15068_1ex10d1.htm#Articleiii_094321]

 

 

 

3.1 [a05-15068_1ex10d1.htm#a3_1Interest_094322]

Interest [a05-15068_1ex10d1.htm#a3_1Interest_094322]

 

 

 

 

3.2 [a05-15068_1ex10d1.htm#a3_2Fees_094325]

Fees [a05-15068_1ex10d1.htm#a3_2Fees_094325]

 

 

 

 

3.3 [a05-15068_1ex10d1.htm#a3_3ComputationOfInterestAndFees_094326]

Computation of Interest and Fees
[a05-15068_1ex10d1.htm#a3_3ComputationOfInterestAndFees_094326]

 

 

 

 

3.4 [a05-15068_1ex10d1.htm#a3_4InterestPeriods_094327]

Interest Periods [a05-15068_1ex10d1.htm#a3_4InterestPeriods_094327]

 

 

 

 

3.5 [a05-15068_1ex10d1.htm#a3_5CompensationForFundingLosses_094330]

Compensation for Funding Losses
[a05-15068_1ex10d1.htm#a3_5CompensationForFundingLosses_094330]

 

 

 

 

3.6 [a05-15068_1ex10d1.htm#a3_6IncreasedCostsIllegalityEtc__094403]

Increased Costs, Illegality, Etc.
[a05-15068_1ex10d1.htm#a3_6IncreasedCostsIllegalityEtc__094403]

 

 

 

 

3.7 [a05-15068_1ex10d1.htm#a3_7ReplacementOfAffectedLenders_094406]

Replacement of Affected Lenders
[a05-15068_1ex10d1.htm#a3_7ReplacementOfAffectedLenders_094406]

 

 

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS
[a05-15068_1ex10d1.htm#Articleiv_094410]

 

 

 

4.1 [a05-15068_1ex10d1.htm#a4_1VoluntaryReductionOfCommitmen_094412]

Voluntary Reduction of Commitments
[a05-15068_1ex10d1.htm#a4_1VoluntaryReductionOfCommitmen_094412]

 

 

 

 

4.2 [a05-15068_1ex10d1.htm#a4_2MandatoryReductionsOfCommitme_094416]

Mandatory Reductions of Commitments
[a05-15068_1ex10d1.htm#a4_2MandatoryReductionsOfCommitme_094416]

 

 

 

 

4.3 [a05-15068_1ex10d1.htm#a4_3VoluntaryPrepayments_094417]

Voluntary Prepayments [a05-15068_1ex10d1.htm#a4_3VoluntaryPrepayments_094417]

 

 

 

 

4.4 [a05-15068_1ex10d1.htm#a4_4MandatoryPrepayments_094419]

Mandatory Prepayments [a05-15068_1ex10d1.htm#a4_4MandatoryPrepayments_094419]

 

 

 

 

4.5 [a05-15068_1ex10d1.htm#a4_5ApplicationOfPrepayments__094425]

Application of Prepayments
[a05-15068_1ex10d1.htm#a4_5ApplicationOfPrepayments__094425]

 

 

 

 

4.6 [a05-15068_1ex10d1.htm#a4_6MethodAndPlaceOfPayment_094427]

Method and Place of Payment
[a05-15068_1ex10d1.htm#a4_6MethodAndPlaceOfPayment_094427]

 

 

 

 

4.7 [a05-15068_1ex10d1.htm#a4_7NetPayments_094429]

Net Payments [a05-15068_1ex10d1.htm#a4_7NetPayments_094429]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS OF CREDIT [a05-15068_1ex10d1.htm#Articlev_094433]

 

 

 

5.1 [a05-15068_1ex10d1.htm#a5_1ConditionsPrecedentToTheIniti_094442]

Conditions Precedent to the Initial Borrowing
[a05-15068_1ex10d1.htm#a5_1ConditionsPrecedentToTheIniti_094442]

 

 

 

 

5.2 [a05-15068_1ex10d1.htm#a5_2ConditionsPrecedentToAllCredi_094450]

Conditions Precedent to All Credit Events
[a05-15068_1ex10d1.htm#a5_2ConditionsPrecedentToAllCredi_094450]

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES
[a05-15068_1ex10d1.htm#Articlevi_094454]

 

 

 

6.1 [a05-15068_1ex10d1.htm#a6_1CorporateStatus_094456]

Corporate Status [a05-15068_1ex10d1.htm#a6_1CorporateStatus_094456]

 

 

 

 

6.2 [a05-15068_1ex10d1.htm#a6_2CorporatePowerAndAuthority_094457]

Corporate Power and Authority
[a05-15068_1ex10d1.htm#a6_2CorporatePowerAndAuthority_094457]

 

 

 

 

6.3 [a05-15068_1ex10d1.htm#a6_3NoViolation_094459]

No Violation [a05-15068_1ex10d1.htm#a6_3NoViolation_094459]

 

 

 

 

6.4 [a05-15068_1ex10d1.htm#a6_4GovernmentalAndOtherApprovals_094502]

Governmental and Other Approvals
[a05-15068_1ex10d1.htm#a6_4GovernmentalAndOtherApprovals_094502]

 

 

 

 

6.5 [a05-15068_1ex10d1.htm#a6_5FinancialStatementsFinancialC_094504]

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc. [a05-15068_1ex10d1.htm#a6_5FinancialStatementsFinancialC_094504]

 

 

 

 

6.6 [a05-15068_1ex10d1.htm#a6_6Litigation_094519]

Litigation [a05-15068_1ex10d1.htm#a6_6Litigation_094519]

 

 

 

 

6.7 [a05-15068_1ex10d1.htm#a6_7Disclosure_094520]

Disclosure [a05-15068_1ex10d1.htm#a6_7Disclosure_094520]

 

 

 

 

6.8 [a05-15068_1ex10d1.htm#a6_8UseOfProceedsMarginRegulation_094522]

Use of Proceeds; Margin Regulations
[a05-15068_1ex10d1.htm#a6_8UseOfProceedsMarginRegulation_094522]

 

 

 

 

6.9 [a05-15068_1ex10d1.htm#a6_9TaxReturnsAndPayments_094524]

Tax Returns and Payments
[a05-15068_1ex10d1.htm#a6_9TaxReturnsAndPayments_094524]

 

 

 

 

6.10 [a05-15068_1ex10d1.htm#a6_10ComplianceWithErisa_094525]

Compliance With ERISA [a05-15068_1ex10d1.htm#a6_10ComplianceWithErisa_094525]

 

 

 

 

6.11 [a05-15068_1ex10d1.htm#a6_11OwnershipOfProperty_094528]

Ownership of Property [a05-15068_1ex10d1.htm#a6_11OwnershipOfProperty_094528]

 

 

 

 

6.12 [a05-15068_1ex10d1.htm#a6_12CapitalizationOfTheBorrower_094532]

Capitalization of the Borrower
[a05-15068_1ex10d1.htm#a6_12CapitalizationOfTheBorrower_094532]

 

 

 

 

6.13 [a05-15068_1ex10d1.htm#a6_13Subsidiaries_094534]

Subsidiaries [a05-15068_1ex10d1.htm#a6_13Subsidiaries_094534]

 

 

 

 

6.14 [a05-15068_1ex10d1.htm#a6_14ComplianceWithLawEtc__094536]

Compliance With Law, Etc.
[a05-15068_1ex10d1.htm#a6_14ComplianceWithLawEtc__094536]

 

 

 

 

6.15 [a05-15068_1ex10d1.htm#a6_15InvestmentCompanyAct_094537]

Investment Company Act [a05-15068_1ex10d1.htm#a6_15InvestmentCompanyAct_094537]

 

 

 

 

6.16 [a05-15068_1ex10d1.htm#a6_16PublicUtilityHoldingCompanyA_094539]

Public Utility Holding Company Act
[a05-15068_1ex10d1.htm#a6_16PublicUtilityHoldingCompanyA_094539]

 

 

 

 

6.17 [a05-15068_1ex10d1.htm#a6_17EnvironmentalMatters_094539]

Environmental Matters [a05-15068_1ex10d1.htm#a6_17EnvironmentalMatters_094539]

 

 

 

 

6.18 [a05-15068_1ex10d1.htm#a6_18LaborRelations_094541]

Labor Relations [a05-15068_1ex10d1.htm#a6_18LaborRelations_094541]

 

 

 

 

6.19 [a05-15068_1ex10d1.htm#a6_19IntellectualPropertyLicenses_094543]

Intellectual Property, Licenses, Franchises and Formulas
[a05-15068_1ex10d1.htm#a6_19IntellectualPropertyLicenses_094543]

 

 

 

 

6.20 [a05-15068_1ex10d1.htm#a6_20CertainFees_094545]

Certain Fees [a05-15068_1ex10d1.htm#a6_20CertainFees_094545]

 

 

 

 

6.21 [a05-15068_1ex10d1.htm#a6_21SecurityDocuments_094546]

Security Documents [a05-15068_1ex10d1.htm#a6_21SecurityDocuments_094546]

 

 

 

 

6.22 [a05-15068_1ex10d1.htm#a6_22SubordinationProvisions_094552]

Subordination Provisions
[a05-15068_1ex10d1.htm#a6_22SubordinationProvisions_094552]

 

 

 

 

6.23 [a05-15068_1ex10d1.htm#a6_23ForeignIntercompanyLoanDocum_094553]

Foreign Intercompany Loan Documents
[a05-15068_1ex10d1.htm#a6_23ForeignIntercompanyLoanDocum_094553]

 

 

 

 

6.24 [a05-15068_1ex10d1.htm#a6_24AntiterrorismLaw_094554]

Anti-Terrorism Law [a05-15068_1ex10d1.htm#a6_24AntiterrorismLaw_094554]

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS [a05-15068_1ex10d1.htm#Articlevii_094556]

 

 

 

7.1 [a05-15068_1ex10d1.htm#a7_1FinancialStatements_094557]

Financial Statements [a05-15068_1ex10d1.htm#a7_1FinancialStatements_094557]

 

 

 

 

7.2 [a05-15068_1ex10d1.htm#a7_2CertificatesOtherInformation_094600]

Certificates; Other Information
[a05-15068_1ex10d1.htm#a7_2CertificatesOtherInformation_094600]

 

 

 

 

7.3 [a05-15068_1ex10d1.htm#a7_3Notices_094603]

Notices [a05-15068_1ex10d1.htm#a7_3Notices_094603]

 

 

 

 

7.4 [a05-15068_1ex10d1.htm#a7_4ConductOfBusinessAndMaintenan_094606]

Conduct of Business and Maintenance of Existence
[a05-15068_1ex10d1.htm#a7_4ConductOfBusinessAndMaintenan_094606]

 

 

ii

--------------------------------------------------------------------------------


 

7.5 [a05-15068_1ex10d1.htm#a7_5PaymentOfObligations_094607]

Payment of Obligations [a05-15068_1ex10d1.htm#a7_5PaymentOfObligations_094607]

 

 

 

 

7.6 [a05-15068_1ex10d1.htm#a7_6InspectionOfPropertyBooksAndR_094609]

Inspection of Property, Books and Records
[a05-15068_1ex10d1.htm#a7_6InspectionOfPropertyBooksAndR_094609]

 

 

 

 

7.7 [a05-15068_1ex10d1.htm#a7_7Erisa_094610]

ERISA [a05-15068_1ex10d1.htm#a7_7Erisa_094610]

 

 

 

 

7.8 [a05-15068_1ex10d1.htm#a7_8MaintenanceOfPropertyInsuranc_094613]

Maintenance of Property, Insurance
[a05-15068_1ex10d1.htm#a7_8MaintenanceOfPropertyInsuranc_094613]

 

 

 

 

7.9 [a05-15068_1ex10d1.htm#a7_9EnvironmentalLaws_094616]

Environmental Laws [a05-15068_1ex10d1.htm#a7_9EnvironmentalLaws_094616]

 

 

 

 

7.10 [a05-15068_1ex10d1.htm#a7_10UseOfProceeds_094618]

Use of Proceeds [a05-15068_1ex10d1.htm#a7_10UseOfProceeds_094618]

 

 

 

 

7.11 [a05-15068_1ex10d1.htm#a7_11AdditionalSecurityFurtherAss_094619]

Additional Security; Further Assurances
[a05-15068_1ex10d1.htm#a7_11AdditionalSecurityFurtherAss_094619]

 

 

 

 

7.12 [a05-15068_1ex10d1.htm#a7_12EndOfFiscalYearsFiscalQuarte_094623]

End of Fiscal Years; Fiscal Quarters
[a05-15068_1ex10d1.htm#a7_12EndOfFiscalYearsFiscalQuarte_094623]

 

 

 

 

7.13 [a05-15068_1ex10d1.htm#a7_13ForeignSubsidiariesSecurity_094624]

Foreign Subsidiaries Security
[a05-15068_1ex10d1.htm#a7_13ForeignSubsidiariesSecurity_094624]

 

 

 

 

7.14 [a05-15068_1ex10d1.htm#a7_14CertainFeesIndemnity_094633]

Certain Fees Indemnity [a05-15068_1ex10d1.htm#a7_14CertainFeesIndemnity_094633]

 

 

 

 

ARTICLE VIII NEGATIVE COVENANTS [a05-15068_1ex10d1.htm#Articleviii_094634]

 

 

 

8.1 [a05-15068_1ex10d1.htm#a8_1Liens_094635]

Liens [a05-15068_1ex10d1.htm#a8_1Liens_094635]

 

 

 

 

8.2 [a05-15068_1ex10d1.htm#a8_2Indebtedness_094639]

Indebtedness [a05-15068_1ex10d1.htm#a8_2Indebtedness_094639]

 

 

 

 

8.3 [a05-15068_1ex10d1.htm#a8_3ConsolidationMergerPurchaseOr_094643]

Consolidation, Merger, Purchase or Sale of Assets, etc.
[a05-15068_1ex10d1.htm#a8_3ConsolidationMergerPurchaseOr_094643]

 

 

 

 

8.4 [a05-15068_1ex10d1.htm#a8_4DividendsOrOtherDistributions_094654]

Dividends or Other Distributions
[a05-15068_1ex10d1.htm#a8_4DividendsOrOtherDistributions_094654]

 

 

 

 

8.5 [a05-15068_1ex10d1.htm#a8_5CertainRestrictionsOnSubsidia_094701]

Certain Restrictions on Subsidiaries
[a05-15068_1ex10d1.htm#a8_5CertainRestrictionsOnSubsidia_094701]

 

 

 

 

8.6 [a05-15068_1ex10d1.htm#a8_6IssuanceOfStock_094703]

Issuance of Stock [a05-15068_1ex10d1.htm#a8_6IssuanceOfStock_094703]

 

 

 

 

8.7 [a05-15068_1ex10d1.htm#a8_7LoansAndInvestments_094705]

Loans and Investments [a05-15068_1ex10d1.htm#a8_7LoansAndInvestments_094705]

 

 

 

 

8.8 [a05-15068_1ex10d1.htm#a8_8TransactionsWithAffiliates_094709]

Transactions with Affiliates
[a05-15068_1ex10d1.htm#a8_8TransactionsWithAffiliates_094709]

 

 

 

 

8.9 [a05-15068_1ex10d1.htm#a8_9LinesOfBusiness_094711]

Lines of Business [a05-15068_1ex10d1.htm#a8_9LinesOfBusiness_094711]

 

 

 

 

8.10 [a05-15068_1ex10d1.htm#a8_10FiscalYear_094712]

Fiscal Year [a05-15068_1ex10d1.htm#a8_10FiscalYear_094712]

 

 

 

 

8.11 [a05-15068_1ex10d1.htm#a8_11LimitationOnVoluntaryPayment_094718]

Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Etc.
[a05-15068_1ex10d1.htm#a8_11LimitationOnVoluntaryPayment_094718]

 

 

 

 

8.12 [a05-15068_1ex10d1.htm#a8_12AccountingChanges_094721]

Accounting Changes [a05-15068_1ex10d1.htm#a8_12AccountingChanges_094721]

 

 

 

 

8.13 [a05-15068_1ex10d1.htm#a8_13PermittedAccountsReceivableS_094722]

Permitted Accounts Receivable Securitization and Foreign Factoring Transactions
[a05-15068_1ex10d1.htm#a8_13PermittedAccountsReceivableS_094722]

 

 

 

 

ARTICLE IX FINANCIAL COVENANTS [a05-15068_1ex10d1.htm#Articleix_094724]

 

 

 

9.1 [a05-15068_1ex10d1.htm#a9_1CapitalExpenditures_094725]

Capital Expenditures [a05-15068_1ex10d1.htm#a9_1CapitalExpenditures_094725]

 

 

 

 

9.2 [a05-15068_1ex10d1.htm#a9_2InterestCoverageRatio_094727]

Interest Coverage Ratio [a05-15068_1ex10d1.htm#a9_2InterestCoverageRatio_094727]

 

 

 

 

9.3 [a05-15068_1ex10d1.htm#a9_3LeverageRatio_094729]

Leverage Ratio [a05-15068_1ex10d1.htm#a9_3LeverageRatio_094729]

 

 

 

 

ARTICLE X EVENTS OF DEFAULT [a05-15068_1ex10d1.htm#Articlex_094732]

 

 

 

10.1 [a05-15068_1ex10d1.htm#a10_1EventsOfDefault_094731]

Events of Default [a05-15068_1ex10d1.htm#a10_1EventsOfDefault_094731]

 

 

 

 

10.2 [a05-15068_1ex10d1.htm#a10_2RightsNotExclusive_094741]

Rights Not Exclusive [a05-15068_1ex10d1.htm#a10_2RightsNotExclusive_094741]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI THE ADMINISTRATIVE AGENT [a05-15068_1ex10d1.htm#Articlexi_094742]

 

 

 

11.1 [a05-15068_1ex10d1.htm#a11_1Appointment_094742]

Appointment [a05-15068_1ex10d1.htm#a11_1Appointment_094742]

 

 

 

 

11.2 [a05-15068_1ex10d1.htm#a11_2NatureOfDuties_094744]

Nature of Duties [a05-15068_1ex10d1.htm#a11_2NatureOfDuties_094744]

 

 

 

 

11.3 [a05-15068_1ex10d1.htm#a11_3ExculpationRightsEtc__094748]

Exculpation, Rights Etc.
[a05-15068_1ex10d1.htm#a11_3ExculpationRightsEtc__094748]

 

 

 

 

11.4 [a05-15068_1ex10d1.htm#a11_4Reliance_094750]

Reliance [a05-15068_1ex10d1.htm#a11_4Reliance_094750]

 

 

 

 

11.5 [a05-15068_1ex10d1.htm#a11_5Indemnification_094751]

Indemnification [a05-15068_1ex10d1.htm#a11_5Indemnification_094751]

 

 

 

 

11.6 [a05-15068_1ex10d1.htm#a11_6TheAdministrativeAgentInItsI_094753]

The Administrative Agent In Its Individual Capacity
[a05-15068_1ex10d1.htm#a11_6TheAdministrativeAgentInItsI_094753]

 

 

 

 

11.7 [a05-15068_1ex10d1.htm#a11_7NoticeOfDefault_094754]

Notice of Default [a05-15068_1ex10d1.htm#a11_7NoticeOfDefault_094754]

 

 

 

 

11.8 [a05-15068_1ex10d1.htm#a11_8HoldersOfObligations_094756]

Holders of Obligations [a05-15068_1ex10d1.htm#a11_8HoldersOfObligations_094756]

 

 

 

 

11.9 [a05-15068_1ex10d1.htm#a11_9ResignationByTheAdministrati_094757]

Resignation by the Administrative Agent
[a05-15068_1ex10d1.htm#a11_9ResignationByTheAdministrati_094757]

 

 

 

 

11.10 [a05-15068_1ex10d1.htm#a11_10AdministrativeAgentOrTheCol_094759]

Administrative Agent or the Collateral Agent as UK Security Trustee
[a05-15068_1ex10d1.htm#a11_10AdministrativeAgentOrTheCol_094759]

 

 

 

 

11.11 [a05-15068_1ex10d1.htm#a11_11TheJointLeadArrangersJointB_094810]

The Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents
[a05-15068_1ex10d1.htm#a11_11TheJointLeadArrangersJointB_094810]

 

 

 

 

ARTICLE XII MISCELLANEOUS [a05-15068_1ex10d1.htm#Articlexii_094811]

 

 

 

12.1 [a05-15068_1ex10d1.htm#a12_1NoWaiverModificationsInWriti_094812]

No Waiver; Modifications in Writing
[a05-15068_1ex10d1.htm#a12_1NoWaiverModificationsInWriti_094812]

 

 

 

 

12.2 [a05-15068_1ex10d1.htm#a12_2FurtherAssurances_094816]

Further Assurances [a05-15068_1ex10d1.htm#a12_2FurtherAssurances_094816]

 

 

 

 

12.3 [a05-15068_1ex10d1.htm#a12_3NoticesEtc_094817]

Notices, Etc [a05-15068_1ex10d1.htm#a12_3NoticesEtc_094817]

 

 

 

 

12.4 [a05-15068_1ex10d1.htm#a12_4CostsExpensesAndTaxes_094819]

Costs, Expenses and Taxes
[a05-15068_1ex10d1.htm#a12_4CostsExpensesAndTaxes_094819]

 

 

 

 

12.5 [a05-15068_1ex10d1.htm#a12_5Confirmations_094823]

Confirmations [a05-15068_1ex10d1.htm#a12_5Confirmations_094823]

 

 

 

 

12.6 [a05-15068_1ex10d1.htm#a12_6AdjustmentSetoff_094823]

Adjustment; Setoff [a05-15068_1ex10d1.htm#a12_6AdjustmentSetoff_094823]

 

 

 

 

12.7 [a05-15068_1ex10d1.htm#a12_7ExecutionInCounterparts_094826]

Execution in Counterparts
[a05-15068_1ex10d1.htm#a12_7ExecutionInCounterparts_094826]

 

 

 

 

12.8 [a05-15068_1ex10d1.htm#a12_8BindingEffectAssignmentAddit_094828]

Binding Effect; Assignment; Addition and Substitution of Lenders
[a05-15068_1ex10d1.htm#a12_8BindingEffectAssignmentAddit_094828]

 

 

 

 

12.9 [a05-15068_1ex10d1.htm#a12_9ConsentToJurisdictionMutualW_094832]

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL
[a05-15068_1ex10d1.htm#a12_9ConsentToJurisdictionMutualW_094832]

 

 

 

 

12.10 [a05-15068_1ex10d1.htm#a12_10GoverningLaw_094834]

GOVERNING LAW [a05-15068_1ex10d1.htm#a12_10GoverningLaw_094834]

 

 

 

 

12.11 [a05-15068_1ex10d1.htm#a12_11SeverabilityOfProvisions_094835]

Severability of Provisions
[a05-15068_1ex10d1.htm#a12_11SeverabilityOfProvisions_094835]

 

 

 

 

12.12 [a05-15068_1ex10d1.htm#a12_12Headings_094836]

Headings [a05-15068_1ex10d1.htm#a12_12Headings_094836]

 

 

 

 

12.13 [a05-15068_1ex10d1.htm#a12_13TerminationOfAgreement_094837]

Termination of Agreement
[a05-15068_1ex10d1.htm#a12_13TerminationOfAgreement_094837]

 

 

 

 

12.14 [a05-15068_1ex10d1.htm#a12_14Confidentiality_094837]

Confidentiality [a05-15068_1ex10d1.htm#a12_14Confidentiality_094837]

 

 

 

 

12.15 [a05-15068_1ex10d1.htm#a12_15ConcerningTheCollateralAndT_094840]

Concerning the Collateral and the Loan Documents
[a05-15068_1ex10d1.htm#a12_15ConcerningTheCollateralAndT_094840]

 

 

 

 

12.16 [a05-15068_1ex10d1.htm#a12_16Effectiveness_094844]

Effectiveness [a05-15068_1ex10d1.htm#a12_16Effectiveness_094844]

 

 

 

 

12.17 [a05-15068_1ex10d1.htm#a12_17Registry_094845]

Registry [a05-15068_1ex10d1.htm#a12_17Registry_094845]

 

 

 

 

12.18 [a05-15068_1ex10d1.htm#a12_18AccountsReceivableSecuritiz_094846]

Accounts Receivable Securitization
[a05-15068_1ex10d1.htm#a12_18AccountsReceivableSecuritiz_094846]

 

 

 

 

12.19 [a05-15068_1ex10d1.htm#a12_19CertainGuaranteeObligations_094848]

Certain Guarantee Obligations
[a05-15068_1ex10d1.htm#a12_19CertainGuaranteeObligations_094848]

 

 

iv

--------------------------------------------------------------------------------


 

12.20 [a05-15068_1ex10d1.htm#a12_20RedesignationOfUnrestricted_094849]

Redesignation of Unrestricted Subsidiaries
[a05-15068_1ex10d1.htm#a12_20RedesignationOfUnrestricted_094849]

 

 

v

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 1.1(a)

 

Form of UK Holdco Note

 

 

 

Exhibit 1.1(b)

 

Form of Foreign Intercompany Note

 

 

 

Exhibit 1.1(c)

 

Form of UK Petrochem Holdings Note

 

 

 

Exhibit 2.1(c)

 

Form of Swing Line Loan Participation Certificate

 

 

 

Exhibit 2.2(a)(1)

 

Form of Term B Dollar Note

 

 

 

Exhibit 2.2(a)(2)

 

Form of Term B Euro Note

 

 

 

Exhibit 2.2(a)(3)

 

Form of Revolving Note

 

 

 

Exhibit 2.2(a)(4)

 

Form of Swing Line Note

 

 

 

Exhibit 2.5

 

Form of Notice of Borrowing

 

 

 

Exhibit 2.6

 

Form of Notice of Conversion or Continuation

 

 

 

Exhibit 2.9(b)

 

Form of Notice of Issuance

 

 

 

Exhibit 4.7(d)

 

Form of Section 4.7(d)(i) Certificate

 

 

 

Exhibit 5.1(c)

 

Form of Pledge Agreement

 

 

 

Exhibit 5.1(d)(i)

 

Form of Subsidiary Guaranty Agreement

 

 

 

Exhibit 5.1(d)(ii)

 

Form of Headquarters Subsidiary Guaranty Agreement

 

 

 

Exhibit 5.1(f)

 

Form of Perfection Certificate

 

 

 

Exhibit 5.1(s)(i)

 

Form of Vinson & Elkins L.L.P. Legal Opinion

 

 

 

Exhibit 5.1(s)(ii)

 

Form of Stoel Rives LLP Legal Opinion

 

 

 

Exhibit 5.1(s)(iii)

 

Form of Alvord and Alvord Legal Opinion

 

 

 

Exhibit 5.1(v)

 

Form of Tax Sharing Agreement

 

 

 

Exhibit 7.2(b)

 

Form of Compliance Certificate

 

 

 

Exhibit 8.7(h)

 

Form of Subordination Provisions

 

 

 

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

vi

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.1(a)

 

Commitments

 

 

 

Schedule 1.1(b)

 

Calculation of the Mandatory Cost

 

 

 

Schedule 1.1(c)

 

Unrestricted Subsidiaries

 

 

 

Schedule 2.9(j)

 

Outstanding Letters of Credit

 

 

 

Schedule 5.1(i)(iii)

 

List of Foreign Intercompany Loan Security Document Deliveries

 

 

 

Schedule 6.5(a)

 

Pro Forma Balance Sheet

 

 

 

Schedule 6.5(c)

 

Existing Liabilities

 

 

 

Schedule 6.5(e)

 

Projections

 

 

 

Schedule 6.12(a)

 

Capitalization of the Borrower

 

 

 

Schedule 6.13

 

List of Subsidiaries

 

 

 

Schedule 6.21(c)

 

Owned and Leased Properties

 

 

 

Schedule 7.8

 

Insurance Levels

 

 

 

Schedule 8.1(h)

 

Existing Liens

 

 

 

Schedule 8.2(b)

 

Existing Indebtedness

 

 

 

Schedule 8.5(a)

 

Existing Restrictions on Subsidiaries

 

 

 

Schedule 8.7(b)

 

Existing Investments

 

 

 

Schedule 8.9

 

IRIC Account Procedures

 

 

 

Schedule 12.3

 

Notice Information

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of August 16, 2005 and is made by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), the undersigned financial institutions, including Deutsche Bank AG
New York Branch, in their capacities as lenders hereunder (collectively, the
“Lenders,” and each individually, a “Lender”), Deutsche Bank AG New York Branch,
as Administrative Agent (“Administrative Agent”) for the Lenders, Deutsche Bank
Securities Inc., as Joint Lead Arranger and Joint Book Runner, Citigroup Global
Markets Inc., as Co-Syndication Agent, Joint Lead Arranger and Joint Book
Runner, and Credit Suisse, as Co-Syndication Agent and Joint Book Runner
(collectively, the “Agents” and each individually, an “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, on the Closing Date, Huntsman LLC, a Delaware limited liability company
(“HLLC”) will merge with and into the Borrower, with the Borrower as the
surviving entity (the “Merger”) pursuant to the terms of the Merger Agreement
(as defined herein);

 

WHEREAS, this Agreement will repay in full, extinguish and replace (i) that
certain Revolving Credit Agreement dated as of October 14, 2004 by and among
HLLC, Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent
and the lenders party thereto (the “Prior HLLC Revolving Credit Agreement”),
(ii) that certain Credit Agreement dated as of October 14, 2004 by and among
HLLC, DBTCA, as administrative agent and collateral agent and the lenders party
thereto (the “Prior HLLC Term Credit Agreement”) and (iii) that certain Amended
and Restated Credit Agreement dated as of July 13, 2004 by and among the
Borrower, Huntsman International Holdings LLC, the financial institutions party
thereto, DBTCA, as administrative agent, and the co-lead arrangers,
co-syndication agents and co-documentation agents identified therein (the “Prior
HI Credit Agreement” and together with the Prior HLLC Revolving Credit Agreement
and the Prior Term HLLC Credit Agreement the “Prior Credit Agreements”);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 

1.1                                 Definitions

 

As used herein, and unless the context requires a different meaning, the
following terms have the meanings indicated:

 

“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
Inventory or arising from the sale of Inventory or the rendering of services by
the Borrower or its Subsidiaries or howsoever otherwise arising, including the
right to payment of any interest or finance charges with respect

 

--------------------------------------------------------------------------------


 

thereto and all proceeds of insurance with respect thereto, together with all of
the Borrower’s or its Subsidiaries’ rights as an unpaid vendor, all pledged
assets, guaranty claims, liens and security interests held by or granted to the
Borrower or its Subsidiaries to secure payment of any Accounts Receivable and
all books, customer lists, ledgers, records and files (whether written or stored
electronically) relating to any of the foregoing.

 

“Acquisition” has the meaning assigned to that term in Section 8.7(n).

 

“Additional Security Documents” means all mortgages, pledge agreements, security
agreements, reaffirmations and other security documents entered into pursuant to
Section 7.11 with respect to additional Collateral, in each case, as amended,
supplemented or otherwise modified from time to time.

 

“Additional Term Loans” means term loans and commitments to make term loans
whose contractual priority of payment is pari passu in all respects with the
Term B Dollar Loans made pursuant to Section 2.1(a)(i) that (i) have a Weighted
Average Life to Maturity of not less than the Term Loan with the then longest
Weighted Average Life to Maturity and a final maturity no earlier than latest
Term Maturity Date; (ii) are on terms and conditions substantially similar to
those applicable to the existing Term Facilities and (iii) have applicable
margins (which, for such purposes only, shall be deemed to include all upfront
or similar compensation or original issue discount (amortized over an assumed
three year life) payable to all Lenders providing such loans, but exclusive of
any arrangement, structuring or other similar fees payable in connection
therewith that are not shared with all Lenders providing such loans) determined
as of the initial funding date for such loans not greater than 0.50% above the
applicable margins then in effect for Term B Dollar Loans (which, for such
purposes only, shall be deemed to include all upfront or similar compensation or
original issue discount (amortized over an assumed three year life) paid to all
Term B Dollar Lenders as of the initial funding date for such Term B Dollar
Loans, but exclusive of any arrangement, structuring or other similar fees
payable in connection therewith that are not shared with all Term B Dollar
Lenders).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement, and includes any successor Administrative Agent in such
capacity.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls (including but not limited to all directors and officers of such
Person) or is controlled by or is under common control with such Person;
provided that no Agent nor any Affiliate of an Agent shall be deemed to be an
Affiliate of the Borrower.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of Voting Securities or by contract or otherwise.  A Person shall
be deemed to control a Person if such first Person possesses, directly or
indirectly, the power to vote 15% or more of the securities having ordinary
voting power for the election of directors, managers or similar governing body
of such Person.

 

2

--------------------------------------------------------------------------------


 

“Agent” has the meaning assigned to that term in the introduction to this
agreement and includes any successor agent in any such capacity.

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

 

“Airstar Aircraft Financing Documents” means operating leases and related
documents entered into by Airstar Corporation relating to aircraft owned or
acquired by it and any agreements or documents entered into by Airstar
Corporation.

 

“Alternative Currency” means, with respect to (i) Revolving Loans, Euros and
Sterling, and (ii) any Letter of Credit or Swing Line Loans, Euros, Sterling and
any currency which is freely transferable and convertible into Dollars.

 

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans denominated in Dollars, the applicable percentage set forth in the
following table under the column Applicable Base Rate Margin for Revolving Loans
opposite the Most Recent Leverage Ratio as of such date and (ii) with respect to
Term B Dollar Loans, the applicable percentage set forth under the column
Applicable Base Rate Margin for Term B Dollar Loans opposite the Most Recent
Leverage Ratio as of such date:

 

Most Recent
Leverage Ratio

 

Applicable Base Rate
Margin for Revolving
Loans

 

Applicable
Base Rate
Margin for
Term B Dollar Loans

 

Less than or equal to 2.00 to 1

 

0.25

%

0.50

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

0.50

%

0.50

%

Greater than 2.50 to 1

 

0.75

%

0.75

%

 

“Applicable Commitment Fee Percentage” means at any date, 0.50% per annum.

 

“Applicable Currency” means as to any particular payment or Loan, Dollars or the
Alternative Currency in which such payment or Loan is denominated or is payable.

 

“Applicable Eurocurrency Margin” means at any date, (i) with respect to Term B
Dollar Loans, the applicable percentage set forth in the following table under
the column Applicable Eurocurrency Margin for Term B Dollar Loans opposite the
Most Recent Leverage Ratio on such date , (ii) with respect to Term B Euro
Loans, the applicable percentage set forth in the following table under the
column Applicable Eurocurrency Margin for Term B Euro Loans and (iii) with
respect to Revolving Loans, the applicable percentage set forth in the following
table under the column Applicable Eurocurrency Margin for Revolving Loans
opposite the Most Recent Leverage Ratio on such date:

 

3

--------------------------------------------------------------------------------


 

Most Recent
Leverage Ratio

 

Applicable
Eurocurrency
Margin for
Revolving Loans

 

Applicable
Eurocurrency
Margin for
Term B
Dollar Loans

 

Applicable
Eurocurrency
Margin for
Term B
Euro Loans

 

Less than or equal to 2.00 to 1

 

1.25

%

1.50

%

1.75

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

1.50

%

1.50

%

1.75

%

Greater than 2.50 to 1

 

1.75

%

1.75

%

2.00

%

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Borrower or
any of its Subsidiaries (other than Dividends or Tax Distributions to the extent
permitted under Section 8.4 or dispositions constituting a Recovery Event) of
all or any part of an interest in shares of Capital Stock of a Subsidiary of the
Borrower (other than directors’ qualifying shares and similar arrangements
required by Requirements of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”); provided that a disposition
permitted by Section 8.3(a) through 8.3(g) or Section 8.3(j) through 8.3(m)
shall not constitute an Asset Disposition for purposes of this definition.

 

“Assigned Dollar Value” shall mean (i) in respect of any Borrowing denominated
in Dollars, the amount thereof, (ii) in respect of the undrawn amount of any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof based upon the applicable Exchange Rate as of (a) the date of issuance
of such Letter of Credit, and (b) thereafter as of the first Business Day of
each month, (iii) in respect of any Letter of Credit reimbursement obligations
denominated in an Alternative Currency, the Dollar Equivalent thereof determined
based upon the applicable Exchange Rate as of the date such reimbursement
obligation was incurred and (iv) in respect of a Borrowing denominated in an
Alternative Currency, the Dollar Equivalent thereof based upon the applicable
Exchange Rate as of the last Exchange Rate Determination Date; provided,
however, in the case of Borrowings in an Alternative Currency, if, as of the end
of any Interest Period in respect of such Borrowing, the Dollar Equivalent
thereof determined based upon the applicable Exchange Rate as of the date that
is three Business Days before the end of such Interest Period would be at least
5% more, or 5% less, than the “Assigned Dollar Value” thereof that would
otherwise be applicable, then on and after the end of such Interest Period the
“Assigned Dollar Value” of such Borrowing shall be adjusted to be the Dollar
Equivalent thereof determined based upon the Exchange Rate that gave rise to
such adjustment (subject to further adjustment in accordance with this proviso
thereafter), and the Administrative Agent shall give the Borrower notice of such
adjustment; provided, however, that failure to give such notice shall not affect
the Borrower’s Obligations hereunder or result in any liability to the
Administrative Agent.  The Assigned Dollar Value of a Loan included in any
Borrowing shall equal the pro rata portion of the Assigned Dollar Value of such
Borrowing represented by such Loan.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c), executed by any
applicable Lender, as assignor, and such Lender’s assignee in accordance with
Section 12.8.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

 

“Attributable Debt” means as of the date of determination thereof with respect
to an Operating Financing Lease, the net present value (discounted according to
GAAP at the cost of debt implied in the lease) of the obligations of the lessee
for rental payments during the then remaining term of such Operating Financing
Lease.

 

“Available Equity Proceeds” means, as of any date of determination, all Net
Equity Proceeds received by the Borrower after the Closing Date less the sum of
the amounts attributed to such proceeds that are utilized for (i) Restricted
Payments pursuant to Section 8.4(b), (ii) Unrestricted Investments pursuant to
Section 8.7(p), (iii) payments in respect of Public Notes or Permitted Unsecured
Debt pursuant to Section 8.11(i) and (iv) Capital Expenditures pursuant to
Section 9.1(b)(ii).

 

“Available Liquidity” means, as of any date of determination, Cash, Cash
Equivalents and Foreign Cash Equivalents of the Borrower and its Subsidiaries
plus the Total Available Revolving Commitment as of such date.

 

“Available Revolving Commitment” means, as to any Lender at any time an amount
equal to the amount, if any, by which (i) such Lender’s Revolving Commitment
exceeds (ii) the sum of (w) the Assigned Dollar Value of the aggregate principal
amount of Revolving Loans made by such Lender then outstanding, (x) such
Lender’s Pro Rata Share of the Assigned Dollar Value of LC Obligations, (y) such
Lender’s Pro Rata Share of the Assigned Dollar Value of the aggregate principal
amount of Swing Line Loans then outstanding and (z) such Lender’s Pro Rata Share
of the Overdraft Reserve, if any, at such time.

 

“Available Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the Unrestricted Subsidiary Investment Basket,
as of such date, less the sum of the aggregate outstanding amount of Investments
made in Permitted Unconsolidated Ventures or Unrestricted Subsidiaries pursuant
to Section 8.7(k)(i).

 

“Average Utilization” has the meaning assigned to that term in Section 3.2(a).

 

“Bank Guarantee” means a direct guarantee issued for the account of the
Borrower, and, if requested, a Subsidiary of the Borrower, pursuant to this
Agreement by a Facing Agent, in form acceptable to the Facing Agent, ensuring
that a liability acceptable to the Facing Agent of the Borrower or a Subsidiary
of a Borrower to a third Person will be met.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

 

5

--------------------------------------------------------------------------------


 

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by DB or (ii) the Federal Funds Rate plus 1/2 of 1% per
annum.  The “prime rate” announced by DB is evidenced by the recording thereof
after its announcement in such internal publication or publications as DB may
designate.  Any change in the Base Rate resulting from a change in such “prime
rate” announced by DB shall become effective without prior notice to the
Borrower as of 12:01 a.m. (New York City time) on the Business Day on which each
change in such “prime rate” is announced by DB.  DB may make commercial or other
loans to others at rates of interest at, above or below its “prime rate”.

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowing” means a group of Loans of a single Type made by the Lenders or the
Swing Line Lender, as appropriate, on a single date (or resulting from one or
more conversions or continuations, or a combination thereof, on a single date)
and in the case of Eurocurrency Loans, as to which a single Interest Period is,
or on such date of conversion or continuation, will be in effect; provided that
Base Rate Loans or Eurocurrency Loans acquired by a Replacement Lender pursuant
to Section 3.7 shall be considered part of any related Borrowing of Eurocurrency
Loans made, converted or continued by the Replaced Lender.

 

“Business Day”  means (i) as it relates to any payment, determination, funding
or notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from the Administrative Agent, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided, further, that when used in connection with
any Letter of Credit, the term “Business Day” shall also exclude any day on
which commercial banks in the city in which the Facing Agent for such Letter of
Credit is domiciled are required by law to close; and (ii) as it relates to any
payment, determination, funding or notice to be made or given in connection with
any Loan or Letter of Credit denominated in an Alternative Currency, any day (x)
on which dealings in deposits in the relevant Alternative Currency are carried
out in the London interbank market, and (y) on which commercial banks and
foreign exchange markets are open for business in London, New York City and the
principal financial center for such Alternative Currency.  For purposes of this
Agreement (other than for purposes of determining the end of any applicable
Interest Period and other than for purposes of any Loan, Letter of Credit or
action required to be taken outside of the United States), “Business Day” shall
not include Pioneer Day as recognized in the State of Utah in any year.

 

6

--------------------------------------------------------------------------------


 

“BVBA Intercompany Obligations” loans or advances made from time to time by
Huntsman (Europe) BVBA to any Foreign Subsidiary or by any Foreign Subsidiary to
Huntsman (Europe), BVBA in each case in connection with the customary day to day
cash management requirements of such Foreign Subsidiaries and Huntsman (Europe)
BVBA’s identity as a Belgian coordination center in connection with such
customary day to day cash management requirements.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalent ownership interests
(however designated) in such Person’s capital stock, partnership interests,
membership interests or other equivalent interests and any rights (other than
debt securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into any such ownership interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in a Deposit
Account.

 

“Cash Equivalents” means any Investment in (i) a marketable obligation, maturing
within two years after issuance thereof, issued by the United States of America
or any instrumentality or agency thereof, (ii) a certificate of deposit or
banker’s acceptance, maturing within one year after issuance thereof, issued by
any Lender, or a national or state bank or trust company organized and existing
under the laws of the United States or any state thereof or a European, Canadian
or Japanese bank, in each case having capital, surplus and undivided profits of
at least $100,000,000 and whose long-term unsecured debt has a rating of “A” or
better by S&P or “A2” or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency (provided that the aggregate face amount of
all Investments in certificates of deposit or bankers’ acceptances issued by the
principal offices of or branches of European or Japanese banks located outside
the United States shall not at any time exceed 33-1/3% of all Investments
described in this definition), (iii) open market commercial paper, maturing
within 270 days after issuance thereof, which has a rating of “A1” or better by
S&P or “P1” or better by Moody’s, or the equivalent rating by any other
nationally recognized rating agency, (iv) repurchase agreements and reverse
repurchase agreements with a term not in excess of one year with any financial
institution which has been elected a primary government securities dealer by the
Board or whose securities are rated “AA-” or better by S&P or “Aa3” or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
(v) ”Money Market” preferred stock maturing within six months after issuance
thereof or municipal bonds issued by a corporation organized under the laws of
any state of the United States, which has a rating of “A” or better by S&P or
Moody’s or the equivalent rating by any

 

7

--------------------------------------------------------------------------------


 

other nationally recognized rating agency, (vi) tax exempt floating rate option
tender bonds backed by letters of credit issued by a national or state bank
whose long-term unsecured debt has a rating of “AA” or better by S&P or “Aa2” or
better by Moody’s or the equivalent rating by any other nationally recognized
rating agency, and (vii) shares of any money market mutual fund rated at least
AAA or the equivalent thereof by S&P or at least Aaa or the equivalent thereof
by Moody’s or any other mutual fund holding assets consisting (except for de
minimis amounts) of the type specified in clauses of (i) through (vi) above.

 

“Change of Control” means the occurrence of one or more of the following events:
(x) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than Mr. Jon M. Huntsman, his spouse, direct
descendants, an entity controlled by any of the foregoing and/or by a trust of
the type described hereafter, and/or a trust for the benefit of any of the
foregoing (the “Huntsman Group”) or MatlinPatterson Global Opportunities
Partners L.P., or any Affiliate thereof (the “MP Group”), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the then outstanding Voting Securities of Huntsman
Corporation; (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Huntsman Group, the MP
Group or Huntsman Corporation (or any successor entity) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the then outstanding Voting Securities of any
Parent Company or the Borrower; or (z) the replacement of a majority of the
Board of Directors of Huntsman Corporation, the Board of Directors or other
group with similar powers of any Parent Company or the Board of Managers of the
Borrower over a two-year period from the managers or directors who constituted
such group, at the beginning of such period, and such replacement shall not
(A) have been approved by a vote of at least a majority of the Board of
Directors of Huntsman Corporation, the Board of Directors or other group with
similar powers of any Parent Company or the Board of Managers of the Borrower,
as the case may be, then still in office who either were members of such group
at the beginning of such period or whose election as a member of such group was
previously so approved or (B) have been elected or nominated for election by one
or more members of the Huntsman Group.  Change of Control shall also mean any
“Change of Control” as defined in any Public Note Documents that occurs at a
time when the market price (as determined by the Administrative Agent) of the
Public Notes to which the “Change of Control” applies is less than 103% of the
principal amount thereof, or if as a result thereof the holders of such Public
Notes collectively put or tender in excess of $50,000,000 in the aggregate of
such Public Notes.

 

“Closing Date” has the meaning assigned to that term in Section 12.16.

 

“Closing Date Country” has the meaning assigned to that term in Section 7.13(b).

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations proposed or promulgated thereunder, or any successor
statute and the regulations proposed or promulgated thereunder.

 

8

--------------------------------------------------------------------------------


 

“Collateral” means all “Collateral” as defined in each of the Security Documents
and all other assets of each Credit Party pledged pursuant to any Security
Document and any other collateral pledged by any Credit Party to secure the
Obligations.

 

“Collateral Agent” means Deutsche Bank AG New York Branch in its capacity as
Collateral Agent under the Collateral Security Agreement or any successor
Collateral Agent.

 

“Collateral Security Agreement” has the meaning assigned to that term in
Section 5.1(b).

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued pursuant to this Agreement for the purpose of supporting trade
obligations of the Borrower or any of its Subsidiaries in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, the aggregate of the Revolving
Commitment and Term Commitment, of such Lender and “Commitments” means such
commitments of all of the Lenders collectively.

 

“Commitment Fee” has the meaning assigned to that term in Section 3.2(a).

 

“Commitment Period” means, the period from and including the date hereof to but
not including the Revolver Termination Date or, in the case of the Swing Line
Commitment, five (5) Business Days prior to the Revolver Termination Date.

 

“Compliance Certificate” has the meaning assigned to that term in
Section 7.2(b).

 

“Consolidated Capital Expenditures” shall mean, for the Borrower and its
Subsidiaries, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all Capitalized Lease
Obligations) by the Borrower and its Subsidiaries during that period that, in
conformity with GAAP, are or are required to be included in the property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and
Investments in LPC and Rubicon pursuant to Section 8.7(m).

 

“Consolidated Cash Interest Expense” means, for any period, (i) Consolidated
Interest Expense, but excluding, however, interest expense not payable in cash,
amortization of discount and deferred financing costs, plus or minus, as the
case may be (ii) net amounts paid or received under Interest Rate Agreements
(with cap payments amortized over the life of the cap) and minus interest income
received in Cash or Cash Equivalents in respect of Investments permitted
hereunder.  For the purposes of computing Consolidated Cash Interest Expense,
the Consolidated Cash Interest Expense for the fourth Fiscal Quarter of 2004 and
the first and second Fiscal Quarters of 2005 shall be $96.1 million, $95.3
million and $83.8 million, respectively.

 

“Consolidated Debt” means, at any time, without duplication, the sum of (i) all
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and other Indebtedness under Operating Financing
Leases incurred pursuant to Section 8.2(d), less Cash, Cash Equivalents and
Foreign Cash Equivalents not subject to any Lien (other than a Lien in favor of
the Administrative Agent and/or the Collateral Agent)

 

9

--------------------------------------------------------------------------------


 

or transfer restriction and (ii) Indebtedness of Borrower and its Subsidiaries
of the type referred to in clause (x) of the definition of such term.

 

“Consolidated EBITDA” means, for any applicable period, the Consolidated Net
Income or Consolidated Net Loss for such period, plus, to the extent deducted in
determining the foregoing without duplication (i) Consolidated Interest Expense
for such period, (ii) the provision for taxes based on income and foreign
withholding taxes for such period (including, without limitation, Tax
Distributions), (iii) depreciation and amortization expense in accordance with
GAAP, for such period, (iv) Permitted Restructuring Charges, and (v) any call
premiums paid in connection with any repayment or refinancing of Indebtedness
permitted hereunder and each write-off of deferred financing costs due to any
early extinguishment of Indebtedness permitted hereunder, in each case for the
Borrower and its Subsidiaries.  For purposes of computing Consolidated EBITDA,
(i) all components of Consolidated EBITDA for any such applicable period shall
be computed without giving effect to any extraordinary gains or losses (in
accordance with GAAP) for such period or gains or losses, as the case may be,
without duplication, from the disposition of assets other than in the ordinary
course of business as determined in good faith by the Borrower and certified to
by a Responsible Officer of the Borrower to the Administrative Agent, such
components attributable to any business or assets that have been acquired or
disposed of during such period and (ii) the Consolidated EBITDA for the fourth
Fiscal Quarter of 2004 and the first and second Fiscal Quarters of 2005 shall be
$303.6 million, $445.9 million and $380.5 million, respectively.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense (including that attributable to Capitalized Leases in accordance with
GAAP) of the Borrower and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, all as
determined on a consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP, as modified by the last sentence of this definition. 
Notwithstanding anything in this definition to the contrary, as used in this
definition, the term “interest” shall include, without limitation, any discount
in respect of sales of Receivables Facility Assets pursuant to a Permitted
Accounts Receivable Securitization (regardless of whether such discount would
constitute interest expense as determined in accordance with GAAP) and any net
payments made or received by the Borrower and its Subsidiaries with respect to
Other Hedging Agreements entered into by the Borrower or any of its Subsidiaries
to protect against fluctuations in currency values in connection with the
Permitted Accounts Receivable Securitization, and the term “discount” shall
include any amounts which would be interest under GAAP if the Permitted Accounts
Receivable Securitization were a debt financing.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period, the aggregate of the net income (loss) of the Person in
question for such period, determined in accordance with GAAP on a consolidated
basis, provided that there shall be excluded the income (or loss) of a Person
that is not a consolidated Subsidiary, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Wholly-Owned Subsidiaries by such Person during such period.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Net Tangible Assets” means, for any Person, the total assets of
such Person and its Subsidiaries, as determined from a consolidated balance
sheet of such Person and its consolidated Subsidiaries prepared in accordance
with GAAP, but excluding therefrom all items that are treated as goodwill and
other intangible assets under GAAP.

 

“Contaminant” means any material with respect to which any Environmental Law
imposes a duty, obligation or standard of conduct, including without limitation
any pollutant contaminant (as those terms are defined in 42 U.S.C. §9601(33)),
toxic pollutant (as that term is defined in 33 U.S.C.  §1362(13)), hazardous
substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous chemical
(as that term is defined by 29 CFR §1910.1200(c)), hazardous waste (as that term
is defined in 42 U.S.C.  §6903(5)), or any state or local equivalent of such
laws and regulations, including, without limitation, radioactive material,
special waste, polychlorinated biphenyls, asbestos, petroleum, including crude
oil or any petroleum-derived substance, (or any fraction thereof), solid waste
(as that term is defined in 42 U.S.C. § 6903(27)), or breakdown or decomposition
product thereof, or any constituent of any such substance or waste, including
but not limited to polychlorinated biphenyls and asbestos.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which such property may be
subject.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means the Borrower, each Subsidiary Guarantor and any guarantor
which may hereafter enter into a Guaranty with respect to the Obligations.

 

“Customary Permitted Liens” means:

 

(i)                                     Liens for taxes, assessments,
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (y)
provision for the payment of all such taxes, assessments, governmental charges
or levies known to such Person has been made on the books of such Person to the
extent required by GAAP;

 

(ii)                                  mechanics’, processor’s, materialmen’s,
carriers’, warehouse-men’s, landlord’s and similar Liens arising by operation of
law and arising in the ordinary course of business and securing obligations of
such Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (y)
provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

 

11

--------------------------------------------------------------------------------


 

(iii)                               Liens arising in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that (A) any proceedings
commenced for the enforcement of such Liens shall have been stayed or suspended
within 30 days of the commencement thereof and (B) provision for the payment of
such Liens has been made on the books of such Person to the extent required by
GAAP;

 

(iv)                              (x)                                   Liens
incurred or deposits made in the ordinary course of business to secure the
performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and customary deposits granted in the ordinary
course of business under Operating Financing Leases and (y) Liens securing
surety, indemnity, performance, appeal and release bonds, provided that full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP;

 

(v)                                 Permitted Real Property Encumbrances;

 

(vi)                              attachment, judgment or other similar Liens
arising in connection with court or arbitration proceedings involving
individually and in the aggregate liability of $50,000,000 or less at any one
time, provided the same are discharged, or that execution or enforcement thereof
is stayed pending appeal, within 60 days or, in the case of any stay of
execution or enforcement pending appeal, within such lesser time during which
such appeal may be taken;

 

(vii)                           leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries and any interest or title of a lessor under any lease permitted
by this Agreement or the Security Documents;

 

(viii)                        customary rights of set off, revocation, refund or
chargeback under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Agreement; and

 

(ix)                                Environmental Liens, to the extent that (w)
any proceedings commenced for the enforcement of such Liens shall have been
suspended or are being contested in good faith, (x) provision for all liability
and damages that are the subject of said Environmental Liens has been made on
the books of such Person to the extent required by GAAP and (y) such Liens do
not relate to obligations exceeding $10,000,000 in the aggregate at any one
time; and (z) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods so long as such Liens attach only to the imported goods and
provided that such duties are not yet due or are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP.

 

“DB” means Deutsche Bank AG New York Branch and its successors.

 

12

--------------------------------------------------------------------------------


 

“DBTCA” has the meaning assigned to that term in the Recitals to this Agreement.

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin, but in no event in excess of that permitted by applicable law.

 

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Dividends” has the meaning assigned to that term in Section 8.4(a).

 

“Documents” means the Loan Documents and the Transaction Documents.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Dollar Equivalent” means, at any time, (i) as to any amount denominated in
Dollars, the amount thereof at such time, and (ii) as to any amount denominated
in any Alternative Currency, the equivalent amount in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary not a
party to the Subsidiary Guaranty or a guaranty delivered pursuant to
Section 7.13(c).

 

“Dutch Mixer” means Huntsman Investments (Netherlands) B.V., a direct
Wholly-Owned Subsidiary of UK Holdco 2, organized under the laws of the
Netherlands.

 

“Eligible Assignee” means a commercial bank, investment company, financial
institution, financial company, Fund (whether a corporation, partnership, trust
or other entity) or insurance company in each case, together with its Affiliates
or Related Funds, which makes, purchases, holds or otherwise invests in
commercial loans or other similar extensions of credit in the ordinary course of
its business or any other Person approved by the Administrative Agent and the
Borrower, such approval not to be unreasonably withheld or delayed.

 

“Environmental Claim” means any notice of violation, claim (including common law
claims), suit, written demand, abatement order, or other order or directive
(conditional or otherwise), by any Governmental Authority or any Person for any
damage, personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, cost recovery, indemnity, indirect or
consequential damages, damage to the environment, or for nuisance, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (i) the occurrence or existence of a Release or
substantial threat of a material Release

 

13

--------------------------------------------------------------------------------


 

(whether sudden or non-sudden or accidental or non-accidental) of, or exposure
to, any Contaminant in, into or onto the environment at, in, by, from or related
to any real estate owned, leased or operated at any time by the Borrower or any
of its Subsidiaries (the “Premises”), (ii) the use, handling, generation,
transportation, storage, treatment or disposal of Contaminants in connection
with the operation of any Premises, or (iii) the violation, or alleged
violation, of any Environmental Laws relating to environmental matters connected
with the Borrower’s operations or any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority, or
Environmental Permits or Remedial Action standards, levels or objectives
imposing liability or standards of conduct for or relating to the protection of
health, safety or the environment, including, but not limited to, the following
United States statutes, as now written and hereafter amended:  the Water
Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the Clean Air
Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances Control Act,
as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal Act, as
codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C. §9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C. §11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C.
§300f et seq., and any related regulations, as well as all state and local
equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits, or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of the Borrower or any Subsidiary
of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, is a member of a “controlled
group”, as defined in Section 414(b) of the Code, or is a member of an
“affiliated service group”, as defined in Section 414(m) of the Code which
includes such Person.  Unless otherwise qualified, all references to an “ERISA
Affiliate” in this Agreement shall refer to an ERISA Affiliate of the Borrower
or any Subsidiary.

 

“Euro” means the lawful currency adopted by or which is adopted by participating
member states of the European Community relating to Economic and Monetary Union.

 

14

--------------------------------------------------------------------------------


 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means

 

(I)                                     IN THE CASE OF DOLLAR DENOMINATED LOANS,
(A) THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY ADMINISTRATIVE AGENT TO
BE THE OFFERED RATE THAT APPEARS ON THE TELERATE SCREEN THAT DISPLAYS AN AVERAGE
BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN DOLLARS
(FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT
TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M. (LONDON TIME)
ON THE APPLICABLE INTEREST RATE DETERMINATION DATE AND, IN THE EVENT SUCH RATE
IS NOT AVAILABLE, (B) THE ARITHMETIC AVERAGE (ROUNDED UP TO THE NEAREST 1/100TH
OF 1%) OF THE OFFERED QUOTATION IN THE INTERBANK EURODOLLAR MARKET BY THE
REFERENCE LENDERS TO FIRST CLASS BANKS FOR DOLLAR DEPOSITS OF AMOUNTS IN
IMMEDIATELY AVAILABLE FUNDS WITH A TERM COMPARABLE TO THE INTEREST PERIOD FOR
WHICH A EUROCURRENCY RATE IS DETERMINED, AS OF 11:00 A.M. (LONDON TIME) ON THE
APPLICABLE INTEREST RATE DETERMINATION DATE; OR

 

(II)                                  IN THE CASE OF EURO DENOMINATED LOANS,
(A) THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY ADMINISTRATIVE AGENT TO
BE THE OFFERED RATE THAT APPEARS ON THE APPROPRIATE PAGE OF THE TELERATE SCREEN
THAT DISPLAYS EURIBOR (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD)
WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY
11:00 A.M. (LONDON TIME) ON THE APPLICABLE INTEREST RATE DETERMINATION DATE AND,
IN THE EVENT SUCH RATE IS NOT AVAILABLE, (B) THE ARITHMETIC AVERAGE (ROUNDED UP
TO THE NEAREST 1/100TH OF 1%) OF THE OFFERED QUOTATION IN THE EUROPEAN INTERBANK
MARKET BY THE REFERENCE LENDERS FOR EURO DEPOSITS OF AMOUNTS IN IMMEDIATELY
AVAILABLE FUNDS WITH A TERM COMPARABLE TO THE INTEREST PERIOD FOR WHICH A
EUROCURRENCY RATE IS DETERMINED, AS OF 11:00 A.M. (LONDON TIME) ON THE
APPLICABLE INTEREST RATE DETERMINATION DATE; OR

 

(III)                               IN THE CASE OF STERLING DENOMINATED LOANS,
(A) THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY ADMINISTRATIVE AGENT TO
BE THE OFFERED RATE THAT APPEARS ON THE APPROPRIATE PAGE OF THE TELERATE SCREEN
THAT DISPLAYS LIBOR (FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH
A TERM EQUIVALENT TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY
11:00 A.M. (LONDON TIME) ON THE APPLICABLE INTEREST RATE DETERMINATION DATE AND,
IN THE EVENT SUCH RATE IS NOT AVAILABLE, (B) THE ARITHMETIC AVERAGE (ROUNDED UP
TO THE NEAREST 1/100TH OF 1%) OF THE OFFERED QUOTATION IN THE LONDON INTERBANK
MARKET BY THE REFERENCE LENDERS FOR STERLING DEPOSITS OF AMOUNTS IN IMMEDIATELY
AVAILABLE FUNDS WITH A TERM COMPARABLE TO THE INTEREST PERIOD FOR WHICH A
EUROCURRENCY RATE IS DETERMINED, AS OF 11:00 A.M. (LONDON TIME) ON THE
APPLICABLE INTEREST RATE DETERMINATION DATE.

 

In the case of Swing Line Loans maintained at the Quoted Rate and Eurocurrency
Loans, the cost of the Lenders of complying with any Eurocurrency Reserve

 

15

--------------------------------------------------------------------------------


 

Requirements will be added to the interest rate computed in the manner set forth
in Schedule 1.1(b).

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined, including Mandatory Costs.

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Excess Cash Flow” means, an amount not less than zero calculated as of the
close of business on March 31 of each year (commencing March 31, 2006), equal to
(i) the sum of (a) the average daily aggregate Total Available Revolving
Commitment during the period of February 1 through and including March 31 of
such year plus (b) the amount, if any, by which the average available capacity
under Receivables Documents in existence during such period and subject to any
limitations on availability contained therein during the period of February 1
through and including March 31 of such year exceeds the actual average
Receivables Facility Attributed Indebtedness outstanding during the same period
plus (c) the average daily balance of Cash, Cash Equivalents and the Dollar
Equivalent as of March 31 of Foreign Cash Equivalents, held during the period
February 1 through and including March 31 of such year, less (ii) the sum of (w)
the aggregate amount of Net Sale Proceeds from Asset Dispositions during the
preceding twelve months, to the extent not reinvested prior to March 31 of such
year, plus (x) the aggregate amount during the preceding twelve months of cash
proceeds from Recovery Events received by the Borrower or any of its
Subsidiaries during the preceding twelve months, to the extent not reinvested
prior to March 31 of such year, plus (y) $800,000,000.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. §78a et seq. and as hereafter amended.

 

“Exchange Rate” shall mean, on any day, (i) with respect to any Alternative
Currency, the Spot Rate at which Dollars are offered on such day by the
Administrative Agent in London or New York (as selected by the Administrative
Agent) for such Alternative Currency at approximately 11:00 A.M. (London time or
New York time, as applicable), and (ii) with respect to Dollars in relation to
any specified Alternative Currency, the Spot Rate at which such specified
Alternative Currency is offered on such day by the Administrative Agent in
London or New York for Dollars at approximately 11:00 A.M. (London time or New
York time, as applicable).  The Administrative Agent shall provided the Borrower
with the then current Exchange Rate from time to time upon the Borrower’s
request therefor.

 

16

--------------------------------------------------------------------------------


 

“Exchange Rate Determination Date” means (i) for purposes of the determination
of the Exchange Rate of any stated amount on any Business Day in relation to any
Borrowing of Revolving Loans or Swing Line Loans in an Alternative Currency,
(A) the date which is two Business Days prior to such Borrowing in the case of a
Borrowing denominated in Euros or (B) the date of such Borrowing in the case of
a Borrowing denominated in Sterling, (ii) for purposes of the determination of
the Exchange Rate of any Stated Amount in relation to any issuance of any Letter
of Credit, on the date of such issuance and (iii) for the purpose of determining
the Exchange Rate to make determinations pursuant to Section 4.4(a), the last
Business Day of each calendar month.

 

“Facility” means any of the credit facilities established under this Agreement,
i.e., any of the Term Facilities or the Revolving Facility.

 

“Facing Agent” means each of DB (in each case, including DB acting through any
branch or Affiliate) and any other Lender agreed to by such Lender, the Borrower
and the Administrative Agent.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DB from three federal funds brokers of recognized standing selected
by DB.

 

“Fee Letter” means the letter agreement with respect to fees related to this
Agreement between the Borrower, DB and Deutsche Bank Securities Inc. dated on or
before the Closing Date.

 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.12.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.12.

 

“Foreign Cash Equivalents” means (i) debt securities with a maturity of 365 days
or less issued by any member nation of the European Union, Switzerland or any
other country whose debt securities are rated by S&P and Moody’s A-1 or P-1, or
the equivalent thereof (if a short-term debt rating is provided by either) or at
least AA or Aa2, or the equivalent thereof (if a long-term unsecured debt rating
is provided by either)(each such jurisdiction, an “approved jurisdiction”), or
any agency or instrumentality of an approved jurisdiction, provided that the
full faith and credit of the approved jurisdiction is pledged in support of such
debt securities or such debt securities constitute a general obligation of the
approved jurisdiction and (ii) debt securities in an aggregate principal amount
not to exceed the Dollar Equivalent of $20,000,000 with a maturity of 365 days
or less issued by any nation in which the Borrower or its Subsidiaries has cash
which is the subject of restrictions on export or any agency or instrumentality
of such nation, provided that the full faith and credit of such nation is
pledged in support of such debt securities or such debt securities constitute a
general obligation of such nation.

 

17

--------------------------------------------------------------------------------


 

“Foreign Document Criteria” has the meaning assigned to that term in
Section 7.13(b).

 

“Foreign Factoring Transactions” means transactions (other than pursuant to any
Permitted Accounts Receivable Securitization) for the sale or discounting of
(i) the Accounts Receivable of a Foreign Subsidiary not party to any Foreign
Intercompany Loan Document and/or (ii) of letters of credit the beneficiary of
which is a Foreign Subsidiary not party to any Foreign Intercompany Loan
Document.

 

“Foreign Intercompany Loan Documents” means the Foreign Intercompany Notes and
the Foreign Intercompany Loan Security Documents.

 

“Foreign Intercompany Loan Security Documents” means each security agreement,
mortgage, agreement, assignment, security agreement, instrument, document,
guarantee, pledge agreement, collateral assignment, subordination agreement and
other collateral documents in the nature of any of the foregoing, each in form
and substance reasonably satisfactory to the Administrative Agent, entered into
by a Foreign Subsidiary of the Borrower in favor of UK Holdco 1 or Dutch Mixer.

 

“Foreign Intercompany Note” means any of (i) any demand promissory note (or a
promissory note payable on a date reasonably satisfactory to the Administrative
Agent) issued by a Foreign Subsidiary directly to UK Holdco 1 substantially in
the form of Exhibit 1.1(b) or such other form or payee that is satisfactory to
the Administrative Agent; (ii) the BVBA Intercompany Obligations; (iii) any
intercompany loan evidenced by a promissory note (in substantially the same form
as the existing pledged intercompany notes of Huntsman Finco or in such other
form as may be reasonably satisfactory to the Administrative Agent) made by
Huntsman Finco directly to Huntsman (Europe) BVBA or to any other Foreign
Subsidiary approved in advance by the Administrative Agent (including, without
limitation, the UK Petrochem Holdings Note), which promissory note shall be
pledged as Collateral to the Administrative Agent and (iv) the demand promissory
notes existing immediately prior to giving effect to the Merger payable by
Foreign Subsidiaries of HLLC to HLLC or to one of its Domestic Subsidiaries and
outstanding on the Closing Date.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.

 

“Foreign Requirements of Law” has the meaning assigned to that term in
Section 7.13(b).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia and that is not a Subsidiary Guarantor.

 

18

--------------------------------------------------------------------------------


 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of government.

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capitalized Lease or Operating Financing Lease, dividend or other
obligation (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent:  (i) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation, or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation at any time shall be deemed to be an amount equal to the lesser of
(x) the stated or determinable amount at such time of the primary obligation in
respect of which such Guarantee Obligation is made or (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation; or, if not stated or determinable, the
maximum liability (assuming full performance) in respect thereof reasonably
anticipated at such time.

 

“Guaranteed Obligations” means (i) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of the principal and
interest (whether such interest is allowed as a claim in a bankruptcy proceeding
with respect to the Borrower or otherwise) on each Note issued by the Borrower
to each Lender, and Loans made under this Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit, together with
all other obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Borrower to such Lender now existing or hereafter incurred under, arising out of
or in connection with this Agreement or any other Loan Documents and the due
performance and compliance with all terms, conditions and agreements contained
in the Loan Documents by the Borrower and (ii) the full and prompt payment when
due (whether by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) of the Borrower (or, if permitted by
Section 8.2, its Subsidiaries) owing under any Interest Rate Agreement or Other
Hedging Agreement or any Overdraft Facility entered into by the Borrower or any
of its Subsidiaries with any Lender or any Affiliate thereof

 

19

--------------------------------------------------------------------------------


 

(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or Affiliate participates in such Interest
Rate Agreement or Other Hedging Agreement or Overdraft Facility, as the case may
be, and their subsequent assigns, if any, whether or not in existence or
hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein.

 

“Guaranty” means, collectively, (i) the Subsidiary Guaranty and (ii) each
guaranty delivered by a Foreign Subsidiary pursuant to Section 7.13, in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Headquarters Mortgage Loan Documents” means a mortgage or deed of trust,
assignment of rents and leases and other customary mortgage loan documents
entered into by Huntsman Headquarters Corporation, a Utah corporation, in
connection with the mortgaging of the building located at 500 Huntsman Way, Salt
Lake City, Utah and any agreements or documents entered into by Huntsman
Headquarters Corporation evidencing the renewal, replacement or refinancing of
the Indebtedness governed thereby in an amount not to exceed the principal
amount thereof on the Closing Date.

 

“Headquarters Subsidiary Guaranty Agreement” has the meaning assigned to that
term in Section 5.1(d)(ii) of this Agreement.

 

“HLLC” has the meaning assigned to that term in the recitals to this Agreement.

 

“Huntsman Affiliate” means Huntsman Corporation or any of its Affiliates (other
than the Borrower and its Subsidiaries).

 

“Huntsman Corporation” means Huntsman Corporation, a Delaware corporation.

 

“Huntsman Finco” means Huntsman International Financial LLC, a direct
Wholly-Owned Subsidiary of the Borrower that is a limited liability company
formed under the laws of Delaware.

 

“Huntsman Group” has the meaning assigned to that term in the definition of
“Change in Control” in this Section 1.1.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)                                all obligations of such Person for borrowed
money;

 

(ii)                             the deferred and unpaid balance of the purchase
price of assets or services (other than trade payables and other accrued
liabilities incurred in the ordinary course of business that are not overdue by
more than 90 days unless being contested in good faith) which purchase price is
(x) due more than six months from the date of incurrence of the obligation in
respect thereof or (y) evidenced by a note or a similar written instrument;

 

(iii)                          all Capitalized Lease Obligations;

 

20

--------------------------------------------------------------------------------


 

(iv)                         all indebtedness secured by any Lien (other than
Customary Permitted Liens) on any property owned by such Person, whether or not
such indebtedness has been assumed by such Person or is nonrecourse to such
Person;

 

(v)                            notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(other than such notes or drafts for the deferred purchase price of assets or
services which does not constitute Indebtedness pursuant to clause (ii) above);

 

(vi)                         indebtedness or obligations of such Person, in each
case, evidenced by bonds, notes or similar written instruments;

 

(vii)                      the face amount of all letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn thereunder other than, in each case, commercial or standby letters
of credit or the functional equivalent thereof issued in connection with
performance, bid or advance payment obligations incurred in the ordinary course
of business, including, without limitation, performance requirements  under
workers compensation or similar laws;

 

(viii)                   all obligations of such Person under Interest Rate
Agreements or Other Hedging Agreements;

 

(ix)                           Guarantee Obligations of such Person;

 

(x)                              the aggregate outstanding amount of Receivables
Facility Attributed Indebtedness or the gross proceeds from any similar
transaction, regardless of whether such transaction is effected without recourse
to such Person or in a manner that would not otherwise be reflected as a
liability on a balance sheet of such Person in accordance with GAAP; and

 

(xi)                           the Attributable Debt of any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP;

 

provided, however, notwithstanding the foregoing, “Indebtedness” shall not
include (1) deferred taxes or indebtedness of Borrower and/or its Subsidiaries
incurred to finance insurance premiums, if (a) such indebtedness is unsecured
(except as permitted by Section 8.1(k)), and (b) is in a principal amount not in
excess of the casualty and other insurance premiums to be paid by Borrower
and/or its Subsidiaries for a three year period beginning on the date of any
incurrence of such indebtedness or (2) indebtedness in respect of the
subordinated notes due 2007 originally issued by HLLC; provided, that an amount
sufficient to redeem such notes has been deposited with the trustee for such
noteholders on the Closing Date and such notes are in fact redeemed on or before
the date 45 days after the Closing Date.

 

“Indemnified Party” has the meaning assigned to that term in Section 12.4(a).

 

21

--------------------------------------------------------------------------------


 

“Initial Borrowing” means the first Borrowing by the Borrower under this
Agreement.

 

“Initial Loan” means the first Loan made by the Lenders under this Agreement.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.19.

 

“Intercompany Loan” has the meaning assigned to that term in Section 8.7(h);

 

“Intercompany Note” means either (i) the UK Holdco Note or (ii) a Foreign
Intercompany Note.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated the
date hereof, by and among the Collateral Agent, Administrative Agent, DB as
beneficiary of the Mortgages, HSBC Bank USA, National Association (as successor
to HSBC Bank USA), as trustee for the Senior Secured Notes and the Borrower, in
the form of Exhibit B to the Collateral Security Agreement, as amended, modified
or supplemented in accordance with the terms thereof.

 

“Interest Coverage Ratio” means, for any period, the ratio of Consolidated
EBITDA to Consolidated Cash Interest Expense for such period.

 

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (A) the Revolver Termination Date, and
(B) the Term B Loan Maturity Date, shall be deemed to be an “Interest Payment
Date” with respect to any interest which is then accrued hereunder for such
Loan.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Agreement” means any interest rate swap agreement, cross-currency
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate futures contract, interest rate option contract or
other similar agreement or arrangement to which the Borrower or any Subsidiary
is a party.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the London interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

 

22

--------------------------------------------------------------------------------


 

“Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of New York from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Borrower or any of its Subsidiaries of every kind or
description which are held for sale or lease or which are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in the Borrower’s or any of
its Subsidiaries’ businesses.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance by that person to any
other Person (other than prepaid expenses or Accounts Receivable created or
acquired in the ordinary course of business), including all Indebtedness of such
Person arising from a sale of property by such first Person other than in the
ordinary course of its business or (iii) any purchase by that Person of all or a
significant part of the assets of a business conducted by another Person.  The
amount of any Investment by any Person on any date of determination shall be the
sum of the acquisition price of the gross assets acquired by such Person
(including the amount of any liability assumed in connection with the
acquisition by such Person to the extent such liability would be reflected as a
liability on a balance sheet prepared in accordance with GAAP) plus all
additional capital contributions or purchase price and earnout adjustments
(positive or negative) paid (or credited) in respect thereof, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon and other cash returns
on investment thereon or liabilities expressly assumed by another Person (other
than the Borrower or another Subsidiary of the Borrower) in connection with the
sale of such Investment.  Whenever the term “outstanding” is used in this
Agreement with reference to an Investment, it shall take into account the
matters referred to in the preceding sentence.

 

“IRIC” means International Risk Insurance Company, a Vermont corporation.

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“Issuer” means the issuer under, and as defined in, the relevant Receivables
Documents.

 

“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

 

“LC Commission” has the meaning assigned to that term in Section 2.9(e)(ii).

 

“LC Obligations” means, at any time, an amount equal to the sum of (i) the
Assigned Dollar Value of the aggregate Stated Amount of the then outstanding
Letters of Credit

 

23

--------------------------------------------------------------------------------


 

and (ii) the Assigned Dollar Value of the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to
Section 2.9(c).  The LC Obligation of any Revolving Lender at any time shall
mean the Dollar Equivalent of its Pro Rata Share of the Assigned Dollar Value of
the aggregate LC Obligations outstanding at such time.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” pursuant to Section 12.8 and any Person that becomes a Lender in
connection with the issuance of Additional Term Loans pursuant to
Section 2.1(a)(ii).

 

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender (x) to make available its portion of any Borrowing when the conditions
precedent thereto, in the determination of the Administrative Agent, have been
met, or (y) to fund its portion of any unreimbursed payment under
Section 2.9(d) or (ii) a Lender having notified in writing the Borrower and/or
the Administrative Agent that it does not intend to comply with its obligations
under Section 2.1 or Section 2.9(d), as a result of any takeover of such Lender
by any regulatory authority or agency.

 

“Lending Office” means, with respect to each Lender, the office specified under
such Lender’ name on the administrative questionnaire delivered to the
Administrative Agent on or prior to the Closing Date, or on the signature
page to any Assignment and Assumption Agreement, with respect to each Type of
Loan or such other office as such Lender may designate in writing from time to
time to Borrower and Administrative Agent with respect thereto.

 

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.9(b).

 

“Letter of Credit Payment” means, as applicable (i) all payments made by a
Facing Agent pursuant to either a draft or demand for payment under a Letter of
Credit or (ii) all payments by Revolving Lenders to a Facing Agent in respect
thereof (whether or not in accordance with their Pro Rata Share).

 

“Letters of Credit” means, collectively, all Commercial Letters of Credit,
Standby Letters of Credit and Bank Guarantees, in each case as issued pursuant
to this Agreement, and “Letter of Credit” means any one of such Letters of
Credit.

 

“Leverage Ratio” means, for any Test Period, the ratio of Consolidated Debt as
of the last day of such Test Period to Consolidated EBITDA for such Test Period.

 

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgages, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien, charge or deposit arrangement
(other than a deposit to a Deposit Account in the ordinary course of business
and not intended as security) of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any agreement to give any of the foregoing, or any sale of receivables
with recourse against the seller or any Affiliate of the seller).

 

24

--------------------------------------------------------------------------------


 

“Loan” means any Term B Dollar Loan, Term B Euro Loan, Swing Line Loan or
Revolving Loan, and “Loans” means all such Loans, collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, each Security Document, each Guaranty and all other agreements,
instruments and documents executed in connection therewith (other than the
Foreign Intercompany Loan Documents), in each case as the same may at any time
be amended, supplemented, restated or otherwise modified and in effect.

 

“LPC” mean Louisiana Pigment Company, and its successors and assigns.

 

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Cost” means the cost imputed to the Lender(s) of compliance with the
mandatory liquid assets requirements of the Bank of England and/or the banking
supervision or other costs of the Financial Services Authority or European
Central Bank or any successor body exercising their functions in this respect as
determined in accordance with Schedule 1.1(b).

 

“Master Trust Participating Subsidiaries” means each Subsidiary of the Borrower
from time to time party to the Master Trust Receivables Securitization.

 

“Master Trust Pooling Agreement” means that certain Pooling Agreement among the
Master Trust Receivables Subsidiary, Huntsman (Europe) B.V.B.A. and J.P. Morgan
Bank (Ireland) plc, as amended.

 

“Master Trust Receivables Facility Assets” means all “Receivables” and other
“Receivable Assets” (as defined in the Master Trust Pooling Agreement) of the
Master Trust Participating Subsidiaries.

 

“Master Trust Receivables Securitization” means that certain receivables
financing program providing for the sale, contribution or other transfer of
Master Trust Receivables Facility Assets pursuant to the Master Trust
Receivables Securitization Documents by the Borrower and the Master Trust
Participating Subsidiaries to the Master Trust Receivables Subsidiary (directly
or through the Borrower or another Master Trust Participating Subsidiary) in a
transaction constituting a sale for GAAP purposes and in which, the Master Trust
Receivables Subsidiary shall finance the purchase of such Master Trust
Receivables Facility Assets by the sale, transfer, conveyance, lien, grant of a
participation or other interest or pledge of such Master Trust Receivables
Facility Assets directly or indirectly to one or more limited purpose financing
companies, special purpose entities and/or financial institutions, in each case,
on a limited recourse basis as to the Borrower and the Master Trust
Participating Subsidiaries.

 

“Master Trust Receivables Securitization Documents” means all documents and
deliveries in connection with the Master Trust Receivables Securitization, as
such documents may be amended or modified from time to time to the extent
permitted under this Agreement.

 

25

--------------------------------------------------------------------------------


 

“Master Trust Receivables Subsidiary” means Huntsman Receivables Finance LLC, a
limited liability company organized under the laws of the State of Delaware.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), assets, liabilities or operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any of its Subsidiaries to perform its respective obligations under any Loan
Document to which it is a party, or (iii) the validity or enforceability of this
Agreement or any of the Security Documents or the material rights or remedies of
the Administrative Agent, Collateral Agent or and the Lenders hereunder or
thereunder.

 

“Material Agreement” means (i) any Contractual Obligation of the Borrower or any
of its Subsidiaries, the breach of which or the failure to maintain would be
reasonably likely to result in a Material Adverse Effect, (ii) the Public Note
Documents, (iii) the UK Holdco Note, (iv) the Foreign Intercompany Loan
Documents and (v) any material Contractual Obligation entered into in connection
with an Acquisition.

 

“Material Subsidiary” means any Subsidiary of the Borrower, the Consolidated Net
Tangible Assets of which were more than 2% of the Borrower’s Consolidated Net
Tangible Assets as of the end of the most recently completed Fiscal Year of the
Borrower for which audited financial statements are available; provided that, in
the event the aggregate of the Consolidated Total Assets of all Subsidiaries
that do not constitute Material Subsidiaries exceeds 5% of the Borrower’s
Consolidated Total Assets as of such date, the Borrower (or the Administrative
Agent, in the event the Borrower has failed to do so within 10 days of request
therefor by the Administrative Agent) shall, to the extent necessary, designate
sufficient Subsidiaries to be deemed to be “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall thereafter constitute
Material Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into
Dollars at the rates used for purposes of preparing the consolidated balance
sheet of the Borrower included in such audited financial statements.

 

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Commitments and Revolving Commitment in the
amounts not to exceed those set forth opposite the name of such Lender on
Schedule 1.1(a) hereto, subject to reduction from time to time in accordance
with the terms of this Agreement.

 

“Merger” has the meaning assigned to that term in the recitals to this
Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger between the Borrower
and HLLC dated as of August 16, 2005.

 

“Minimum Borrowing Amount” means, with respect to (i) Base Rate Loans,
$3,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000, in the case of
a Borrowing in Dollars, £2,000,000, in the case of a Borrowing in Sterling, and
€5,000,000, in the case of a Borrowing in Euros and (iii) with respect to Swing
Line Loans, $500,000 or the Dollar Equivalent thereof in an Alternative Currency
(or such other amount as the Swing Line Lender may agree.)

 

26

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage” has the meaning assigned to that term in Section 5.1(e)(i) and shall
also include any mortgage or similar documents executed pursuant to
Section 7.11.

 

“Mortgage Policies” has the meaning assigned to that term in Section 5.1(e)(ii)

 

“Mortgaged Property” means the owned or leased real property subject to a
Mortgage as indicated on Schedule 6.21(c) and shall also include any owned or
leased real property subject to a Mortgage pursuant to Section 7.11.

 

“Most Recent Leverage Ratio” means, at any date, the Leverage Ratio for the Test
Period ending as of the most recently ended Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 7.1; provided,
however, that if the Borrower fails to deliver such financial statements as
required by Section 7.1 and further fails to remedy such default within five
days of notice thereof from the Administrative Agent, then, without prejudice to
any other rights of any Lender hereunder, the Most Recent Leverage Ratio shall
be deemed to be the highest level as of the date such financial statements were
required to be delivered under Section 7.1.  The Most Recent Leverage Ratio for
the period from the Closing Date to the first date on which financial statements
are required to be delivered to the Lenders pursuant to Section 7.1 shall be
deemed to be 2.51 to 1.0.

 

“MP Group” has the meaning assigned to that term in the definition of “Change in
Control” in this Section 1.1.

 

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA to
which contributions are or have, within the preceding six years, been made, or
are or were, within the preceding six years, required to be made, by the
Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or
ERISA Affiliates of such Subsidiary.

 

“Net Equity Proceeds” means the cash proceeds received from (i) any capital
contribution from any member of the Borrower or (ii) the issuance of Capital
Stock of the Borrower (other than to a Subsidiary or an employee stock ownership
plan), net of the actual liabilities for reasonably anticipated cash taxes in
connection with such incurrence, if any, any underwriting, brokerage and other
customary selling commissions incurred in connection with such incurrence, and
reasonable legal, advisory and other fees and expenses, incurred in connection
with such incurrence.

 

“Net Offering Proceeds” means the cash proceeds received from the incurrence of
any Indebtedness net of the actual liabilities for reasonably anticipated cash
taxes in connection with such issuance, if any, any underwriting, brokerage and
other customary selling commissions incurred in connection with such issuance,
and reasonable legal, advisory and other fees and expenses, incurred in
connection with such issuance.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition, an amount
equal to the sum of the aggregate cash payments received by the Borrower or any
Subsidiary of the Borrower from such Asset Disposition (including, without
limitation, cash received by way

 

27

--------------------------------------------------------------------------------


 

of deferred payment pursuant to a note receivable, conversion of non-cash
consideration, cash payments in respect of purchase price adjustments or
otherwise, but only as and when such cash is received) minus the direct costs
and expenses incurred in connection therewith (including in the case of any
Asset Disposition, the payment of the outstanding principal amount of, premium,
if any, and interest on any Indebtedness (other than hereunder) required to be
repaid as a result of such Asset Disposition) and minus any provision for taxes
in respect thereof made in accordance with GAAP.  Any proceeds received in a
currency other than Dollars shall, for purposes of the calculation of the amount
of Net Sale Proceeds, be in an amount equal to the Dollar Equivalent thereof as
of the date of receipt thereof by the Borrower or any Subsidiary of the
Borrower.

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-U.S. Participant” means any Lender that is not a United States person
within the meaning of Code section 7701(a)(30).

 

“Note” means any of the Swing Line Note, the Revolving Notes or the Term Notes
and “Notes” means all of such Notes collectively.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Notice of Issuance” has the meaning assigned to that term in Section 2.9(b).

 

“Notice Office” means the office of the Administrative Agent located at 90
Hudson Street, 5th Floor, Jersey City, New Jersey 07302, or such other office as
the Administrative Agent may designate to the Borrower and the Lenders from time
to time.

 

“Obligations” means all liabilities and obligations of the Borrower and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

 

“Operating Financing Lease” means a lease of the type described in clause (xi)
of the definition of “Indebtedness”.

 

“Organizational Documents” means, with respect to any Person, such Person’s
memorandum, articles or certificate of incorporation, certificates of formation,
bylaws, partnership agreement, limited liability company agreement, joint
venture agreement or other similar governing documents and any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such Person’s Capital Stock.

 

“Other Hedging Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement other than an Interest Rate Agreement to which
the Borrower or any Subsidiary is a party.

 

28

--------------------------------------------------------------------------------


 

“Overdraft Facility” has the meaning assigned to that term in Section 8.2(n).

 

“Overdraft Reserve” shall mean an amount, if any, equal to the amount by which
Indebtedness incurred by the Borrower or any of its Subsidiaries pursuant to
Section 8.2(n) exceeds $60,000,000 (or the Dollar Equivalent thereof).

 

“Parent Company” means each Person which owns, directly or indirectly, at least
a majority of the Voting Securities of the Borrower.

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Subsidiary” means any Subsidiary of the Borrower or other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivable Securitization.

 

“Patriot Act” has the meaning assigned to that term in Section 6.24.

 

“Payment Office” means (i) with respect to the Administrative Agent or Swing
Line Lender, for payments with respect to Dollar-denominated Loans, 90 Hudson
Street, 5th Floor, Jersey City, New Jersey 07302 Attn: Commercial Loan Division,
or such other address as the Administrative Agent or Swing Line Lender, as the
case may be, may from time to time specify in accordance with Section 12.3 or
(ii) with respect to the Administrative Agent or Swing Line Lender, for payments
in an Alternative Currency or with respect to a Letter of Credit denominated in
an Alternative Currency, such account at such bank or office in London (or such
other location) as the Administrative Agent or Swing Line Lender, as the case
may be, shall designate by notice to the Person required to make the relevant
payment.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Perfection Certificates” has the meaning assigned to that term in
Section 5.1(f).

 

“Permitted Accounts Receivable Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by the Borrower and its
Participating Subsidiaries to a Receivables Subsidiary in transactions
purporting to be sales (and treated as sales for GAAP purposes), which
Receivables Subsidiary shall finance the purchase of such Receivables Facility
Assets by the direct (or, to the extent approved by the Administrative Agent as
evidenced by its written approval thereof, indirect) sale, transfer, conveyance,
lien, grant of participation or other interest or pledge of such Receivables
Facility Assets or interests therein to one or more limited purpose financing
companies, special purpose entities, trusts and/or financial institutions, in
each case, on a limited recourse basis as to the Borrower and the Participating
Subsidiaries (except to the extent a limitation on recourse is not customary for
similar transactions or is prohibited in the relevant jurisdiction); provided
that any such transaction shall be consummated pursuant to documentation
necessary or customary for such transactions in the relevant jurisdiction (or
otherwise satisfactory to the Administrative Agent as evidenced by its written
approval thereof) and shall provide for purchase price percentages reasonably
satisfactory to the Administrative

 

29

--------------------------------------------------------------------------------


 

Agent.  The Master Trust Receivables Securitization shall be considered a
Permitted Accounts Receivables Securitization hereunder.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the applicable
title policy in respect thereof (or any update thereto) and found, on the date
of delivery of such title policy to the Administrative Agent in accordance with
the terms hereof, reasonably acceptable by the Administrative Agent, (ii) as to
any particular real property at any time, such easements, encroachments,
covenants, restrictions, rights of way, minor defects, irregularities or
encumbrances on title which do not, in the reasonable opinion of the
Administrative Agent, materially impair such real property for the purpose for
which it is held by the mortgagor or owner, as the case may be, thereof, or the
Lien held by the Administrative Agent, (iii) municipal and zoning laws,
regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (iv) general real estate
taxes and assessments not yet delinquent, and (v) such other items as the
Administrative Agent may consent to.

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any Indebtedness refinancing, extending, renewing or refunding such
Indebtedness; provided, however, that any such refinancing Indebtedness shall
(i) be issued by the same obligor as the Indebtedness being so refinanced (or by
Huntsman Corporation or a Parent Company) and be on terms, taken as a whole, not
more restrictive than the terms of the documents governing the Indebtedness
being so refinanced; (ii) if the Indebtedness being so refinanced is
subordinated to the Obligations, be subordinated to the Obligations on
substantially the same terms as Indebtedness being so refinanced; provided, that
the Senior Subordinated Notes (HI 2009) and the Senior Subordinated Notes (HI
2015) may be refinanced with (A) senior unsecured notes, if the Borrower’s Most
Recent Leverage Ratio on a Pro Forma Basis would be 3.0 to 1.0 or less and (B)
subordinated unsecured notes, regardless of the Borrower’s Most Recent Leverage
Ratio; (iii) be in a principal amount (as determined as of the date of the
incurrence of such refinancing Indebtedness in accordance with GAAP) not
exceeding the principal amount of the Indebtedness being refinanced on such date
plus any call premiums, prepayment fees, costs and expenses paid in connection
with such refinancing; (iv) not have a Weighted Average Life to Maturity less
than the Indebtedness being refinanced; (v) if the Indebtedness being refinanced
is Public Notes, be unsecured Indebtedness maturing no earlier than June 30,
2012; and (vi) be upon terms and subject to documentation which is in form and
substance reasonably satisfactory in all material respects to the Administrative
Agent.

 

“Permitted Restructuring Charges” means any restructuring or impairment charges
that are (i) non-cash (excluding any such charges that require an accrual of or
a reserve for cash charges) and (ii) cash charges taken after June 30, 2005 in
an aggregate amount not to exceed $100,000,000.

 

“Permitted Technology Licenses” has the meaning assigned to that term in
Section 8.3(f) of this Agreement.

 

30

--------------------------------------------------------------------------------


 

“Permitted Unconsolidated Ventures” means an Investment in a Person not
constituting a Subsidiary of the Borrower which Person is not engaged in any
business other than that permitted under Section 8.9 for the Borrower and its
Subsidiaries.

 

“Permitted Unsecured Debt” means unsecured Indebtedness (other than Indebtedness
permitted by Section 8.2(d)) on terms and conditions and in form and substance
reasonably satisfactory to Administrative Agent; provided, that such terms and
conditions shall not be more restrictive in a material respect to Borrower than
those set forth herein and shall be at or below a market interest rate for
comparable instruments.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are or have,
within the preceding six years, been made, by the Borrower or any of its ERISA
Affiliates or any Subsidiary of the Borrower or any ERISA Affiliates of such
Subsidiary, but not including any Multiemployer Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

 

“Pledge Agreement” has the meaning assigned to that term in Section 5.1(c) of
this Agreement.

 

“Pledged Receivables Subsidiary Notes” means the subordinated notes of the
Receivables Subsidiary, if any, issued to the Borrower or any Participating
Subsidiary in connection with a Permitted Accounts Receivable Securitization,
which subordinated notes are pledged pursuant to the Receivables Subsidiary
Pledge Agreement.

 

“Pledged Receivables Subsidiary Stock” means all the issued and outstanding
shares of capital stock of the Receivables Subsidiary, which shares are pledged
pursuant to the Receivables Subsidiary Pledge Agreement.

 

“Pledged Securities” means, collectively, “Pledged Securities” as defined in the
Collateral Security Agreement or any other pledged securities under any Security
Document

 

“Prior Credit Agreements” has the meaning assigned to that term in the Recitals
to this Agreement.

 

“Prior HI Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

31

--------------------------------------------------------------------------------


 

“Prior HLLC Revolving Credit Agreement” has the meaning assigned to that term in
the Recitals to this Agreement.

 

“Prior HLLC Term Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“Pro Forma Balance Sheet” has the meaning assigned to that term in
Section 6.5(a).

 

“Pro Forma Basis” means, (a) with respect to the preparation of a pro forma
financial statement for any purpose relating to an Acquisition or for
calculation of Consolidated EBITDA for any period, a pro forma financial
statement or calculation prepared on the basis that (i) any Indebtedness
incurred or assumed in connection with such Acquisition was incurred or assumed
on the first day of the applicable period, (ii) if such Indebtedness bears a
floating interest rate, such interest shall be paid over such pro forma period
at the rate in effect on the date of such Acquisition, and (iii) all income and
expense associated with the assets or entity acquired in connection with such
Acquisition for the most recently ended four fiscal quarter period for which
such income and expense amounts are available shall be treated as being earned
or incurred by Borrower over the applicable period on a pro forma basis without
giving effect to any cost savings other than, to the extent desired to be
included by the Borrower, Pro Forma Cost Savings, (b) with respect to the
preparation of a pro forma financial statement for any purpose relating to an
Asset Disposition or for calculation of Consolidated EBITDA, a pro forma
financial statement or calculation prepared on the basis that (i) any
Indebtedness prepaid out of the proceeds of such Asset Disposition shall be
deemed to have been prepaid as of the first day of the applicable period, and
(ii) all income and expense (other than such expenses as the Borrower, in good
faith, estimates will not be reduced or eliminated as a consequence of such
Asset Disposition) associated with the assets or entity disposed of in
connection with such Asset Disposition shall be deemed to have been eliminated
as of the first day of the applicable period and (c) with respect to the
preparation of a pro forma financial statement for any purpose relating to an
incurrence of Indebtedness or the making of any payment, a pro forma financial
statement or calculation prepared on the basis that (i) such Indebtedness
incurred was incurred or such payment was made on the first day of the
applicable period and (ii) if such Indebtedness bears a floating rate of
interest, such interest was paid over such pro forma period at the rate in
effect on the date of incurrence of such Indebtedness.

 

“Pro Forma Cost Savings” means, with respect to the determination of
Consolidated Net Income on a Pro Forma Basis, such cost savings as would be
permitted pursuant to Rule 11.02 of Regulation S-X (assuming Regulation S-X
applied to the acquisition in question), if prior to the consummation of any
Acquisition permitted by Section 8.7(n), the Borrower’s certified public
accountants shall have issued a comfort letter (in a manner consistent with
example d of SAS 72) or shall have performed procedures agreed upon by the
Borrower and Administrative Agent, in each case related to the determination of
such Consolidated Net Income on a Pro Forma Basis in accordance with the
applicable accounting requirements of Rule 11.02 of Regulation S-X.

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result

 

32

--------------------------------------------------------------------------------


 

obtained by multiplying such described aggregate or total amount by a fraction
the numerator of which shall be such Lender’s Commitment with respect to such
Facility or Facilities and the denominator of which shall be the aggregate
Commitments outstanding for all Lenders or, if no Commitments are then
outstanding, with respect to such Facility or Facilities such Lender’s aggregate
Loans with respect to such Facility or Facilities to the total Loans outstanding
hereunder with respect to such Facility or Facilities, and when used with
reference to any Lender’s percent interest, such fraction, expressed as a
percentage.

 

“Projections” has the meaning assigned to that term in Section 6.5(e).

 

“Public Note Documents” means the Senior Secured Note Documents, the Senior Note
(HI) Documents, the Senior Note (HLLC) Documents, the Senior Subordinated (HI
2009) Note Documents, the Senior Subordinated (HI 2015) Note Documents and all
documents evidencing, guaranteeing or otherwise governing any Permitted
Refinancing Indebtedness of any Public Notes.

 

“Public Notes” means the Senior Secured Notes, the Senior Notes (HI), the Senior
Notes (HLLC), the Senior Subordinated Notes (HI 2009) and the Senior
Subordinated Notes (HI 2015), in each case in the amounts outstanding on the
Closing Date, and any notes evidencing any Permitted Refinancing Indebtedness of
any of the foregoing.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31 of each year.

 

“Quoted Rate” means the rate of interest per annum with respect to a Swing Line
Loan denominated in an Alternative Currency as determined by the Swing Line
Lender at the time such Swing Line Loan is made to the Borrower.

 

“Receivables Documents” shall mean all documentation relating to any receivables
financing program providing for the sale of Receivables Facility Assets by the
Borrower and its Subsidiaries (whether or not to a Receivables Subsidiary) in
transactions purporting to be sales (and treated as sales for GAAP purposes) and
shall include the Master Trust Receivables Securitization Documents.

 

“Receivables Facility Assets” shall mean any Accounts Receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto, including without limitation (i) all collateral
given by the respective account debtor or on its behalf (but not by the Borrower
or any of its Subsidiaries) securing such Accounts Receivable, (ii) all
contracts and all guarantees (but not by the Borrower or any of its
Subsidiaries) or other obligations directly related to such Accounts Receivable,
(iii) other related assets, and (iv) proceeds of all of the foregoing.

 

“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate Dollar Equivalent net outstanding amount theretofore paid, directly or
indirectly, by a funding source to a receivables subsidiary in respect of the
Receivables Facility Assets or interests therein sold, conveyed, contributed or
transferred or pledged pursuant to the relevant Receivables Documents (including
in connection with a Permitted Accounts Receivable Securitization) (it being the
intent of the parties that the amount of Receivables Facility

 

33

--------------------------------------------------------------------------------


 

Attributed Indebtedness at any time outstanding approximate as closely as
possible the principal amount of Indebtedness which would be outstanding at such
time under the Receivables Documents if the same were structured as a secured
lending agreement rather than an agreement providing for the sale, conveyance,
contribution to capital, transfer or pledge of such Receivables Facility Assets
or interests therein).

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of the Borrower which may be formed for the sole and exclusive
purpose of engaging in activities in connection with the purchase, sale and
financing of Accounts Receivable in connection with and pursuant to one or more
Permitted Accounts Receivable Securitizations; provided, however, that if the
law of a jurisdiction in which the Borrower proposes to create a Receivables
Subsidiary does not provide for the creation of a bankruptcy remote entity that
is acceptable to the Borrower or requires the formation of one or more
additional entities (whether or not Subsidiaries of the Borrower), the
Administrative Agent may in its discretion permit the Borrower to form such
other type of entity in such jurisdiction to serve as a Receivables Subsidiary
as is necessary or customary for similar transactions in such jurisdiction.  The
Master Trust Receivables Subsidiary shall be considered a Receivables Subsidiary
hereunder.

 

“Receivables Subsidiary Pledge Agreement” means the Pledge Agreement, Collateral
Security Agreement and/or such other pledge or security agreement in form
reasonably satisfactory to the Administrative Agent pursuant to which the
Borrower or a Participating Subsidiary pledges the Pledged Receivables
Subsidiary Stock and the Pledged Receivables Subsidiary Notes to the Collateral
Agent for the benefit of the Lenders to secure the “Secured Obligations”
described in the Pledge Agreement or the Collateral Security Agreement, as
applicable.

 

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries, (ii) by reason
of any condemnation, taking, seizing or similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries and (iii) under
any policy of insurance required to be maintained under Section 7.8 provided,
however, that in no event shall payments made under business interruption
insurance constitute a Recovery Event.

 

“Reference Lenders” means the principal office of Deutsche Bank AG and Citibank,
N.A. in the relevant jurisdiction or such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(c)(ii).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

34

--------------------------------------------------------------------------------


 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment, including the
movement of Contaminants through or in the air, soil, surface water or
groundwater.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; 
(ii) prevent, minimize or otherwise address the Release or substantial threat of
a material Release of Contaminants so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; or (iii) perform pre-response or post-response studies and
investigations and post-response monitoring and care or any other studies,
reports or investigations relating to Contaminants.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan other than a
reportable event for which the 30 day notice requirement to the PBGC has been
waived, any event requiring disclosure under Section 4063(a) or 4062(e) of
ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan pursuant to Section 4202 of ERISA or receipt of a notice of
reorganization or insolvency with respect to a Multiemployer Plan pursuant to
Section 4242 or 4245 of ERISA.

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose outstanding
Term Loans (with any portion of such Term Loans denominated in Euros calculated
on a Dollar Equivalent basis) and Revolving Commitments (or, after the Total
Revolving Commitment has been terminated, the Assigned Dollar Value of
outstanding Revolving Loans and the Assigned Dollar Value of LC Obligations)
constitute greater than 50% of the sum of (i) the total outstanding Dollar
Equivalent amount of Term Loans of Non-Defaulting Lenders and (ii) the Total
Revolving Commitment less the aggregate Revolving Commitments of Defaulting
Lenders (or, after the Total Revolving Commitment has been terminated, the total
Assigned Dollar Value of outstanding Revolving Loans of Non-Defaulting Lenders
and the aggregate Pro Rata Share of all Non-Defaulting Lenders of the total
Assigned Dollar Value of outstanding LC Obligations at such time).

 

“Required Note Offer Amount Proceeds” shall mean (i) with respect to any Asset
Disposition, the amount of any Net Sale Proceeds which would be required by the
terms of the Senior Secured Notes Indenture to be applied to offer to purchase
Senior Secured Notes and (ii) with respect to the proceeds of any Recovery
Event, the amount of any such proceeds which would be required by the terms of
the Senior Secured Notes Indenture to offer to purchase Senior Secured Notes; in
each case (x) including amounts which are required under the terms of the

 

35

--------------------------------------------------------------------------------


 

Senior Secured Notes Indenture to be accumulated to make such an offer, (y)
assuming no reinvestment of such proceeds or expenditure of such proceeds to
purchase replacement properties or assets and (z) after giving effect to any
prepayment of Loans to the maximum extent permitted by the Senior Secured Notes
Indenture without requiring an offer to repurchase Senior Secured Notes.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Financial Officer” means, as to any Person, the chief financial
officer, principal accounting officer, a financial vice president, controller,
manager (in the case of a limited liability company) having responsibility for
financial matters, treasurer or assistant treasurer of such Person.

 

“Responsible Officer” means, as to any Person, any of the chairman or vice
chairman of the board of directors, the president, any executive vice president,
the vice president-controller, any vice president, manager (in the case of a
limited liability company) or any Responsible Financial Officer of such Person.

 

“Restricted Payment” has the meaning assigned to that term in Section 8.4(a).

 

“Revolver Termination Date” means August 16, 2010 or such earlier date as the
Revolving Commitments shall have been terminated or otherwise reduced to $0
pursuant to this Agreement; provided, that, if there shall occur a date (an
“earlier date”) on which in excess of $100,000,000 of Public Notes or Permitted
Unsecured Debt which have not been repaid or refinanced with Permitted
Refinancing Indebtedness in accordance with the terms of this Agreement is
scheduled to come due within three months, “Revolver Termination Date” means
such earlier date.

 

“Revolving Commitment” means, with respect to any Revolving Lender, the
obligation of such Revolving Lender to make Revolving Loans and participate in
Letters of Credit and Swing Line Loans, as such commitment may be adjusted from
time to time pursuant to this Agreement, which commitment as of the date hereof
is the amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
under the caption “Amount of Revolving Commitment” as the same may be adjusted
from time to time pursuant to the terms hereof and “Revolving Commitments” means
such commitments collectively, which commitments equal $650,000,000 in the
aggregate as of the date hereof.

 

“Revolving Facility” means the credit facility under this Agreement evidenced by
the Revolving Commitments and the Revolving Loans.

 

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).

 

36

--------------------------------------------------------------------------------


 

“Revolving Loan” and “Revolving Loans” have the meanings given in
Section 2.1(b)(i).

 

“Revolving Note” has the meaning assigned to that term in Section 2.2(a).

 

“Rubicon” means Rubicon Inc., and its successors and assigns.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

 

“Scheduled Term B Dollar Repayments” means, with respect to the principal
payments on the Term B Dollar Loans for each date set forth below, that
percentage of the original principal amount of Term B Dollar Loans set forth
opposite thereto:

 

Scheduled Term B Dollar Repayments

 

Date

 

Principal Payment

 

 

 

August 31, 2006

 

1% of original principal amount of Term B Dollar Loans

 

 

 

August 31, 2007

 

1% of original principal amount of Term B Dollar Loans

 

 

 

August 31, 2008

 

1% of original principal amount of Term B Dollar Loans

 

 

 

August 31, 2009

 

1% of original principal amount of Term B Dollar Loans

 

 

 

August 31, 2010

 

1% of original principal amount of Term B Dollar Loans

 

 

 

August 31, 2011

 

1% of original principal amount of Term B Dollar Loans

 

 

 

August 31, 2012

 

1% of original principal amount of Term B Dollar Loans

 

 

 

Term B Loan Maturity Date

 

The aggregate principal amount of Term B Dollar Loans

 

“Scheduled Term B Euro Repayments” means, with respect to the principal payments
on the Term B Euro Loans for each date set forth below, the amount equal to the
percentage of Term B Euro Loans made on the Closing Date set forth opposite
thereto, as reduced from time to time pursuant to Sections 4.3 and 4.4:

 

37

--------------------------------------------------------------------------------


 

Scheduled Term B Euro Repayments

 

Date

 

Repayment

 

 

 

August 31, 2006

 

1% of original principal amount of Term B Euro Loans

 

 

 

August 31, 2007

 

1% of original principal amount of Term B Euro Loans

 

 

 

August 31, 2008

 

1% of original principal amount of Term B Euro Loans

 

 

 

August 31, 2009

 

1% of original principal amount of Term B Euro Loans

 

 

 

August 31, 2010

 

1% of original principal amount of Term B Euro Loans

 

 

 

August 31, 2011

 

1% of original principal amount of Term B Euro Loans

 

 

 

August 31, 2012

 

1% of original principal amount of Term B Euro Loans

 

 

 

Term B Loan Maturity Date

 

The aggregate principal amount of Term B Euro Loans then outstanding

 

“Scheduled Term Repayments” mean, for any Term Facility, the scheduled principal
payments set forth in the “Scheduled Term Repayments” definition applicable to
such Term Facility.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” has the meaning provided in the respective Security Documents
to the extent defined therein and shall include any Person who is granted a
security interest pursuant to any Loan Document.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Security Documents” means, collectively the Collateral Security Agreement, the
Pledge Agreement, the Mortgages, the UK Security Documents and all other
agreements, assignments, security agreements, instruments and documents executed
in connection therewith,

 

38

--------------------------------------------------------------------------------


 

in each case as the same may at any time be amended, supplemented, restated or
otherwise modified and in effect.  For purposes of this Agreement, “Security
Documents” shall also include all guaranties, mortgagees, pledge agreements,
collateral assignments, subordination agreements and other collateral documents
and any reaffirmation of the foregoing in the nature thereof entered into by the
Borrower or any Subsidiary of the Borrower on and after the date of this
Agreement in favor of the Collateral Agent for the benefit of the Secured
Parties in satisfaction of the requirements of this Agreement, but shall exclude
any Foreign Intercompany Loan Security Documents.

 

“Senior Note (HI) Documents” means the Senior Notes (HI), the Senior Notes (HI)
Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (HI).

 

“Senior Notes (HI)” means those certain 9-7/8% senior notes due March 1, 2009
issued by the Borrower pursuant to the terms of the Senior Notes (HI) Indenture.

 

“Senior Notes (HI) Indenture” means that certain Indenture dated as of March 21,
2002 among Borrower, the guarantors named therein and Wells Fargo Bank, National
Association, as trustee (as the same may be amended in compliance with this
Agreement) and any supplemental indenture or additional indenture to be entered
into with respect to the Senior Notes (HI) to the extent permitted under
Section 8.11.

 

“Senior Note (HLLC) Documents” means the Senior Notes (HLLC), the Senior Notes
(HLLC) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (HLLC).

 

“Senior Notes (HLLC)” means (i) those certain 11-1/2% senior notes due July 15,
2012 originally issued by HLLC pursuant to the terms of the Senior Notes (HLLC)
Indenture and (ii) those certain floating rate senior notes due July 15, 2011
originally issued by HLLC pursuant to the terms of the Senior Notes (HLLC)
Indenture.

 

“Senior Notes (HLLC) Indenture” means that certain Indenture dated as of
June 22, 2004 among Borrower (as successor to HLLC), the guarantors named
therein and HSBC Bank USA, National Association, as trustee (as the same may be
amended in compliance with this Agreement, including pursuant to the
Supplemental Indenture dated as of July 11, 2005) and any supplemental indenture
or additional indenture to be entered into with respect to the Senior Notes
(LLC) to the extent permitted under Section 8.11.

 

“Senior Secured Note Documents” means the Senior Secured Notes, the Senior
Secured Notes Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Senior Secured Notes.

 

“Senior Secured Notes” means those certain 11-5/8% senior secured notes due
October 15, 2010 originally issued by HLLC pursuant to the terms of the Senior
Secured Notes Indenture, and secured by the Collateral on a pari passu basis
with the Obligations.

 

“Senior Secured Notes Indenture” means that certain Indenture dated as of
September 30, 2003 among Borrower (as successor to HLLC), the guarantors named
therein and

 

39

--------------------------------------------------------------------------------


 

HSBC Bank USA, National Association (as successor to HSBC Bank USA), as trustee
(as the same may be amended in compliance with this Agreement, including
pursuant to the Supplemental Indenture dated as of July 13, 2005) and any
supplemental indenture or additional indenture to be entered into with respect
to the Senior Secured Notes to the extent permitted under Section 8.11.

 

“Senior Secured Notes Obligations” means the obligations incurred by Borrower
under the Senior Secured Notes Indenture, as evidenced by the Senior Secured
Notes.

 

“Senior Subordinated Note (HI 2009) Documents” means the Senior Subordinated
Notes (HI 2009), Senior Subordinated Notes (HI 2009) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (HI 2009).

 

“Senior Subordinated Notes (HI 2009)” means those certain 10-1/8% senior
subordinated notes due July 1, 2009 issued by the Borrower pursuant to the terms
of the Senior Subordinated Notes (HI 2009) Indenture.

 

“Senior Subordinated Notes (HI 2009) Indenture” means, collectively, (i) that
certain Indenture dated as of March 13, 2001 among Borrower, the guarantors
named therein and The Bank of New York, as trustee and (ii) that certain
Indenture dated as of June 30, 1999 among Borrower, the guarantors named therein
and Wells Fargo Bank, National Association, as trustee, in each case, as the
same may be amended in compliance with this Agreement and including any
supplemental indenture or additional indenture to be entered into with respect
to the Senior Subordinated Notes (HI 2009) to the extent permitted under
Section 8.11.

 

“Senior Subordinated Note (HI 2015) Documents” means the Senior Subordinated (HI
2015), the Senior Subordinated Notes (HI 2015) Indenture and all other documents
evidencing, guaranteeing or otherwise governing the terms of the Senior
Subordinated Notes (HI 2015).

 

“Senior Subordinated Notes (HI 2015)” shall mean (i) those certain 7-3/8% senior
subordinated notes due January 1, 2015 denominated in Dollars issued by the
Borrower pursuant to the terms of the Senior Subordinated Notes (HI 2015)
Indenture and (ii) those certain 7-1/2% senior subordinated notes due January 1,
2015 denominated in Euros issued by the Borrower pursuant to the terms of the
Senior Subordinated Notes (HI 2015) Indenture.

 

“Senior Subordinated Notes (HI 2015) Indenture” shall mean that certain
Indenture dated as of December 17, 2004 among Borrower, the guarantors named
therein and Wells Fargo Bank Minnesota, National Association, as trustee (as the
same may be amended in compliance with this Agreement) and any supplemental
indenture or additional indenture to be entered into with respect to the Senior
Subordinated Notes (HI 2015) to the extent permitted under Section 8.11.

 

“Solvent” means, when used with respect to (i) any Person (other than subject to
clause (ii)), that (x) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or

 

40

--------------------------------------------------------------------------------


 

contingent, disputed or undisputed), (y) it is able to pay its debts or
obligations in the ordinary course as they mature and (z) it has capital
sufficient to carry on its business and all business in which it is about to
engage and (ii) for any Person other than a Domestic Subsidiary, such Person has
the ability to pay its debts as and when they fall due and could not be deemed
to be insolvent for the purposes of the law of such Person’s jurisdiction of
formation.  For purposes of Section 6.5(b) ”debt” means any liability on a
claim, and “claim” means (A) any right to payment, whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured
(including all obligations, if any, under any Plan or the equivalent for
unfunded past service liability, and any other unfunded medical and death
benefits) or (B) any right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Spot Rate” means, for any currency at any date, the rate quoted by DB as the
spot rate for the purchase by DB of such currency with another currency through
its foreign exchange trading office or such other rate which the Administrative
Agent may select based on reasonable commercial practices.

 

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

 

“Standby Letters of Credit” means any of the irrevocable standby letters of
credit issued pursuant to this Agreement, in form acceptable to the Facing
Agent, together with any increases or decreases in the Stated Amount thereof and
any renewals, amendments and/or extensions thereof.

 

“Stated Amount” or “Stated Amounts” means, (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Assigned Dollar Value of the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents), in either case, as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.  For purposes of calculating the Stated Amount of any
Letter of Credit at any time:

 

(A)                              any increase in the Stated Amount of any Letter
of Credit by reason of any amendment to any Letter of Credit shall be deemed
effective under this Agreement as of the date Facing Agent actually issues an
amendment purporting to increase the Stated Amount of such Letter of Credit,
whether or not Facing Agent receives the consent of the Letter of Credit
beneficiary or beneficiaries to the amendment, except that if the Borrower has
required that the increase in Stated Amount be given effect as of an earlier
date and Facing Agent issues an

 

41

--------------------------------------------------------------------------------


 

amendment to that effect, then such increase in Stated Amount shall be deemed
effective under this Agreement as of such earlier date requested by the
Borrower; and

 

(B)                                any reduction in the Stated Amount of any
Letter of Credit by reason of any amendment to any Letter of Credit shall be
deemed effective under this Agreement as of the later of (x) the date Facing
Agent actually issues an amendment purporting to reduce the Stated Amount of
such Letter of Credit, whether or not the amendment provides that the reduction
be given effect as of an earlier date, or (y) the date Facing Agent receives the
written consent (including by authenticated telex, cable, SWIFT messages or
facsimile transmission (with, in the case of a facsimile transmission, a
follow-up original hard copy)) of the Letter of Credit beneficiary or
beneficiaries to such reduction, whether written consent must be dated on or
after the date of the amendment issued by Facing Agent purporting to effect such
reduction.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the Capital Stock (or equivalent beneficial ownership or voting interest)
having ordinary voting power to elect a majority of the board of directors (if a
corporation) or to select the trustee or equivalent controlling interest, shall,
at the time such reference becomes operative, be directly or indirectly owned or
controlled by such Person or one or more of the other subsidiaries of such
Person or any combination thereof.  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.  Unless otherwise expressly
provided, an Unrestricted Subsidiary shall not be considered a “Subsidiary” of
the Borrower for purposes of this Agreement.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is or becomes
a party to the Subsidiary Guaranty or delivers a guaranty pursuant to
Section 7.11 or 7.13.

 

“Subsidiary Guaranty” means the guaranty executed by the Subsidiary Guarantors,
in form and substance satisfactory to the Administrative Agent, and delivered as
of the Closing Date, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Swing Line Commitment” means, with respect to the Swing Line Lender at any
date, the obligation of the Swing Line Lender to make Swing Line Loans pursuant
to Section 2.1(c) in the amount referred to therein.

 

“Swing Line Lender” means DB in such capacity.

 

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(c).

 

42

--------------------------------------------------------------------------------

 


 

“Swing Line Loans” has the meaning assigned to that term in Section 2.1(c)(i).

 

“Swing Line Note” has the meaning assigned to that term in Section 2.2(a).

 

“TAI” means Tioxide Americas Inc., a direct Wholly-Owned Subsidiary of TG that
is a Cayman Island corporation.

 

“Tax Distributions” has the meaning provided in Section 8.4.

 

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of the
date hereof by and among Borrower, Huntsman Corporation and other Subsidiaries
of Huntsman Corporation referred to therein, initially substantially in the form
of Exhibit 5.1(v), as amended or otherwise modified from time to time in
accordance with Section 8.11.

 

“Taxes” has the meaning assigned to that term in Section 4.7(a).

 

“Technology” has the meaning assigned to that term in Section 8.3(f).

 

“Term B Dollar Commitment” means, with respect to any Term B Lender, the
principal amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
or in any Assignment and Assumption Agreement under the caption “Amount of Term
B Dollar Commitment”, as such commitment may be adjusted from time to time
pursuant to this Agreement or increased pursuant to Section 2.1(a)(ii), and
“Term B Dollar Commitments” means such commitments collectively, which
commitments equal $1,730,000,000 in the aggregate on the Closing Date.

 

“Term B Dollar Facility” means the credit facility under this Agreement
evidenced by the Term B Dollar Commitments and the Term B Dollar Loans.

 

“Term B Dollar Lender” means any Lender which has a Term B Dollar Commitment or
has made (or a portion thereof) a Term B Dollar Loan.

 

“Term B Dollar Loan” and “Term B Dollar Loans” have the meanings assigned to
those terms in Section 2.1(a)(i).

 

“Term B Dollar Note” and “Term B Dollar Notes” have the meanings assigned to
those terms in Section 2.2(a).

 

“Term B Euro Commitment” means, with respect to any Term B Lender, the principal
amount set forth opposite such lender’s name on Schedule 1.1(a) hereto or in any
Assignment and Assumption Agreement under the caption “Amount of Term B Euro
Commitment”, as such commitment may be adjusted from time to time pursuant to
this Agreement, and “Term B Euro Commitments” means such commitments
collectively, which commitments equal €100,000,000 Euros in the aggregate on the
Closing Date.

 

“Term B Euro Facility” means the credit facility under this Agreement evidenced
by the Term B Euro Commitments and the Term B Euro Loans.

 

43

--------------------------------------------------------------------------------


 

“Term B Euro Lender” means any Lender which has a Term B Euro Commitment or is
owed a Term B Euro Loan (or a portion thereof).

 

“Term B Euro Loan” and “Term B Euro Loans” have the meanings assigned to those
terms in Section 2.1(a)(i).

 

“Term B Euro Note” and “Term B Euro Notes” have the meanings assigned to those
terms in Section 2.2(a).

 

“Term B Loan Facility” means the Term B Dollar Facility or the Term B Euro
Facility.

 

“Term B Loan Maturity Date” means August 16, 2012; provided, that, if there
shall occur a date (an “earlier date”) on which in excess of $100,000,000 of
Public Notes or Permitted Unsecured Debt which have not been repaid or
refinanced with Permitted Refinancing Indebtedness in accordance with the terms
of this Agreement is scheduled to come due within three months, “Term B Loan
Maturity Date” means such earlier date.

 

“Term Commitment” means, with respect to each Lender and any Term Facility, the
principal amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
or in any Assignment and Assumption Agreement under the caption for the amount
of commitment to such Term Facility, as such commitments may be adjusted from
time to time pursuant to this Agreement, and “Term Commitments” means such
commitments collectively.

 

“Term Facilities” means the Facilities under the Agreement other than the
Revolving Facility.

 

“Term Loan Ratable Share” shall mean, as of any date of determination, a
fraction, the numerator of which is the total outstanding principal amount of
Term Loans as of such date and the denominator of which is an amount equal to
the sum of (i) the total principal amount of Term Loans outstanding as of such
date and (ii) the total principal amount of Senior Secured Notes outstanding as
of such date.

 

“Term Loans” means the Loans under the Term Facilities, collectively.

 

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

 

“Term Note” and “Term Notes” means the notes provided for in Section 2.2 that
evidence indebtedness under the Term Facilities, collectively.

 

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Assigned Dollar Value of all Loans under such Term Facility
outstanding at such time and the denominator of which is equal to the aggregate
Assigned Dollar Value of all Term Loans outstanding at such time.

 

44

--------------------------------------------------------------------------------


 

“Test Period” means, at any time the four Fiscal Quarters of the Borrower then
last ended.

 

“TG” means Tioxide Group Unlimited, a direct Subsidiary of the Borrower that is
a private unlimited company incorporated under the laws of England and Wales
with company number 00249759.

 

“Thai Holding Companies” means the Domestic Subsidiaries of the Borrower whose
sole asset, if any, is an ownership interest in Huntsman (Thailand) Ltd., a
corporation organized under the laws of Thailand, and identified as such on
Schedule 6.13.

 

“Total Available Revolving Commitment” means, at the time of any determination
thereof is made, the sum of the respective Available Revolving Commitments of
the Lenders at such time.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments and the Revolving Commitments at such time.

 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

 

“Transaction” means (i) each of the Credit Events occurring on the date of the
Initial Borrowing, (ii) the consummation of the Merger, (iii) the repayment of
the Prior Credit Agreements and other Indebtedness contemplated by
Section 6.8(a); (iv) such other transactions as are contemplated by the
Documents and (v) the payment of fees and expenses in connection with the
foregoing.

 

“Transaction Documents” means (i) the Merger Agreement and all certificates and
other documents delivered thereunder, (ii) any amendments to the Public Note
Documents entered into in compliance with this Agreement, (iii) any documents
relating to the repayment of the Prior Credit Agreements and other Indebtedness
contemplated by Section 6.8(a) and (iv) all other agreements or instruments
executed in connection with the Transaction.

 

“Transferee” has the meaning assigned to that term in Section 12.8(d).

 

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“UK Debenture” has the meaning assigned to that term Section 5.1(b).

 

“UK Holdco Note” means that certain unsecured promissory note issued by UK
Holdco 1 in favor of Huntsman Finco in the form attached hereto as
Exhibit 1.1(a) in the aggregate principal amount outstanding as of June 30, 2005
of $857,800,000.

 

45

--------------------------------------------------------------------------------


 

“UK Holdco 1” means Huntsman (Holdings) UK, a direct Wholly-Owned Subsidiary of
TG that is a private unlimited company incorporated under the laws of England
and Wales with company number 03768308.

 

“UK Holdco 2” means Huntsman (UK) Limited, a direct Wholly-owned Subsidiary of
UK Holdco 1 that is a private limited company incorporated under the laws of
England and Wales with company number 03767080.

 

“UK Petrochem” means Huntsman Petrochemicals (UK) Limited, a direct Wholly-Owned
Subsidiary of UK Petrochem Holdings that is a private limited company
incorporated under the laws of England and Wales with company number 03767075.

 

“UK Petrochem Holdings” means UK Petrochemicals (UK) Holdings, a direct
Wholly-Owned Subsidiary of UK Holdco 1 that is a private unlimited company
incorporated under the laws of England and Wales.

 

“UK Petrochem Holdings Note” means that certain unsecured promissory note issued
by UK Petrochem Holdings in favor of Huntsman Finco in the form attached hereto
as Exhibit 1.1(c) in the aggregate principal amount outstanding as of June 30,
2005 at $624,400,000.

 

“UK Pledge Agreements” means the English law governed charges over shares in
respect of the shares held by the Borrower or a Subsidiary Guarantor in TG or UK
Holdco 1 granted in favor of the UK Security Trustee (as modified, supplemented
or amended from time to time).

 

“UK Security Trustee” means the DB in its capacity as UK Security Trustee under
the UK Security Documents or any successor UK Security Trustee.

 

“UK Security Documents” means the UK Pledge Agreements and the UK Debenture.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unpaid Drawing” has the meaning assigned to that term in Section 2.9(c).

 

“Unrestricted Investment” has the meaning assigned to that term in Section 8.4.

 

“Unrestricted Subsidiary” means each of the Persons identified on
Schedule 1.1(c) hereto and (i) any Subsidiary of the Borrower that at or prior
to the time of formation or acquisition thereof shall be designated an
Unrestricted Subsidiary in an officers’ certificate signed by two Responsible
Financial Officers of the Borrower, (ii) any Subsidiary of an Unrestricted
Subsidiary created at or after the designation of its parent company as an
Unrestricted Subsidiary pursuant to clause (i) above and (iii) any Permitted
Unconsolidated Venture that, as a result of an Investment permitted under
Section 8.7(k), (p) or (q), would otherwise become a Subsidiary of the Borrower;
provided, however, that no Receivables Subsidiary may be an Unrestricted
Subsidiary.

 

46

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the sum of (i) $125,000,000 plus (ii) the
after-tax amount of any cash returns of principal or capital on Investments
listed on Schedule 1.1(c) hereto or made pursuant to Section 8.7(k), cash
dividends thereon and other cash returns on investment thereon, as the case may
be.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of each of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the scheduled due date of each such remaining payment.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors of Foreign Subsidiaries, or
similar de minimis issuances of capital stock to comply with Requirements of
Law) are at the time owned directly or indirectly by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person; provided, that each of Nitroil
Vegyipari Termeló Fejlesztró Résvénytág and its Wholly-Owned Subsidiaries shall
be deemed to be a Wholly-Owned Subsidiary.  For purposes of this definition,
‘capital stock’ shall include equivalent ownership or controlling interests
having ordinary voting power in entities other than corporations.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”  The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise expressly provided herein, references to
constitutive and Organizational Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements,

 

47

--------------------------------------------------------------------------------


 

extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.

 

1.2                                 Accounting Terms; Financial Statements

 


(A)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN (INCLUDING WITHOUT LIMITATION, ANY MODIFICATION TO THE TERMS HEREOF
PURSUANT TO SECTION 8.12), ALL ACCOUNTING TERMS USED HEREIN BUT NOT EXPRESSLY
DEFINED IN THIS AGREEMENT AND ALL COMPUTATIONS AND DETERMINATIONS FOR PURPOSES
OF DETERMINING COMPLIANCE WITH THE FINANCIAL REQUIREMENTS OF THIS AGREEMENT
SHALL BE MADE IN ACCORDANCE WITH GAAP IN EFFECT ON THE DATE HEREOF AND ON A
BASIS CONSISTENT WITH THE PRESENTATION OF THE FINANCIAL STATEMENTS AND
PROJECTIONS DELIVERED PURSUANT TO, OR OTHERWISE REFERRED TO IN, SECTIONS
6.5(A) AND 6.5(E).  NOTWITHSTANDING THE FOREGOING SENTENCE, THE FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7.1 SHALL BE PREPARED IN
ACCORDANCE WITH GAAP AS IN EFFECT ON THE RESPECTIVE DATES OF THEIR PREPARATION. 
UNLESS OTHERWISE PROVIDED FOR HEREIN, WHEREVER ANY COMPUTATION IS TO BE MADE
WITH RESPECT TO ANY PERSON AND ITS SUBSIDIARIES, SUCH COMPUTATION SHALL BE MADE
SO AS TO EXCLUDE ALL ITEMS OF INCOME, LOSS, ASSETS AND LIABILITIES ATTRIBUTABLE
TO ANY PERSON THAT IS NOT A SUBSIDIARY OF SUCH PERSON.  FOR PURPOSES OF THE
FINANCIAL TERMS SET FORTH HEREIN, WHENEVER A REFERENCE IS MADE TO A
DETERMINATION WHICH IS REQUIRED TO BE MADE ON A CONSOLIDATED BASIS (WHETHER IN
ACCORDANCE WITH GAAP OR OTHERWISE) FOR THE BORROWER AND ITS SUBSIDIARIES, SUCH
DETERMINATION SHALL BE MADE AS IF EACH UNRESTRICTED SUBSIDIARY WERE WHOLLY-OWNED
BY A PERSON NOT AN AFFILIATE OF THE BORROWER.


 


(B)                                 SOLELY FOR PURPOSES OF DELIVERY OF THE
FINANCIAL STATEMENTS REQUIRED BY SECTIONS 6.5, 7.1(A) AND (B), UNRESTRICTED
SUBSIDIARIES SHALL BE DEEMED TO BE SUBSIDIARIES; PROVIDED, HOWEVER, CONCURRENTLY
WITH THE DELIVERY OF THE OFFICER’S CERTIFICATE REQUIRED BY SECTION 7.2(B), FOR
PURPOSES OF CALCULATING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREOF, BORROWER
SHALL ALSO DELIVER TO ADMINISTRATIVE AGENT STATEMENTS EXCLUDING THE UNRESTRICTED
SUBSIDIARIES, AND, UPON REQUEST OF ADMINISTRATIVE AGENT, REFLECTING THE RELEVANT
CALCULATIONS PERTAINING TO THE UNRESTRICTED SUBSIDIARIES EXISTING ON THE CLOSING
DATE, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


ARTICLE II


 


AMOUNT AND TERMS OF CREDIT


 

2.1                                 The Commitments

 


(A)                                  TERM B LOAN.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, (A) EACH TERM B DOLLAR LENDER AGREES TO MAKE A LOAN IN DOLLARS (THE
“TERM B DOLLAR LOANS”) TO THE BORROWER ON THE CLOSING DATE IN THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH LENDER’S TERM B DOLLAR COMMITMENT; AND (B) EACH TERM B
EURO LENDER AGREES TO MAKE A LOAN IN EUROS (THE “TERM B EURO LOANS” AND,
TOGETHER WITH THE TERM B DOLLAR LOANS, THE “TERM B LOANS”) TO THE BORROWER ON
THE CLOSING DATE IN THE AGGREGATE PRINCIPAL AMOUNT OF SUCH LENDER’S TERM B EURO
COMMITMENT.  NO AMOUNT OF A

 

48

--------------------------------------------------------------------------------


 

TERM B LOAN WHICH IS REPAID OR PREPAID BY THE BORROWER MAY BE REBORROWED
HEREUNDER.  THE TERM B DOLLAR LOANS (I) SHALL BE ADVANCED TO THE BORROWER
PURSUANT TO A SINGLE DRAWING, WHICH SHALL BE ON THE CLOSING DATE, (II) SHALL BE
DENOMINATED IN DOLLARS, (III) SHALL INITIALLY BE EUROCURRENCY LOANS WITH AN
INTEREST PERIOD OF UP TO ONE MONTH, AS DETERMINED BY THE ADMINISTRATIVE AGENT
AND, EXCEPT AS HEREINAFTER PROVIDED, MAY, AT THE OPTION OF THE BORROWER, BE
MAINTAINED AS AND/OR CONVERTED INTO BASE RATE LOANS OR EUROCURRENCY LOANS OR A
COMBINATION THEREOF, PROVIDED, THAT ALL TERM B DOLLAR LOANS MADE BY THE TERM B
DOLLAR LENDERS PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, CONSIST ENTIRELY OF TERM B DOLLAR LOANS OF THE
SAME TYPE.  THE TERM B EURO LOANS (1) SHALL BE ADVANCED TO THE BORROWER PURSUANT
TO A SINGLE DRAWING, WHICH SHALL BE ON THE CLOSING DATE, (2) SHALL BE
DENOMINATED IN EUROS, (3) SHALL INITIALLY BE MADE AS EUROCURRENCY LOANS WITH AN
INTEREST PERIOD OF ONE MONTH, PROVIDED, THAT ALL TERM B EURO LOANS MADE BY THE
TERM B EURO LENDERS PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, CONSIST ENTIRELY OF TERM B EURO LOANS OF THE SAME
TYPE.

 

(II)                                  (A) THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME FOLLOWING THE DATE ON WHICH THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE INITIAL SYNDICATION OF THE LOANS AND COMMITMENTS WITH RESPECT
TO THIS AGREEMENT HAS OCCURRED TO THE ADMINISTRATIVE AGENT’S SATISFACTION (SO
LONG AS (X) NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT THEN EXISTS AND IS
CONTINUING, (Y) THE BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT A
COMPLIANCE CERTIFICATE FOR THE PERIOD OF FOUR FULL FISCAL QUARTERS IMMEDIATELY
PRECEDING THE INCURRENCE DESCRIBED BELOW (PREPARED IN GOOD FAITH AND IN A MANNER
AND USING SUCH METHODOLOGY WHICH IS CONSISTENT WITH THE MOST RECENT FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 7.1) GIVING PRO FORMA EFFECT TO SUCH
INCURRENCE AND EVIDENCING COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLE IX)
AND (Z) SUCH INCURRENCE IS NOT PROHIBITED BY THE TERMS OF ANY PUBLIC NOTE
DOCUMENT), TO INCUR FROM ONE OR MORE EXISTING LENDERS AND/OR OTHER PERSONS THAT
ARE ELIGIBLE ASSIGNEES AND WHICH, IN EACH CASE, AGREE TO MAKE SUCH TERM LOANS TO
THE BORROWER, ADDITIONAL TERM LOANS IN DOLLARS (IN MAXIMUM AMOUNTS DESCRIBED
BELOW), WHICH LOANS MAY BE INCURRED AS ONE OR MORE TRANCHES OF ADDITIONAL TERM
LOANS AS DETERMINED BY ADMINISTRATIVE AGENT: (1) IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $300,000,000 IN ORDER TO ACCOMMODATE A MERGER OR OTHER
TRANSACTION AS A RESULT OF WHICH HUNTSMAN ADVANCED MATERIALS LLC IS MERGED INTO
OR BECOMES A SUBSIDIARY OF THE BORROWER SO LONG AS AFTER GIVING EFFECT TO SUCH
TRANSACTION AND INCURRENCE, THE BORROWER’S CONSOLIDATED FIXED CHARGE COVERAGE
RATIO (AS DEFINED IN THE SENIOR SECURED NOTE INDENTURE AND THE SENIOR NOTE
(HLLC) INDENTURE) WOULD EITHER NOT BE REDUCED OR WOULD NOT BE LESS THAN 3.0 TO
1.0 AND (2) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000,000 SO LONG
AS THE PROCEEDS OF SUCH ADDITIONAL TERM LOANS PURSUANT TO THIS CLAUSE (2) ARE
USED SOLELY FOR (I) CONSOLIDATED CAPITAL EXPENDITURES OTHERWISE PERMITTED
HEREUNDER; (II) REPAYMENT OF SECURED INDEBTEDNESS OF THE BORROWER; AND (III) TO
FINANCE ACQUISITIONS PERMITTED BY SECTION 8.3(B) HEREOF.

 

49

--------------------------------------------------------------------------------


 

(B) In the event that the Borrower desires to incur Additional Term Loans, the
Borrower will enter into an amendment with the lenders (who shall by execution
thereof become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Term Loans, which amendment shall set forth any terms and conditions
of the Additional Term Loans not covered by this Agreement as agreed by the
Borrower and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Additional Term Loans if requested by the lenders
advancing Additional Term Loans (which notes shall constitute Term Notes for
purposes of this Agreement), with such amendment to be in form and substance
reasonably acceptable to Administrative Agent and consistent with the terms of
this Section 2.1(a)(ii) and of the other provisions of this Agreement.  No
consent of any Lender (other than any Lender making Additional Term Loans) is
required to permit the Loans contemplated by this Section 2.1(a)(ii) or the
aforesaid amendment to effectuate the Additional Term Loans.  This section shall
supercede any provisions contained in this Agreement, including, without
limitation, Section 12.1, to the contrary.

 


(B)                                 REVOLVING LOANS.  EACH REVOLVING LENDER,
SEVERALLY AND FOR ITSELF ALONE, HEREBY AGREES, ON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREINAFTER SET FORTH AND IN RELIANCE UPON THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS, TO MAKE LOANS TO
THE BORROWER DENOMINATED IN DOLLARS OR AN ALTERNATIVE CURRENCY ON A REVOLVING
BASIS FROM TIME TO TIME DURING THE COMMITMENT PERIOD, IN AN AMOUNT THAT WILL NOT
(I) EXCEED ITS PRO RATA SHARE OF THE TOTAL AVAILABLE REVOLVING COMMITMENT (EACH
SUCH LOAN BY ANY LENDER, A “REVOLVING LOAN” AND COLLECTIVELY, THE “REVOLVING
LOANS”) OR (II) CAUSE THE ASSIGNED DOLLAR VALUE OF REVOLVING LOANS, SWING LINE
LOANS AND LC OBLIGATIONS DENOMINATED IN AN ALTERNATIVE CURRENCY TO EXCEED
$150,000,000.  ALL REVOLVING LOANS COMPRISING THE SAME BORROWING HEREUNDER SHALL
BE MADE BY THE REVOLVING LENDERS SIMULTANEOUSLY AND IN PROPORTION TO THEIR
RESPECTIVE REVOLVING COMMITMENTS.  PRIOR TO THE REVOLVER TERMINATION DATE,
REVOLVING LOANS MAY BE REPAID AND REBORROWED BY THE BORROWER IN ACCORDANCE WITH
THE PROVISIONS HEREOF AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
SECTION 3.6, ALL REVOLVING LOANS COMPRISING THE SAME BORROWING SHALL AT ALL
TIMES BE OF THE SAME TYPE.


 


(C)                                  SWING LINE LOANS


 

(I)                                     SWING LINE COMMITMENT.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER IN ITS INDIVIDUAL CAPACITY
AGREES TO MAKE SWING LINE LOANS IN DOLLARS, EUROS OR STERLING (OR, AT THE OPTION
OF THE SWING LINE LENDER, ANY OTHER ALTERNATIVE CURRENCY) (“SWING LINE LOANS”)
TO THE BORROWER ON ANY BUSINESS DAY FROM TIME TO TIME DURING THE COMMITMENT
PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO
EXCEED THE DOLLAR EQUIVALENT OF FIFTY MILLION DOLLARS ($50,000,000); PROVIDED,
HOWEVER, THAT IN NO EVENT MAY THE AMOUNT OF ANY BORROWING OF SWING LINE LOANS
(A) EXCEED THE TOTAL AVAILABLE REVOLVING COMMITMENT IMMEDIATELY PRIOR TO SUCH
BORROWING (AFTER GIVING EFFECT TO THE USE OF PROCEEDS THEREOF), (B) CAUSE THE
OUTSTANDING REVOLVING LOANS OF ANY LENDER, WHEN ADDED TO SUCH LENDER’S PRO RATA
SHARE OF THE THEN OUTSTANDING SWING LINE LOANS AND PRO RATA SHARE OF THE
AGGREGATE LC OBLIGATIONS (EXCLUSIVE OF UNPAID DRAWINGS RELATING TO LC
OBLIGATIONS WHICH ARE

 

50

--------------------------------------------------------------------------------


 

REPAID WITH THE PROCEEDS OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF,
REVOLVING LOANS OR SWING LINE LOANS) TO EXCEED SUCH LENDER’S REVOLVING
COMMITMENT OR (C) CAUSE THE ASSIGNED DOLLAR VALUE OF REVOLVING LOANS, SWING LINE
LOANS AND LC OBLIGATIONS DENOMINATED IN AN ALTERNATIVE CURRENCY TO EXCEED
$150,000,000.  AMOUNTS BORROWED BY THE BORROWER UNDER THIS SECTION 2.1(C)(I) MAY
BE REPAID AND REBORROWED UNTIL THE REVOLVER TERMINATION DATE.

 

(II)                                  REFUNDING OF SWING LINE LOANS.  THE SWING
LINE LENDER, AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION, MAY ON BEHALF OF
THE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE SWING LINE LENDER TO SO ACT
ON ITS BEHALF) NOTIFY EACH REVOLVING LENDER (INCLUDING THE SWING LINE LENDER) TO
MAKE A REVOLVING LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE
DOLLAR EQUIVALENT OF THE PRINCIPAL AMOUNT OF THE SWING LINE LOANS (THE “REFUNDED
SWING LINE LOANS”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN, PROVIDED,
HOWEVER, THAT SUCH NOTICE SHALL BE DEEMED TO HAVE AUTOMATICALLY BEEN GIVEN UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTIONS 10.1(E) OR 10.1(F) OR UPON
THE OCCURRENCE OF A CHANGE OF CONTROL.  UNLESS ANY OF THE EVENTS DESCRIBED IN
SECTIONS 10.1(E) OR 10.1(F) SHALL HAVE OCCURRED (IN WHICH EVENT THE PROCEDURES
OF SECTION 2.1(C)(III) SHALL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS
PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING LOAN ARE THEN
SATISFIED, EACH LENDER SHALL MAKE THE PROCEEDS OF ITS REVOLVING LOAN AVAILABLE
TO THE SWING LINE LENDER AT THE PAYMENT OFFICE PRIOR TO 11:00 A.M., NEW YORK
CITY TIME, IN FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING
THE DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
IMMEDIATELY APPLIED TO REPAY THE REFUNDED SWING LINE LOANS.

 

(III)                               PARTICIPATION IN SWING LINE LOANS.  IF,
PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING LOAN PURSUANT TO
SECTION 2.1(C)(II), ONE OF THE EVENTS DESCRIBED IN SECTIONS 10.1(E) OR
10.1(F) SHALL HAVE OCCURRED, OR IF FOR ANY OTHER REASON A REVOLVING LOAN CANNOT
BE MADE PURSUANT TO SECTION 2.1(C)(II), THEN, SUBJECT TO THE PROVISIONS OF
SECTION 2.1(C)(IV) BELOW, EACH REVOLVING LENDER WILL, ON THE DATE SUCH REVOLVING
LOAN WAS TO HAVE BEEN MADE, PURCHASE (WITHOUT RECOURSE OR WARRANTY) FROM THE
SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE SWING LINE LOAN IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE DOLLAR EQUIVALENT OF SUCH SWING
LINE LOAN.  UPON REQUEST, EACH REVOLVING LENDER WILL IMMEDIATELY TRANSFER TO THE
SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS
PARTICIPATION AND UPON RECEIPT THEREOF THE SWING LINE LENDER WILL DELIVER TO
SUCH REVOLVING LENDER A SWING LINE LOAN PARTICIPATION CERTIFICATE DATED THE DATE
OF RECEIPT OF SUCH FUNDS AND IN SUCH AMOUNT.

 

(IV)                              LENDERS’ OBLIGATIONS UNCONDITIONAL.  EACH
REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING LOANS IN ACCORDANCE WITH
SECTION 2.1(C)(II) AND TO PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH
SECTION 2.1(C)(III) ABOVE SHALL, EXCEPT AS SET FORTH IN THE LAST SENTENCE OF
THIS CLAUSE (IV), BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT, EXCEPT AS SET
FORTH IN THE LAST SENTENCE OF THIS CLAUSE (IV), BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING, WITHOUT LIMITATION, (A) ANY SET-OFF,

 

51

--------------------------------------------------------------------------------


 

COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH REVOLVING LENDER MAY
HAVE AGAINST THE SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT; (C) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL
OR OTHERWISE) OF THE BORROWER OR ANY OTHER PERSON; (D) ANY BREACH OF THIS
AGREEMENT BY THE BORROWER OR ANY OTHER PERSON; (E) ANY INABILITY OF THE BORROWER
TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT ON
THE DATE UPON WHICH SUCH PARTICIPATING INTEREST IS TO BE PURCHASED OR (F) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.  IF ANY REVOLVING LENDER DOES NOT MAKE AVAILABLE TO THE SWING
LINE LENDER THE AMOUNT REQUIRED PURSUANT TO SECTION 2.1(C)(II) OR (III) ABOVE,
AS THE CASE MAY BE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER, TOGETHER WITH INTEREST THEREON FOR
EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT THE
FEDERAL FUNDS RATE FOR THE FIRST TWO BUSINESS DAYS AND AT THE BASE RATE
THEREAFTER.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 2.1(C)(IV), NO REVOLVING LENDER SHALL BE REQUIRED TO MAKE A REVOLVING
LOAN TO THE BORROWER FOR THE PURPOSE OF REFUNDING A SWING LINE LOAN PURSUANT TO
SECTION 2.1(C)(II) ABOVE OR TO PURCHASE A PARTICIPATING INTEREST IN A SWING LINE
LOAN PURSUANT TO SECTION 2.1(C)(III) IF AN EVENT OF DEFAULT OR UNMATURED EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND, PRIOR TO THE MAKING BY THE SWING
LINE LENDER OF SUCH SWING LINE LOAN, THE SWING LINE LENDER HAS RECEIVED WRITTEN
NOTICE FROM SUCH REVOLVING LENDER SPECIFYING THAT SUCH EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, DESCRIBING THE NATURE
THEREOF AND STATING THAT, AS A RESULT THEREOF, SUCH REVOLVING LENDER SHALL CEASE
TO MAKE SUCH REFUNDED SWING LINE LOANS AND PURCHASE SUCH PARTICIPATING
INTERESTS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT THE OBLIGATION OF SUCH
REVOLVING LENDER TO MAKE SUCH REFUNDED SWING LINE LOANS AND TO PURCHASE SUCH
PARTICIPATING INTERESTS SHALL BE REINSTATED UPON THE EARLIER TO OCCUR OF (Y) THE
DATE UPON WHICH SUCH REVOLVING LENDER NOTIFIES THE SWING LINE LENDER THAT ITS
PRIOR NOTICE HAS BEEN WITHDRAWN AND (Z) THE DATE UPON WHICH THE EVENT OF DEFAULT
OR UNMATURED EVENT OF DEFAULT SPECIFIED IN SUCH NOTICE NO LONGER IS CONTINUING.

 

2.2                                 Notes

 


(A)                                  EVIDENCE OF INDEBTEDNESS.  THE BORROWER’S
OBLIGATION TO PAY THE PRINCIPAL OF AND INTEREST ON ALL THE LOANS MADE TO IT BY
EACH LENDER SHALL, IF REQUESTED BY A LENDER, BE EVIDENCED, (1) IF TERM B DOLLAR
LOANS, BY A PROMISSORY NOTE (EACH, A “TERM B DOLLAR NOTE” AND, COLLECTIVELY, THE
“TERM B DOLLAR NOTES”) DULY EXECUTED AND DELIVERED BY THE BORROWER SUBSTANTIALLY
IN THE FORM OF EXHIBIT 2.2(A)(1) HERETO, WITH BLANKS APPROPRIATELY COMPLETED IN
CONFORMITY HEREWITH, (2) IF TERM B EURO LOANS, BY A PROMISSORY NOTE (EACH, A
“TERM B EURO NOTE” AND, COLLECTIVELY, THE “TERM B EURO NOTES”) DULY EXECUTED AND
DELIVERED BY THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.2(A)(2) HERETO,
WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH, (3) IF REVOLVING
LOANS, BY A PROMISSORY NOTE (EACH, A “REVOLVING NOTE” AND, COLLECTIVELY, THE
“REVOLVING NOTES”) DULY EXECUTED AND DELIVERED BY THE BORROWER SUBSTANTIALLY IN
THE FORM OF EXHIBIT 2.2(A)(3) HERETO, WITH BLANKS APPROPRIATELY COMPLETED IN
CONFORMITY HEREWITH AND (4) IF SWING LINE LOANS, BY A PROMISSORY NOTE (EACH, A
“SWING LINE

 

52

--------------------------------------------------------------------------------


 


NOTE” AND, COLLECTIVELY, THE “SWING LINE NOTES”) DULY EXECUTED AND DELIVERED BY
THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.2(A)(4) HERETO, WITH BLANKS
APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH.


 


(B)                                 NOTATION OF PAYMENTS.  EACH LENDER WILL NOTE
ON ITS INTERNAL RECORDS THE AMOUNT OF EACH LOAN MADE BY IT, AND EACH PAYMENT IN
RESPECT THEREOF AND WILL, PRIOR TO ANY TRANSFER OF ANY OF ITS NOTES, ENDORSE ON
THE REVERSE SIDE THEREOF THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS EVIDENCED
THEREBY.  FAILURE TO MAKE ANY SUCH NOTATION, OR ANY ERROR IN ANY SUCH NOTATION,
SHALL NOT AFFECT THE BORROWER’S OR ANY GUARANTOR’S OBLIGATIONS HEREUNDER OR
UNDER THE OTHER APPLICABLE LOAN DOCUMENTS IN RESPECT OF SUCH LOANS.


 

2.3                                 Minimum Amount of Each Borrowing; Maximum
Number of Borrowings

 

The aggregate principal amount of each Borrowing by the Borrower hereunder shall
be not less than the Minimum Borrowing Amount and, if greater (other than with
respect to Swing Line Loans), shall be in integral multiples of (i) in the case
of a Borrowing in Dollars, $1,000,000, (ii) in the case of a Borrowing in
Sterling, £750,000, or (iii) in the case of a Borrowing in Euros, €1,000,000,
above such minimum (or, if less, the then Total Available Revolving
Commitment).  More than one Borrowing may be incurred on any date; provided that
at no time shall there be outstanding more than six Borrowings of Eurocurrency
Loans for any Facility.

 

2.4                                 Interest Rate Options

 

The Term Loans and the Revolving Loans shall, at the option of the Borrower
except as otherwise provided in this Agreement, be (i) Base Rate Loans,
(ii) Eurocurrency Loans, or (iii) part Base Rate Loans and part Eurocurrency
Loans; provided, that Term B Euro Loans and non-Dollar denominated Revolving
Loans may only be made as Eurocurrency Loans.  Dollar denominated Swing Line
Loans shall be made only as Base Rate Loans.  Non-Dollar denominated Swing Line
Loans shall bear interest at the applicable Quoted Rate.  As to any Eurocurrency
Loan, any Lender may, if it so elects, fulfill its commitment by causing a
foreign branch or affiliate to make or continue such Loan, provided that in such
event that Lender’s Loan shall, for the purposes of this Agreement, be
considered to have been made by that Lender and the obligation of the Borrower
to repay that Lender’s Loan shall nevertheless be to that Lender and shall be
deemed held by that Lender, for the account of such branch or affiliate.

 

2.5                                 Notice of Borrowing

 

Whenever the Borrower desires to make a Borrowing of any Loan hereunder, it
shall give the Administrative Agent at its office located at 90 Hudson Street,
5th Floor, Jersey City, New Jersey 07302 (or such other address as the
Administrative Agent may hereafter designate in writing to the parties hereto)
(the “Notice Address”) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing), given not later than 1:00 p.m.
(New York City time) of each Base Rate Loan, and at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing), given
not later than 1:00 p.m. (New York City time), of each Dollar denominated
Eurocurrency Loan to be made hereunder and at least four Business Days prior
written notice (or telephone notice promptly

 

53

--------------------------------------------------------------------------------


 

confirmed in writing) given not later than 1:00 p.m. (New York time), of each
Loan denominated in an Alternative Currency; provided, however, that a Notice of
Borrowing with respect to the Initial Borrowing may, at the discretion of the
Administrative Agent, be delivered later than the time specified above. 
Whenever the Borrower desires that Swing Line Lender make a Swing Line Loan
under Section 2.1(c), it shall deliver to Swing Line Lender prior to 1:00 p.m.
(New York City time) on the date of Borrowing (at least one Business Day prior
to the date of Borrowing for Swing Line Loans denominated in an Alternative
Currency) written notice (or telephonic notice promptly confirmed in writing). 
Each such notice (each a “Notice of Borrowing”), which shall be in the form of
Exhibit 2.5 hereto, shall be irrevocable, shall be deemed a representation by
the Borrower that all conditions precedent to such Borrowing have been satisfied
and shall specify (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day),  (iii) whether the Loans being made pursuant to such Borrowing
are to be Base Rate Loans or Eurocurrency Loans or both, (iv) with respect to
Eurocurrency Loans, the Interest Period to be applicable thereto and (v) with
respect to Revolving Loans, the amount of the Overdraft Reserve at such time. 
The Administrative Agent shall as promptly as practicable give each Lender
written or telephonic notice (promptly confirmed in writing) of each proposed
Borrowing, of such Lender’s Pro Rata Share thereof and of the other matters
covered by the Notice of Borrowing.  Without in any way limiting the Borrower’s
obligation to confirm in writing any telephonic notice, the Administrative Agent
or the Swing Line Lender (in the case of Swing Line Loans) may act without
liability upon the basis of telephonic notice believed by the Administrative
Agent in good faith to be from a Responsible Officer of the Borrower prior to
receipt of written confirmation.  The Administrative Agent’s records shall,
absent manifest error, be final, conclusive and binding on the Borrower with
respect to evidence of the terms of such telephonic Notice of Borrowing.

 

2.6                                 Conversion or Continuation

 

With respect to Dollar denominated Loans (other than Swing Line Loans), the
Borrower may elect (i) on any Business Day at any time after the earlier of (x)
the third Business Day following the Closing Date and (y) the date the
Administrative Agent notifies the Borrower that Base Rate Loans or any portion
thereof may be converted to Eurocurrency Loans and (ii) at the end of any
Interest Period with respect thereto, to convert Eurocurrency Loans or any
portion thereof into Base Rate Loans or to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans that will, upon such
conversion, constitute a single Borrowing that must satisfy Section 2.3.  With
respect to Euro or Sterling denominated Loans, the Borrower may elect, in the
same manner as described for conversions, to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period.  Each conversion or
continuation of Loans of each applicable Facility shall be allocated among the
Loans of the Lenders for such Facility in accordance with their respective Pro
Rata Shares.  Each such election shall be in substantially the form of
Exhibit 2.6 hereto (a “Notice of Conversion or Continuation”) and shall be made
by giving the Administrative Agent at least three Business Days’ (or one
Business Day in the case of a conversion into Base Rate Loans or four Business
Days’ in the case of continuation of a Term B Euro Loan or a non-Dollar
denominated Revolving Loan) prior written notice thereof to the Notice Office
given not later than 1:00 p.m. (New York City time) specifying (i) the amount
and type of conversion or continuation, (ii) in the case of a conversion to or a
continuation of

 

54

--------------------------------------------------------------------------------


 

Eurocurrency Loans, the Interest Period therefor, and (iii) in the case of a
conversion, the date of conversion (which date shall be a Business Day and, if a
conversion from Eurocurrency Loans, shall also be the last day of the Interest
Period therefor).  Notwithstanding the foregoing, no conversion in whole or in
part of Base Rate Loans to Eurocurrency Loans, and no continuation in whole or
in part of Dollar denominated Eurocurrency Loans upon the expiration of any
Interest Period therefor, shall be permitted at any time at which an Unmatured
Event of Default or an Event of Default shall have occurred and be continuing. 
The Borrower shall not be entitled to specify an Interest Period in excess of
one month for any Term B Euro Loan or non-Dollar denominated Revolving Loan if
an Unmatured Event of Default or an Event of Default has occurred and is
continuing.  If, within the time period required under the terms of this
Section 2.6, the Administrative Agent does not receive a Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue any
Eurocurrency Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the Interest Period therefor, such Loans
will be automatically converted to Base Rate Loans or, in the case of Term B
Euro Loans and non-Dollar denominated Revolving Loans, Eurocurrency Loans with
an Interest Period of one month.  Each Notice of Conversion or Continuation
shall be irrevocable.

 

2.7                                 Disbursement of Funds

 

No later than 1:00 p.m. (local time at the place of funding) on the date
specified in each Notice of Borrowing, each Lender will make available its Pro
Rata Share of Loans, to fund the Borrowing requested to be made on such date in
Dollars, Euro or Sterling, as the case may be, and in immediately available
funds, at the Payment Office (for the account of such non-U.S. office of the
Administrative Agent as the Administrative Agent may direct in the case of
Eurocurrency Loans) and the Administrative Agent will make available to the
Borrower at its Payment Office the aggregate of the amounts so made available by
the Lenders not later than 2:00 p.m. (local time in the place of payment). 
Unless the Administrative Agent shall have been notified by any Lender at least
one Business Day prior to the date of Borrowing that such Lender does not intend
to make available to the Administrative Agent such Lender’s portion of the
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of Borrowing, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and, if so notified, the Borrower shall immediately
pay such corresponding amount to the Administrative Agent.  The Administrative
Agent shall also be entitled to recover from the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to the rate for Base Rate Loans or Eurocurrency Loans,
applicable to the Type of Loan to which such corresponding amount related, for
the period in question; provided, however, that any interest paid to the
Administrative Agent in respect of such corresponding amount shall be credited
against interest payable by the Borrower to such Lender under Section 3.1 in
respect of such corresponding amount.  Any amount due hereunder to the
Administrative Agent from any

 

55

--------------------------------------------------------------------------------


 

Lender which is not paid when due shall bear interest payable by such Lender,
from the date due until the date paid, at the Federal Funds Rate for amounts in
Dollars (and at the Administrative Agent’s cost of funds for amounts in Euros or
Sterling or any other Alternative Currency) for the first three days after the
date such amount is due and thereafter at the Federal Funds Rate (or such cost
of funds rate) plus 1%, together with the Administrative Agent’s standard
interbank processing fee.  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, amounts due
with respect to its Letters of Credit (or its participations therein) and any
other amounts due to it hereunder first to the Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by the Administrative
Agent pursuant to this Section 2.7 until such Loans have been funded (as a
result of such assignment or otherwise) and then to fund Loans of all Lenders
other than such Lender until each Lender has outstanding Loans equal to its Pro
Rata Share of all Loans (as a result of such assignment or otherwise).  Such
Lender shall not have recourse against the Borrower with respect to any amounts
paid to the Administrative Agent or any Lender with respect to the preceding
sentence; provided, that such Lender shall have full recourse against the
Borrower to the extent of the amount of such Loans such Lender has been deemed
to have made pursuant to the preceding sentence.  Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment hereunder or
to prejudice any rights which the Borrower may have against the Lender as a
result of any default by such Lender hereunder.

 

2.8                                 Pro Rata Borrowings

 

All Borrowings in respect of Loans (other than Swing Line Loans) under this
Agreement shall be advanced by the Lenders pro rata on the basis of their
Commitments to the applicable Facilities.  No Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
Commitments hereunder.

 

2.9                                 Amount and Terms of Letters of Credit

 


(A)                                  LETTER OF CREDIT COMMITMENTS, TERMS OF
LETTERS OF CREDIT.


 

(I)                                     SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE
CLOSING DATE UNTIL A DATE WHICH IS THIRTY (30) DAYS PRIOR TO THE REVOLVER
TERMINATION DATE, EACH FACING AGENT AGREES, SEVERALLY NOT JOINTLY, TO ISSUE EACH
IN ITS OWN NAME, BUT FOR THE RATABLE ACCOUNT OF ALL REVOLVING LENDERS (INCLUDING
THE APPLICABLE FACING AGENT), ONE OR MORE LETTERS OF CREDIT, DENOMINATED IN
DOLLARS OR AN ALTERNATIVE CURRENCY, FOR THE ACCOUNT OF THE BORROWER IN A STATED
AMOUNT WHICH TOGETHER WITH THE AGGREGATE STATED AMOUNT OF ALL OTHER LETTERS OF
CREDIT THEN OUTSTANDING DOES NOT EXCEED TWO HUNDRED MILLION DOLLARS
($200,000,000); PROVIDED, HOWEVER, THAT A FACING AGENT SHALL NOT ISSUE OR EXTEND
THE EXPIRATION OF ANY LETTER OF CREDIT IF, IMMEDIATELY AFTER GIVING EFFECT TO
SUCH ISSUANCE OR EXTENSION, THE SUM OF THE ASSIGNED DOLLAR VALUE OF THE
REVOLVING LOANS, THE SWING LINE LOANS AND THE LC OBLIGATIONS WOULD EXCEED THE
TOTAL REVOLVING COMMITMENT MINUS THE OVERDRAFT RESERVE.  EACH REVOLVING LENDER
SEVERALLY, BUT NOT JOINTLY, AGREES TO PARTICIPATE

 

56

--------------------------------------------------------------------------------


 

IN EACH SUCH LETTER OF CREDIT ISSUED BY THE APPLICABLE FACING AGENT IN AN AMOUNT
EQUAL TO ITS PRO RATA SHARE AND TO MAKE AVAILABLE TO THE APPLICABLE FACING AGENT
SUCH LENDER’S PRO RATA SHARE OF ANY PAYMENT MADE TO THE BENEFICIARY OF SUCH
LETTER OF CREDIT TO THE EXTENT NOT REIMBURSED BY THE BORROWER; PROVIDED,
HOWEVER, THAT NO REVOLVING LENDER SHALL BE REQUIRED TO PARTICIPATE IN ANY LETTER
OF CREDIT TO THE EXTENT THAT SUCH PARTICIPATION THEREIN WOULD EXCEED SUCH
REVOLVING LENDER’S THEN APPLICABLE AVAILABLE REVOLVING COMMITMENT.  NO LENDER’S
OBLIGATION TO PARTICIPATE IN ANY LETTER OF CREDIT OR TO MAKE AVAILABLE TO THE
APPLICABLE FACING AGENT SUCH REVOLVING LENDER’S PRO RATA SHARE OF ANY LETTER OF
CREDIT PAYMENT MADE BY THE APPLICABLE FACING AGENT SHALL BE AFFECTED BY ANY
OTHER REVOLVING LENDER’S FAILURE TO PARTICIPATE IN THE SAME OR ANY OTHER LETTER
OF CREDIT OR BY ANY OTHER REVOLVING LENDER’S FAILURE TO MAKE AVAILABLE TO THE
APPLICABLE FACING AGENT SUCH OTHER LENDER’S PRO RATA SHARE OF ANY LETTER OF
CREDIT PAYMENT.

 

(II)                                  EACH LETTER OF CREDIT ISSUED OR TO BE
ISSUED HEREUNDER SHALL BE ISSUED ON A SIGHT BASIS, AND SHALL HAVE AN EXPIRATION
DATE OF ONE (1) YEAR OR LESS FROM THE ISSUANCE DATE THEREOF; PROVIDED, HOWEVER,
THAT EACH STANDBY LETTER OF CREDIT MAY PROVIDE BY ITS TERMS THAT IT WILL BE
AUTOMATICALLY EXTENDED FOR ADDITIONAL SUCCESSIVE PERIODS OF UP TO ONE (1) YEAR
UNLESS THE APPLICABLE FACING AGENT SHALL HAVE GIVEN NOTICE TO THE APPLICABLE
BENEFICIARY (WITH A COPY TO THE BORROWER) OF THE ELECTION BY THE APPLICABLE
FACING AGENT (SUCH ELECTION TO BE IN THE SOLE AND ABSOLUTE DISCRETION OF THE
APPLICABLE FACING AGENT) NOT TO EXTEND SUCH LETTER OF CREDIT, SUCH NOTICE TO BE
GIVEN PRIOR TO THE THEN CURRENT EXPIRATION DATE OF SUCH LETTER OF CREDIT;
PROVIDED, FURTHER, THAT NO STANDBY LETTER OF CREDIT OR EXTENSION THEREOF SHALL
BE STATED TO EXPIRE LATER THAN THE DATE FIVE (5) DAYS PRIOR TO THE REVOLVER
TERMINATION DATE AND NO COMMERCIAL LETTER OF CREDIT OR EXTENSION THEREOF SHALL
BE STATED TO EXPIRE LATER THAN THE DAY THIRTY (30) DAYS PRIOR TO THE REVOLVER
TERMINATION DATE.

 


(B)                                 PROCEDURE FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT.  WHENEVER THE BORROWER DESIRES THE ISSUANCE OF A LETTER OF
CREDIT HEREUNDER, IT SHALL GIVE THE ADMINISTRATIVE AGENT AND THE APPLICABLE
FACING AGENT AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR SUCH
SHORTER PERIOD AS MAY BE AGREED TO BY THE BORROWER,  THE ADMINISTRATIVE AGENT
AND THE APPLICABLE FACING AGENT) SPECIFYING THE DAY OF ISSUANCE THEREOF (WHICH
DAY SHALL BE A BUSINESS DAY), SUCH NOTICE TO BE GIVEN PRIOR TO 12:00 P.M. (NEW
YORK TIME) ON THE DATE SPECIFIED FOR THE GIVING OF SUCH NOTICE.  EACH SUCH
NOTICE (EACH, A “NOTICE OF ISSUANCE”) SHALL BE IN THE FORM OF
EXHIBIT 2.9(B) HERETO AND SHALL SPECIFY (A) THE PROPOSED ISSUANCE DATE AND
EXPIRATION DATE, (B) WHETHER SUCH LETTER OF CREDIT IS TO BE ISSUED AS A LETTER
OF CREDIT OR BANK GUARANTEE, (C) THE BORROWER AS THE ACCOUNT PARTY AND, IF
DESIRED BY THE BORROWER, ONE OR MORE SUBSIDIARIES AS ADDITIONAL ACCOUNT PARTIES,
(D) THE NAME AND ADDRESS OF THE BENEFICIARY, (E) THE STATED AMOUNT OF SUCH
PROPOSED LETTER OF CREDIT, (F) THE CURRENCY IN WHICH SUCH PROPOSED LETTER OF
CREDIT IS TO BE ISSUED AND (G) SUCH OTHER INFORMATION AS FACING AGENT MAY
REASONABLY REQUEST.  IN ADDITION, EACH NOTICE OF ISSUANCE SHALL CONTAIN A
DESCRIPTION OF THE TERMS AND CONDITIONS TO BE INCLUDED IN SUCH PROPOSED LETTER
OF CREDIT (ALL OF WHICH TERMS AND CONDITIONS SHALL BE ACCEPTABLE IN FORM TO THE
APPLICABLE FACING AGENT).  PROMPTLY AFTER ISSUANCE OR EXTENSION OF ANY LETTER OF
CREDIT, THE APPLICABLE FACING AGENT SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH ISSUANCE OR EXTENSION AND SUCH NOTICE OF A STANDBY LETTER OF CREDIT SHALL
BE ACCOMPANIED BY A COPY OF THE STANDBY LETTER

 

57

--------------------------------------------------------------------------------


 


OF CREDIT.  UNLESS OTHERWISE SPECIFIED, ALL STANDBY LETTERS OF CREDIT AND
COMMERCIAL LETTERS OF CREDIT WILL BE GOVERNED BY THE “UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS” AND ALL BANK GUARANTEES WILL BE GOVERNED BY
THE “UNIFORM RULES FOR DEMAND GUARANTEES”, IN EACH CASE AS ISSUED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AND AS IN EFFECT ON THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT.  ON THE BUSINESS DAY SPECIFIED BY THE BORROWER AND UPON
CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT THE APPLICABLE CONDITIONS SET
FORTH IN ARTICLE V HAVE BEEN FULFILLED OR WAIVED, THE APPLICABLE FACING AGENT
WILL ISSUE THE REQUESTED LETTER OF CREDIT TO THE APPLICABLE BENEFICIARY.  FROM
TIME TO TIME WHILE A LETTER OF CREDIT IS OUTSTANDING AND PRIOR TO THE REVOLVER
TERMINATION DATE, THE APPLICABLE FACING AGENT WILL, UPON THE WRITTEN REQUEST OF
THE BORROWER RECEIVED BY THE FACING AGENT (WITH A COPY SENT BY THE BORROWER TO
THE ADMINISTRATIVE AGENT) AT LEAST THREE BUSINESS DAYS (OR SUCH SHORTER TIME AS
THE FACING AGENT AND THE ADMINISTRATIVE AGENT MAY AGREE IN A PARTICULAR INSTANCE
IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED DATE OF AMENDMENT, AMEND ANY
LETTER OF CREDIT ISSUED BY IT.  EACH SUCH REQUEST FOR AMENDMENT OF A LETTER OF
CREDIT SHALL BE MADE BY FACSIMILE, CONFIRMED IMMEDIATELY IN AN ORIGINAL WRITING
(EACH A “LETTER OF CREDIT AMENDMENT REQUEST”) AND SHALL SPECIFY IN FORM AND
DETAIL SATISFACTORY TO THE FACING AGENT: (I) THE LETTER OF CREDIT TO BE AMENDED;
(II) THE PROPOSED DATE OF AMENDMENT OF THE LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (III) THE NATURE OF THE PROPOSED AMENDMENT; AND (IV) SUCH OTHER
MATTERS AS THE FACING AGENT MAY REQUIRE.  THE FACING AGENT SHALL BE UNDER NO
OBLIGATION TO AMEND ANY LETTER OF CREDIT IF: (A) THE FACING AGENT WOULD HAVE NO
OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER
THE TERMS OF THIS AGREEMENT, OR (B) THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT
DOES NOT ACCEPT THE PROPOSED AMENDMENT TO THE LETTER OF CREDIT.  THE FACING
AGENT WILL PROVIDE A COPY OF ANY AMENDMENT TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF THE RECEIPT BY IT OF
ANY AMENDMENT TO A LETTER OF CREDIT.  IN THE EVENT THAT THE FACING AGENT IS
OTHER THAN THE ADMINISTRATIVE AGENT, SUCH FACING AGENT WILL SEND BY FACSIMILE
TRANSMISSION TO THE ADMINISTRATIVE AGENT, PROMPTLY ON THE FIRST BUSINESS DAY OF
EACH WEEK ITS DAILY MAXIMUM DOLLAR EQUIVALENT AMOUNT AVAILABLE TO BE DRAWN UNDER
THE COMMERCIAL LETTERS OF CREDIT ISSUED BY SUCH FACING AGENT FOR THE PREVIOUS
WEEK.  THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH LENDER UPON SUCH CALENDAR
MONTH END, AND UPON EACH COMMERCIAL LETTER OF CREDIT FEE PAYMENT, A REPORT
SETTING FORTH THE DAILY MAXIMUM DOLLAR EQUIVALENT AMOUNT AVAILABLE TO BE DRAWN
FOR ALL FACING AGENTS DURING SUCH PERIOD.


 


(C)                                  DRAWS UPON LETTERS OF CREDIT; REIMBURSEMENT
OBLIGATION.  IN THE EVENT OF ANY DRAWING UNDER ANY LETTER OF CREDIT BY THE
BENEFICIARY THEREOF, THE APPLICABLE FACING AGENT SHALL GIVE TELEPHONIC NOTICE TO
THE BORROWER AND THE ADMINISTRATIVE AGENT (X) CONFIRMING SUCH DRAWING AND (Y) OF
THE DATE ON OR BEFORE WHICH SUCH FACING AGENT INTENDS TO HONOR SUCH DRAWING, AND
THE BORROWER SHALL REIMBURSE THE APPLICABLE FACING AGENT ON THE DAY ON WHICH
SUCH DRAWING IS HONORED IN AN AMOUNT IN SAME DAY FUNDS EQUAL TO THE AMOUNT OF
SUCH DRAWING (EACH SUCH AMOUNT SO PAID UNTIL REIMBURSED, AN “UNPAID DRAWING”);
PROVIDED, HOWEVER, THAT, ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, (I) UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE
AGENT AND THE APPLICABLE FACING AGENT PRIOR TO 10:00 A.M. (NEW YORK CITY TIME)
ON THE BUSINESS DAY ON WHICH THE APPLICABLE FACING AGENT INTENDS TO HONOR SUCH
DRAWING THAT THE BORROWER INTENDS TO REIMBURSE THE APPLICABLE FACING AGENT FOR
THE AMOUNT OF SUCH DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF REVOLVING
LOANS, THE BORROWER SHALL BE DEEMED TO HAVE TIMELY GIVEN A NOTICE OF BORROWING
TO THE ADMINISTRATIVE AGENT REQUESTING EACH REVOLVING LENDER TO MAKE DOLLAR
DENOMINATED BASE RATE LOANS ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN
AMOUNT EQUAL TO THE DOLLAR EQUIVALENT OF THE AMOUNT OF

 

58

--------------------------------------------------------------------------------


 

such drawing and the Administrative Agent shall, if such Notice of Borrowing is
deemed given, promptly notify the Lenders thereof and (ii) unless any of the
events described in Section 10.1(e) or 10.1(f) shall have occurred (in which
event the procedures of Section 2.9(d) shall apply), each such Lender shall, on
the date such drawing is honored, make Revolving Loans which are Base Rate Loans
in the amount of its Pro Rata Share of the Dollar Equivalent of such drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the applicable Facing Agent for the amount of such drawing; and
provided, further, that, if for any reason, proceeds of Revolving Loans are not
received by the applicable Facing Agent on such date in an amount equal to the
amount of the Dollar Equivalent of such drawing, the Borrower shall reimburse
the applicable Facing Agent, on the Business Day immediately following the date
such drawing is honored, in an amount in same day funds equal to the excess of
the amount of the Dollar Equivalent of such drawing over the Dollar Equivalent
of the amount of such Revolving Loans, if any, which are so received, plus
accrued interest on such amount at the rate set forth in Section 3.1(a).


 


(D)                                 LENDERS’ PARTICIPATION IN LETTERS OF
CREDIT.  IN THE EVENT THAT THE BORROWER SHALL FAIL TO REIMBURSE THE APPLICABLE
FACING AGENT AS PROVIDED IN SECTION 2.9(C) IN AN AMOUNT EQUAL TO THE AMOUNT OF
ANY DRAWING HONORED BY THE APPLICABLE FACING AGENT UNDER A LETTER OF CREDIT
ISSUED BY IT IN ACCORDANCE WITH THE TERMS HEREOF, THE APPLICABLE FACING AGENT
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH REVOLVING LENDER, OF THE UNREIMBURSED AMOUNT OF SUCH
DRAWING AND OF SUCH LENDER’S RESPECTIVE PARTICIPATION THEREIN.  EACH SUCH
REVOLVING LENDER SHALL PURCHASE A PARTICIPATION INTEREST IN SUCH LC OBLIGATION
AND SHALL MAKE AVAILABLE TO THE APPLICABLE FACING AGENT THE DOLLAR EQUIVALENT OF
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF SUCH DRAWING IN SAME DAY FUNDS, AT THE
OFFICE OF THE APPLICABLE FACING AGENT SPECIFIED IN SUCH NOTICE, IN EACH CASE NOT
LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY AFTER THE DATE
SUCH LENDER IS NOTIFIED BY THE ADMINISTRATIVE AGENT.  IN THE EVENT THAT ANY SUCH
LENDER FAILS TO MAKE AVAILABLE TO THE APPLICABLE FACING AGENT THE AMOUNT OF SUCH
LENDER’S PARTICIPATION IN SUCH LETTER OF CREDIT AS PROVIDED IN THIS
SECTION 2.9(D), THE APPLICABLE FACING AGENT SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST AT THE FEDERAL FUNDS
RATE FOR TWO BUSINESS DAYS AND THEREAFTER AT THE BASE RATE.  NOTHING IN THIS
SECTION 2.9(D) SHALL BE DEEMED TO PREJUDICE THE RIGHT OF ANY LENDER TO RECOVER
FROM THE APPLICABLE FACING AGENT ANY AMOUNTS MADE AVAILABLE BY SUCH LENDER TO
THE APPLICABLE FACING AGENT PURSUANT TO THIS SECTION 2.9(D) IN THE EVENT THAT IT
IS DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT THE PAYMENT WITH RESPECT
TO A LETTER OF CREDIT BY THE APPLICABLE FACING AGENT IN RESPECT OF WHICH PAYMENT
WAS MADE BY SUCH LENDER CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF THE APPLICABLE FACING AGENT.  THE APPLICABLE FACING AGENT SHALL
DISTRIBUTE TO EACH OTHER LENDER WHICH HAS PAID ALL AMOUNTS PAYABLE BY IT UNDER
THIS SECTION 2.9(D) WITH RESPECT TO ANY LETTER OF CREDIT ISSUED BY THE
APPLICABLE FACING AGENT SUCH OTHER REVOLVING LENDER’S PRO RATA SHARE OF ALL
PAYMENTS RECEIVED BY THE APPLICABLE FACING AGENT FROM THE BORROWER IN
REIMBURSEMENT OF DRAWINGS HONORED BY THE APPLICABLE FACING AGENT UNDER SUCH
LETTER OF CREDIT WHEN SUCH PAYMENTS ARE RECEIVED.  EACH LENDER’S OBLIGATION TO
MAKE REVOLVING LOANS PURSUANT TO SECTION 2.9(C) OR TO PURCHASE PARTICIPATIONS
PURSUANT TO THIS SECTION 2.9(D) AS A RESULT OF A DRAWING UNDER A LETTER OF
CREDIT SHALL BE ABSOLUTE AND UNCONDITIONAL AND WITHOUT RECOURSE TO THE
APPLICABLE FACING AGENT AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE FACING AGENT, THE BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF AN EVENT OF

 

59

--------------------------------------------------------------------------------


 


DEFAULT OR A MATERIAL ADVERSE EFFECT; OR (III) ANY OTHER CIRCUMSTANCE, HAPPENING
OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS UNDER
SECTION 2.9(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 5.2.


 


(E)                                  FEES FOR LETTERS OF CREDIT.


 

(I)                                     FACING AGENT FEES.  THE BORROWER AGREES
TO PAY THE FOLLOWING AMOUNT TO THE APPLICABLE FACING AGENT WITH RESPECT TO THE
LETTERS OF CREDIT ISSUED BY IT FOR THE ACCOUNT OF THE BORROWER:

 

(A)                             WITH RESPECT TO DRAWINGS MADE UNDER ANY LETTER
OF CREDIT, INTEREST, PAYABLE ON DEMAND, ON THE AMOUNT PAID BY FACING AGENT IN
RESPECT OF EACH SUCH DRAWING FROM THE DATE A DRAWING IS HONORED UP TO (BUT NOT
INCLUDING) THE DATE SUCH AMOUNT IS REIMBURSED BY THE BORROWER (INCLUDING ANY
SUCH REIMBURSEMENT OUT OF THE PROCEEDS OF REVOLVING LOANS, AS THE CASE MAY BE,
PURSUANT TO SECTION 2.9(C)) AT A RATE WHICH IS AT ALL TIMES EQUAL TO 2% PER
ANNUM IN EXCESS OF THE BASE RATE;

 

(B)                               WITH RESPECT TO THE ISSUANCE OR AMENDMENT OF
EACH LETTER OF CREDIT AND EACH PAYMENT MADE THEREUNDER, DOCUMENTARY AND
PROCESSING CHARGES IN ACCORDANCE WITH THE APPLICABLE FACING AGENT’S STANDARD
SCHEDULE FOR SUCH CHARGES IN EFFECT AT THE TIME OF SUCH ISSUANCE, AMENDMENT,
TRANSFER OR PAYMENT, AS THE CASE MAY BE; AND

 

(C)                               A FACING FEE AS AGREED FROM TIME TO TIME BY
THE BORROWER AND THE APPLICABLE FACING AGENT FOR THE APPLICABLE LETTER OF CREDIT
OR, WITH RESPECT TO DB AS FACING AGENT, A FACING FEE EQUAL TO 1/8TH OF 1% PER
ANNUM OF OUTSTANDING LC OBLIGATIONS AND UNLESS OTHERWISE AGREED, SHALL BE
PAYABLE WITH RESPECT TO THE ASSIGNED DOLLAR VALUE OF THE MAXIMUM STATED AMOUNT
UNDER SUCH OUTSTANDING LETTERS OF CREDIT PAYABLE IN ARREARS ON EACH QUARTERLY
PAYMENT DATE, ON THE REVOLVER TERMINATION DATE AND THEREAFTER, ON DEMAND
TOGETHER WITH CUSTOMARY ISSUANCE AND PAYMENT CHARGES PAYABLE PURSUANT TO CLAUSE
(B) ABOVE; PROVIDED, HOWEVER, IF CALCULATION OF THE FACING FEE IN THE MANNER SET
FORTH ABOVE WOULD RESULT IN A FACING FEE OF LESS THAN $500 PER YEAR PER LETTER
OF CREDIT ISSUED BY ANY FACING AGENT, THE BORROWER SHALL BE OBLIGATED TO PAY
SUCH ADDITIONAL AMOUNT TO SUCH FACING AGENT SO AS TO PROVIDE FOR A MINIMUM
FACING FEE OF $500 PER YEAR PER LETTER OF CREDIT.

 

(II)                                  PARTICIPATING LENDER FEES.  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH PARTICIPATING
REVOLVING LENDER IN RESPECT OF ALL LETTERS OF CREDIT OUTSTANDING SUCH REVOLVING
LENDER’S REVOLVING PRO RATA SHARE OF A COMMISSION EQUAL TO THE THEN APPLICABLE
EUROCURRENCY MARGIN FOR REVOLVING LOANS PER ANNUM WITH RESPECT TO THE MAXIMUM
STATED AMOUNT UNDER SUCH OUTSTANDING LETTERS OF CREDIT (THE “LC COMMISSION”),
PAYABLE IN ARREARS ON EACH QUARTERLY PAYMENT DATE, ON THE REVOLVER TERMINATION
DATE AND THEREAFTER, ON DEMAND.  THE LC COMMISSION SHALL BE COMPUTED FROM THE

 

60

--------------------------------------------------------------------------------


 

FIRST DAY OF ISSUANCE OF EACH LETTER OF CREDIT AND ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS.

 

Promptly upon receipt by a Facing Agent or the Administrative Agent of any
amount described in clause (i)(A) or (ii) of this Section 2.9(e), the applicable
Facing Agent or the Administrative Agent shall distribute to each Revolving
Lender its Pro Rata Share, as the case may be, of such amount as long as, in the
case of amounts described in clause (i)(A), such Lender has reimbursed the
applicable Facing Agent in accordance with Section 2.9(c).  Amounts payable
under clause (i)(B) and (C) of this Section 2.9(e) shall be paid directly to the
applicable Facing Agent.

 


(F)                                    LC OBLIGATIONS UNCONDITIONAL.  THE
OBLIGATION OF THE BORROWER TO REIMBURSE A FACING AGENT (OR ANY LENDER THAT HAS
PURCHASED A PARTICIPATION FROM OR MADE A LOAN TO ENABLE THE BORROWER TO
REIMBURSE THE APPLICABLE FACING AGENT) FOR DRAWINGS MADE UNDER ANY LETTER OF
CREDIT ISSUED BY IT AND THE OBLIGATIONS OF EACH LENDER TO PURCHASE
PARTICIPATIONS PURSUANT TO SECTION 2.9(D) AS A RESULT OF SUCH A DRAWING SHALL BE
UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SETOFF,
DEFENSE OR OTHER RIGHT WHICH THE BORROWER OR ANY OF ITS AFFILIATES MAY HAVE AT
ANY TIME AGAINST A BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR
ANY PERSONS OR ENTITIES FOR WHICH ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE
ACTING), THE APPLICABLE FACING AGENT, ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY
UNRELATED TRANSACTION (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE BORROWER
OR ONE OF ITS SUBSIDIARIES AND THE BENEFICIARY OF SUCH LETTER OF CREDIT);

 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR ANY OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

 

(IV)                              PAYMENT BY THE APPLICABLE FACING AGENT UNDER
SUCH LETTER OF CREDIT AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR
OTHER DOCUMENT WHICH DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; OR

 

(VI)                              THE FACT THAT AN EVENT OF DEFAULT OR AN
UNMATURED EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

Notwithstanding the foregoing, neither the Borrower nor the Lenders (other than
the applicable Facing Agent in its capacity as such) shall be liable for any
obligation resulting from the gross

 

61

--------------------------------------------------------------------------------


 

negligence or willful misconduct of the applicable Facing Agent, as determined
by a court of competent jurisdiction, with respect to any Letter of Credit.

 


(G)                                 INDEMNIFICATION.  IN ADDITION TO AMOUNTS
PAYABLE AS ELSEWHERE PROVIDED IN THIS AGREEMENT, THE BORROWER HEREBY AGREES TO
PROTECT, INDEMNIFY, PAY AND SAVE THE APPLICABLE FACING AGENT AND THE LENDERS
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES,
LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING ATTORNEY COSTS) (OTHER THAN FOR
TAXES, WHICH SHALL BE COVERED BY SECTION 4.7) WHICH THE APPLICABLE FACING AGENT
AND THE LENDERS MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT,
OF (I) THE ISSUANCE OF THE LETTERS OF CREDIT, OTHER THAN AS A RESULT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE APPLICABLE FACING AGENT, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION, OR (II) THE FAILURE OF THE
APPLICABLE FACING AGENT TO HONOR A DRAWING UNDER ANY LETTER OF CREDIT AS A
RESULT OF ANY ACT OR OMISSIONS, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR
FUTURE DE JURE OR DE FACTO GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS
HEREIN CALLED “GOVERNMENT ACTS”) OTHER THAN ARISING OUT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, OF
THE APPLICABLE FACING AGENT.  AS BETWEEN THE BORROWER ON THE ONE HAND, AND THE
APPLICABLE FACING AGENT AND THE LENDERS, ON THE OTHER HAND, THE BORROWER ASSUMES
ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT
ISSUED BY THE APPLICABLE FACING AGENT OR BY THE RESPECTIVE BENEFICIARIES OF SUCH
LETTERS OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING,
NEITHER THE APPLICABLE FACING AGENT NOR ANY OF THE LENDERS SHALL BE RESPONSIBLE:
(I) FOR THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT
OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR
AND ISSUANCE OF OR ANY DRAWING UNDER SUCH LETTERS OF CREDIT, EVEN IF IT SHOULD
IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE,
FRAUDULENT OR FORGED; (II) FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY SUCH LETTER OF
CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN
PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (III) FOR
FAILURE OF THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT TO COMPLY FULLY WITH
CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (IV) FOR
ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY
MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX, OR OTHERWISE, WHETHER OR NOT THEY BE
IN CIPHER; (V) FOR ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (VI) FOR ANY
LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER
TO MAKE A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF;
(VII) FOR THE MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF
THE PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; AND (VIII) FOR ANY
CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE APPLICABLE FACING
AGENT, INCLUDING, WITHOUT LIMITATION, ANY GOVERNMENT ACTS.  NONE OF THE ABOVE
SHALL EFFECT, IMPAIR, OR PREVENT THE VESTING OF ANY OF THE APPLICABLE FACING
AGENT’S OR ANY LENDER’S RIGHTS OR POWERS HEREUNDER.


 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the applicable Facing
Agent under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
applicable Facing Agent under any resulting liability to the Borrower. 
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall have no obligation to indemnify or hold harmless the applicable
Facing Agent in respect of any claims, demands, liabilities, damages, losses,
costs, charges or expenses (including Attorney Costs) incurred by the applicable
Facing Agent to the extent arising out of the gross negligence or willful
misconduct of  the applicable Facing Agent, as determined by a court of
competent

 

62

--------------------------------------------------------------------------------


 

jurisdiction.  The right of indemnification in the first paragraph of this
Section 2.9(g) shall not prejudice any rights that the Borrower may otherwise
have against the applicable Facing Agent with respect to a Letter of Credit
issued hereunder.

 


(H)                                 STATED AMOUNT.  THE STATED AMOUNT OF EACH
LETTER OF CREDIT SHALL NOT BE LESS THAN THE DOLLAR EQUIVALENT OF ONE HUNDRED
THOUSAND DOLLARS ($100,000) OR SUCH LESSER AMOUNT AS THE APPLICABLE FACING AGENT
HAS AGREED TO.


 


(I)                                     INCREASED COSTS.  SUBJECT TO
SECTION 4.7, IF ANY TIME AFTER THE DATE HEREOF ANY FACING AGENT OR ANY LENDER
DETERMINES THAT THE INTRODUCTION OF OR ANY CHANGE AFTER THE CLOSING DATE IN ANY
APPLICABLE LAW, RULE, REGULATION, ORDER, GUIDELINE OR REQUEST OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY THE
APPLICABLE FACING AGENT OR SUCH LENDER WITH ANY REQUEST OR DIRECTIVE ISSUED
AFTER THE CLOSING DATE BY ANY SUCH AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF
LAW), SHALL EITHER (I) IMPOSE, MODIFY OR MAKE APPLICABLE ANY RESERVE, DEPOSIT,
CAPITAL ADEQUACY OR SIMILAR REQUIREMENT AGAINST LETTERS OF CREDIT ISSUED BY THE
APPLICABLE FACING AGENT OR PARTICIPATED IN BY ANY REVOLVING LENDER, OR
(II) IMPOSE ON THE APPLICABLE FACING AGENT OR ANY REVOLVING LENDER ANY OTHER
CONDITIONS RELATING, DIRECTLY OR INDIRECTLY, TO THE PROVISIONS OF THIS AGREEMENT
RELATING TO LETTERS OF CREDIT OR ANY LETTER OF CREDIT; AND THE RESULT OF ANY OF
THE FOREGOING IS TO INCREASE THE COST TO THE APPLICABLE FACING AGENT OR ANY
LENDER OF ISSUING, MAINTAINING OR PARTICIPATING IN ANY LETTER OF CREDIT, OR
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY THE APPLICABLE FACING
AGENT OR ANY LENDER HEREUNDER OR REDUCE THE RATE OF RETURN ON ITS CAPITAL WITH
RESPECT TO LETTERS OF CREDIT, THEN, UPON DEMAND TO THE BORROWER BY THE
APPLICABLE FACING AGENT OR ANY LENDER (A COPY OF WHICH DEMAND SHALL BE SENT BY
THE APPLICABLE FACING AGENT OR SUCH LENDER TO THE ADMINISTRATIVE AGENT), THE
BORROWER SHALL PAY TO THE APPLICABLE FACING AGENT OR ANY LENDER, AS THE CASE MAY
BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE THE APPLICABLE FACING
AGENT OR SUCH LENDER FOR SUCH INCREASED COST OR REDUCTION IN THE AMOUNT
RECEIVABLE OR REDUCTION ON THE RATE OF RETURN ON ITS CAPITAL.  IN DETERMINING
SUCH ADDITIONAL AMOUNTS PURSUANT TO THE PRECEDING SENTENCE, THE APPLICABLE
FACING AGENT OR SUCH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL, TO
THE EXTENT THE INCREASED COSTS OR REDUCTIONS IN AMOUNTS RECEIVABLE OR REDUCTIONS
IN RATES OF RETURN RELATE TO FACING AGENT’S OR SUCH LENDER’S LETTERS OF CREDIT
IN GENERAL AND ARE NOT SPECIFICALLY ATTRIBUTABLE TO THE LETTERS OF CREDIT
HEREUNDER, USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE AND WHICH
COVER ALL LETTERS OF CREDIT SIMILAR TO THE LETTERS OF CREDIT ISSUED BY OR
PARTICIPATED IN BY THE APPLICABLE FACING AGENT OR SUCH LENDER WHETHER OR NOT THE
DOCUMENTATION FOR SUCH OTHER LETTERS OF CREDIT PERMIT THE APPLICABLE FACING
AGENT OR SUCH LENDER TO RECEIVE AMOUNTS OF THE TYPE DESCRIBED IN THIS
SECTION 2.9(I).  THE APPLICABLE FACING AGENT OR ANY LENDER, UPON DETERMINING
THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.9(I),
WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER, WHICH NOTICE SHALL
INCLUDE A CERTIFICATE SUBMITTED TO THE BORROWER BY THE APPLICABLE FACING AGENT
OR SUCH LENDER (A COPY OF WHICH CERTIFICATE SHALL BE SENT BY THE APPLICABLE
FACING AGENT OR SUCH LENDER TO THE ADMINISTRATIVE AGENT), SETTING FORTH IN
REASONABLE DETAIL THE BASIS FOR THE CALCULATION OF SUCH ADDITIONAL AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE THE APPLICABLE FACING AGENT OR SUCH LENDER,
ALTHOUGH FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT RELEASE OR DIMINISH THE
BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.9(I); PROVIDED, HOWEVER, IF THE APPLICABLE FACING AGENT OR SUCH
LENDER, AS APPLICABLE, HAS INTENTIONALLY WITHHELD OR DELAYED SUCH NOTICE, THE
APPLICABLE FACING AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL NOT BE
ENTITLED TO RECEIVE

 

63

--------------------------------------------------------------------------------


 

additional amounts pursuant to this Section 2.9(i) for periods occurring prior
to the 180th day before the giving of such notice.  The certificate required to
be delivered pursuant to this Section 2.9(i) shall, absent manifest error, be
final, conclusive and binding on the Borrower.


 


(J)                                     OUTSTANDING LETTERS OF CREDIT.  THE
LETTERS OF CREDIT SET FORTH UNDER THE CAPTION “LETTERS OF CREDIT OUTSTANDING ON
THE CLOSING DATE” ON SCHEDULE 2.9(J) WERE ISSUED PRIOR TO THE CLOSING DATE
PURSUANT TO ONE OF THE PRIOR CREDIT AGREEMENTS AND WILL REMAIN OUTSTANDING AS OF
THE CLOSING DATE (THE “OUTSTANDING LETTERS OF CREDIT”).  THE BORROWER, EACH
FACING AGENT AND EACH OF THE LENDERS HEREBY AGREE WITH RESPECT TO THE
OUTSTANDING LETTERS OF CREDIT THAT EACH SUCH OUTSTANDING LETTERS OF CREDIT, FOR
ALL PURPOSES UNDER THIS AGREEMENT, SHALL, FROM AND AFTER THE CLOSING DATE, BE
DEEMED TO BE LETTERS OF CREDIT GOVERNED BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  EACH REVOLVING LENDER FURTHER AGREES TO PARTICIPATE IN EACH SUCH
OUTSTANDING LETTER OF CREDIT IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE
STATED AMOUNT OF SUCH OUTSTANDING LETTERS OF CREDIT.


 


ARTICLE III


 


INTEREST AND FEES


 

3.1                                 Interest 

 


(A)                                  BASE RATE LOANS.  THE BORROWER AGREES TO
PAY INTEREST IN RESPECT OF THE UNPAID PRINCIPAL AMOUNT OF EACH BASE RATE LOAN,
AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE BASE RATE MARGIN,
FROM THE DATE THE PROCEEDS THEREOF ARE MADE AVAILABLE TO THE BORROWER (OR, IF
SUCH BASE RATE LOAN WAS CONVERTED FROM A EUROCURRENCY LOAN, THE DATE OF SUCH
CONVERSION) UNTIL THE EARLIER OF (I) THE MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE) OF SUCH BASE RATE LOAN AND (II) THE CONVERSION OF SUCH BASE RATE LOAN
TO A EUROCURRENCY LOAN PURSUANT TO SECTION 2.6.


 


(B)                                 EUROCURRENCY LOANS.  THE BORROWER AGREES TO
PAY INTEREST IN RESPECT OF THE UNPAID PRINCIPAL AMOUNT OF EACH EUROCURRENCY LOAN
AT A RATE PER ANNUM EQUAL TO THE RELEVANT EUROCURRENCY RATE PLUS THE APPLICABLE
EUROCURRENCY MARGIN, FROM THE DATE THE PROCEEDS THEREOF ARE MADE AVAILABLE TO
THE BORROWER (OR, IF SUCH EUROCURRENCY LOAN WAS CONVERTED FROM A BASE RATE LOAN,
THE DATE OF SUCH CONVERSION) UNTIL THE EARLIER OF (I) THE MATURITY (WHETHER BY
ACCELERATION OR OTHERWISE) OF SUCH EUROCURRENCY LOAN AND (II) THE CONVERSION OF
SUCH EUROCURRENCY LOAN TO A BASE RATE LOAN PURSUANT TO SECTION 2.6.


 


(C)                                  PAYMENT OF INTEREST.  INTEREST ON EACH LOAN
SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE; PROVIDED, HOWEVER,
THAT INTEREST ACCRUING PURSUANT TO SECTION 3.1(E) AND AS OTHERWISE SET FORTH IN
THE PENULTIMATE SENTENCE OF THIS SECTION 3.1(C) SHALL BE PAYABLE FROM TIME TO
TIME ON DEMAND.  INTEREST SHALL ALSO BE PAYABLE ON ALL THEN OUTSTANDING
REVOLVING LOANS ON THE REVOLVER TERMINATION DATE AND ON ALL LOANS ON THE DATE OF
REPAYMENT (INCLUDING PREPAYMENT) THEREOF (EXCEPT THAT ACCRUED INTEREST NEED NOT
BE PAID IN CONNECTION WITH VOLUNTARY PREPAYMENTS PURSUANT TO SECTION 4.3 OF
SWING LINE LOANS AND REVOLVING LOANS THAT ARE BASE RATE LOANS MADE ON ANY DAY
OTHER THAN A QUARTERLY PAYMENT DATE OR THE REVOLVER TERMINATION DATE; PROVIDED
SUCH ACCRUED INTEREST IS PAID ON THE NEXT QUARTERLY PAYMENT DATE) OR ON THE DATE
OF MATURITY (BY ACCELERATION OR OTHERWISE), AS APPLICABLE, OF SUCH LOANS. 
DURING THE EXISTENCE OF

 

64

--------------------------------------------------------------------------------


 


ANY EVENT OF DEFAULT, INTEREST ON ANY LOAN SHALL BE PAYABLE ON DEMAND.  INTEREST
TO BE PAID WITH RESPECT TO LOANS DENOMINATED IN (X) DOLLARS SHALL BE PAID IN
DOLLARS AND (Y) IN AN ALTERNATIVE CURRENCY SHALL BE IN SUCH ALTERNATIVE
CURRENCY.


 


(D)                                 NOTIFICATION OF RATE.  THE ADMINISTRATIVE
AGENT, UPON DETERMINING THE INTEREST RATE FOR ANY BORROWING OF EUROCURRENCY
LOANS FOR ANY INTEREST PERIOD, SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS THEREOF.  SUCH DETERMINATION SHALL, ABSENT MANIFEST ERROR AND SUBJECT TO
SECTION 3.6, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.


 


(E)                                  DEFAULT INTEREST. NOTWITHSTANDING THE RATES
OF INTEREST SPECIFIED HEREIN, EFFECTIVE ON THE DATE OF THE OCCURRENCE OF ANY
EVENT OF DEFAULT AND FOR SO LONG THEREAFTER AS ANY SUCH EVENT OF DEFAULT SHALL
BE CONTINUING, AND EFFECTIVE IMMEDIATELY UPON ANY FAILURE TO PAY ANY OBLIGATIONS
OR ANY OTHER AMOUNTS DUE UNDER ANY OF THE LOAN DOCUMENTS WHEN DUE, WHETHER BY
ACCELERATION OR OTHERWISE, THE PRINCIPAL BALANCE OF EACH LOAN THEN OUTSTANDING
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENT ON EACH
LOAN NOT PAID WHEN DUE OR OTHER AMOUNTS THEN DUE AND PAYABLE SHALL BEAR INTEREST
PAYABLE ON DEMAND, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL
TO THE DEFAULT RATE.


 


(F)                                    MAXIMUM INTEREST.  IF ANY INTEREST
PAYMENT OR OTHER CHARGE OR FEE PAYABLE HEREUNDER EXCEEDS THE MAXIMUM AMOUNT THEN
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL BE OBLIGATED TO PAY THE MAXIMUM
AMOUNT THEN PERMITTED BY APPLICABLE LAW AND THE BORROWER SHALL CONTINUE TO PAY
THE MAXIMUM AMOUNT FROM TIME TO TIME PERMITTED BY APPLICABLE LAW UNTIL ALL SUCH
INTEREST PAYMENTS AND OTHER CHARGES AND FEES OTHERWISE DUE HEREUNDER (IN THE
ABSENCE OF SUCH RESTRAINT IMPOSED BY APPLICABLE LAW) HAVE BEEN PAID IN FULL.


 

3.2                                 Fees

 


(A)                                  COMMITMENT FEES.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR PRO RATA DISTRIBUTION TO EACH NON-DEFAULTING LENDER
HAVING A REVOLVING COMMITMENT (BASED ON ITS PRO RATA SHARE) A COMMITMENT FEE
(THE “COMMITMENT FEE”) FOR THE PERIOD COMMENCING ON THE CLOSING DATE TO AND
INCLUDING THE REVOLVER TERMINATION DATE, COMPUTED AT A RATE EQUAL TO THE
APPLICABLE COMMITMENT FEE PERCENTAGE PER ANNUM ON THE AVERAGE DAILY TOTAL
AVAILABLE REVOLVING COMMITMENT (“AVERAGE UTILIZATION”), WHICH SHALL  BE
CALCULATED BASED UPON THE TIME PERIOD AS TO WHICH SUCH COMMITMENT FEE IS BEING
PAID.  UNLESS OTHERWISE SPECIFIED, ACCRUED COMMITMENT FEES SHALL BE DUE AND
PAYABLE (I) ON EACH QUARTERLY PAYMENT DATE OCCURRING AFTER THE CLOSING DATE,
(II) ON THE REVOLVER TERMINATION DATE AND (III) UPON ANY REDUCTION OR
TERMINATION IN WHOLE OR IN PART OF THE REVOLVING COMMITMENTS, AS THE CASE MAY BE
(BUT ONLY, IN THE CASE OF A REDUCTION, ON THE PORTION OF THE REVOLVING
COMMITMENTS THEN BEING REDUCED).


 


(B)                                 ARRANGER AND AGENCY FEES.  THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT (OR THE ACCOUNT OF ITS
AFFILIATES), AGENCY AND OTHER LOAN FEES IN THE AMOUNT AND AT THE TIMES SET FORTH
IN THE FEE LETTER.


 

3.3                                 Computation of Interest and Fees

 

Interest on all Loans and fees payable hereunder shall be computed on the basis
of the actual number of days elapsed over a year of 360 days; provided that
interest on all Base Rate Loans shall be computed on the basis of the actual
number of days elapsed over a year of 365 or

 

65

--------------------------------------------------------------------------------


 

366 days, as the case may be.  The Administrative Agent shall, at any time and
from time to time upon request of the Borrower, deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate applicable to Revolving Loans pursuant to this Agreement. 
Each change in the Applicable Base Rate Margin or Applicable Eurodollar Margin
or the Applicable Commitment Fee Percentage or any change in the LC Commission
as a result of a change in the Borrower’s Most Recent Leverage Ratio shall
become effective on the date upon which such change in such ratio occurs.

 

3.4                                 Interest Periods

 

At the time it gives any Notice of Borrowing or a Notice of Conversion or
Continuation with respect to any Borrowing bearing interest with reference to
the Eurocurrency Rate, the Borrower shall elect, by giving the Administrative
Agent written notice, the interest period (each an “Interest Period”) applicable
thereto, which Interest Period shall, at the option of the Borrower, be one,
two, three or six months or, if available or otherwise satisfactory to each of
the applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a nine or twelve month period, provided that:

 

(I)                                     ALL EUROCURRENCY LOANS COMPRISING A
SINGLE BORROWING SHALL AT ALL TIMES HAVE THE SAME INTEREST PERIOD;

 

(II)                                  THE INITIAL INTEREST PERIOD FOR ANY
EUROCURRENCY LOAN SHALL COMMENCE ON THE DATE OF SUCH BORROWING OF SUCH
EUROCURRENCY LOAN (INCLUDING THE DATE OF ANY CONVERSION THERETO FROM A LOAN OF A
DIFFERENT TYPE) AND EACH INTEREST PERIOD OCCURRING THEREAFTER IN RESPECT OF SUCH
EUROCURRENCY LOAN SHALL COMMENCE ON THE LAST DAY OF THE IMMEDIATELY PRECEDING
INTEREST PERIOD;

 

(III)                               IF ANY INTEREST PERIOD RELATING TO A
EUROCURRENCY LOAN BEGINS ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD, SUCH
INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF SUCH CALENDAR MONTH;

 

(IV)                              IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE
ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE
NEXT SUCCEEDING BUSINESS DAY; PROVIDED, HOWEVER, THAT IF ANY INTEREST PERIOD FOR
A EUROCURRENCY LOAN WOULD OTHERWISE EXPIRE ON A DAY WHICH IS NOT A BUSINESS DAY
BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH
MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT PRECEDING BUSINESS DAY;

 

(V)                                 AT ANY TIME WHEN AN EVENT OF DEFAULT IS THEN
IN EXISTENCE, NO INTEREST PERIOD (A) OF MORE THAN ONE MONTH MAY BE SELECTED WITH
RESPECT TO ANY LOAN DENOMINATED IN AN ALTERNATIVE CURRENCY AND (B) MAY BE
SELECTED WITH RESPECT TO ANY LOAN DENOMINATED IN DOLLARS;

 

(VI)                              NO INTEREST PERIOD SHALL EXTEND BEYOND THE
APPLICABLE TERM MATURITY DATE FOR ANY TERM LOAN OR THE REVOLVER TERMINATION DATE
FOR ANY REVOLVING LOAN; AND

 

66

--------------------------------------------------------------------------------


 

(VII)                           NO INTEREST PERIOD IN RESPECT OF ANY BORROWING
OF TERM LOANS FOR ANY TERM FACILITY SHALL BE SELECTED WHICH EXTENDS BEYOND ANY
DATE UPON WHICH A SCHEDULED TERM REPAYMENT WILL BE REQUIRED TO BE MADE UNDER
SECTION 4.4(B) FOR SUCH TERM FACILITY IF THE AGGREGATE PRINCIPAL AMOUNT OF ALL
TERM LOANS WHICH HAVE INTEREST PERIODS WHICH WILL EXPIRE AFTER SUCH DATE WILL BE
IN EXCESS OF THE AGGREGATE PRINCIPAL AMOUNT OF TERM B LOANS THEN OUTSTANDING
LESS THE AGGREGATE AMOUNT OF SUCH REQUIRED PREPAYMENT.

 

Notwithstanding anything to the contrary herein, the Borrower may only have Base
Rate Loans and Eurocurrency Loans with a one month Interest Period for the first
30 days after the Closing Date or, if earlier, the date on which the
Administrative Agent informs the Borrower of the completion of the syndication
of the Commitments and Loans.

 

3.5                                 Compensation for Funding Losses

 

The Borrower shall compensate each Lender, upon its written request (which
request shall set forth the basis for requesting such amounts, showing the
calculation thereof in reasonable detail), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurocurrency Loans to the
extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than it would have received had such Eurocurrency
Loan remained outstanding until the last day of the Interest Period applicable
to such Eurocurrency Loans) which such Lender may sustain as a result of:
(i) the continuation or Borrowing of, the conversion from or into, a
Eurocurrency Loan not occurring on the date specified therefor in a Notice of
Borrowing or Notice of Conversion or Continuation (whether or not withdrawn for
any reason (other than a default by such Lender or the Administrative Agent));
(ii) any payment, prepayment or conversion or continuation of any of its
Eurocurrency Loans occurring for any reason whatsoever on a date which is not
the last day of an Interest Period applicable thereto; (iii) any repayment of
any of its Eurocurrency Loans not being made on the date specified in a notice
of payment given by the Borrower; or (iv) (A) any other failure by the Borrower
to repay its Eurocurrency Loans when required by the terms of this Agreement or
(B) an election made by the Borrower pursuant to Section 3.7; provided that such
written request, including the calculation as to additional amounts owed such
Lender under this Section 3.5, is delivered to the Borrower and the
Administrative Agent by such Lender shall be delivered within 30 days of such
event.  Absent manifest error, such request shall be final, conclusive and
binding for all purposes.  Calculation of all amounts payable to a Lender under
this Section 3.5 shall be made as though that Lender had actually funded its
relevant Eurocurrency Loan through the purchase of a Eurocurrency deposit
bearing interest at the Eurocurrency Rate in an amount equal to the amount of
that Loan, having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of
that Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Eurocurrency Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 3.5.

 

67

--------------------------------------------------------------------------------

 


 

3.6                                 Increased Costs, Illegality, Etc.

 


(A)                                  GENERALLY. EXCEPT AS PROVIDED IN
SECTION 4.7, IN THE EVENT THAT ANY LENDER SHALL HAVE DETERMINED, IN ITS
REASONABLE, GOOD FAITH JUDGMENT, (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT, WITH
RESPECT TO CLAUSE (I) BELOW, MAY BE MADE ONLY BY THE ADMINISTRATIVE AGENT):


 

(I)                                     ON ANY INTEREST RATE DETERMINATION DATE
THAT, BY REASON OF ANY CHANGE ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING
THE INTERBANK EUROCURRENCY MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF EUROCURRENCY RATE; OR

 

(II)                                  AT ANY TIME THAT SUCH LENDER SHALL INCUR
INCREASED COSTS OR REDUCTION IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER
WITH RESPECT TO ANY EUROCURRENCY LOAN BECAUSE OF (X) ANY CHANGE ARISING AFTER
THE DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE,
REGULATION, ORDER, GUIDELINE OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF LAW)
OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE
INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE
OR REQUEST, SUCH AS, FOR EXAMPLE, BUT NOT LIMITED TO: (A) A CHANGE IN THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER OF THE PRINCIPAL OF OR INTEREST ON THE
NOTES OR ANY OTHER AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR TAXES DESCRIBED IN
SECTIONS 4.7(A)(I) THROUGH (VI)) OR (B) A CHANGE IN OFFICIAL RESERVE
REQUIREMENTS (BUT, IN ALL EVENTS, EXCLUDING RESERVES REQUIRED UNDER REGULATION D
TO THE EXTENT INCLUDED IN THE COMPUTATION OF THE EUROCURRENCY RATE) AND/OR (Y)
OTHER CIRCUMSTANCES ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING SUCH
LENDER OR THE INTERBANK EUROCURRENCY MARKET OR THE POSITION OF SUCH LENDER IN
SUCH MARKET (EXCLUDING, HOWEVER, DIFFERENCES IN SUCH LENDER’S COST OF FUNDS FROM
THOSE OF THE ADMINISTRATIVE AGENT WHICH ARE SOLELY THE RESULT OF CREDIT
DIFFERENCES BETWEEN SUCH LENDER AND THE ADMINISTRATIVE AGENT); OR

 

(III)                               AT ANY TIME THAT (X) THE MAKING OR
CONTINUANCE OF ANY EUROCURRENCY LOAN HAS BEEN MADE (1) UNLAWFUL BY ANY LAW OR
GOVERNMENTAL RULE, REGULATION OR ORDER, OR (2) IMPRACTICABLE AS A RESULT OF A
CONTINGENCY OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND
ADVERSELY AFFECTS THE INTERBANK EUROCURRENCY MARKET OR (Y) COMPLIANCE BY SUCH
LENDER, ACTING IN GOOD FAITH, WITH ANY GOVERNMENTAL REQUEST (WHETHER OR NOT
HAVING FORCE OF LAW) IS IMPOSSIBLE;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurocurrency Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with

 

68

--------------------------------------------------------------------------------


 

respect to Eurocurrency Loans (other than with respect to conversions to Base
Rate Loans) which have not yet been advanced (including by way of conversion)
shall be deemed rescinded by the Borrower; (y) in the case of clause (ii) above,
the Borrower shall pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest, as such Lender in its reasonable good faith judgment
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder, (such
written demand as to the additional amounts owed to such Lender, which shall
show the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding on all
the parties hereto; provided, that such Lender shall not be entitled to receive
additional amounts pursuant to this Section 3.6(a)(y) for any change or
circumstance referred to in Section 3.6(a) occurring prior to the 180th day
before the making of such demand (unless the change is due to a law enacted with
retroactive effect, in which case the 180 day period shall be extended to
include the period of retroactive effect); and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 3.6(b) as promptly as possible and, in any event, within the time period
required by law.  In determining such additional amounts pursuant to clause (y)
of the immediately preceding sentence, each affected Lender shall act reasonably
and in good faith and will, to the extent the increased costs or reductions in
amounts receivable relate to such Lender’s loans in general and are not
specifically attributable to a Loan hereunder, use averaging and attribution
methods which are reasonable and which cover all loans similar to the Loans made
by such Lender whether or not the loan documentation for such other loans
permits the Lender to receive increased costs of the type described in this
Section 3.6(a).

 


(B)                                 EUROCURRENCY LOANS.  AT ANY TIME THAT ANY
EUROCURRENCY LOAN IS AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN
SECTION 3.6(A)(II) OR (III), THE BORROWER MAY (AND, IN THE CASE OF A
EUROCURRENCY LOAN AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN
SECTION 3.6(A)(III), SHALL) EITHER (I) IF THE AFFECTED EUROCURRENCY LOAN HAS NOT
YET BEEN MADE OR THE CONVERSION TO SUCH EUROCURRENCY LOAN HAS NOT YET BEEN
ACCOMPLISHED, BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED IN
WRITING) ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY THE AFFECTED LENDER
OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.6(A)(II) OR (III), CANCEL THE
RESPECTIVE BORROWING, OR (II) IF THE AFFECTED EUROCURRENCY LOAN IS THEN
OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ WRITTEN NOTICE TO ADMINISTRATIVE
AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT SUCH EUROCURRENCY LOAN INTO A BASE
RATE LOAN, PROVIDED, THAT IF MORE THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN
ALL AFFECTED LENDERS MUST BE TREATED THE SAME PURSUANT TO THIS SECTION 3.6(B).


 


(C)                                  CAPITAL REQUIREMENTS. IF ANY LENDER
DETERMINES THAT THE INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST (WHETHER OR NOT
HAVING THE FORCE OF LAW) CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE IN
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY (IN EACH CASE AFTER THE DATE OF THIS AGREEMENT), WILL
HAVE THE EFFECT OF INCREASING THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE
MAINTAINED BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER BASED ON
THE EXISTENCE OF SUCH LENDER’S COMMITMENTS HEREUNDER OR ITS OBLIGATIONS
HEREUNDER, THEN THE BORROWER SHALL PAY TO SUCH LENDER, UPON ITS WRITTEN NOTICE
AS HEREAFTER DESCRIBED, SUCH ADDITIONAL AMOUNTS AS SHALL BE REQUIRED TO
COMPENSATE SUCH LENDER OR SUCH OTHER CORPORATION FOR THE INCREASED COST TO SUCH
LENDER OR SUCH OTHER CORPORATION OR THE REDUCTION IN THE RATE OF RETURN TO SUCH
LENDER OR SUCH OTHER CORPORATION AS A

 

69

--------------------------------------------------------------------------------


 

result of such increase of capital.  In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable and which will, to the extent the
increased costs or reduction in the rate of return relates to such Lender’s
commitments or obligations in general and are not specifically attributable to
the Commitments and obligations hereunder, cover all commitments and obligations
similar to the Commitments and obligations of such Lender hereunder whether or
not the loan documentation for such other commitments or obligations permits
such Lender to make the determination specified in this Section 3.6(c), and such
Lender’s determination of compensation owing under this Section 3.6(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 3.6(c), will give prompt written notice thereof
to the Borrower, which notice shall show in reasonable detail the basis for
calculation of such additional amounts; provided that no Lender shall be
entitled to receive additional amounts pursuant to this Section 3.6(c) for
increased costs incurred prior to the 180th day before the giving of such
notice, unless such increased costs are due to a change in law that provides for
retroactive effect, in which case the 180 day period shall be extended to
include the period of retroactive effect).


 


(D)                                 CHANGE OF LENDING OFFICE. EACH LENDER WHICH
IS OR WILL BE OWED COMPENSATION PURSUANT TO SECTION 3.6(A) OR (C) OR 4.7 WILL,
IF REQUESTED BY THE BORROWER, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY
CONSIDERATIONS OF SUCH LENDER) TO CAUSE A DIFFERENT LENDING OFFICE TO MAKE OR
CONTINUE A LOAN OR LETTER OF CREDIT IF SUCH DESIGNATION WILL AVOID THE NEED FOR,
OR MATERIALLY REDUCE THE AMOUNT OF, SUCH COMPENSATION TO SUCH LENDER AND WILL
NOT, IN THE JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER
OR LENDING OFFICE.  NOTHING IN THIS SECTION 3.6(D) SHALL AFFECT OR POSTPONE ANY
OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHT OF ANY LENDER PROVIDED FOR
HEREIN.


 

3.7                                 Replacement of Affected Lenders

 

(x)                                   So long as no Event of Default or
Unmatured Event of Default then exists, if any Revolving Lender becomes a
Defaulting Lender or otherwise defaults in its Obligations to make Loans or fund
Unpaid Drawings, (y) if any Lender (or in the case of Section 2.9(i), Facing
Agent) is owed increased costs under Section 2.9(i), Section 3.6(a)(ii) or
(iii), or Section 3.6(c), or the Borrower is required to make any payments under
Section 4.7(a) or (c) to any Lender, or (z) as provided in Section 12.1(b) in
the case of certain refusals by a Lender to consent to certain proposed
amendments, changes, supplements, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower shall have the right to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Assignees acceptable to the Administrative
Agent, provided that no such Eligible Assignee is a Defaulting Lender at the
time of such replacement (collectively, the “Replacement Lender”), provided
further that (i) at the time of any replacement pursuant to this Section 3.7,
the Replaced Lender and Replacement Lender shall enter into one or more
assignment agreements, in form and substance satisfactory to such parties and
the Administrative Agent, pursuant to which the Replacement Lender shall acquire
all of the Commitments and outstanding Loans of, and participation in Letters of
Credit and Swing Line Loans by, the Replaced Lender (with the assignment fee
paid by either the Replacement Lender or the Borrower) and (ii) all obligations
of the Borrower owing to the Replaced Lender (including, without limitation,
such increased costs

 

70

--------------------------------------------------------------------------------


 

and excluding those specifically described in clause (y) above in respect of
which the assignment purchase price has been, or is concurrently being paid)
shall be paid in full to such Replaced Lender concurrently with such
replacement.  Upon the execution of the respective assignment documentation, the
payment of amounts referred to in clause (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and, unless the Replaced Lender continues to have outstanding Loans
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Lender.  Notwithstanding anything to the
contrary contained above, no Lender that acts as a Facing Agent may be replaced
hereunder at any time during which such Facing Agent has Letters of Credit
outstanding hereunder, unless arrangements satisfactory to such Facing Agent
(including (1) the furnishing of a standby letter of credit in form and
substance, and issued by an issuer, satisfactory to such Facing Agent or (2) the
depositing of cash collateral into a collateral account in amounts and pursuant
to arrangements satisfactory to such Facing Agent) have been made with respect
to such outstanding Letters of Credit.  The Replaced Lender shall be required to
deliver for cancellation its applicable Notes to be canceled on the date of
replacement, or if any such Note is lost or unavailable, such other assurances
or indemnification therefor as the Borrower may reasonably request.

 


ARTICLE IV


 


REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS


 

4.1                                 Voluntary Reduction of Commitments

 


(A)                                  UPON AT LEAST THREE BUSINESS DAYS’ PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE CONFIRMED IN WRITING) TO THE ADMINISTRATIVE
AGENT AT THE NOTICE OFFICE (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
TRANSMIT TO EACH LENDER), THE BORROWER SHALL HAVE THE RIGHT, WITHOUT PREMIUM OR
PENALTY, TO TERMINATE THE UNUTILIZED PORTION OF THE REVOLVING COMMITMENTS
AND/OR, THE SWING LINE COMMITMENT, AS THE CASE MAY BE, IN PART OR IN WHOLE;
PROVIDED THAT (I) ANY SUCH VOLUNTARY TERMINATION OF THE REVOLVING COMMITMENTS
SHALL APPLY PROPORTIONATELY TO, AND SHALL PERMANENTLY REDUCE, THE REVOLVING
COMMITMENTS OF EACH REVOLVING LENDER; (II) ANY PARTIAL VOLUNTARY REDUCTION OF
THE REVOLVING COMMITMENTS PURSUANT TO THIS SECTION 4.1 SHALL BE IN THE AMOUNT OF
AT LEAST $10,000,000 AND INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS OF THAT
AMOUNT AND (III) ANY SUCH VOLUNTARY TERMINATION OF THE REVOLVING COMMITMENT
SHALL OCCUR SIMULTANEOUSLY WITH A VOLUNTARY PREPAYMENT, PURSUANT TO SECTION 4.3
SUCH THAT THE TOTAL OF THE REVOLVING COMMITMENTS SHALL NOT BE REDUCED BELOW THE
SUM OF THE ASSIGNED DOLLAR VALUE OF THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING REVOLVING LOANS, SWING LINE LOANS AND LC OBLIGATIONS PLUS ANY
OVERDRAFT RESERVE.


 


(B)                                 IN THE EVENT OF CERTAIN REFUSALS BY A LENDER
TO CONSENT TO CERTAIN PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH
RESPECT TO THIS AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS
PROVIDED IN SECTION 12.1(B), THE BORROWER SHALL HAVE THE RIGHT, UPON FIVE
(5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS),
TO TERMINATE THE ENTIRE REVOLVING COMMITMENT OF SUCH LENDER, SO LONG AS (I) THE
BORROWER REPAYS ALL LOANS,

 

71

--------------------------------------------------------------------------------


 

together with accrued and unpaid interest, fees and all other amounts, due and
owing to such Lender pursuant to Section 4.3(b) concurrently with the
effectiveness of such termination at which time Schedule 1.1(a) shall be deemed
modified to reflect such changed amounts and (ii) the Borrower cash
collateralizes such Lender’s Pro Rata Share of the LC Obligations (in the manner
set forth in Section 4.4(a)) then outstanding.  At such time, such Lender shall
no longer constitute a “Lender” for purposes of this Agreement, except with
respect to indemnifications in favor of such Lender under this Agreement which
shall survive as to such repaid Lender.


 

4.2                                 Mandatory Reductions of Commitments

 


(A)                                  REDUCTION OF REVOLVING COMMITMENTS. THE
REVOLVING COMMITMENTS SHALL BE REDUCED AT THE TIME AND IN THE AMOUNTS REQUIRED
TO BE REDUCED PURSUANT TO SECTION 4.4(C).


 


(B)                                 REDUCTION OF TERM B DOLLAR COMMITMENTS AND
TERM B EURO COMMITMENTS. THE TERM B DOLLAR COMMITMENTS AND TERM B EURO
COMMITMENTS SHALL TERMINATE ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE
BORROWING OF THE TERM B DOLLAR LOANS AND TERM B EURO LOANS ON SUCH DATE.


 


(C)                                  PROPORTIONATE REDUCTIONS. EACH REDUCTION OR
ADJUSTMENT TO THE COMMITMENTS PURSUANT TO THIS SECTION 4.2 SHALL APPLY
PROPORTIONATELY TO THE TERM B DOLLAR COMMITMENT, THE TERM B EURO COMMITMENT OR
THE REVOLVING COMMITMENT, AS THE CASE MAY BE, OF EACH LENDER.


 


(D)                                 TERMINATION OF COMMITMENTS.  THE COMMITMENTS
WILL TERMINATE IN THEIR ENTIRETY ON AUGUST 31, 2005 UNLESS THE CLOSING DATE HAS
OCCURRED ON OR BEFORE SUCH DATE.


 

4.3                                 Voluntary Prepayments

 


(A)                                  THE BORROWER SHALL HAVE THE RIGHT TO PREPAY
THE REVOLVING LOANS, ANY OF THE TERM LOANS OR THE SWING LINE LOANS IN ANY
COMBINATION, IN WHOLE OR IN PART, FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY,
ON THE FOLLOWING TERMS AND CONDITIONS: (I) THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE WRITTEN NOTICE AT ITS NOTICE OFFICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF ITS INTENT TO PREPAY THE
LOANS, WHETHER SUCH LOANS ARE TERM LOANS, REVOLVING LOANS OR SWING LINE LOANS,
THE AMOUNT OF SUCH PREPAYMENT AND THE SPECIFIC BORROWINGS TO WHICH SUCH
PREPAYMENT IS TO BE APPLIED, WHICH NOTICE SHALL BE GIVEN BY THE BORROWER TO THE
ADMINISTRATIVE AGENT BY 12:00 P.M. (NEW YORK CITY TIME) AT LEAST THREE BUSINESS
DAYS PRIOR IN THE CASE OF EUROCURRENCY LOANS AND AT LEAST ONE BUSINESS DAY PRIOR
IN THE CASE OF BASE RATE LOANS TO THE DATE OF SUCH PREPAYMENT AND WHICH NOTICE
SHALL (EXCEPT IN THE CASE OF SWING LINE LOANS) PROMPTLY BE TRANSMITTED BY THE
ADMINISTRATIVE AGENT TO EACH OF THE APPLICABLE LENDERS; (II) EACH PARTIAL
PREPAYMENT OF ANY BORROWING (OTHER THAN A BORROWING OF SWING LINE LOANS) SHALL
BE IN AN AGGREGATE DOLLAR EQUIVALENT PRINCIPAL AMOUNT OF AT LEAST $5,000,000 AND
EACH PARTIAL PREPAYMENT OF A SWING LINE LOAN SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT OF AT LEAST $500,000; PROVIDED, THAT ANY PARTIAL PREPAYMENT OF
EUROCURRENCY LOANS MADE PURSUANT TO A SINGLE BORROWING THAT REDUCES THE
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING LOANS MADE PURSUANT TO SUCH
BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE THERETO
SHALL BE SUBJECT TO THE ANTE-PENULTIMATE SENTENCE OF SECTION 4.5(A);
(III) EUROCURRENCY LOANS MAY BE PREPAID PURSUANT TO THIS SECTION 4.3 ON THE LAST
DAY OF AN

 

72

--------------------------------------------------------------------------------


 

Interest Period applicable thereto, or subject to Section 3.5 on any other day;
(iv) each prepayment in respect of any Borrowing shall be applied pro rata among
the Loans comprising such Borrowing; provided, that such prepayment shall not be
applied to any Revolving Loans of a Defaulting Lender at any time when the
aggregate amount of Revolving Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender’s Pro Rata Share of all Revolving Loans then outstanding;
(v) each voluntary prepayment of Term Loans shall be applied first to the
Scheduled Term Repayments of the Term Facility being repaid due within the 12
month period following the date of such prepayment in direct order of maturity
and, thereafter, shall be applied to reduce the remaining Scheduled Term
Repayments on a pro rata basis (based upon the then remaining principal amount
of such Scheduled Term Repayments).  Unless otherwise specified by the Borrower,
such prepayment shall be applied first to the payment of Base Rate Loans and
second to the payment of such Eurocurrency Loans as the Borrower shall request
(and in the absence of such request, as the Administrative Agent shall
determine).  The notice provisions, the provisions with respect to the minimum
amount of any prepayment, and the provisions requiring prepayments in integral
multiples above such minimum amount of this Section 4.3 are for the benefit of
the Administrative Agent and may be waived unilaterally by the Administrative
Agent.


 


(B)                                 IN THE EVENT OF CERTAIN REFUSALS BY A LENDER
TO CONSENT TO CERTAIN PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH
RESPECT TO THIS AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS
PROVIDED IN SECTION 12.1(B), THE BORROWER SHALL HAVE THE RIGHT, UPON FIVE
(5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS),
TO REPAY ALL LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES  AND ALL
OTHER AMOUNTS DUE AND OWING TO SUCH LENDER IN ACCORDANCE WITH SAID
SECTION 12.1(B), SO LONG AS (A) IN THE CASE OF THE REPAYMENT OF REVOLVING LOANS
OF ANY REVOLVING LENDER PURSUANT TO THIS CLAUSE (B), THE REVOLVING COMMITMENT OF
SUCH REVOLVING LENDER IS TERMINATED CONCURRENTLY WITH SUCH REPAYMENT PURSUANT TO
SECTION 4.1(B) AND (B) IN THE CASE OF THE REPAYMENT OF LOANS OF ANY LENDER, THE
CONSENTS REQUIRED BY SECTION 12.1(B) IN CONNECTION WITH THE REPAYMENT PURSUANT
TO THIS CLAUSE (B) SHALL HAVE BEEN OBTAINED.


 

4.4                                 Mandatory Prepayments

 


(A)                                  PREPAYMENT UPON OVERADVANCE.  THE BORROWER
SHALL PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING LOANS AND/OR SWING
LINE LOANS ON ANY DATE ON WHICH THE ASSIGNED DOLLAR VALUE OF ALL OUTSTANDING
REVOLVING LOANS, SWING LINE LOANS AND LC OBLIGATIONS (AFTER GIVING EFFECT TO ANY
OTHER REPAYMENTS OR PREPAYMENTS ON SUCH DAY) PLUS ANY OVERDRAFT RESERVE EXCEEDS
THE TOTAL REVOLVING COMMITMENT THEN IN EFFECT (INCLUDING, WITHOUT LIMITATION,
SOLELY AS A RESULT OF FLUCTUATION IN EXCHANGE RATES), IN THE AMOUNT OF SUCH
EXCESS AND IN THE APPLICABLE CURRENCY; PROVIDED, HOWEVER, THAT IF SUCH EXCESS IS
SOLELY AS A RESULT OF FLUCTUATION IN EXCHANGE RATES, (I) THE BORROWER SHALL NOT
BE OBLIGATED TO PAY SUCH AMOUNT UNTIL FOUR BUSINESS DAYS AFTER NOTICE FROM THE
ADMINISTRATIVE AGENT AND (II) THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH
AMOUNT UNLESS SUCH EXCESS IS GREATER THAN THE DOLLAR EQUIVALENT OF AN AMOUNT
EQUAL TO 5% OF THE TOTAL REVOLVING COMMITMENT.  IF, AFTER GIVING EFFECT TO THE
PREPAYMENT OF ALL OUTSTANDING REVOLVING LOANS AND SWING LINE LOANS PURSUANT TO
THIS SECTION 4.4(A), THE AGGREGATE ASSIGNED DOLLAR VALUE OF LC OBLIGATIONS PLUS
ANY OVERDRAFT RESERVE EXCEEDS THE TOTAL REVOLVING COMMITMENT THEN IN EFFECT, THE
BORROWER SHALL CASH COLLATERALIZE

 

73

--------------------------------------------------------------------------------


 

LC Obligations by depositing, pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, cash with the Administrative Agent in an amount equal to the difference
between the Assigned Dollar Value of such LC Obligations plus any Overdraft
Reserve and the Total Revolving Commitment then in effect.  The Administrative
Agent shall establish in its name for the benefit of the Revolving Lenders a
collateral account into which it shall deposit such cash to hold as collateral
security for the LC Obligations.


 


(B)                                 SCHEDULED TERM REPAYMENTS.  THE BORROWER
SHALL CAUSE TO BE PAID SCHEDULED TERM REPAYMENTS FOR EACH TERM FACILITY ON THE
TERM LOANS UNTIL THE TERM LOANS ARE PAID IN FULL IN THE AMOUNTS AND CURRENCIES
AND AT THE TIMES SPECIFIED IN EACH OF THE SCHEDULED TERM REPAYMENT DEFINITIONS
TO THE EXTENT THAT PREPAYMENTS HAVE NOT PREVIOUSLY BEEN APPLIED TO SUCH
SCHEDULED TERM REPAYMENTS (AND SUCH SCHEDULED TERM REPAYMENTS HAVE NOT OTHERWISE
BEEN REDUCED) PURSUANT TO THE TERMS HEREOF.  PAYMENTS TO BE MADE PURSUANT TO
THIS SECTION 4.4(B) WITH RESPECT TO (I) TERM B DOLLAR LOANS SHALL BE PAID IN
DOLLARS AND (II) TERM B EURO LOANS SHALL BE PAID IN EUROS.


 


(C)                                  MANDATORY PREPAYMENT UPON ASSET DISPOSITION
OR RECOVERY EVENT.


 

(I)                                     ON THE FIRST BUSINESS DAY AFTER THE DATE
OF RECEIPT THEREOF BY THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES OF NET SALE
PROCEEDS FROM ANY ASSET DISPOSITION OR THE PROCEEDS OF A RECOVERY EVENT (OR IN
THE CASE OF A RECEIPT THEREOF BY A FOREIGN SUBSIDIARY OF THE BORROWER, SUCH
LATER DATE AS IS PRACTICABLE (BUT IN ANY EVENT NOT LATER THAN THE 360TH DAY OR
SUCH EARLIER DAY AS THE BORROWER IS OBLIGATED TO MAKE AN OFFER TO PURCHASE ANY
PUBLIC NOTES OR PERMITTED UNSECURED DEBT DUE TO SUCH ASSET DISPOSITION OR
RECOVERY EVENT) IN THE EVENT THAT SUCH MANDATORY REPAYMENT WOULD RESULT IN THE
PROVISIONS OF SECTIONS 151 ET SEQ. OF THE COMPANIES ACT 1985 OF ENGLAND BEING
BREACHED OR IN ANY FOREIGN SUBSIDIARY BREACHING ANY SIMILAR APPLICABLE LAW IN
ITS COUNTRY OF INCORPORATION), THE BORROWER SHALL CAUSE TO BE PAID A MANDATORY
REPAYMENT OF PRINCIPAL OF LOANS PURSUANT TO THE TERMS OF SECTION 4.5(A) IN AN
AMOUNT EQUAL TO THE GREATER OF (A) THE TERM LOAN RATABLE SHARE OF SUCH NET SALE
PROCEEDS OR SUCH PROCEEDS FROM A RECOVERY EVENT AND (B) 100% OF SUCH NET SALE
PROCEEDS OR SUCH PROCEEDS FROM A RECOVERY EVENT LESS THE APPLICABLE REQUIRED
NOTE OFFER AMOUNT PROCEEDS; PROVIDED, THAT IF SUCH ASSET DISPOSITION IS
PERMITTED BY SECTION 8.3(H) OR (I), THE NET SALE PROCEEDS THEREFROM SHALL NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT (X) NO EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT THEN EXISTS AND (Y) THE BORROWER DELIVERS
A CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE STATING THAT
SUCH NET SALE PROCEEDS ARE EXPECTED TO BE USED TO PURCHASE ASSETS USED OR TO BE
USED IN THE BUSINESSES REFERRED TO IN SECTION 8.9 WITHIN 360 DAYS FOLLOWING THE
DATE OF SUCH ASSET DISPOSITION (WHICH CERTIFICATE SHALL SET FORTH THE ESTIMATES
OF THE PROCEEDS TO BE SO EXPENDED); PROVIDED, FURTHER, THAT (1) IF ALL OR ANY
PORTION OF SUCH NET SALE PROCEEDS NOT SO APPLIED TO THE REPAYMENT OF LOANS ARE
NOT SO USED (OR CONTRACTUALLY COMMITTED TO BE USED) WITHIN SUCH 360 DAY PERIOD
AS PROVIDED ABOVE, SUCH REMAINING PORTION SHALL BE APPLIED ON THE LAST DAY OF
THE PERIOD OR SUCH EARLIER DATE AS THE BORROWER IS OBLIGATED TO MAKE AN OFFER TO
PURCHASE SENIOR SECURED NOTES DUE TO SUCH ASSET

 

74

--------------------------------------------------------------------------------


 

DISPOSITION AS A MANDATORY REPAYMENT OF PRINCIPAL OF OUTSTANDING LOANS AS
PROVIDED ABOVE IN THIS SECTION 4.4(C) AND (2) IF ALL OR ANY PORTION OF SUCH NET
SALE PROCEEDS ARE A RESULT OF AN ASSET DISPOSITION INVOLVING THE SALE OF
COLLATERAL OWNED BY THE BORROWER OR A DOMESTIC SUBSIDIARY (OTHER THAN THE
CAPITAL STOCK OF A FOREIGN SUBSIDIARY), THEN SUCH NET SALE PROCEEDS SHALL BE
REQUIRED TO BE REINVESTED IN ASSETS LOCATED IN THE UNITED STATES CONSTITUTING
COLLATERAL (TO THE EXTENT NOT USED TO REPAY LOANS PURSUANT TO THIS
SECTION 4.4(C)).

 

(II)                                  THE LENDERS, BY EXECUTION HEREOF, HEREBY
IRREVOCABLY INSTRUCT THE ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE BORROWER,
TO WAIVE (A) UP TO $100,000,000 IN EACH FISCAL YEAR OF NET SALE PROCEEDS
OTHERWISE REQUIRED TO PREPAY THE LOANS HEREUNDER AND (B) UP TO $50,000,000 IN
THE AGGREGATE OF NET SALE PROCEEDS RECEIVED IN CONNECTION WITH SALE AND
LEASEBACK TRANSACTIONS OF TRANSPORTATION ASSETS.

 

(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 4.4(C), IF THE BORROWER OR ANY OF ITS SUBSIDIARIES ARE REQUIRED BY
THE TERMS OF ANY PUBLIC NOTE DOCUMENT OR ANY DOCUMENT GOVERNING ANY PERMITTED
UNSECURED DEBT TO MAKE AN OFFER TO PURCHASE PUBLIC NOTES OR PERMITTED UNSECURED
DEBT DUE TO AN ASSET DISPOSITION BUT WOULD NOT OTHERWISE BE REQUIRED TO MAKE A
MANDATORY PREPAYMENT OF THE LOANS APPLIED PURSUANT TO THE TERMS OF
SECTION 4.5(A), THE BORROWER SHALL CAUSE TO BE MADE A MANDATORY PREPAYMENT OF
THE LOANS PURSUANT TO SECTION 4.5(A) IN AN AMOUNT EQUAL TO THE GREATER OF
(A) THE TERM LOAN RATABLE SHARE OF THE NET SALE PROCEEDS FROM SUCH ASSET
DISPOSITION AND (B) 100% OF SUCH NET SALE PROCEEDS FROM SUCH ASSET DISPOSITION
LESS THE APPLICABLE REQUIRED NOTE OFFER AMOUNT PROCEEDS.

 


(D)                                 MANDATORY PREPAYMENT WITH EXCESS CASH FLOW. 
AS SOON AS PRACTICABLE AND IN ANY EVENT BY APRIL 30TH OF EACH YEAR (COMMENCING
APRIL 30, 2006), THE BORROWER SHALL CAUSE TO BE PAID A MANDATORY REPAYMENT OF
PRINCIPAL OF LOANS APPLIED PURSUANT TO THE TERMS OF SECTION 4.5(A) IN AN AMOUNT
EQUAL TO 50% OF EXCESS CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEAR THEN MOST RECENTLY ENDED; PROVIDED, THAT SO LONG AS NO EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT THEN EXISTS, (I) IF THE MOST RECENT
LEVERAGE RATIO IS LESS THAN 3.0 TO 1.0, THEN, INSTEAD OF 50%, AN AMOUNT EQUAL TO
25% OF EXCESS CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL
YEAR SHALL BE APPLIED AS A MANDATORY REPAYMENT OF LOANS AS PROVIDED IN
SECTION 4.5 AND (II) IF THE MOST RECENT LEVERAGE RATIO IS LESS THAN 2.5 TO 1.0
THEN NO MANDATORY PREPAYMENT SHALL BE REQUIRED TO BE APPLIED FROM EXCESS CASH
FLOW.


 


(E)                                  MANDATORY PREPAYMENT UPON ADDITIONAL
ISSUANCE OF PERMITTED UNSECURED DEBT.  ON THE BUSINESS DAY OF RECEIPT THEREOF BY
THE BORROWER SHALL CAUSE TO BE PAID A MANDATORY REPAYMENT OF PRINCIPAL OF LOANS,
APPLIED PURSUANT TO THE TERMS OF SECTION 4.5(A), IN AN AMOUNT EQUAL TO 100% OF
THE NET OFFERING PROCEEDS OF ANY UNSECURED INDEBTEDNESS PERMITTED BY
SECTION 8.2(I) HEREOF THAT IS NOT PERMITTED REFINANCING INDEBTEDNESS PERMITTED
BY SECTION 8.2(J); PROVIDED, THAT THE FIRST $100,000,000 OF SUCH NET OFFERING
PROCEEDS MAY BE USED FOR GENERAL CORPORATE PURPOSES.

 

75

--------------------------------------------------------------------------------


 


(F)                                    MANDATORY PREPAYMENT WITH PROCEEDS OF
PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION.


 

In the event that the Receivables Facility Attributed Indebtedness with respect
to all Permitted Accounts Receivable Securitizations (including the Master Trust
Receivables Securitization) equals or exceeds $425,000,000, then on the date of
receipt of cash proceeds arising from such increased principal amount, the
Borrower shall, to the extent not previously prepaid pursuant to this
Section 4.4(f), cause to be paid a mandatory prepayment of principal of Loans
applied pursuant to the terms of Section 4.5(a) in an amount equal to such
excess; provided, however, if the Receivables Facility Attributed Indebtedness
with respect to all Permitted Accounts Receivable Securitizations (including the
Master Trust Receivables Securitization) exceeds the sum of $425,000,000 due
solely to the effect of a currency exchange fluctuation, then the prepayment
otherwise required by this Section 4.4(f) shall not be required unless such
excess remains for a period greater than thirty (30) consecutive days.

 


(G)                                 FOREIGN FACTORING TRANSACTIONS.  ON THE
BUSINESS DAY OF RECEIPT THEREOF BY THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES,
THE BORROWER SHALL CAUSE OUTSTANDING REVOLVING LOANS TO BE PAID IN AN AMOUNT
EQUAL TO THE LESSER OF 100% OF THE PROCEEDS OF ANY FOREIGN FACTORING
TRANSACTIONS AND THE THEN OUTSTANDING AMOUNT OF REVOLVING LOANS WITHOUT A
PERMANENT REDUCTION OF THE REVOLVING LOAN COMMITMENTS.


 

4.5                                 Application of Prepayments.

 


(A)                                  PREPAYMENTS.  EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT, ALL PREPAYMENTS OF PRINCIPAL MADE BY THE BORROWER PURSUANT TO
SECTIONS 4.4(C) - (F) SHALL BE APPLIED (I) FIRST, TO THE PAYMENT OF THE UNPAID
PRINCIPAL AMOUNT OF THE TERM LOANS (WITH, EXCEPT AS PROVIDED IN THE NEXT
SUCCEEDING SENTENCE, THE TERM PERCENTAGE FOR EACH TERM FACILITY OF SUCH
REPAYMENT TO BE APPLIED AS A REPAYMENT OF TERM LOANS OF SUCH TERM FACILITY),
SECOND, TO THE PREPAYMENT OF THE THEN OUTSTANDING BALANCE OF SWING LINE LOANS,
THIRD, TO THE PAYMENT, PRO RATA, OF THE THEN OUTSTANDING BALANCE OF THE
REVOLVING LOANS (AND THE REVOLVING COMMITMENTS SHALL BE PERMANENTLY REDUCED BY
THE AMOUNT OF THE REQUIRED PREPAYMENT NOT APPLIED TO THE TERM LOANS), AND
FOURTH, TO THE CASH COLLATERALIZATION OF LC OBLIGATIONS; (II) WITHIN EACH OF THE
FOREGOING LOANS, FIRST TO THE PAYMENT OF BASE RATE LOANS AND SECOND TO THE
PAYMENT OF EUROCURRENCY LOANS; AND (III) WITH RESPECT TO EUROCURRENCY LOANS, IN
SUCH ORDER AS THE BORROWER SHALL REQUEST (AND IN THE ABSENCE OF SUCH REQUEST, AS
THE ADMINISTRATIVE AGENT SHALL DETERMINE).  EACH PREPAYMENT OF TERM LOANS MADE
PURSUANT TO SECTION 4.4(C), (D), (E), AND (F) SHALL BE ALLOCATED FIRST TO THE
TERM LOANS BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF THE SCHEDULED TERM DOLLAR
REPAYMENTS AND THE DOLLAR EQUIVALENT AMOUNT OF THE SCHEDULED TERM EURO
REPAYMENTS DUE WITHIN THE TWELVE MONTH PERIOD FOLLOWING THE DATE OF SUCH
PREPAYMENT IN DIRECT ORDER OF MATURITY, AND, THEREAFTER, SHALL BE ALLOCATED
SECOND TO THE TERM LOANS IN PROPORTIONAL AMOUNTS EQUAL TO THE TERM PERCENTAGE
FOR EACH TERM FACILITY (IN EACH CASE, AFTER GIVING EFFECT TO THE PREPAYMENTS
MADE TO THE SCHEDULED TERM REPAYMENTS DUE WITHIN SUCH TWELVE MONTH PERIOD AS
SPECIFIED ABOVE), AS THE CASE MAY BE, OF SUCH REMAINING PREPAYMENT, IF ANY, AND,
WITHIN EACH TERM LOAN, SHALL BE APPLIED TO REDUCE THE REMAINING SCHEDULED TERM
REPAYMENTS ON A PRO RATA BASIS (BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT
OF SUCH SCHEDULED TERM REPAYMENTS).  IF ANY PREPAYMENT OF EUROCURRENCY LOANS
MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING LOANS MADE
PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM

 

76

--------------------------------------------------------------------------------


 


BORROWING AMOUNT, SUCH BORROWING SHALL IMMEDIATELY BE CONVERTED INTO BASE RATE
LOANS, IN THE CASE OF LOANS DENOMINATED IN DOLLARS, OR INTO LOANS WITH ONE MONTH
INTEREST PERIODS, IN THE CASE OF LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY. 
ALL PREPAYMENTS SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT SO PREPAID, SHALL BE APPLIED TO THE PAYMENT OF INTEREST BEFORE
APPLICATION TO PRINCIPAL AND SHALL INCLUDE AMOUNTS PAYABLE, IF ANY, UNDER
SECTION 3.5.  ALL PAYMENTS RECEIVED IN DOLLARS WHICH ARE REQUIRED TO BE APPLIED
IN EUROS AND/OR STERLING SHALL BE CONVERTED TO EUROS OR STERLING, AS THE CASE
MAY BE, AT THE SPOT RATE ON THE DATE OF SUCH PREPAYMENT.


 


(B)                                 PAYMENTS.  ALL SCHEDULED TERM REPAYMENTS,
ALL MANDATORY PREPAYMENTS AND UNLESS OTHERWISE SPECIFIED BY THE BORROWER, ALL
VOLUNTARY PREPAYMENTS SHALL BE APPLIED (I) FIRST TO THE PAYMENT OF BASE RATE
LOANS, IF ANY, AND SECOND TO THE PAYMENT OF EUROCURRENCY LOANS AND (II) WITH
RESPECT TO EUROCURRENCY LOANS, IN SUCH ORDER AS THE BORROWER SHALL REQUEST (AND
IN THE ABSENCE OF SUCH REQUEST, AS THE ADMINISTRATIVE AGENT SHALL DETERMINE). 
ALL PAYMENTS SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
SO PAID, SHALL BE APPLIED TO THE PAYMENT OF INTEREST BEFORE APPLICATION TO
PRINCIPAL AND SHALL INCLUDE AMOUNTS PAYABLE, IF ANY, UNDER SECTION 3.5.  EACH
PAYMENT APPLIED TO THE TERM LOANS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAWS, BE DEEMED TO APPLY TO THE PORTION THEREOF THAT WAS USED TO REPAY AND
REPLACE THE LOANS ORIGINALLY INCURRED BY THE BORROWER TO PURCHASE THE CAPITAL
STOCK OF TG.


 

4.6                                 Method and Place of Payment

 


(A)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE MADE TO THE ADMINISTRATIVE
AGENT, FOR THE RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO, NOT LATER THAN
1:00 P.M. (NEW YORK CITY TIME) ON THE DATE WHEN DUE AND SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS AND IN EACH CASE TO THE ACCOUNT SPECIFIED THEREFOR
FOR THE ADMINISTRATIVE AGENT OR IF NO ACCOUNT HAS BEEN SO SPECIFIED AT THE
PAYMENT OFFICE.  THE ADMINISTRATIVE AGENT WILL THEREAFTER CAUSE TO BE
DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS ACTUALLY RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 1:00 P.M. (NEW YORK CITY TIME) ON SUCH DAY) LIKE
FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR FEES RATABLY TO THE
LENDERS ENTITLED TO RECEIVE ANY SUCH PAYMENT IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  IF AND TO THE EXTENT THAT ANY SUCH DISTRIBUTION SHALL NOT BE SO
MADE BY THE ADMINISTRATIVE AGENT IN FULL ON THE SAME DAY (IF PAYMENT WAS
ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 1:00 P.M. (NEW YORK CITY
TIME) ON SUCH DAY), THE ADMINISTRATIVE AGENT SHALL PAY TO EACH LENDER ITS
RATABLE AMOUNT THEREOF AND EACH SUCH LENDER SHALL BE ENTITLED TO RECEIVE FROM
THE ADMINISTRATIVE AGENT, UPON DEMAND, INTEREST ON SUCH AMOUNT AT THE OVERNIGHT
FEDERAL FUNDS RATE (OR THE APPLICABLE COST OF FUNDS WITH RESPECT TO AMOUNTS
DENOMINATED IN EUROS OR STERLING) FOR EACH DAY FROM THE DATE SUCH AMOUNT IS PAID
TO THE ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE AGENT PAYS SUCH
AMOUNT TO SUCH LENDER.


 


(B)                                 ANY PAYMENTS UNDER THIS AGREEMENT WHICH ARE
MADE BY THE BORROWER LATER THAN 1:00 P.M. (NEW YORK CITY TIME) SHALL, FOR THE
PURPOSE OF CALCULATION OF INTEREST, BE DEEMED TO HAVE BEEN MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.  WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE
STATED TO BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DUE DATE THEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO
PAYMENTS OF PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH EXTENSION AT THE
APPLICABLE RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION, EXCEPT THAT WITH
RESPECT TO EUROCURRENCY LOANS, IF SUCH NEXT

 

77

--------------------------------------------------------------------------------


 


SUCCEEDING APPLICABLE BUSINESS DAY IS NOT IN THE SAME MONTH AS THE DATE ON WHICH
SUCH PAYMENT WOULD OTHERWISE BE DUE HEREUNDER OR UNDER ANY NOTE, THE DUE DATE
WITH RESPECT THERETO SHALL BE THE NEXT PRECEDING BUSINESS DAY.


 

4.7                                 Net Payments

 


(A)                                  ALL PAYMENTS MADE BY THE BORROWER HEREUNDER
OR UNDER ANY LOAN DOCUMENT WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER
DEFENSE.  ALL PAYMENTS HEREUNDER AND UNDER ANY OF THE LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, PAYMENTS ON ACCOUNT OF PRINCIPAL AND INTEREST AND FEES)
SHALL BE MADE BY THE BORROWER FREE AND CLEAR OF AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF ANY PRESENT OR FUTURE TAX, DUTY, LEVY, IMPOST,
ASSESSMENT OR OTHER CHARGE OF WHATEVER NATURE NOW OR HEREAFTER IMPOSED BY ANY
GOVERNMENTAL AUTHORITY, BUT EXCLUDING THEREFROM (I) ANY TAX IMPOSED ON OR
MEASURED BY THE OVERALL NET INCOME (INCLUDING FRANCHISE TAXES IMPOSED IN LIEU OF
NET INCOME TAXES) OF THE LENDER OR THE LENDING OFFICE OF THE LENDER IN RESPECT
OF WHICH THE PAYMENT IS MADE BY THE UNITED STATES OR BY THE JURISDICTION (OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF) IN WHICH THE LENDER IS
INCORPORATED OR THE JURISDICTION (OR POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF) IN WHICH ITS LENDING OFFICE IS LOCATED, (II) ANY BRANCH PROFITS TAX
IMPOSED BY THE UNITED STATES OR ANY SIMILAR TAX IMPOSED BY THE JURISDICTION IN
WHICH THE BORROWER IS LOCATED, (III) IN THE CASE OF ANY LENDER ORGANIZED UNDER
THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF
(INCLUDING THE DISTRICT OF COLUMBIA), ANY TAXES IMPOSED BY THE UNITED STATES BY
MEANS OF WITHHOLDING AT THE SOURCE UNLESS SUCH WITHHOLDING RESULTS FROM A CHANGE
IN APPLICABLE LAW, TREATY OR REGULATIONS OR THE INTERPRETATION OR ADMINISTRATION
THEREOF (INCLUDING, WITHOUT LIMITATION, ANY GUIDELINE OR POLICY NOT HAVING THE
FORCE OF LAW) BY ANY AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF
SUBSEQUENT TO THE DATE SUCH LENDER BECOMES A LENDER HEREUNDER, (IV) ANY TAXES TO
WHICH THE LENDER IS SUBJECT (TO THE EXTENT OF THE TAX RATE THEN IN EFFECT) ON
THE DATE THIS AGREEMENT IS EXECUTED OR TO WHICH SUCH LENDER WOULD BE SUBJECT ON
SUCH DATE IF A PAYMENT HEREUNDER HAD BEEN RECEIVED BY THE LENDER ON SUCH DATE
AND WITH RESPECT TO ANY LENDER THAT BECOMES A PARTY HERETO AFTER THE DATE
HEREOF, ANY TAXES TO WHICH SUCH LENDER IS SUBJECT ON THE DATE IT BECOMES A PARTY
HERETO (OTHER THAN TAXES WHICH EACH OF THE OTHER LENDERS IS ENTITLED TO
REIMBURSEMENTS FOR PURSUANT TO THE TERMS OF THIS AGREEMENT), (V) TAXES TO WHICH
THE LENDER BECOMES SUBJECT SUBSEQUENT TO THE DATE REFERRED TO IN CLAUSE
(IV) ABOVE AS A RESULT OF A CHANGE IN THE RESIDENCE, PLACE OF INCORPORATION, OR
PRINCIPAL PLACE OF BUSINESS OF THE LENDER, A CHANGE IN THE BRANCH OR LENDING
OFFICE OF THE LENDER PARTICIPATING IN THE TRANSACTIONS SET FORTH HEREIN OR OTHER
SIMILAR CIRCUMSTANCES OR AS A RESULT OF THE RECOGNITION BY THE LENDER OF GAIN ON
THE SALE, ASSIGNMENT OR PARTICIPATION BY THE LENDER OF THE PARTICIPATING
INTERESTS IN ITS CREDITOR POSITIONS HEREUNDER AND (VI) ANY WITHHOLDING TAX THAT
IS IMPOSED AS A RESULT OF A LENDER’S FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 4.7(D) (SUCH TAX OR TAXES, OTHER THAN THE TAX OR TAXES DESCRIBED IN
SECTIONS 4.7(A)(I) THROUGH (VI), BEING HEREIN REFERRED TO AS “TAX” OR “TAXES”). 
IF THE BORROWER IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING OF ANY
TAXES FROM ANY PAYMENT DUE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, THEN
THE AMOUNT PAYABLE WILL BE INCREASED TO SUCH AMOUNT WHICH, AFTER DEDUCTION FROM
SUCH INCREASED AMOUNT OF ALL SUCH TAXES REQUIRED TO BE WITHHELD OR DEDUCTED
THEREFROM, WILL NOT BE LESS THAN THE AMOUNT DUE AND PAYABLE HEREUNDER HAD NO
SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED.  A CERTIFICATE AS TO ANY ADDITIONAL
AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION 4.7 SUBMITTED TO THE BORROWER BY
SUCH LENDER SHALL SHOW IN REASONABLE DETAIL THE AMOUNT PAYABLE AND THE
CALCULATIONS USED TO DETERMINE IN GOOD FAITH SUCH AMOUNT AND SHALL, ABSENT
MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.

 

78

--------------------------------------------------------------------------------


 


(B)                                 IF THE BORROWER MAKES ANY PAYMENT HEREUNDER
OR UNDER ANY OF THE LOAN DOCUMENTS IN RESPECT OF WHICH IT IS REQUIRED BY LAW TO
MAKE ANY DEDUCTION OR WITHHOLDING OF ANY TAXES, IT SHALL PAY THE FULL AMOUNT TO
BE DEDUCTED OR WITHHELD TO THE RELEVANT TAXATION OR OTHER AUTHORITY WITHIN THE
TIME ALLOWED FOR SUCH PAYMENT UNDER APPLICABLE LAW AND SHALL DELIVER TO THE
LENDERS WITHIN 30 DAYS AFTER IT HAS MADE SUCH PAYMENT TO THE APPLICABLE
AUTHORITY AN ORIGINAL OR CERTIFIED COPY OF A RECEIPT ISSUED BY THE RELEVANT
GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING
SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE
LENDER OR ADMINISTRATIVE AGENT.


 


(C)                                  WITHOUT PREJUDICE TO THE OTHER PROVISIONS
OF SECTION 4.7, IF ANY LENDER, OR THE ADMINISTRATIVE AGENT ON ITS BEHALF, IS
REQUIRED BY LAW TO MAKE ANY PAYMENT ON ACCOUNT OF TAXES ON OR IN RELATION TO ANY
AMOUNT RECEIVED OR RECEIVABLE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS BY
SUCH LENDER, OR THE ADMINISTRATIVE AGENT ON ITS BEHALF, OR ANY LIABILITY FOR TAX
IN RESPECT OF ANY SUCH PAYMENT IS IMPOSED, LEVIED OR ASSESSED AGAINST ANY LENDER
OR THE ADMINISTRATIVE AGENT ON ITS BEHALF, THE BORROWER WILL PROMPTLY, FOLLOWING
RECEIPT OF THE CERTIFICATE DESCRIBED IN THE IMMEDIATELY FOLLOWING SENTENCE,
INDEMNIFY SUCH PERSON AGAINST SUCH TAX PAYMENT OR LIABILITY, TOGETHER WITH ANY
INTEREST, PENALTIES AND EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND
EXPENSES) PAYABLE OR INCURRED IN CONNECTION THEREWITH, INCLUDING ANY TAX OF ANY
LENDER OR THE ADMINISTRATIVE AGENT ARISING BY VIRTUE OF PAYMENTS UNDER THIS
SECTION 4.7(C), COMPUTED IN A MANNER CONSISTENT WITH THIS SECTION 4.7(C).  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT BY SUCH LENDER, OR THE
ADMINISTRATIVE AGENT ON ITS BEHALF, SHOWING CALCULATIONS THEREOF IN REASONABLE
DETAIL, ABSENT MANIFEST ERROR, SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL
PARTIES HERETO FOR ALL PURPOSES.


 


(D)                                 (I)                                     TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH LENDER THAT IS A NON-U.S.
PARTICIPANT SHALL DELIVER TO BORROWER AND ADMINISTRATIVE AGENT ON OR PRIOR TO
THE INITIAL BORROWING DATE (OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE, ON
THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER) TWO ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR ANY SUCCESSOR OR OTHER
APPLICABLE FORM PRESCRIBED BY THE IRS) CERTIFYING TO SUCH LENDER’S ENTITLEMENT
TO A COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, UNITED STATES WITHHOLDING
TAX ON INTEREST PAYMENTS TO BE MADE UNDER THIS AGREEMENT OR ANY NOTE.  IF A
LENDER THAT IS A NON-U.S. PARTICIPANT IS CLAIMING A COMPLETE EXEMPTION FROM
WITHHOLDING ON INTEREST PURSUANT TO SECTION 881(C) OF THE CODE, THE LENDER SHALL
DELIVER (ALONG WITH TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS
FORM W-8BEN) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT 4.7(D) (ANY SUCH
CERTIFICATE, A SECTION 4.7(D)(I) CERTIFICATE”).  IN ADDITION, EACH LENDER THAT
IS A NON-U.S. PARTICIPANT AGREES THAT FROM TIME TO TIME AFTER THE INITIAL
BORROWING DATE, (OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE, AFTER THE DATE
OF THE ASSIGNMENT TO SUCH LENDER), WHEN A LAPSE IN TIME (OR CHANGE IN
CIRCUMSTANCES OCCURS) RENDERS THE PRIOR CERTIFICATES HEREUNDER OBSOLETE OR
INACCURATE IN ANY MATERIAL RESPECT, SUCH LENDER SHALL, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, DELIVER TO THE BORROWER AND ADMINISTRATIVE AGENT TWO NEW
AND ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF AN IRS FORM W-8BEN, W-8ECI,
OR W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORMS PRESCRIBED BY THE IRS),
AND IF APPLICABLE, A NEW SECTION 4.7(D)(I) CERTIFICATE, TO CONFIRM OR ESTABLISH
THE ENTITLEMENT OF SUCH LENDER OR AGENT TO AN EXEMPTION FROM, OR REDUCTION IN,
UNITED STATES WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE UNDER THIS
AGREEMENT OR ANY NOTE.

 

79

--------------------------------------------------------------------------------


 

(II)                                  EACH LENDER THAT IS NOT A NON-U.S.
PARTICIPANT (OTHER THAN ANY SUCH LENDER WHICH IS TAXED AS A CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES) SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY
EXECUTED COPIES OF IRS FORM W-9 (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM) TO
BORROWER AND ADMINISTRATIVE AGENT CERTIFYING THAT SUCH LENDER IS EXEMPT FROM
UNITED STATES BACKUP WITHHOLDING TAX.  TO THE EXTENT THAT A FORM PROVIDED
PURSUANT TO THIS SECTION 4.7(D)(II) IS RENDERED OBSOLETE OR INACCURATE IN ANY
MATERIAL RESPECTS AS RESULT OF CHANGE IN CIRCUMSTANCES WITH RESPECT TO THE
STATUS OF A LENDER, SUCH LENDER OR AGENT SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, DELIVER TO BORROWER AND ADMINISTRATIVE AGENT REVISED FORMS
NECESSARY TO CONFIRM OR ESTABLISH THE ENTITLEMENT TO SUCH LENDER’S EXEMPTION
FROM UNITED STATES BACKUP WITHHOLDING TAX.

 


(E)                                  EACH LENDER AGREES THAT, AS PROMPTLY AS
PRACTICABLE AFTER IT BECOMES AWARE OF THE OCCURRENCE OF ANY EVENT OR THE
EXISTENCE OF ANY CONDITION THAT WOULD CAUSE THE BORROWER TO MAKE A PAYMENT IN
RESPECT OF ANY TAXES TO SUCH LENDER PURSUANT TO SECTION 4.7(A) OR A PAYMENT IN
INDEMNIFICATION FOR ANY TAXES PURSUANT TO SECTION 4.7(C), IT WILL USE REASONABLE
EFFORTS TO MAKE, FUND OR MAINTAIN THE LOAN (OR PORTION THEREOF) OF SUCH LENDER
WITH RESPECT TO WHICH THE AFOREMENTIONED PAYMENT IS OR WOULD BE MADE THROUGH
ANOTHER LENDING OFFICE OF SUCH LENDER IF AS A RESULT THEREOF THE ADDITIONAL
AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID BY SUCH THE BORROWER IN
RESPECT OF SUCH LOANS (OR PORTIONS THEREOF) OR PARTICIPATION IN LETTERS OF
CREDIT PURSUANT TO SECTION 4.7(A) OR SECTION 4.7(C) WOULD BE MATERIALLY REDUCED,
AND IF, AS DETERMINED BY SUCH LENDER, IN ITS REASONABLE DISCRETION, THE MAKING,
FUNDING OR MAINTAINING OF SUCH LOANS OR PARTICIPATION IN LETTERS OF CREDIT (OR
PORTIONS THEREOF) THROUGH SUCH OTHER LENDING OFFICE WOULD NOT OTHERWISE
MATERIALLY ADVERSELY AFFECT SUCH LOANS OR SUCH LENDER.  THE BORROWER AGREES TO
PAY ALL REASONABLE EXPENSES INCURRED BY ANY LENDER IN UTILIZING ANOTHER LENDING
OFFICE OF SUCH LENDER PURSUANT TO THIS SECTION 4.7(E).


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR ANY LENDER
(OR PARTICIPANT) RECEIVES ANY REFUND WITH RESPECT TO ANY TAXES AS TO WHICH IT
HAS BEEN INDEMNIFIED BY THE BORROWER, OR WITH RESPECT TO WHICH THE BORROWER HAS
PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.7, IT SHALL PAY OVER TO THE
BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 4.7 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
PARTICIPANT) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR PARTICIPANT),
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER, TO THE ADMINISTRATIVE
AGENT OR SUCH LENDER (OR PARTICIPANT), TOGETHER WITH ANY INTEREST, PENALTIES AND
ADDITIONS TO TAX, IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
PARTICIPANT) IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR PARTICIPANT) TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER
OR ANY OTHER PERSON.

 

80

--------------------------------------------------------------------------------


 


ARTICLE V


 


CONDITIONS OF CREDIT


 

5.1                                 Conditions Precedent to the Initial
Borrowing

 

The obligation of the Lenders to make the Initial Loan and the obligation of the
Facing Agent to issue and the Lenders to participate in Letters of Credit under
this Agreement shall be subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions:

 


(A)                                  CREDIT AGREEMENT AND NOTES.  THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE DULY EXECUTED AND DELIVERED
TO THE ADMINISTRATIVE AGENT, WITH A SIGNED COUNTERPART FOR EACH LENDER, THIS
AGREEMENT (INCLUDING ALL SCHEDULES AND EXHIBITS), AND THE BORROWER SHALL HAVE
DULY EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT THE NOTES PAYABLE TO THE
ORDER OF EACH APPLICABLE LENDER WHICH HAS REQUESTED A NOTE IN THE AMOUNT OF
THEIR RESPECTIVE COMMITMENTS AND ALL OTHER LOAN DOCUMENTS SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE APPROPRIATE CREDIT PARTY TO AGENT, ALL OF WHICH
SHALL BE IN FULL FORCE AND EFFECT;


 


(B)                                 COLLATERAL SECURITY AGREEMENT; UK
DEBENTURE.  THE BORROWER AND EACH SUBSIDIARY GUARANTOR SHALL HAVE DULY
AUTHORIZED, EXECUTED AND DELIVERED A COLLATERAL SECURITY AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (AS MODIFIED, SUPPLEMENTED OR
AMENDED FROM TIME TO TIME, THE “COLLATERAL SECURITY AGREEMENT”) AND SHALL HAVE
DELIVERED TO COLLATERAL AGENT ALL THE PLEDGED SECURITIES AND PLEDGED
INTERCOMPANY NOTES REFERRED TO THEREIN THEN OWNED, IF ANY, BY SUCH CREDIT PARTY,
(Y) ENDORSED IN BLANK IN THE CASE OF PROMISSORY NOTES CONSTITUTING PLEDGED
SECURITIES REFERRED TO THEREIN THEN OWNED, IF ANY, BY SUCH CREDIT PARTY, AND (Z)
TOGETHER WITH EXECUTED AND UNDATED STOCK POWERS, IN THE CASE OF CAPITAL STOCK
CONSTITUTING PLEDGED SECURITIES AND THE OTHER DOCUMENTS AND INSTRUMENTS REQUIRED
TO BE DELIVERED UNDER THE COLLATERAL SECURITY AGREEMENT AND TG SHALL HAVE DULY
AUTHORIZED, EXECUTED AND DELIVERED AN ENGLISH LAW GOVERNED GUARANTEE AND
DEBENTURE IN FAVOR OF THE UK SECURITY TRUSTEE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO
TIME, THE “UK DEBENTURE”) TOGETHER WITH:


 

(I)                                     PROPER FINANCING STATEMENTS (FORM UCC-1
OR SUCH OTHER FINANCING STATEMENTS OR SIMILAR NOTICES AS SHALL BE REQUIRED BY
LOCAL LAW) FULLY EXECUTED FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING
OFFICES OF EACH JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION
OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTERESTS
PURPORTED TO BE CREATED BY THE COLLATERAL SECURITY AGREEMENT;

 

(II)                                  CERTIFIED COPIES OF REQUESTS FOR
INFORMATION OR COPIES (FORM UCC-7), OR EQUIVALENT REPORTS, LISTING ALL EFFECTIVE
FINANCING STATEMENTS OR SIMILAR NOTICES THAT NAME THE BORROWER OR ITS
SUBSIDIARIES (BY ITS ACTUAL NAME OR ANY TRADE NAME, FICTITIOUS NAME OR SIMILAR
NAME), OR ANY DIVISION OR OTHER OPERATING UNIT THEREOF, AS DEBTOR AND THAT ARE
FILED IN THE JURISDICTION REFERRED TO IN SAID CLAUSE (I), TOGETHER WITH COPIES
OF SUCH OTHER FINANCING STATEMENTS (NONE OF WHICH SHALL COVER

 

81

--------------------------------------------------------------------------------


 

THE COLLATERAL EXCEPT TO THE EXTENT EVIDENCING PERMITTED LIENS OR FOR WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE OF RELEASE);

 

(III)                               EVIDENCE OF THE COMPLETION (OR ARRANGEMENTS
ACCEPTABLE TO THE ADMINISTRATIVE AGENT FOR THE COMPLETION) OF ALL OTHER
RECORDINGS AND FILINGS OF, OR WITH RESPECT TO, THE COLLATERAL SECURITY AGREEMENT
AND THE UK DEBENTURE AND ALL OTHER ACTIONS AS MAY BE NECESSARY OR, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTERESTS
INTENDED TO BE CREATED BY THE COLLATERAL SECURITY AGREEMENT, THE UK DEBENTURE OR
ANY OTHER SECURITY DOCUMENT;

 

(IV)                              SUCH AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS
TO THE PLEDGED INTERCOMPANY NOTES AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, EACH SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT TO BE IN A
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(V)                                 EVIDENCE THAT ALL OTHER ACTIONS NECESSARY,
OR IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT
THE SECURITY INTERESTS PURPORTED TO BE TAKEN BY THE COLLATERAL SECURITY
AGREEMENT HAVE BEEN TAKEN;

 


(C)                                  PLEDGE AGREEMENT; CHARGES OVER SHARES. 
(I) THE BORROWER AND EACH SUBSIDIARY GUARANTOR SHALL HAVE DULY EXECUTED AND
DELIVERED A PLEDGE AGREEMENT IN THE FORM OF EXHIBIT 5.1(C) (AS MODIFIED,
SUPPLEMENTED OR AMENDED FROM TIME TO TIME, THE “PLEDGE AGREEMENT”) AND (II) THE
BORROWER OR THE APPLICABLE SUBSIDIARY GUARANTORS SHALL HAVE DULY EXECUTED AND
DELIVERED ENGLISH LAW GOVERNED CHARGES OVER SHARES IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (AS MODIFIED, SUPPLEMENTED OR AMENDED
FROM TIME TO TIME, THE “UK PLEDGE AGREEMENTS”) IN RESPECT TO ANY SHARES OF TG OR
UK HOLDCO 1 HELD BY THE BORROWER OR A SUBSIDIARY GUARANTOR;


 


(D)                                 SUBSIDIARY GUARANTY AGREEMENTS.


 

(I)                                     SUBSIDIARY GUARANTY.  EACH SUBSIDIARY
GUARANTOR SHALL HAVE DULY EXECUTED AND DELIVERED THE SUBSIDIARY GUARANTY
SUBSTANTIALLY IN THE FORM OF EXHIBIT 5.1(D)(I);

 

(II)                                  HEADQUARTERS SUBSIDIARY GUARANTY
AGREEMENT.  HUNTSMAN HEADQUARTERS CORPORATION SHALL HAVE DULY EXECUTED AND
DELIVERED THE HEADQUARTERS SUBSIDIARY GUARANTY AGREEMENT SUBSTANTIALLY IN THE
FORM OF EXHIBIT 5.1(D)(II);

 


(E)                                  MORTGAGES; MORTGAGE POLICIES; SURVEYS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 

(I)                                     FULLY EXECUTED COUNTERPARTS OF A DEED OF
TRUST, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE
“MORTGAGES”), WHICH MORTGAGE SHALL COVER THE MORTGAGED PROPERTY OF THE BORROWER
OR A DOMESTIC SUBSIDIARY, TOGETHER WITH A RECORDING INSTRUCTION LETTER FROM
VINSON & ELKINS L.L.P., ADDRESSED TO AND ACCEPTED BY THE RELEVANT TITLE
INSURANCE COMPANY UNDER WHICH SUCH TITLE INSURANCE COMPANY ACCEPTS DELIVERY OF
EXECUTED COUNTERPARTS OF

 

82

--------------------------------------------------------------------------------


 

THE APPLICABLE MORTGAGE TO BE PROMPTLY DELIVERED TO THE APPROPRIATE RECORDER’S
OFFICE FOR RECORDING IN ALL PLACES TO THE EXTENT NECESSARY OR DESIRABLE, IN THE
REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, TO CREATE A VALID AND
ENFORCEABLE FIRST PRIORITY LIEN (SUBJECT TO PERMITTED REAL PROPERTY
ENCUMBRANCES) ON THE APPLICABLE MORTGAGED PROPERTY, SUBJECT ONLY TO PERMITTED
LIENS, IN FAVOR OF COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR
DESIRED UNDER LOCAL LAW) FOR THE BENEFIT OF THE SECURED PARTIES;

 

(II)                                  MORTGAGEE TITLE INSURANCE POLICIES ISSUED
BY TITLE INSURANCE COMPANIES SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE
“MORTGAGE POLICIES”) WITH RESPECT TO THE MORTGAGED PROPERTIES IN AMOUNTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT ASSURING THE ADMINISTRATIVE AGENT THAT
THE MORTGAGES WITH RESPECT TO SUCH MORTGAGED PROPERTIES ARE VALID AND
ENFORCEABLE FIRST PRIORITY MORTGAGE LIENS ON THE RESPECTIVE MORTGAGED
PROPERTIES, FREE AND CLEAR OF ALL DEFECTS, ENCUMBRANCES AND OTHER LIENS EXCEPT
PERMITTED LIENS, AND THE MORTGAGE POLICIES SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL INCLUDE, AS APPROPRIATE, AN
ENDORSEMENT FOR FUTURE ADVANCES UNDER THIS AGREEMENT AND THE NOTES AND FOR ANY
OTHER MATTER THAT THE ADMINISTRATIVE AGENT IN ITS DISCRETION MAY REQUEST, SHALL
NOT INCLUDE AN EXCEPTION FOR MECHANICS’ LIENS, AND SHALL PROVIDE FOR AFFIRMATIVE
INSURANCE AND SUCH REINSURANCE AS THE ADMINISTRATIVE AGENT IN ITS DISCRETION MAY
REQUEST; AND

 

(III)                               TO THE EXTENT REQUESTED BY THE
ADMINISTRATIVE AGENT, A SURVEY, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF EACH MORTGAGED PROPERTY DATED A RECENT DATE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, CERTIFIED BY A LICENSED PROFESSIONAL SURVEYOR
SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, IN THE EVENT THAT
ANY SURVEY DELIVERED PURSUANT TO THIS PROVISION IS DATED ON A DATE WHICH IS MORE
THAN SIX (6) MONTHS PRIOR TO THE CLOSING DATE, BUT LESS THAN ONE (1) YEAR PRIOR
TO THE CLOSING DATE, SUCH SURVEY SHALL BE ACCEPTABLE SO LONG AS SUCH SURVEY
OTHERWISE COMPLIES WITH THE ALTA/ACSM STANDARDS REQUIRED BY THE ADMINISTRATIVE
AGENT, AND THE OWNER AND/OR LESSEE OF THE MORTGAGED PROPERTY DELIVERS A “NO
CHANGE SURVEY AFFIDAVIT” IN A FORM WHICH IS ACCEPTABLE TO THE TITLE INSURANCE
COMPANY ISSUING THE MORTGAGE POLICY, SO THAT THE TITLE INSURANCE COMPANY WILL
DELETE ANY GENERAL SURVEY EXCEPTION IN SUCH MORTGAGE POLICY;

 


(F)                                    PERFECTION.   EACH CREDIT PARTY SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT TRUE AND CORRECT COPIES OF PERFECTION
CERTIFICATES IN THE FORM OF EXHIBIT 5.1(F) (THE “PERFECTION CERTIFICATES”), EACH
OF WHICH SHALL BE IN FULL FORCE AND EFFECT AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AS OF THE CLOSING DATE;


 


(G)                                 TERMINATION OF PRIOR CREDIT
AGREEMENTS.    ON THE CLOSING DATE, THE TOTAL COMMITMENTS UNDER EACH OF THE
PRIOR CREDIT AGREEMENTS SHALL HAVE BEEN TERMINATED, ALL LOANS THEREUNDER SHALL
HAVE BEEN REPAID IN FULL, TOGETHER WITH INTEREST THEREON, AND ALL OTHER AMOUNTS
OWING PURSUANT TO SUCH AGREEMENTS SHALL HAVE BEEN REPAID IN FULL AND SUCH
AGREEMENTS SHALL HAVE BEEN TERMINATED ON TERMS AND CONDITIONS SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AND BE OF NO FURTHER FORCE OR
EFFECT AND THE CREDITORS THEREUNDER SHALL HAVE

 

83

--------------------------------------------------------------------------------


 


TERMINATED, RELEASED OR MODIFIED ALL SECURITY INTERESTS AND LIENS ON THE ASSETS
OWNED BY THE BORROWER AND ITS SUBSIDIARIES IN A MANNER SATISFACTORY TO THE
ADMINISTRATIVE AGENT, IT BEING UNDERSTOOD AND AGREED THAT FOR ALL PURPOSES UNDER
THIS AGREEMENT, SUCH REPAYMENT SHALL BE DEEMED TO OCCUR SIMULTANEOUSLY WITH THE
EFFECTIVENESS OF THIS AGREEMENT;


 


(H)                                 INTERCREDITOR AGREEMENT AND PUBLIC NOTE
DOCUMENT DELIVERIES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A FULLY
EXECUTED COPY OF THE INTERCREDITOR AGREEMENT AND (II) COPIES OF ALL OPINIONS AND
CERTIFICATES DELIVERED PURSUANT TO THE TERMS OF ANY PUBLIC NOTE DOCUMENT IN
CONNECTION WITH THE TRANSACTIONS;


 


(I)                                     DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED CERTIFIED COPIES OF:


 

(I)                                     THE UK HOLDCO NOTE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT 1.1(A), EXECUTED BY UK HOLDCO 1 PAYABLE TO HUNTSMAN FINCO;

 

(II)                                  FOREIGN INTERCOMPANY NOTES, SUBSTANTIALLY
IN THE FORM OF EXHIBIT 1.1(B), EXECUTED BY EACH FOREIGN SUBSIDIARY THAT RECEIVED
AN INTERCOMPANY LOAN FROM UK HOLDCO 1 IN CONNECTION WITH THE PRIOR HI CREDIT
AGREEMENT;

 

(III)                               FOREIGN INTERCOMPANY LOAN SECURITY
DOCUMENTS, IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
EXECUTED BY EACH FOREIGN SUBSIDIARY LISTED ON SCHEDULE 5.1(I)(III); AND

 

(IV)                              THE UK PETROCHEM HOLDINGS NOTE, ALONG WITH THE
GUARANTY OF THE UK PETROCHEM HOLDINGS NOTE BY TG;

 


(J)                                     CORPORATE PROCEEDINGS.    THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH CREDIT PARTY A CERTIFICATE,
DATED THE CLOSING DATE, SIGNED BY A RESPONSIBLE OFFICER OF SUCH PERSON, AND
ATTESTED TO BY THE SECRETARY OR ANY ASSISTANT SECRETARY, OR EQUIVALENT OFFICER,
OR ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY) OF SUCH PERSON WITH
APPROPRIATE INSERTIONS, TOGETHER WITH COPIES OF SUCH PERSON’S ORGANIZATIONAL
DOCUMENTS AND THE CONSENTS OF THE MEMBERS OF SUCH PERSON REFERRED TO IN SUCH
CERTIFICATE AND ALL OF THE FOREGOING (INCLUDING EACH SUCH ORGANIZATIONAL
DOCUMENT AND CONSENT) SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND


 

(I)                                     ALL CORPORATE AND/OR LIMITED LIABILITY
COMPANY AND LEGAL PROCEEDINGS AND ALL INSTRUMENTS AND AGREEMENTS TO BE EXECUTED
BY EACH CREDIT PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE LOAN DOCUMENTS SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL INFORMATION AND COPIES OF ALL CERTIFICATES, DOCUMENTS AND PAPERS,
INCLUDING GOOD STANDING CERTIFICATES, BRING-DOWN CERTIFICATES AND ANY OTHER
RECORDS OF CORPORATE AND/OR LIMITED LIABILITY COMPANY PROCEEDINGS AND
GOVERNMENTAL APPROVALS, IF ANY, WHICH THE ADMINISTRATIVE AGENT REASONABLY MAY
HAVE REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS AND PAPERS, WHERE
APPROPRIATE, TO BE CERTIFIED BY PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES;

 

84

--------------------------------------------------------------------------------


 

(II)                                  THE OWNERSHIP AND CAPITAL STRUCTURE
(INCLUDING WITHOUT LIMITATION, THE TERMS OF ANY CAPITAL STOCK, OPTIONS, WARRANTS
OR OTHER SECURITIES ISSUED BY BORROWER OR ANY OF ITS SUBSIDIARIES) OF THE
BORROWER AND ITS SUBSIDIARIES SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS;

 


(K)                                  FOREIGN INTERCOMPANY LOAN CORPORATE
PROCEEDINGS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH FOREIGN
SUBSIDIARY OF THE BORROWER PARTY TO A FOREIGN INTERCOMPANY LOAN SECURITY
DOCUMENT, A COPY (CERTIFIED AS BEING A TRUE, COMPLETE AND UP TO DATE COPY BY THE
SECRETARY OF SUCH PERSON) OF SUCH PERSON’S ORGANIZATIONAL DOCUMENTS;


 


(L)                                     INCUMBENCY.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY, OR
EQUIVALENT OFFICER, OR ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY)
OF EACH CREDIT PARTY, DATED THE CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE
OF THE OFFICERS OF EACH SUCH PERSON EXECUTING ANY DOCUMENT (IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT) AND ANY CERTIFICATE OR OTHER
DOCUMENT OR INSTRUMENT TO BE DELIVERED PURSUANT HERETO OR THERETO BY OR ON
BEHALF OF SUCH PERSON, TOGETHER WITH EVIDENCE OF THE INCUMBENCY OF SUCH
SECRETARY, ASSISTANT SECRETARY, OR EQUIVALENT OFFICER OR ANY MANAGER (IN THE
CASE OF A LIMITED LIABILITY COMPANY);


 


(M)                               FINANCIAL STATEMENTS.  THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT AND EACH LENDER THE FINANCIAL STATEMENTS
AS PROVIDED IN SECTION 6.5(A)(I) IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;


 


(N)                                 APPROVALS.  ALL NECESSARY GOVERNMENTAL
(DOMESTIC AND FOREIGN) AND THIRD PARTY APPROVALS IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO
HEREIN SHALL HAVE BEEN OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING
PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT
AUTHORITY WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS
UPON THE CONSUMMATION OF ALL OR ANY PART OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO HEREIN EXCEPT FOR THOSE APPROVALS
OF NON-GOVERNMENTAL AUTHORITIES UNDER CONTRACTS WHICH ARE NOT MATERIAL AND WHICH
ARE NOT REQUIRED TO BE DELIVERED AT THE CLOSING THEREOF.  ADDITIONALLY, THERE
SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR
FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR
NOTIFIED PROHIBITING OR IMPOSING MATERIAL ADVERSE CONDITIONS UPON ALL OR ANY
PART OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE MAKING OF
THE LOANS OR THE ISSUANCE OF LETTERS OF CREDIT;


 


(O)                                 LITIGATION.  NO LITIGATION BY ANY ENTITY
(PRIVATE OR GOVERNMENTAL) SHALL BE PENDING OR, TO THE BEST KNOWLEDGE OF THE
BORROWER, THREATENED WITH RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY DOCUMENTATION EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR WHICH THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
SHALL DETERMINE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(P)                                 PUBLIC NOTES.                         HLLC
SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT CERTIFIED COPIES OF ALL
MATERIAL DOCUMENTS EXECUTED IN CONNECTION WITH THE TRANSACTION PURSUANT TO ANY
PUBLIC NOTE DOCUMENTS, INCLUDING ANY CERTIFICATES AND LEGAL OPINIONS RELATING
THERETO, EACH IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

85

--------------------------------------------------------------------------------


 


(Q)                                 MERGER.   THE MERGER SHALL HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH THE MERGER AGREEMENT AND APPLICABLE LAW.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF THE MERGER AGREEMENT AND ALL
CERTIFICATES AND OTHER DOCUMENTS DELIVERED THEREUNDER.  THE ADMINISTRATIVE AGENT
SHALL BE REASONABLY SATISFIED WITH THE MATERIAL TERMS AND CONDITIONS OF THE
MERGER;


 


(R)                                    PRO FORMA BALANCE SHEET.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE PRO FORMA BALANCE SHEET IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;


 


(S)                                  OPINIONS OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FROM (I) VINSON & ELKINS L.L.P., SPECIAL COUNSEL TO
THE BORROWER, AN OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS AND DATED THE CLOSING DATE, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT 5.1(S)(I), (II) STOEL RIVES LLP, SPECIAL UTAH COUNSEL TO THE BORROWER,
AN OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND
DATED THE CLOSING DATE, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT 5.1(S)(II), (III) ALVORD AND ALVORD, SPECIAL SURFACE TRANSPORTATION
BOARD COUNSEL, AN OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS AND DATED THE CLOSING DATE, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT 5.1(S)(III) OR SHALL HAVE MADE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT FOR RECEIPT OF SUCH OPINION WITHIN THIRTY (30) DAYS AFTER
THE CLOSING DATE AND (IV) LOCAL COUNSEL TO THE BORROWER (IN THE UNITED STATES
AND IN ENGLAND), AN OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS AND DATED THE CLOSING DATE, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, COVERING THE PERFECTION OF THE SECURITY INTERESTS
GRANTED PURSUANT TO THE SECURITY DOCUMENTS;


 


(T)                                    FEES.  THE BORROWER SHALL HAVE PAID TO
THE AGENTS AND THE LENDERS ALL COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, LEGAL FEES AND EXPENSES) PAYABLE TO THE AGENTS AND THE LENDERS TO
THE EXTENT THEN DUE INCLUDING ALL BREAKAGE, IF ANY, AND OTHER FEES, INTEREST AND
EXPENSES DUE AND OWING UNDER THE PRIOR CREDIT AGREEMENTS AS IF PAID IN FULL;


 


(U)                                 SOLVENCY.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A SOLVENCY CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, EXECUTED BY A RESPONSIBLE OFFICER ON
BEHALF OF THE BORROWER WITH RESPECT TO THE SOLVENCY OF THE BORROWER;


 


(V)                                 TAX SHARING AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFIED COPY OF THE FULLY EXECUTED TAX SHARING
AGREEMENT;


 


(W)                               ENVIRONMENTAL REPORT.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ACCESS TO COPIES OF THE MOST RECENT ENVIRONMENTAL RISK
ASSESSMENT REPORTS IN THE POSSESSION OF THE BORROWER OR ITS SUBSIDIARIES OR
PERFORMED AT THE REQUEST OF THE BORROWER OR ITS SUBSIDIARIES FOR ANY CURRENT AND
FORMER FACILITIES OF THE BORROWER OR ITS SUBSIDIARIES;


 


(X)                                   INSURANCE.  THE ADMINISTRATIVE AGENT SHALL
BE SATISFIED WITH THE INSURANCE COVERAGE IN EFFECT ON THE CLOSING DATE
PERTAINING TO THE ASSETS OF THE BORROWER AND THE SUBSIDIARY GUARANTORS, AND
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN NAMED AS A LOSS PAYEE, MORTGAGEE AND ADDITIONAL INSURED ON ALL
SUCH POLICIES OF INSURANCE, AS APPROPRIATE;

 

86

--------------------------------------------------------------------------------


 


(Y)                                 WHITEWASH PROCEDURES.  THE ADMINISTRATIVE
AGENT SHALL BE SATISFIED THAT EACH ELEMENT OF THE WHITEWASH PROCEDURES WITH
RESPECT TO TG HAS BEEN COMPLETED;


 


(Z)                                   OFFICER’S CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER ON
BEHALF OF THE BORROWER, DATED THE CLOSING DATE AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(AA)                            EXISTING INDEBTEDNESS.  AFTER GIVING EFFECT TO
THIS AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, BORROWER AND ITS
SUBSIDIARIES SHALL NOT HAVE ANY INDEBTEDNESS OUTSTANDING EXCEPT FOR THE LOANS,
THE PUBLIC NOTES AND THE INDEBTEDNESS LISTED ON SCHEDULE 8.2(B) AND OTHER
INDEBTEDNESS PERMITTED BY SECTION 8.2;


 


(BB)                          DEBT RATINGS.  THE BORROWER SHALL HAVE RECEIVED A
PROSPECTIVE SENIOR SECURED DEBT RATING WITH THE RESPECT TO THE LOANS FROM EACH
OF S&P AND MOODY’S; AND


 


(CC)                            OTHER MATTERS.  ALL CORPORATE AND OTHER
PROCEEDINGS TAKEN IN CONNECTION WITH THIS AGREEMENT AT OR PRIOR TO THE DATE OF
THIS AGREEMENT, AND ALL DOCUMENTS INCIDENT THERETO WILL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT; AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN CONNECTION WITH THE
EXECUTION OF THIS AGREEMENT, AND ALL SUCH INSTRUMENTS AND DOCUMENTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.


 

5.2                                 Conditions Precedent to All Credit Events

 

The obligation of each Lender to make Loans (including Loans made on the Closing
Date) and the obligation of any Facing Agent to issue or any Lender to
participate in any Letter of Credit hereunder in each case shall be subject to
the fulfillment at or prior to the time of each such Credit Event of each of the
following conditions:

 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL EACH BE  TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF
SUCH TIME, AS THOUGH MADE ON AND AS OF SUCH TIME, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES ARE EXPRESSLY MADE AS OF A SPECIFIED DATE IN
WHICH EVENT SUCH REPRESENTATION AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF
SUCH SPECIFIED DATE;


 


(B)                                 NO DEFAULT.  NO EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL THEN BE CONTINUING ON
SUCH DATE OR WILL OCCUR AFTER GIVING EFFECT TO SUCH CREDIT EVENT;


 


(C)                                  NOTICE OF BORROWING; NOTICE OF ISSUANCE.


 

(I)                                     PRIOR TO THE MAKING OF EACH LOAN, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING MEETING THE
REQUIREMENTS OF SECTION 2.5.

 

(II)                                  PRIOR TO THE ISSUANCE OF EACH LETTER OF
CREDIT, THE ADMINISTRATIVE AGENT AND THE RESPECTIVE FACING AGENT SHALL HAVE
RECEIVED A NOTICE OF ISSUANCE MEETING THE REQUIREMENTS OF SECTION 2.9(B);

 

87

--------------------------------------------------------------------------------


 


(D)                                 OTHER INFORMATION.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER INSTRUMENTS, DOCUMENTS AND OPINIONS AS IT MAY
REASONABLY REQUEST IN CONNECTION WITH SUCH CREDIT EVENT, AND ALL SUCH
INSTRUMENTS AND DOCUMENTS SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO THE ADMINISTRATIVE AGENT.


 

The acceptance of the benefits of each such Credit Event by the Borrower shall
be deemed to constitute a representation and warranty by it to the effect of
paragraphs (a), (b), (c) and (d) of this Section 5.2 (except that no opinion
need be expressed as to any Agent’s or Required Lenders’ satisfaction with any
document, instrument or other matter).

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Closing Date, such
Lender approves of and consents to each of the matters set forth in Section 5.1,
and Section 5.2 which must be approved by, or which must be satisfactory to, the
Agents or the Required Lenders or Lenders, as the case may be; provided that, in
the case of any agreement or document which must be approved by, or which must
be satisfactory to, the Required Lenders, the Administrative Agent or the
Borrower shall have delivered a copy of such agreement or document to such
Lender on or prior to the Closing Date if requested.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties as of the
Closing Date and as of the date of each subsequent Credit Event, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and issuance of the Letters of Credit:

 

6.1                                 Corporate Status

 

The Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, partnership or limited liability company or other entity
in good standing under the laws of the jurisdiction of its organization (or the
equivalent thereof in the case of Foreign Subsidiaries), (ii) has the requisite
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposed to engage in and (iii) is duly
qualified and is authorized to do business and is in good standing ((where
relevant) in (y) its jurisdiction of organization and (z) each other
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, authorization or good
standing, except (1) for such failure to be so qualified, authorized or in good
standing which, in the aggregate, would not have a Material Adverse Effect and
(2) as a result of any transaction expressly permitted under Section 8.3 hereof.

 

6.2                                 Corporate Power and Authority

 

The Borrower and each of its Subsidiaries has the applicable power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is a party and has taken all necessary corporate or other
appropriate action to authorize the

 

88

--------------------------------------------------------------------------------


 

execution, delivery and performance by it of each of such Documents.  As of the
Closing Date (or such later date as a Document is to be executed and delivered
in accordance with the terms hereof) the Borrower and each of its Subsidiaries
has duly executed and delivered each of the Documents to which it is a party,
and each of such Documents constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

6.3                                 No Violation

 

Neither the execution, delivery or performance by the Borrower and each of its
Subsidiaries of the Documents to which it is a party (including, without
limitation, the granting of Liens pursuant to the Security Documents or the
Foreign Intercompany Loan Security Documents), nor compliance by it with the
terms and provisions thereof, nor the consummation of the transactions
contemplated therein (i) will contravene any provision of any Requirement of Law
applicable to the Borrower or any of its Subsidiaries, (ii) will conflict with
or result in any breach of or constitute a tortious interference with any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of the Borrower or any of its Subsidiaries pursuant to the terms of any
material Contractual Obligation to which the Borrower or any of its Subsidiaries
is a party or by which it or any of its property or assets is bound or to which
it may be subject, (iii) will violate any provision of any Organizational
Document of the Borrower or any of its Subsidiaries or (iv) require any approval
of stockholders or any approval or consent of any Person (other than a
Governmental Authority) except as have been obtained on or prior to the Closing
Date.

 

6.4                                 Governmental and Other Approvals

 

Except for the recording of the Mortgages and filings (in respect of certain
Security Documents) and actions with appropriate Governmental Authorities which
shall be recorded and filed, respectively, on, or as soon as practicable after,
the Closing Date, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Closing Date), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of any Document or (ii) the
legality, validity, binding effect or enforceability of any such Document.

 

6.5                                 Financial Statements; Financial Condition;
Undisclosed Liabilities; Projections; etc.

 


(A)                                  FINANCIAL STATEMENTS


 

(I)                                     (A)                              THE
BALANCE SHEET OF THE BORROWER AT DECEMBER 31, 2002, 2003 AND 2004 AND JUNE 30,
2005 AND THE RELATED STATEMENTS OF INCOME, CASH FLOWS AND SHAREHOLDERS’ EQUITY
OF BORROWER FOR THE FISCAL YEAR OR OTHER PERIOD ENDED ON SUCH DATES, AS THE CASE
MAY BE, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE

 

89

--------------------------------------------------------------------------------


 

FINANCIAL CONDITION AND RESULTS OF OPERATION AND CASH FLOWS OF BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS.  COPIES OF SUCH
STATEMENTS HAVE BEEN FURNISHED TO THE LENDERS PRIOR TO THE DATE HEREOF AND, IN
THE CASE OF THE DECEMBER 31, 2002, 2003 AND 2004 STATEMENTS, HAVE BEEN EXAMINED
BY DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, WHO
DELIVERED AN UNQUALIFIED OPINION IN RESPECT THERETO, AND

 

(B)                                THE BALANCE SHEET OF THE HLLC AT DECEMBER 31,
2002, 2003 AND 2004 AND JUNE 30, 2005 AND THE RELATED STATEMENTS OF INCOME, CASH
FLOWS AND SHAREHOLDERS’ EQUITY OF HLLC FOR THE FISCAL YEAR OR OTHER PERIOD ENDED
ON SUCH DATES, AS THE CASE MAY BE, FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATION AND CASH FLOWS OF HLLC AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS.  COPIES OF SUCH
STATEMENTS HAVE BEEN FURNISHED TO THE LENDERS PRIOR TO THE DATE HEREOF AND, IN
THE CASE OF THE DECEMBER 31, 2002, 2003 AND 2004 STATEMENTS, HAVE BEEN EXAMINED
BY DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, WHO
DELIVERED AN UNQUALIFIED OPINION IN RESPECT THERETO.

 

(II)                                  THE PRO FORMA (AFTER GIVING EFFECT TO THIS
AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY) BALANCE SHEET AS OF
JUNE 30, 2005 OF THE BORROWER ATTACHED HERETO AS SCHEDULE 6.5(A) (THE “PRO FORMA
BALANCE SHEET”) PRESENTS FAIRLY THE FINANCIAL CONDITION OF THE BORROWER AT THE
DATE OF SUCH BALANCE SHEET AND PRESENTS A GOOD FAITH ESTIMATE OF THE PRO FORMA
FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS
(AFTER GIVING EFFECT TO THIS AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY) AT THE DATE THEREOF.  THE PRO FORMA BALANCE SHEET HAS BEEN PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (EXCEPT AS MAY BE INDICATED IN THE
NOTES THERETO) SUBJECT TO NORMAL YEAR-END ADJUSTMENTS.

 


(B)                                 SOLVENCY.  ON AND AS OF THE CLOSING DATE,
AFTER GIVING EFFECT TO THIS AGREEMENT AND TO ALL INDEBTEDNESS (INCLUDING THE
LOANS) BEING INCURRED, AND TO BE INCURRED (AND THE USE OF PROCEEDS THEREOF), AND
LIENS CREATED, AND TO BE CREATED, BY THE BORROWER AND ITS SUBSIDIARIES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, THE BORROWER AND EACH OF
ITS MATERIAL SUBSIDIARIES ARE SOLVENT.


 


(C)                                  NO UNDISCLOSED LIABILITIES.  EXCEPT AS
FULLY REFLECTED IN THE FINANCIAL STATEMENTS AND THE NOTES RELATED THERETO
DELIVERED PURSUANT TO SECTION 6.5(A) AND SET FORTH ON SCHEDULE 6.5(C) THERE
WERE, TO THE BEST OF BORROWER’S KNOWLEDGE, AS OF THE CLOSING DATE NO LIABILITIES
OR OBLIGATIONS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICES (WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES OF ANY NATURE
WHATSOEVER (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR
NOT DUE) WHICH, EITHER INDIVIDUALLY OR IN AGGREGATE, WOULD BE MATERIAL TO THE
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.  AS OF THE CLOSING DATE, THE
BORROWER DOES NOT KNOW OF ANY BASIS FOR THE ASSERTION AGAINST THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF ANY SUCH LIABILITY OR OBLIGATION OF ANY NATURE
WHATSOEVER THAT IS NOT FULLY REFLECTED IN THE FINANCIAL STATEMENTS OR THE NOTES
RELATED THERETO DELIVERED PURSUANT TO SECTION 6.5(A) OR SET FORTH ON
SCHEDULE 6.5(C) WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD BE
MATERIAL TO THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 

90

--------------------------------------------------------------------------------

 


 


(D)                                 INDEBTEDNESS.  SCHEDULE 8.2(B) SETS FORTH A
TRUE AND COMPLETE LIST OF ALL INDEBTEDNESS (OTHER THAN THE LOANS, THE LETTERS OF
CREDIT AND THE PUBLIC NOTES OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE
CLOSING DATE, TO THE EXTENT THAT, IN EACH CASE, SUCH INDEBTEDNESS IS IN EXCESS
OF $1,000,000 (PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS NOT
SO LISTED DOES NOT EXCEED THE DOLLAR EQUIVALENT (AS DETERMINED ON THE CLOSING
DATE) OF $5,000,000), IN EACH CASE SHOWING THE AGGREGATE PRINCIPAL AMOUNT
THEREOF (AND THE AGGREGATE AMOUNT OF ANY UNDRAWN COMMITMENTS WITH RESPECT
THERETO) AND THE NAME OF THE RESPECTIVE OBLIGOR AND ANY OTHER ENTITY WHICH
DIRECTLY OR INDIRECTLY GUARANTEED SUCH DEBT.  THE BORROWER HAS DELIVERED OR
CAUSED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF
THE FORM OF EACH INSTRUMENT EVIDENCING INDEBTEDNESS FOR MONEY BORROWED LISTED ON
SCHEDULE 8.2(B) AND OF EACH INSTRUMENT PURSUANT TO WHICH SUCH INDEBTEDNESS FOR
MONEY BORROWED WAS ISSUED, IN EACH CASE, OTHER THAN INDEBTEDNESS OF THE TYPE
DESCRIBED IN SECTION 8.2(O).


 


(E)                                  PROJECTIONS.  ON AND AS OF THE CLOSING
DATE, THE FINANCIAL PROJECTIONS, ATTACHED HERETO AS SCHEDULE 6.5(E) AND EACH OF
THE PROJECTIONS DELIVERED AFTER THE CLOSING DATE PURSUANT TO
SECTION 7.2(E) (COLLECTIVELY, THE “PROJECTIONS”) ARE, OR WILL BE AT THE TIME
MADE, BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS MADE BY THE MANAGEMENT OF
THE BORROWER, AND THERE ARE NO STATEMENTS OR CONCLUSIONS IN ANY OF THE
PROJECTIONS WHICH, AT THE TIME MADE, ARE BASED UPON OR INCLUDE INFORMATION KNOWN
TO THE BORROWER TO BE MISLEADING IN ANY MATERIAL RESPECT OR WHICH FAIL TO TAKE
INTO ACCOUNT MATERIAL INFORMATION KNOWN TO BORROWER REGARDING THE MATTERS
REPORTED THEREIN.  ON AND AS OF THE CLOSING DATE, THE BORROWER BELIEVES THAT THE
PROJECTIONS ARE REASONABLE AND ATTAINABLE, IT BEING UNDERSTOOD THAT UNCERTAINTY
IS INHERENT IN ANY FORECAST OR PROJECTION AND THAT NO ASSURANCE CAN BE GIVEN
THAT THE RESULTS SET FORTH IN THE PROJECTIONS WILL ACTUALLY BE ATTAINED OR THAT
THE PROJECTIONS WILL BE SUITABLE OR SUFFICIENT FOR ANY PURPOSE RELEVANT TO THE
LENDERS.


 


(F)                                    NO MATERIAL ADVERSE CHANGE.  AS OF THE
CLOSING DATE AND AT ANY TIME THEREAFTER, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), ASSETS, LIABILITIES
OR OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES (TAKEN AS A WHOLE) SINCE
DECEMBER 31, 2004 BASED ON THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 6.5(A)(I).


 

6.6                                 Litigation

 

There are no actions, suits or proceedings pending or, to the best knowledge of
the Borrower or any of its Subsidiaries, threatened in writing against the
Borrower or any of its Subsidiaries (i) with respect to any Loan Document or
(ii) that are reasonably likely to have a Material Adverse Effect.

 

6.7                                 Disclosure

 

All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to any Lender (including, without limitation, all information contained in the
Documents) (other than the Projections as to which Section 6.5(e) applies, which
fairly discloses the matters therein in good faith) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrower or any of its Subsidiaries in writing to any Lender
for purposes of or in

 

91

--------------------------------------------------------------------------------


 

connection with this Agreement or any transaction contemplated herein are and
will be true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. As of the Closing Date, the Borrower has disclosed to
the Lenders on or before the Closing Date, all contractual, corporate or other
restrictions to which the Borrower or any of its Subsidiaries is or will be
subject as of the Closing Date, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

 

6.8                                 Use of Proceeds; Margin Regulations

 


(A)                                  TERM LOAN PROCEEDS.  ALL PROCEEDS OF THE
TERM B DOLLAR LOANS AND TERM B EURO LOANS INCURRED ON THE CLOSING DATE SHALL BE
USED BY THE BORROWER (X) TO REPAY (1) IN FULL ALL OBLIGATIONS UNDER AND AS
DEFINED IN THE PRIOR CREDIT AGREEMENTS (OTHER THAN THE EXISTING LETTERS OF
CREDIT), (2) IN FULL THE HSCC (BASF) NOTE AND (3) ALL OR A PORTION OF THE DEBT
OF THE SUBSIDIARIES OF HUNTSMAN AUSTRALIA, INC. ORGANIZED UNDER THE LAWS OF
AUSTRALIA, (Y) TO PAY FEES AND EXPENSES IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND (Z) FOR ONGOING WORKING CAPITAL NEEDS
AND GENERAL CORPORATE PURPOSES.


 


(B)                                 REVOLVING LOAN PROCEEDS. ALL PROCEEDS OF THE
REVOLVING LOANS INCURRED HEREUNDER SHALL BE USED BY THE BORROWER FOR ONGOING
WORKING CAPITAL NEEDS AND GENERAL CORPORATE PURPOSES (OTHER THAN TO VOLUNTARILY
PREPAY TERM LOANS).


 


(C)                                  SWING LINE LOANS.  ALL PROCEEDS OF THE
SWING LINE LOANS INCURRED HEREUNDER SHALL BE USED BY THE BORROWER FOR ONGOING
WORKING CAPITAL NEEDS AND GENERAL CORPORATE PURPOSES (OTHER THAN TO VOLUNTARILY
PREPAY TERM LOANS); PROVIDED, HOWEVER, THAT NO SWING LINE LOANS MAY BE REQUESTED
BY THE BORROWER ON THE CLOSING DATE.


 


(D)                                 MARGIN REGULATIONS.  NO PART OF THE PROCEEDS
OF ANY LOAN WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK (AS DEFINED IN
REGULATION U OF THE BOARD), DIRECTLY OR INDIRECTLY, OR TO EXTEND CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY SUCH MARGIN STOCK FOR THE PURPOSE OF
REDUCING OR RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE
OR CARRY ANY MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF
THE LOANS OR EXTENSIONS OF CREDIT UNDER THIS AGREEMENT TO BE CONSIDERED A
“PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION T, U OR X OF THE BOARD.


 

6.9                                 Tax Returns and Payments

 

The Borrower and each of the its Subsidiaries have timely filed or caused to be
filed all tax returns which are required to be filed, except where failure to
file any such returns would not reasonably be expected to have a Material
Adverse Effect, and have paid or caused to be paid all taxes shown to be due and
payable on said returns or on any assessments made against them or any of their
respective material properties and all other material taxes, fees or other
charges imposed on them or any of their respective properties by any
Governmental Authority (other than those the amount or validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been

 

92

--------------------------------------------------------------------------------


 

provided on the books of the Borrower or any such Subsidiary, as the case may
be), except where failure to take any such action could not reasonably be
expected to have a Material Adverse Effect; and no tax liens have been filed and
no claims are being asserted with respect to any such taxes, fees or other
charges (other than such liens or claims, the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP (or prior to the Closing Date,
applicable accounting practice) have been provided) which could be reasonably
expected to have a Material Adverse Effect.

 

6.10                           Compliance With ERISA

 


(A)                                  EACH PLAN HAS BEEN OPERATED AND
ADMINISTERED IN A MANNER SO AS NOT TO RESULT IN ANY LIABILITY OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES FOR FAILURE TO COMPLY WITH THE APPLICABLE PROVISIONS OF
ERISA AND THE CODE IN EXCESS OF $50,000,000; NO REPORTABLE EVENT WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN THE TERMINATION OF ANY PLAN HAS OCCURRED
WITH RESPECT TO A PLAN; TO THE BEST KNOWLEDGE OF THE BORROWER, NO MULTIEMPLOYER
PLAN IS INSOLVENT OR IN REORGANIZATION; NO PLAN HAS AN ACCUMULATED OR WAIVED
FUNDING DEFICIENCY, HAS PERMITTED DECREASES IN ITS FUNDING STANDARD ACCOUNT OR
HAS APPLIED FOR AN EXTENSION OF ANY AMORTIZATION PERIOD WITHIN THE MEANING OF
SECTION 412 OF THE CODE; NEITHER THE BORROWER NOR ANY OF ITS  SUBSIDIARIES NOR
ANY ERISA AFFILIATE HAS INCURRED ANY LIABILITY TO OR ON ACCOUNT OF A PLAN
PURSUANT TO SECTION 409, 502(I), 502(L), 515, 4062, 4063, 4064, 4069, 4201 OR
4204 OF ERISA OR SECTION 4971 OR 4975 OF THE CODE IN EXCESS OF $50,000,000; NO
PROCEEDINGS HAVE BEEN INSTITUTED TO TERMINATE ANY PLAN; USING ACTUARIAL
ASSUMPTIONS AND COMPUTATION METHODS CONSISTENT WITH SUBPART 1 OF SUBTITLE E OF
TITLE IV OF ERISA, THE BORROWER AND ITS SUBSIDIARIES AND ITS ERISA AFFILIATES
WOULD NOT HAVE ANY LIABILITY TO ALL MULTIEMPLOYER PLANS IN THE EVENT OF A
COMPLETE WITHDRAWAL THEREFROM, AS OF THE CLOSE OF THE MOST RECENT FISCAL YEAR OF
EACH SUCH PLAN ENDING PRIOR TO THE DATE OF ANY CREDIT EVENT IN EXCESS OF
$50,000,000; NO LIEN IMPOSED UNDER THE CODE OR ERISA ON THE ASSETS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ERISA AFFILIATE EXISTS OR IS LIKELY
TO ARISE ON ACCOUNT OF ANY PLAN; AND THE BORROWER AND ITS SUBSIDIARIES DO NOT
MAINTAIN OR CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) WHICH PROVIDES BENEFITS TO RETIRED EMPLOYEES (OTHER THAN
AS REQUIRED BY SECTION 601 OF ERISA) OR ANY EMPLOYEE PENSION BENEFIT PLAN (AS
DEFINED IN SECTION 3(2) OF ERISA), THE ONGOING ANNUAL OBLIGATIONS WITH RESPECT
TO EITHER OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(B)                                 (I) EACH FOREIGN PENSION PLAN IS IN
COMPLIANCE AND IN GOOD STANDING (TO THE EXTENT SUCH CONCEPT EXISTS IN THE
RELEVANT JURISDICTION) IN ALL RESPECTS WITH ALL LAWS, REGULATIONS AND
RULES APPLICABLE THERETO, INCLUDING ALL FUNDING REQUIREMENTS, AND THE RESPECTIVE
REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN, EXCEPT
FOR SUCH FAILURES THAT INDIVIDUALLY OR IN THE AGGREGATE COULD NEITHER (A) RESULT
IN LIABILITIES IN EXCESS OF $50,000,000 NOR (B) REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT; (II) WITH RESPECT TO EACH FOREIGN PENSION PLAN
MAINTAINED OR CONTRIBUTED TO BY THE BORROWER OR ANY SUBSIDIARY, (X) THAT IS
REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE IS
IN MATERIAL COMPLIANCE WITH APPLICABLE LAW REGARDING FUNDING REQUIREMENTS,
EXCEPT FOR SUCH FAILURES THAT INDIVIDUALLY OR IN THE AGGREGATE COULD NEITHER
(A) RESULT IN LIABILITIES IN EXCESS OF $50,000,000 NOR (B) REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (Y) THAT IS NOT REQUIRED BY
APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE, REASONABLE BOOK

 

93

--------------------------------------------------------------------------------


 

reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such Foreign Pension Plan is maintained; (iii) all material contributions
required to have been made by the Borrower or any Subsidiary to any Foreign
Pension Plan, except for such failures that individually or in the aggregate
could neither (A) result in liabilities in excess of $50,000,000 nor
(B) reasonably be expected to result in a Material Adverse Effect have been made
within the time required by law or by the terms of such Foreign Pension Plan;
and (iv) to the knowledge of the Borrower and its Subsidiaries, no actions or
proceedings have been taken or instituted to terminate or wind-up a Foreign
Pension Plan with respect to which the Borrower and its Subsidiaries taken as a
whole could have any liability, except for such failures that individually or in
the aggregate could neither (A) result in liabilities in excess of $50,000,000
nor (B) reasonably be expected to result in a Material Adverse Effect.


 

6.11                           Ownership of Property

 

The Borrower and each of its Subsidiaries has good and marketable title or, with
respect to real property, valid fee simple title (or in each case, the relevant
foreign equivalent, if any) to, or a subsisting leasehold interest in, or a
valid contractual agreement or other valid right to use, all  such Person’s
material real property, and good title (or relevant foreign equivalent) to, a
valid leasehold interest in, or valid contractual rights or other valid right to
(or an agreement for the acquisition of same) use all such Person’s other
material property (but excluding Intellectual Property), and, in each case, none
of such property is subject to any Lien except for Permitted Liens.  Neither
this Agreement nor any other Documents, nor any transaction contemplated under
any such agreement, will affect any right, title or interest of the Borrower or
any of its Subsidiaries in and to any of the assets of the Borrower or any such
Subsidiary in a manner that would have or is reasonably likely to have a
Material Adverse Effect.  As of the Closing Date, the Borrower and its Domestic
Subsidiaries have granted Mortgages to secure the Obligations on all parcels of
real estate identified on Schedule 6.21(c) as Mortgaged Properties.

 

6.12                           Capitalization of the Borrower

 

On the Closing Date, the capitalization of the Borrower will be as set forth on
Schedule 6.12(a) hereto. The Capital Stock of the Borrower has been duly
authorized and validly issued.  Except as set forth on Schedule 6.12(a), no
authorized but unissued or treasury shares of Capital Stock of the Borrower are
subject to any option, warrant, right to call or commitment of any kind or
character.  A complete and correct copy of the limited liability company
agreement of the Borrower in effect on the Closing Date has been delivered to
the Administrative Agent.  Except as set forth on Schedule 6.12(a), the Borrower
does not have any outstanding stock or securities convertible into or
exchangeable for any shares of its Capital Stock, or any rights issued to any
Person (either  preemptive or other) to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims or any
character relating to any of its Capital Stock or any stock or securities
convertible into or exchangeable for any of its Capital Stock.  Neither the
Borrower nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
Capital Stock or any convertible securities, rights or options of the type
described in the preceding sentence.  As of the Closing

 

94

--------------------------------------------------------------------------------


 

Date, all of the issued and outstanding shares of Capital Stock of the Borrower
are owned of record by the stockholders as set forth on Schedule 6.12(a) hereto.

 

6.13                           Subsidiaries

 


(A)                                  ORGANIZATION.  SCHEDULE 6.13 SETS FORTH AS
OF THE CLOSING DATE A TRUE, COMPLETE AND CORRECT LIST OF EACH SUBSIDIARY OF THE
BORROWER AND INDICATES FOR EACH SUCH SUBSIDIARY (I) ITS JURISDICTION OF
ORGANIZATION AND (II) ITS OWNERSHIP (BY HOLDER AND PERCENTAGE INTEREST).  THE
BORROWER HAS NO SUBSIDIARIES EXCEPT FOR SUBSIDIARIES PERMITTED TO BE CREATED
PURSUANT TO THIS AGREEMENT, AND THOSE SUBSIDIARIES LISTED AS ON SCHEDULE 6.13.


 


(B)                                 CAPITALIZATION.  AS OF THE CLOSING DATE, ALL
OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE BORROWER
HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED, AND, TO THE EXTENT APPLICABLE IN
THE CASE OF FOREIGN SUBSIDIARIES, IS FULLY PAID AND NON-ASSESSABLE AND IS OWNED
AS SET FORTH ON SCHEDULE 6.13, FREE AND CLEAR OF ALL LIENS EXCEPT FOR PERMITTED
LIENS. NO AUTHORIZED BUT UNISSUED OR TREASURY SHARES OF CAPITAL STOCK OF ANY
SUBSIDIARY OF THE BORROWER ARE SUBJECT TO ANY OPTION, WARRANT, RIGHT TO CALL OR
COMMITMENT OF ANY KIND OR CHARACTER EXCEPT AS SET FORTH ON SCHEDULE 6.13.  ON
AND AFTER THE RELEVANT DATE OF FORMATION, THE BORROWER DIRECTLY OWNS 100% OF THE
CAPITAL STOCK OF EACH RECEIVABLES SUBSIDIARY OWNED DIRECTLY BY THE BORROWER, AND
THE BORROWER HAS PLEDGED (AND DELIVERED FOR PLEDGE) THE CAPITAL STOCK OF EACH
SUCH RECEIVABLES SUBSIDIARY (AND ANY PROMISSORY NOTES RECEIVED BY  THE BORROWER
OR ANY OTHER CREDIT PARTY FROM SUCH RECEIVABLES SUBSIDIARY) TO THE COLLATERAL
AGENT PURSUANT TO THE COLLATERAL SECURITY AGREEMENT.


 


(C)                                  RESTRICTIONS ON OR RELATING TO
SUBSIDIARIES.  THERE DOES NOT EXIST ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON
THE ABILITY OF (I) ANY SUBSIDIARY OF THE BORROWER TO PAY DIVIDENDS OR MAKE ANY
OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY OTHER INTEREST OR PARTICIPATION
IN ITS PROFITS OWNED BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, OR TO
PAY ANY INDEBTEDNESS OWED TO THE BORROWER OR A SUBSIDIARY OF THE BORROWER,
(II) ANY SUBSIDIARY OF THE BORROWER TO MAKE LOANS OR ADVANCES TO THE BORROWER OR
ANY OF THE BORROWER’S SUBSIDIARIES OR (III) THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES, EXCEPT, IN EACH CASE, FOR SUCH ENCUMBRANCES OR RESTRICTIONS
PERMITTED UNDER SECTION 8.5.


 

6.14                           Compliance With Law, Etc.

 

Neither the Borrower nor any of its Subsidiaries is in default under or in
violation of any Requirement of Law or material Contractual Obligation or under
its Organizational Documents, as the case may be, in each case the consequences
of which default or violation, either in any one case or in the aggregate, would
have a Material Adverse Effect.

 

6.15                           Investment Company Act

 

Neither the Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

95

--------------------------------------------------------------------------------


 

6.16                           Public Utility Holding Company Act

 

Each of the Borrower and its Subsidiaries is exempt from, or not subject to
regulation under, all provisions of the Public Utility Holding Company Act of
1935, as amended (“PUHCA”) except for reporting requirements under
Section 9(a)(2) of PUHCA that do not limit the ability of the Borrower or its
Subsidiaries to incur Indebtedness.

 

6.17                           Environmental Matters

 

(i) The operations of and the real property owned or operated by the Borrower
and each of its Subsidiaries are in compliance with all applicable Environmental
Laws except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(ii) the Borrower and each of its Subsidiaries has obtained and will continue to
maintain all Environmental Permits, and all such Environmental Permits are in
good standing and the Borrower and its Subsidiaries are in compliance with all
terms and conditions of such Environmental Permits, except where failure to so
obtain, maintain or comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any of its Subsidiaries nor any of their present or past properties
or operations (whether owned or leased) is subject to: (A) any Environmental
Claim or other written claim, request for information, judgment, order, decree
or agreement from or with any Governmental Authority or private party related to
any material violation of or material non-compliance with Environmental Laws or
Environmental Permits to the extent any of the foregoing could reasonably be
expected to have a Material Adverse Effect, (B) any pending or, to the knowledge
of the Borrower, threatened judicial or administrative proceeding, action, suit
or investigation related to any Environmental Laws or Environmental Permits
which could reasonably be expected to have a Material Adverse Effect, (C) any
Remedial Action which if not taken could reasonably be expected to have a
Material Adverse Effect or (D) any liabilities, obligations or costs arising
from the Release or substantial threat of a material Release of a Contaminant
into the environment where such Release or substantial threat of a material
Release could reasonably be expected to have a Material Adverse Effect;
(iv) neither the Borrower nor any of its Subsidiaries has received any written
notice or claim to the effect that the Borrower or any of its Subsidiaries is or
may be liable to any Person as a result of the Release or substantial threat of
a material Release of  a Contaminant into the environment, which notice or claim
could reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Borrower or of any of its Subsidiaries which could, if determined adversely to
Borrower or any of its Subsidiaries, reasonably be expected to have a Material
Adverse Effect, nor are there any facts or circumstances currently known to the
Borrower or any of its Subsidiaries that may reasonably be expected to give rise
to such an Environmental Lien.

 

6.18                           Labor Relations

 

Neither the Borrower nor any of its Material Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect.  Except to the extent that the same could not reasonably be
expected to result in a Material Adverse Effect, there is (i) no significant
unfair labor practice complaint pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before

 

96

--------------------------------------------------------------------------------


 

the National Labor Relations Board or appropriate national court or other forum,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Borrower,
threatened against any of them and (ii) no significant strike, labor dispute,
slowdown or stoppage is pending against the Borrower or any of its Subsidiaries
or, to the best knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries.

 

6.19                           Intellectual Property, Licenses, Franchises and
Formulas

 

Each of the Borrower and its Subsidiaries owns or holds licenses or other rights
to or under all of the patents, patent applications, trademarks, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and applications therefor, trade secrets,
proprietary information, computer programs or data bases (collectively,
“Intellectual Property”) except where the failure to own or hold such
Intellectual Property could not reasonably be expected to result in a Material
Adverse Effect, and has obtained assignments of all franchises, licenses and
other rights of whatever nature, regarding Intellectual Property necessary for
the present conduct of its business, without any known conflict with the rights
of others, except such conflicts which could not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries has
knowledge of any existing or threatened claim by any Person contesting the
validity, enforceability, use or ownership of the Intellectual Property which
could reasonably be expected to have a Material Adverse Effect, or of any
existing state of facts that would support a claim that use by the Borrower or
any of its Subsidiaries of any such Intellectual Property has infringed or
otherwise violated any proprietary rights of any other Person which could
reasonably be expected to have a Material Adverse Effect.

 

6.20                           Certain Fees

 

No broker’s or finder’s fees or commissions or any similar fees or commissions
will be payable by the Borrower, the Borrower or any of its Subsidiaries with
respect to the incurrence and maintenance of the Obligations, any other
transaction contemplated by the Documents or any  services rendered in
connection with such transactions.

 

6.21                           Security Documents

 


(A)                                  SECURITY AGREEMENT COLLATERAL.  THE
PROVISIONS OF THE SECURITY DOCUMENTS UPON EXECUTION AND DELIVERY THEREOF ARE
EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT OR, AS THE CASE MAY BE, THE
UK SECURITY TRUSTEE FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND
ENFORCEABLE SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE APPLICABLE
CREDIT PARTY IN THE COLLATERAL (OTHER THAN THE COLLATERAL DESCRIBED IN THE
MORTGAGES) OWNED BY SUCH CREDIT PARTY, AND THE COLLATERAL SECURITY AGREEMENT,
THE INTERCREDITOR AGREEMENT, THE PLEDGE AGREEMENT AND THE UK SECURITY DOCUMENTS,
TOGETHER WITH THE FILINGS OF FORM UCC-1 (OR OTHER SIMILAR FILING, IF ANY) IN ALL
RELEVANT JURISDICTIONS AND DELIVERY OF ALL POSSESSORY COLLATERAL CREATE A FIRST
LIEN ON, AND SECURITY INTEREST IN (OR SIMILAR INTEREST IN RESPECT OF), ALL
RIGHT, TITLE AND INTEREST OF THE BORROWER AND SUCH CREDIT PARTIES IN ALL OF THE
COLLATERAL DESCRIBED THEREIN, SUBJECT TO NO OTHER LIENS OTHER THAN PERMITTED
LIENS.  EXCEPT FOR TITLED VEHICLES, VESSELS AND OTHER COLLATERAL WHICH MAY NOT
BE PERFECTED THROUGH THE FILING OF FINANCING STATEMENTS UNDER THE UNIFORM
COMMERCIAL CODE (OR

 

97

--------------------------------------------------------------------------------


 

similar applicable law) of the appropriate jurisdiction (or similar filings in
each relevant jurisdiction) and which have an aggregate fair market value of
less than $5,000,000, and except for patents, trademarks, trade names and
copyrights to the extent perfection would require filing in any foreign
jurisdiction, all such Liens are perfected Liens (or similar legal status).  The
recordation in the United States Patent and Trademark Office and in the United
States Copyright Office of assignments for security made pursuant to the
Collateral Security Agreement will be effective, under Federal law, to perfect
the security interest granted to the Collateral Agent for the benefit of the
Secured Parties in the trademarks, patents and copyrights covered by such the
Collateral Security Agreement.  The recordation with the United States Surface
Transportation Board of assignments for security made pursuant to the Security
Agreement will be effective under Federal law, to create a valid first lien in
favor of the Collateral Agent in the railcars covered by the Collateral Security
Agreement


 


(B)                                 PLEDGED SECURITIES.  THE SECURITY INTERESTS
CREATED IN FAVOR OF THE COLLATERAL AGENT, AS PLEDGEE FOR THE BENEFIT OF THE
SECURED PARTIES UNDER THE COLLATERAL SECURITY AGREEMENT AND THE PLEDGE
AGREEMENT, CONSTITUTE PERFECTED SECURITY INTERESTS IN THE PLEDGED SECURITIES, IF
ANY, SUBJECT TO NO SECURITY INTERESTS OF ANY OTHER PERSON EXCEPT FOR THE LIENS
GRANTED UNDER OR PURSUANT TO THE COLLATERAL SECURITY AGREEMENT AND EXCEPT FOR
LIENS OF THE TYPES DESCRIBED IN CLAUSES (I) AND (VI) OF THE DEFINITION OF
“CUSTOMARY PERMITTED LIENS”.  NO FILINGS OR RECORDINGS ARE REQUIRED IN ORDER TO
PERFECT THE SECURITY INTERESTS CREATED IN THE PLEDGED SECURITIES UNDER THE
COLLATERAL SECURITY AGREEMENT OTHER THAN WITH RESPECT TO FILINGS REQUIRED BY
APPLICABLE FOREIGN LAW AND UCC FINANCING STATEMENTS WITH RESPECT TO
UNCERTIFICATED PLEDGED SECURITIES.


 


(C)                                  REAL ESTATE COLLATERAL.  THE MORTGAGES
CREATE, AS SECURITY FOR THE OBLIGATIONS PURPORTED TO BE SECURED THEREBY, A VALID
AND ENFORCEABLE (AND UPON THE DUE RECORDING THEREOF UNDER APPLICABLE LAW)
PERFECTED SECURITY INTEREST IN AND LIEN ON ALL OF THE MORTGAGED PROPERTY
(INCLUDING, WITHOUT LIMITATION, ALL FIXTURES AND IMPROVEMENTS RELATING TO SUCH
MORTGAGED PROPERTY AND AFFIXED OR ADDED THERETO ON OR AFTER THE CLOSING DATE) IN
FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER AGENT OR TRUSTEE AS MAY BE NAMED
THEREIN) FOR THE BENEFIT OF THE SECURED PARTIES, SUPERIOR TO AND PRIOR TO THE
RIGHTS OF ALL THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST CREATED IN THE
MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED LIENS RELATED THERETO). 
SCHEDULE 6.21(C) CONTAINS A TRUE AND COMPLETE LIST OF EACH PARCEL OF REAL
PROPERTY OWNED OR LEASED BY THE BORROWER AND ITS SUBSIDIARIES IN THE UNITED
STATES, THE UNITED KINGDOM OR OTHER JURISDICTION IN WHICH A MATERIAL PLANT IS
LOCATED AND THE TYPE OF INTEREST THEREIN HELD BY THE BORROWER OR SUCH SUBSIDIARY
AND INDICATES FOR EACH SUCH PARCEL WHETHER IT IS A MORTGAGED PROPERTY.  THE
BORROWER OR A SUBSIDIARY OF THE BORROWER HAS GOOD AND MARKETABLE TITLE TO ALL
MORTGAGED PROPERTY FREE AND CLEAR OF ALL LIENS EXCEPT THOSE DESCRIBED IN THE
FIRST SENTENCE OF THIS SECTION 6.21(C).


 

6.22                           Subordination Provisions

 

The subordination provisions contained in the Senior Subordinated Note (HI 2009)
Documents and the Senior Subordinated Note (HI 2015) Documents are enforceable
against the issuer of the respective security and the holders thereof, and the
Loans and all other Obligations entitled to the benefits of any Loan Document
and any related guaranty are within the definitions of “Senior Indebtedness”
included in such provisions.

 

98

--------------------------------------------------------------------------------


 

6.23                           Foreign Intercompany Loan Documents

 

The Foreign Intercompany Loan Documents and the Foreign Intercompany Loan
Security Documents constitute legal, valid and binding obligations of the
Persons party thereto (except to the extent that the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and are in
full force and effect and the Foreign Intercompany Loan Security Documents are
effective to create the security interests, if any, purported to be created
thereby).

 

6.24                           Anti-Terrorism Law

 


(A)                                  NEITHER BORROWER NOR, TO THE KNOWLEDGE OF
BORROWER, ANY OF ITS AFFILIATES IS IN VIOLATION OF ANY LAWS RELATING TO
TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER
NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE
ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW
107-56 (AS AMENDED) (THE “PATRIOT ACT”).


 


(B)                                 NEITHER BORROWER NOR, TO THE ACTUAL
KNOWLEDGE OF A RESPONSIBLE OFFICER OF THE BORROWER, ANY AFFILIATE OR BROKER OR
OTHER AGENT OF BORROWER IS, ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH ANY LOANS HEREUNDER IS ANY OF THE FOLLOWING:


 

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(II)                                  A PERSON OWNED OR CONTROLLED BY, OR ACTING
FOR OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(III)                               A PERSON WITH WHICH ANY LENDER IS PROHIBITED
FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(IV)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(V)                                 A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE USA TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS
OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect, or any Loan or LC Obligation remains outstanding and unpaid or any other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall:

 

99

--------------------------------------------------------------------------------


 

7.1                                 Financial Statements

 

Furnish, or cause to be furnished, to each Lender:

 


(A)                                  QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS (OR IN THE EVENT THAT A
REQUEST FOR AN EXTENSION OF THE REQUIRED FILING DATE FOR THE FORM 10-Q WITH THE
SEC OF ANY PERSON WHOSE CONSOLIDATED FINANCIAL STATEMENTS INCLUDE THE FINANCIAL
RESULTS OF THE BORROWER HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED
EXTENSION PERIOD, BUT IN NO EVENT LATER THAN 55 DAYS) AFTER THE END OF EACH OF
THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF BORROWER, (I) THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH QUARTER SETTING FORTH IN COMPARATIVE FORM THE
AUDITED BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
PRIOR FISCAL YEAR, (II) THE RELATED UNAUDITED CONSOLIDATED STATEMENT OF INCOME
OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER
AND FOR THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER SETTING
FORTH IN COMPARATIVE FORM THE FIGURES FOR THE RELATED PERIODS IN THE PRIOR
FISCAL YEAR AND (III) THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOW
OF BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH QUARTER, AND SETTING FORTH IN COMPARATIVE FORM FIGURES
FOR THE RELATED PERIOD IN THE PRIOR FISCAL YEAR, ALL OF WHICH SHALL BE CERTIFIED
BY A RESPONSIBLE FINANCIAL OFFICER OF BORROWER, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS; AND


 


(B)                                 ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS (OR IN THE EVENT THAT A REQUEST FOR
AN EXTENSION OF THE REQUIRED FILING DATE FOR THE FORM 10-K WITH THE SEC OF ANY
PERSON WHOSE CONSOLIDATED FINANCIAL STATEMENTS INCLUDE THE FINANCIAL RESULTS OF
THE BORROWER HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED EXTENSION
PERIOD, BUT IN NO EVENT LATER THAN 105 DAYS) AFTER THE END OF EACH FISCAL YEAR
OF BORROWER, A COPY OF THE CONSOLIDATING AND CONSOLIDATED BALANCE SHEET OF
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED CONSOLIDATING AND CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH YEAR, AND SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS YEAR AND SUCH CONSOLIDATED STATEMENTS SHALL BE ACCOMPANIED BY A
BALANCE SHEET AS OF SUCH DATE, AND A STATEMENT OF INCOME AND CASH FLOWS FOR SUCH
PERIOD, REFLECTING ON A COMBINED BASIS, FOR SUBSIDIARIES AND ON A COMBINED BASIS
FOR UNRESTRICTED SUBSIDIARIES, THE CONSOLIDATING ENTRIES FOR EACH OF SUCH TYPES
OF SUBSIDIARIES; ALL SUCH FINANCIAL STATEMENTS SHALL BE COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS AND SHALL BE PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS REFLECTED THEREIN AND WITH PRIOR PERIODS
(EXCEPT AS APPROVED BY THE ACCOUNTANTS PREPARING SUCH STATEMENTS OR THE
RESPONSIBLE FINANCIAL OFFICER, AS THE CASE MAY BE, AND DISCLOSED THEREIN) AND,
IN THE CASE OF THE CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN THIS
SECTION 7.1(B), ACCOMPANIED BY A REPORT THEREON OF DELOITTE & TOUCHE LLP OR SUCH
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING,
WHICH REPORT SHALL CONTAIN NO “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION
OR ANY QUALIFICATION AND SHALL STATE THAT SUCH FINANCIAL STATEMENTS PRESENT
FAIRLY THE FINANCIAL POSITION OF BORROWER AND ITS SUBSIDIARIES AS AT THE DATES
INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOW FOR THE PERIODS
INDICATED IN CONFORMITY WITH GAAP.


 


(C)                                  ANNUAL SCHEDULE OF FOREIGN INTERCOMPANY
NOTES.  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE BORROWER AN UNAUDITED SCHEDULE OF FOREIGN INTERCOMPANY
NOTES AS AT THE END OF SUCH YEAR, SEPARATELY PRESENTING THE

 

100

--------------------------------------------------------------------------------


 


FOREIGN INTERCOMPANY NOTES, INDEBTEDNESS PERMITTED UNDER SECTION 8.2 (INCLUDING
OVERDRAFT FACILITIES) AND CASH BALANCES, FOR EACH CONSOLIDATED SUBSIDIARY WITH
TOTAL ASSETS IN EXCESS OF $25,000,000 AS AT THE END OF SUCH PERIOD.


 


(D)                                 DELIVERY.  INFORMATION REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 7.1(A) OR SECTION 7.1(B) SHALL BE DEEMED TO HAVE
BEEN DELIVERED ON THE DATE ON WHICH (I) SUCH INFORMATION IS ACTUALLY AVAILABLE
FOR REVIEW BY THE LENDERS AND EITHER (A) HAS BEEN POSTED BY THE BORROWER ON THE
BORROWER’S WEBSITE AT HTTP://WWW.HUNTSMAN.COM OR AT HTTP://WWW.SEC.GOV OR
(B) HAS BEEN POSTED ON THE BORROWER’S BEHALF ON INTRALINKS/INTRAAGENCY AND
(II) THE BORROWER PROVIDES NOTICE TO THE LENDERS THAT SUCH INFORMATION IS
AVAILABLE AND DESIGNATES ONE OR MORE OF THE ABOVE WEBSITES ON WHICH SUCH
INFORMATION IS LOCATED.  AT THE REQUEST OF THE ADMINISTRATIVE AGENT, THE
BORROWER WILL PROVIDE BY ELECTRONIC MAIL ELECTRONIC VERSIONS (I.E., SOFT COPIES)
OF ALL DOCUMENTS CONTAINING SUCH INFORMATION.


 

7.2                                 Certificates; Other Information

 

Furnish to the Administrative Agent for distribution to each Lender (or, if
specified below, to the Administrative Agent):

 


(A)                                  ACCOUNTANT’S CERTIFICATES.  CONCURRENTLY
WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1(B), TO
THE EXTENT NOT CONTRARY TO THE THEN CURRENT RECOMMENDATIONS OF THE AMERICAN
INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, A CERTIFICATE FROM DELOITTE & TOUCHE
OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED
STANDING, STATING THAT, IN THE COURSE OF THEIR ANNUAL AUDIT OF THE BOOKS AND
RECORDS OF THE BORROWER, NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT WITH
RESPECT TO ARTICLES VII, VIII AND IX, INSOFAR AS THEY RELATE TO ACCOUNTING AND
FINANCIAL MATTERS, HAS COME TO THEIR ATTENTION WHICH WAS CONTINUING AT THE END
OF SUCH FISCAL YEAR OR ON THE DATE OF THEIR CERTIFICATE, OR IF SUCH AN EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT HAS COME TO THEIR ATTENTION, THE
CERTIFICATE SHALL INDICATE THE NATURE OF SUCH EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT;


 


(B)                                 OFFICER’S CERTIFICATES.  CONCURRENTLY WITH
THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 7.1(A) AND
7.1(B), A CERTIFICATE OF A RESPONSIBLE FINANCIAL OFFICER SUBSTANTIALLY IN THE
FORM OF EXHIBIT 7.2(B) (A “COMPLIANCE CERTIFICATE”) (I) STATING THAT, TO THE
BEST OF SUCH OFFICER’S KNOWLEDGE, (I) SUCH FINANCIAL STATEMENTS PRESENT FAIRLY,
IN ACCORDANCE WITH GAAP, THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD REFERRED TO THEREIN (SUBJECT,
IN THE CASE OF INTERIM STATEMENTS, TO NORMAL RECURRING ADJUSTMENTS) AND (II) NO
EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED, EXCEPT AS SPECIFIED
IN SUCH CERTIFICATE AND, IF SO SPECIFIED, THE ACTION WHICH THE BORROWER PROPOSES
TO TAKE WITH RESPECT THERETO, WHICH CERTIFICATE SHALL SET FORTH DETAILED
COMPUTATIONS TO THE EXTENT NECESSARY TO ESTABLISH THE BORROWER’S COMPLIANCE WITH
THE COVENANTS SET FORTH IN ARTICLE IX OF THIS AGREEMENT AND (II) SETTING FORTH
THE THEN CURRENT OUTSTANDING AMOUNT OF EACH INTERCOMPANY LOAN;


 


(C)                                  AUDIT REPORTS AND STATEMENTS.  PROMPTLY
FOLLOWING THE BORROWER’S RECEIPT THEREOF, COPIES OF ALL CONSOLIDATED FINANCIAL
OR OTHER CONSOLIDATED REPORTS OR STATEMENTS, IF ANY, SUBMITTED TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES BY INDEPENDENT PUBLIC ACCOUNTANTS RELATING TO ANY 
ANNUAL OR INTERIM AUDIT OF THE BOOKS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

101

--------------------------------------------------------------------------------


 


(D)                                 MANAGEMENT LETTERS.  PROMPTLY AFTER RECEIPT
THEREOF, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY HUNTSMAN CORPORATION (TO
THE EXTENT SUCH “MANAGEMENT LETTER” PERTAINS TO THE BORROWER), THE BORROWER OR
ANY OF ITS SUBSIDIARIES FROM ITS CERTIFIED PUBLIC ACCOUNTANTS;


 


(E)                                  PROJECTIONS.  AS SOON AS AVAILABLE AND IN
ANY EVENT WITHIN SIXTY (60) DAYS FOLLOWING THE FIRST DAY OF EACH FISCAL YEAR OF
THE BORROWER, PROJECTIONS (PREPARED ON A BUSINESS SEGMENT BASIS) IN FORM
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS COVERING THE
PERIOD FROM SUCH FISCAL YEAR THROUGH THE NEXT TWO FISCAL YEARS PREPARED IN
REASONABLE DETAIL, WITH APPROPRIATE PRESENTATION AND DISCUSSION OF THE PRINCIPAL
ASSUMPTIONS UPON WHICH SUCH PROJECTIONS ARE BASED, WHICH SHALL BE ACCOMPANIED BY
THE STATEMENT OF THE CHIEF EXECUTIVE OFFICER OR RESPONSIBLE FINANCIAL OFFICER OF
THE BORROWER TO THE EFFECT THAT, TO THE BEST OF HIS KNOWLEDGE, SUCH PROJECTIONS
ARE A REASONABLE ESTIMATE FOR THE PERIODS RESPECTIVELY COVERED THEREBY;


 


(F)                                    PUBLIC FILINGS.  WITHIN 10 DAYS AFTER THE
SAME BECOME PUBLIC, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS WHICH
HUNTSMAN CORPORATION OR THE BORROWER MAY MAKE TO, OR FILE WITH THE SEC OR ANY
SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY;


 


(G)                                 INSURANCE.  PRIOR TO THE CLOSING DATE, THE
BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT EVIDENCE OF INSURANCE
COMPLYING WITH THE REQUIREMENTS OF SECTION 7.8 FOR THE BUSINESS AND PROPERTIES
OF THE BORROWER AND ITS SUBSIDIARIES, IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AND NAMING THE ADMINISTRATIVE
AGENT AS AN ADDITIONAL INSURED, MORTGAGEE AND/OR LOSS PAYEE, AND STATING THAT
SUCH INSURANCE SHALL NOT BE CANCELED OR REVISED WITHOUT 30 DAYS’ PRIOR WRITTEN
NOTICE BY THE INSURER TO THE ADMINISTRATIVE AGENT;


 


(H)                                 INSURANCE INFORMATION.  THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT INFORMATION CONCERNING INSURANCE AT THE
TIMES AND IN THE MANNER SPECIFIED IN SECTION 7.8;


 


(I)                                     USA PATRIOT ACT.  EACH LENDER SUBJECT TO
THE PATRIOT ACT HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS
OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE PATRIOT ACT; AND


 


(J)                                     OTHER REQUESTED INFORMATION.  SUCH OTHER
INFORMATION RESPECTING THE RESPECTIVE PROPERTIES, BUSINESS AFFAIRS, FINANCIAL
CONDITION AND/OR OPERATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AS THE
ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) MAY FROM
TIME TO TIME REASONABLY REQUEST.


 

7.3                                 Notices

 

Promptly and in any event within five Business Days in the case of clauses (a),
(d) and (e) below, 30 days in the case of clauses (b) and (c) below, or one
Business Day in the case of clause (f) below after a Responsible Officer of the
Borrower or of any of its Subsidiaries obtains knowledge thereof, give written
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to each Lender) of:

 

102

--------------------------------------------------------------------------------


 


(A)                                  EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT.  THE OCCURRENCE OF ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT,
ACCOMPANIED BY A STATEMENT OF A RESPONSIBLE FINANCIAL OFFICER SETTING FORTH
DETAILS OF THE OCCURRENCE REFERRED TO THEREIN AND STATING WHAT ACTION THE
BORROWER  PROPOSES TO TAKE WITH RESPECT THERETO.


 


(B)                                 LITIGATION AND RELATED MATTERS.  THE
COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY ACTION, SUIT, PROCEEDING OR
INVESTIGATION AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PROPERTIES BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY, (I) IN
WHICH THE AMOUNT INVOLVED THAT THE BORROWER REASONABLY DETERMINES IS NOT COVERED
BY INSURANCE OR OTHER INDEMNITY ARRANGEMENT IS $50,000,000 OR MORE, (II) WITH
RESPECT TO ANY DOCUMENT OR ANY MATERIAL INDEBTEDNESS OR PREFERRED STOCK OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR (III) WHICH, IF DETERMINED ADVERSELY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)                                  ENVIRONMENTAL.


 

(I)                                     THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING, TO THE EXTENT THAT ANY OF THE FOLLOWING, IF ADVERSELY DETERMINED,
WOULD HAVE A MATERIAL ADVERSE EFFECT OR, IN ANY EVENT, COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
EXCESS OF $50,000,000: (A) WRITTEN NOTICE, CLAIM OR REQUEST FOR INFORMATION TO
THE EFFECT THAT  THE BORROWER  OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE IN
ANY MATERIAL RESPECT TO ANY PERSON AS A RESULT OF THE PRESENCE OF OR THE RELEASE
OR SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT; (B) WRITTEN NOTICE THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES IS
SUBJECT TO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY
REMEDIAL ACTION IS NEEDED TO RESPOND TO THE PRESENCE OR TO THE RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT; (C) WRITTEN NOTICE THAT ANY PROPERTY, WHETHER OWNED OR LEASED BY,
OR OPERATED ON BEHALF OF, THE BORROWER OR ITS SUBSIDIARIES IS SUBJECT TO A
MATERIAL ENVIRONMENTAL LIEN; (D) WRITTEN NOTICE OF VIOLATION TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS, OR
(E) COMMENCEMENT OR WRITTEN THREAT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING
ALLEGING A VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS CLAUSE (I) SHALL NOT REQUIRE THE
BORROWER TO VIOLATE OR BREACH ANY CONFIDENTIALITY COVENANTS TO WHICH IT IS
BOUND.

 

(II)                                  UPON WRITTEN REQUEST BY THE ADMINISTRATIVE
AGENT, THE BORROWER SHALL PROMPTLY SUBMIT TO THE ADMINISTRATIVE AGENT AND THE
LENDERS A REPORT PROVIDING AN UPDATE OF THE STATUS OF EACH ENVIRONMENTAL, HEALTH
OR SAFETY COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED IN ANY NOTICE OR
REPORT REQUIRED PURSUANT TO CLAUSE (I) ABOVE AND ANY OTHER ENVIRONMENTAL, HEALTH
AND SAFETY COMPLIANCE OBLIGATION, REMEDIAL OBLIGATION OR LIABILITY THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL SUCH NOTICES
SHALL DESCRIBE IN REASONABLE DETAIL THE NATURE OF THE CLAIM, INVESTIGATION,
CONDITION, OCCURRENCE OR REMEDIAL ACTION AND THE BORROWER’S OR SUCH SUBSIDIARY’S
RESPONSE THERETO.

 


(D)                                 NOTICE OF CHANGE OF CONTROL.  EACH OCCASION
THAT ANY CHANGE OF CONTROL SHALL OCCUR AND SUCH NOTICE SHALL SET FORTH IN
REASONABLE DETAIL THE PARTICULARS OF EACH SUCH OCCASION.

 

103

--------------------------------------------------------------------------------


 


(E)                                  NOTICES UNDER TRANSACTION DOCUMENTS. 
PROMPTLY FOLLOWING THE RECEIPT OR DELIVERY THEREOF, COPIES OF ANY MATERIAL
DEMANDS, NOTICES OR DOCUMENTS RECEIVED OR DELIVERED BY THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER OUTSIDE OF THE ORDINARY COURSE OF BUSINESS UNDER OR
PURSUANT TO ANY PUBLIC NOTE DOCUMENT, ANY DOCUMENT EVIDENCING OR GOVERNING
PERMITTED UNSECURED DEBT, ANY ORGANIZATIONAL DOCUMENT OF THE BORROWER, ANY
MATERIAL JOINT VENTURE AGREEMENT AND ANY OTHER MATERIAL AGREEMENT FROM TIME TO
TIME IDENTIFIED BY THE ADMINISTRATIVE AGENT (PROVIDED, THAT THE FOREGOING SHALL
APPLY TO MATERIAL DEMANDS, NOTICES OR DOCUMENTS UNDER THE LIMITED LIABILITY
COMPANY AGREEMENT OF THE BORROWER, ONLY TO THE EXTENT REQUIRED UNDER APPLICABLE
LAW TO BE DELIVERED TO THE MEMBERS OF THE BORROWER, AS THE CASE MAY BE, IN THEIR
CAPACITY AS MEMBERS).


 


(F)                                    UK INSOLVENCY PROCEEDINGS. A MEANINGFUL
THREAT OF OR NOTICE IN RESPECT OF ANY INSOLVENCY PROCEEDING INVOLVING ANY
FOREIGN SUBSIDIARY INCORPORATED UNDER THE LAWS OF ENGLAND AND WALES.


 

7.4                                 Conduct of Business and Maintenance of
Existence

 

Continue to engage in business of the same general type as now conducted by it
and preserve, renew and keep in full force and effect its and each Subsidiary’s
organizational existence and take all reasonable action to maintain all rights,
privileges and franchises material to its and those of each of its Subsidiaries’
businesses except to the extent that failure to take any such action could not
in the aggregate reasonably be expected to have a Material Adverse Effect or as
otherwise permitted pursuant to Sections 8.3 and comply and cause each of its
Subsidiaries to comply with all Requirements of Law except to the extent that
failure to comply therewith would not in the aggregate reasonably be expected to
have a Material Adverse Effect.

 

7.5                                 Payment of Obligations

 

Pay or discharge or otherwise satisfy at maturity or, to the extent permitted
hereby, prior to maturity or before they become delinquent, as the case may be,
and cause each of its Subsidiaries to pay or discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be:

 

(I)                                     ALL MATERIAL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON ANY OF THEM OR UPON ANY OF THEIR
INCOME OR PROFITS OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS PRIOR TO THE
DATE ON WHICH PENALTIES ATTACH THERETO; AND

 

(II)                                  ALL LAWFUL CLAIMS PRIOR TO THE TIME THEY
BECOME A LIEN (OTHER THAN PERMITTED LIENS) UPON ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS; PROVIDED, HOWEVER, THAT, IN THE CASE OF BOTH CLAUSES
(I) AND (II), NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED
TO PAY OR DISCHARGE ANY SUCH MATERIAL TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM
(A) WHILE THE SAME IS BEING CONTESTED BY IT IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY PURSUED SO LONG AS THE BORROWER OR SUCH SUBSIDIARY, AS
THE CASE MAY BE, SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP (SEGREGATED TO THE EXTENT REQUIRED BY GAAP) WITH RESPECT
THERETO AND TITLE TO ANY MATERIAL PROPERTIES OR ASSETS IS NOT JEOPARDIZED IN ANY
MATERIAL RESPECT OR (B) WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE  MATERIAL
ADVERSE EFFECT.

 

104

--------------------------------------------------------------------------------


 

7.6                                 Inspection of Property, Books and Records

 

Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which complete entries are
to be made reflecting its and their business and financial transactions, such
entries to be made in accordance with sound accounting principles consistently
applied and permit, and cause each of its Subsidiaries to permit, any Lender or
its respective representatives, at any reasonable time, and from time to time,
upon reasonable request made to the Borrower by such Lender and upon reasonable
notice during normal business hours, to visit and inspect its and their
respective properties, to examine and make copies of and take abstracts from its
and their respective records and books of account, and to discuss its and their
respective affairs, finances and accounts with its and their respective
principal officers, directors and with the written consent of the Borrower
(which consent shall not be required if any Event of Default has occurred and is
continuing), independent public accountants, provided that the Borrower may
attend any such meetings (and by this provision the Borrower authorizes such
accountants to discuss with the Lenders and such representatives the affairs,
finances and accounts of the Borrower and its Subsidiaries).

 

7.7                                 ERISA

 

(a) (i) As soon as practicable and in any event within ten (10) days after the
Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason to
know that a Reportable Event has occurred with respect to any Plan, deliver, or
cause such Subsidiary or ERISA Affiliate to deliver, to the Administrative Agent
a certificate of a Responsible Officer of the Borrower or such Subsidiary or
ERISA Affiliate, as the case may be, setting forth the details of such
Reportable Event and the action, if any, which the Borrower or such Subsidiary
or ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given; (ii) upon the request of any Lender made from
time to time, deliver, or cause each Subsidiary or ERISA Affiliate to deliver,
to each Lender a copy of the most recent actuarial report and annual report
completed with respect to any Plan; (iii) as soon as possible and in any event
within ten (10) days after the Borrower or any of its Subsidiaries or ERISA
Affiliates knows or has reason to know that any of the following have occurred
or is reasonably likely to occur with respect to any Plan:  (A) such Plan has
been terminated, reorganized, petitioned or declared insolvent under Title IV of
ERISA, (B) the Plan Sponsor intends to terminate such Plan under
Section 4041(b) or (c), (C) the PBGC has instituted or will institute
proceedings under Section 515 of ERISA to collect a delinquent contribution to
such Plan or under Section 4042 of ERISA to terminate such Plan, (D) that an
accumulated funding deficiency has been incurred or that an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code, or (E) that
the Borrower, or any Subsidiary of the Borrower or any ERISA Affiliate will
incur any material liability (including, but not limited to, contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 401(a)(29), 4971 or 4975 of the Code or Section 409 or
502(1) of ERISA, deliver, or cause such Subsidiary or ERISA Affiliate to
deliver, to the Administrative Agent a written notice thereof; and (iv) as soon
as possible and in any event within thirty (30) days after the Borrower or any
of its Subsidiaries or ERISA Affiliates knows or has reason to know that any of
them has caused a complete withdrawal or partial withdrawal (within the meaning
of Sections 4203 and 4205, respectively, of ERISA) from any

 

105

--------------------------------------------------------------------------------


 

Multiemployer Plan, deliver, or cause such Subsidiary or ERISA Affiliate to
deliver, to the Administrative Agent a written notice thereof.  For purposes of
this Section 7.7, the Borrower shall be deemed to have knowledge of all facts
known by the Plan Administrator of any Plan of which the Borrower is the Plan
Sponsor, and each Subsidiary and ERISA Affiliate of the Borrower shall be deemed
to have knowledge of all facts known by the Plan Administrator of any Plan of
which such Subsidiary or ERISA Affiliate, respectively, is a Plan Sponsor.  In
addition to its other obligations set forth in this Article VII, the Borrower
shall, and shall cause each of its Subsidiaries and ERISA Affiliates to:

 

(A)                              PROVIDE THE ADMINISTRATIVE AGENT WITH PROMPT
WRITTEN NOTICE, WITH RESPECT TO ANY PLAN, OF ANY FAILURE TO SATISFY THE MINIMUM
FUNDING STANDARD REQUIREMENTS OF SECTION 412 OF THE CODE;

 

(B)                                FURNISH TO THE ADMINISTRATIVE AGENT, PROMPTLY
AFTER DELIVERY OF THE SAME TO THE PBGC, A COPY OF ANY DELINQUENCY NOTICE
PURSUANT TO SECTION 412(N)(4) OF THE CODE;

 

(C)                                CORRECT ANY SUCH FAILURE TO SATISFY FUNDING
REQUIREMENTS OR DELINQUENCY REFERRED TO IN THE FOREGOING CLAUSES (A) AND
(B) WITHIN NINETY (90) DAYS AFTER THE OCCURRENCE THEREOF, EXCEPT WHERE THE
FAILURE TO SO SATISFY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(D)                               COMPLY IN GOOD FAITH IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS SET FORTH IN SECTION 4980B OF THE CODE AND WITH SECTIONS
601(A) AND 606 OF ERISA;

 

(E)                                 AT THE REQUEST OF ANY LENDER, DELIVER TO
SUCH LENDER (AND A COPY TO THE ADMINISTRATIVE AGENT) A COMPLETE COPY OF THE MOST
RECENT ANNUAL REPORT (FORM 5500) OF EACH PLAN REQUIRED TO BE FILED WITH THE
INTERNAL REVENUE SERVICE; AND

 

(F)                                 AT THE REQUEST OF ANY LENDER, DELIVER TO
SUCH LENDER (AND A COPY TO THE ADMINISTRATIVE AGENT) COPIES OF THE MOST RECENT
ANNUAL REPORTS RECEIVED BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR ANY
ERISA AFFILIATE WITH RESPECT TO ANY PLAN OR FOREIGN PENSION PLAN NO LATER THAN
TEN (10) DAYS AFTER THE DATE OF SUCH REQUEST.

 


(B)                                 THE BORROWER SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO, ESTABLISH, MAINTAIN AND OPERATE ALL FOREIGN PENSION PLANS
IN COMPLIANCE IN ALL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE
THERETO AND THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH
PLANS, EXCEPT FOR SUCH FAILURES THAT INDIVIDUALLY OR IN THE AGGREGATE COULD
NEITHER (I) RESULT IN LIABILITIES IN EXCESS OF $50,000,000 NOR (II) REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

7.8                                 Maintenance of Property, Insurance

 

(i) Except to the extent that the failure to do so could not, in any case,
reasonably be expected to result in a Material Adverse Effect, keep, and cause
each of its Subsidiaries to

 

106

--------------------------------------------------------------------------------


 

keep, all property (including, but not limited to, equipment) useful and
necessary for its business in good working order and condition, normal wear and
tear and damage by casualty excepted, subject to Section 8.3, (ii) maintain, and
shall cause each of its Subsidiaries to maintain, with financially sound and
reputable insurers, insurance with respect to its material properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.  Such insurance shall be maintained with financially sound and
reputable insurers, except that a portion of such insurance program (not to
exceed that which is customary in the case of companies engaged in the same or
similar business or having similar properties similarly situated) may be
effected through self-insurance, provided adequate reserves therefor, in
accordance with GAAP, are maintained. All insurance policies or certificates (or
certified copies thereof) with respect to such insurance (A) shall be endorsed
to the Administrative Agent’s reasonable satisfaction for the benefit of the
Collateral Agent for the benefit of the Secured Parties (including, without
limitation, by naming the Collateral Agent as loss payee or additional insured,
as appropriate); and (B) shall state that such insurance policy shall not be
canceled or revised without thirty days’ prior written notice thereof by the
insurer to the Administrative Agent and (iii) furnish to the Administrative
Agent, on the Closing Date and on the date of delivery of each annual financial
statement, full information as to the insurance carried.  At any time that
insurance at levels described in Schedule 7.8 is not being maintained by or on
behalf of the Borrower or any of its Subsidiaries, the Borrower will notify the
Lenders in writing within two Business Days thereof and, if thereafter notified
by the Administrative Agent or the Required Lenders to do so, the Borrower or
any such Subsidiary, as the case may be, shall use commercially reasonable
efforts to obtain insurance at such levels at least equal to those set forth on
Schedule 7.8.

 

7.9                                 Environmental Laws

 


(A)                                  THE BORROWER SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT, TO TAKE
PROMPT AND APPROPRIATE ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE WITH
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR TO ANY MATERIAL RELEASE OR A
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF A CONTAMINANT, AND UPON REQUEST FROM
THE ADMINISTRATIVE AGENT, SHALL REPORT TO THE ADMINISTRATIVE AGENT ON SUCH
RESPONSE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WHENEVER THE
ADMINISTRATIVE AGENT OR ANY LENDER HAS A REASONABLE BASIS TO BELIEVE THAT THE
BORROWER IS NOT IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL
PERMITS OR THAT ANY PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES, OR ANY
PROPERTY TO WHICH CONTAMINANTS GENERATED BY THE BORROWER OR ITS SUBSIDIARIES
HAVE COME TO BE LOCATED (“OFFSITE PROPERTY”) HAS OR MAY BECOME CONTAMINATED OR
SUBJECT TO AN ORDER OR DECREE SUCH THAT ANY NON-COMPLIANCE, CONTAMINATION OR
ORDER OR DECREE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
THEN, TO THE EXTENT THE BORROWER HAS THE LEGAL RIGHT TO DO SO, THE BORROWER
AGREES TO, AT THE ADMINISTRATIVE AGENT’S REQUEST AND THE BORROWER’S EXPENSE:
(I) CAUSE AN INDEPENDENT ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TO CONDUCT SUCH TESTS OF THE SITE WHERE THE ALLEGED OR
ACTUAL NON-COMPLIANCE OR CONTAMINATION HAS OCCURRED AND PREPARE AND DELIVER TO
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER A REPORT(S) REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT SETTING FORTH THE RESULTS OF SUCH TESTS,
THE BORROWER’S PROPOSED PLAN AND SCHEDULE FOR RESPONDING TO ANY ENVIRONMENTAL
PROBLEMS DESCRIBED THEREIN, AND THE BORROWER’S ESTIMATE OF THE COSTS THEREOF,
AND (II) PROVIDE THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER A
SUPPLEMENTAL

 

107

--------------------------------------------------------------------------------


 

report(s) of such engineer whenever the scope of the environmental problems or
the Borrower’s response thereto or the estimated costs thereof, shall materially
change.  Notwithstanding the above, the Borrower shall not be obligated (other
than as required by applicable law) to undertake any tests or remediation at any
Offsite Property (a) that is not owned or operated by the Borrower or any of its
Subsidiaries and (b) where Contaminants generated by persons other than the
Borrower or any of its Subsidiaries have also come to be located.


 


(B)                                 DEFEND, INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND THEIR RESPECTIVE EMPLOYEES, THE
ADMINISTRATIVE AGENTS, OFFICERS AND DIRECTORS, FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND
EXPENSES OF WHATEVER KIND OR NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE,
ARISING OUT OF, OR IN ANY WAY RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH
OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF THE
BORROWER, ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES, OR ANY ORDERS,
REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED THERETO, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES, INVESTIGATION
AND LABORATORY FEES, COSTS ARISING FROM ANY REMEDIAL ACTIONS, COURT COSTS AND
LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION
THEREFOR.  THE AGREEMENTS IN THIS SECTION 7.9(B) SHALL SURVIVE REPAYMENT OF THE
NOTES AND ALL OTHER OBLIGATIONS.


 

7.10                           Use of Proceeds

 

Use all proceeds of the Loans as provided in Section 6.8.

 

7.11                           Additional Security; Further Assurances

 


(A)                                  AGREEMENT TO GRANT ADDITIONAL SECURITY. 
PROMPTLY, AND IN ANY EVENT WITHIN 30 DAYS (UNLESS OTHERWISE EXTENDED AT THE
DISCRETION OF THE ADMINISTRATION AGENT) AFTER THE ACQUISITION BY THE BORROWER OR
ANY DOMESTIC SUBSIDIARY OF ASSETS OR REAL OR PERSONAL PROPERTY OR LEASEHOLD
INTERESTS OF THE TYPE THAT WOULD HAVE CONSTITUTED COLLATERAL ON THE DATE HEREOF,
IN EACH CASE IN WHICH THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT DOES NOT
HAVE A PERFECTED SECURITY INTEREST UNDER THE SECURITY DOCUMENTS (OTHER THAN (U)
CAPITAL STOCK SUBJECT TO SECTION 7.11(C), (V) ALL ASSETS OWNED BY ANY
RECEIVABLES SUBSIDIARY, ANY OF THE THAI HOLDING COMPANIES, OR IRIC, (W)
COPYRIGHTS, PATENTS AND TRADEMARKS TO THE EXTENT PERFECTION WOULD REQUIRE FILING
IN ANY FOREIGN JURISDICTION, (X) ASSETS OR REAL OR PERSONAL PROPERTY SUBJECT TO
LIENS PERMITTED UNDER SECTION 8.1(C) UNDER AGREEMENTS WHICH PROHIBIT THE
CREATION OF ADDITIONAL LIENS ON SUCH ASSETS, (Y) ANY PARCEL OF REAL ESTATE OR
LEASEHOLD INTEREST ACQUIRED AFTER THE CLOSING DATE WITH A FAIR MARKET VALUE OF
LESS THAN $10,000,000 OR (Z) ANY OTHER ASSET WITH A FAIR MARKET VALUE OF LESS
THAN $100,000 INDIVIDUALLY (PROVIDED THAT ALL SUCH OTHER ASSETS COLLECTIVELY
HAVE A FAIR MARKET VALUE OF LESS THAN $10,000,000)) AND WITHIN 30 DAYS (UNLESS
OTHERWISE EXTENDED AT THE DISCRETION OF THE ADMINISTRATION AGENT) AFTER REQUEST
BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT WITH RESPECT TO ANY OTHER AFTER
ACQUIRED COLLATERAL DEEMED MATERIAL BY THE ADMINISTRATIVE AGENT OR REQUIRED
LENDERS, THE BORROWER WILL, AND WILL CAUSE EACH OF THEIR RESPECTIVE DOMESTIC
SUBSIDIARIES TO, TAKE ALL NECESSARY ACTION, INCLUDING (I) THE FILING OF
APPROPRIATE FINANCING STATEMENTS UNDER THE PROVISIONS OF THE UCC, APPLICABLE
FOREIGN, DOMESTIC OR LOCAL LAWS, RULES OR REGULATIONS IN EACH OF THE OFFICES
WHERE SUCH FILING IS NECESSARY OR APPROPRIATE TO GRANT  THE COLLATERAL AGENT OR
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO

 

108

--------------------------------------------------------------------------------


 


THE COLLATERAL SECURITY AGREEMENT A PERFECTED LIEN (SUBJECT ONLY TO PERMITTED
LIENS) IN SUCH COLLATERAL PURSUANT TO AND TO THE FULL EXTENT REQUIRED BY THE
SECURITY DOCUMENTS AND THIS AGREEMENT AND (II) WITH RESPECT TO REAL ESTATE, THE
EXECUTION OF A MORTGAGE, THE OBTAINING OF TITLE INSURANCE POLICIES OR
INDEMNIFICATION AGREEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT, TITLE
SURVEYS AND REAL ESTATE APPRAISALS SATISFYING THE REQUIREMENTS OF LAW.


 


(B)                                 SUBSIDIARY GUARANTIES.  THE BORROWER AGREES
TO CAUSE (I) EACH SUBSIDIARY (OTHER THAN A RECEIVABLES SUBSIDIARY, ANY OF THE
THAI HOLDING COMPANIES, OR IRIC) THAT IS ORGANIZED UNDER THE LAWS OF A STATE OF
THE UNITED STATES OF AMERICA OR THE DISTRICT OF COLUMBIA AND (II) EACH OTHER
SUBSIDIARY THAT IS WHOLLY OWNED BY A CORPORATION ORGANIZED UNDER THE LAWS OF A
STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA AND IS DISREGARDED AS AN
ENTITY SEPARATE FROM THAT OWNER UNDER TREASURY REGULATION SECTION 301.7701-3, TO
EXECUTE AND DELIVER THE SUBSIDIARY GUARANTY (OR A SUPPLEMENT THERETO) PROMPTLY,
AND IN ANY EVENT, WITHIN 30 DAYS OF SUCH PERSON’S HAVING BECOME A SUBSIDIARY.


 


(C)                                  PLEDGE OF NEW SUBSIDIARY STOCK.  THE
BORROWER AGREES TO PLEDGE (OR CAUSE ITS SUBSIDIARIES TO PLEDGE) ALL OF THE
CAPITAL STOCK OF EACH NEW DOMESTIC SUBSIDIARY AND, TO THE EXTENT SUCH PLEDGE
WOULD NOT RESULT IN ADVERSE TAX CONSEQUENCES TO THE BORROWER, 65% OF THE CAPITAL
STOCK OF EACH NEW FIRST-TIER FOREIGN SUBSIDIARY ESTABLISHED, ACQUIRED OR CREATED
AFTER THE CLOSING DATE TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES PURSUANT TO THE COLLATERAL SECURITY AGREEMENT AND THE OTHER SECURITY
DOCUMENTS PROMPTLY, AND IN ANY EVENT, WITHIN 30 DAYS OF THE ESTABLISHMENT,
ACQUISITION OR CREATION OF SUCH NEW SUBSIDIARY; PROVIDED, THAT ANY FILINGS OR
RECORDATIONS WITH RESPECT TO FOREIGN SUBSIDIARIES MAY BE MADE AFTER SUCH 30-DAY
PERIOD TO THE EXTENT APPROVED BY THE ADMINISTRATIVE AGENT.


 


(D)                                 GRANT OF SECURITY BY NEW SUBSIDIARIES. 
SUBJECT TO THE PROVISIONS OF SECTIONS 7.11(A) AND 7.11(C), THE BORROWER WILL
PROMPTLY AND, IN ANY EVENT, WITHIN 30 DAYS OF THE ESTABLISHMENT, ACQUISITION OR
CREATION OF A DOMESTIC SUBSIDIARY, CAUSE EACH DOMESTIC SUBSIDIARY ESTABLISHED OR
CREATED IN ACCORDANCE WITH SECTION 8.7 TO GRANT TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THE COLLATERAL SECURITY AGREEMENT AND
THE PLEDGE AGREEMENT A FIRST PRIORITY LIEN (SUBJECT TO PERMITTED LIENS) ON ALL
PROPERTY (TANGIBLE AND INTANGIBLE OF THE TYPE THAT CONSTITUTES COLLATERAL UNDER
THE SECURITY DOCUMENTS) OF SUCH DOMESTIC SUBSIDIARY BY EXECUTING AND DELIVERING
AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A TO THE COLLATERAL SECURITY
AGREEMENT AND AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A TO THE PLEDGE
AGREEMENT, OR SUCH OTHER SECURITY AGREEMENTS ON OTHER TERMS SATISFACTORY IN FORM
AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.  THE BORROWER SHALL CAUSE EACH
DOMESTIC SUBSIDIARY, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE AND DELIVER, OR
CAUSE THE EXECUTION, ACKNOWLEDGMENT AND DELIVERY OF, AND THEREAFTER REGISTER,
FILE OR RECORD IN ANY APPROPRIATE GOVERNMENTAL OFFICE, ANY DOCUMENT OR
INSTRUMENT REASONABLY DEEMED BY THE ADMINISTRATIVE AGENT TO BE NECESSARY OR
DESIRABLE FOR THE CREATION AND PERFECTION OF THE FOREGOING LIENS.  THE BORROWER
WILL CAUSE EACH OF ITS DOMESTIC SUBSIDIARIES TO TAKE ALL ACTIONS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (INCLUDING,
WITHOUT LIMITATION, THE FILING OF UCC-1’S) IN CONNECTION WITH THE GRANTING OF
SUCH SECURITY INTERESTS.


 


(E)                                  PLEDGE OF EQUITY IN UNRESTRICTED
SUBSIDIARIES.  THE BORROWER AGREES TO PLEDGE (OR CAUSE ITS DOMESTIC SUBSIDIARIES
TO PLEDGE) ALL OF THE CAPITAL STOCK OWNED DIRECTLY BY THE BORROWER OR A DOMESTIC
SUBSIDIARY OF EACH DOMESTIC UNRESTRICTED SUBSIDIARY (AND TO THE

 

109

--------------------------------------------------------------------------------


 

extent such pledge would not result in adverse tax consequences to the Borrower,
65% of the Capital Stock of each first-tier Foreign Subsidiary) to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Pledge
Agreement.  The Borrower agrees to pledge or cause its Subsidiaries to pledge,
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Collateral Security Agreement all instruments evidencing indebtedness owed by
any Unrestricted Subsidiary to the Borrower or any Domestic Subsidiary.


 


(F)                                    RECEIVABLES FINANCING SECURITY. NO LATER
THAN THE TIME THAT ANY RECEIVABLES DOCUMENTS ARE ENTERED INTO, AND NO LATER THAN
THE TIME ANY CAPITAL IS CONTRIBUTED OR FUNDS ARE ADVANCED BY THE BORROWER TO THE
RECEIVABLES SUBSIDIARY, THE BORROWER AND EACH PARTICIPATING SUBSIDIARY SHALL
EXECUTE AND DELIVER TO COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES,
THE RECEIVABLES SUBSIDIARY PLEDGE AGREEMENT, ACCOMPANIED, TO THE EXTENT SUCH
PLEDGED SECURITIES ARE CERTIFICATED, BY CERTIFICATES REPRESENTING THE PLEDGED
SECURITIES.


 


(G)                                 DOCUMENTATION FOR ADDITIONAL SECURITY. THE
SECURITY INTERESTS REQUIRED TO BE GRANTED PURSUANT TO THIS SECTION 7.11 SHALL BE
GRANTED PURSUANT TO THE ANNEXES TO THE SECURITY DOCUMENTS OR SUCH OTHER SECURITY
DOCUMENTATION SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND
THE REQUIRED LENDERS AND SHALL CONSTITUTE VALID AND ENFORCEABLE PERFECTED
SECURITY INTERESTS PRIOR TO THE RIGHTS OF ALL THIRD PERSONS (OTHER THAN ANY SUCH
RIGHTS ARISING IN CONNECTION WITH PERMITTED LIENS) AND SUBJECT TO NO OTHER LIENS
EXCEPT PERMITTED LIENS.  THE ADDITIONAL SECURITY DOCUMENTS AND OTHER INSTRUMENTS
RELATED THERETO SHALL BE DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH
PLACES AND AT SUCH TIMES AS ARE REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE
AND PROTECT THE LIENS, IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS, REQUIRED TO BE GRANTED PURSUANT TO THE ADDITIONAL SECURITY DOCUMENT
AND, ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE
PAID IN FULL BY THE BORROWER OR ITS SUBSIDIARIES.  AT THE TIME OF THE EXECUTION
AND DELIVERY OF THE ADDITIONAL SECURITY DOCUMENTS, THE BORROWER SHALL CAUSE TO
BE DELIVERED TO THE ADMINISTRATIVE AGENT SUCH AGREEMENTS, OPINIONS OF COUNSEL
AND OTHER RELATED DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS TO ASSURE THEMSELVES THAT THIS SECTION 7.11 HAS
BEEN COMPLIED WITH.


 

7.12                           End of Fiscal Years; Fiscal Quarters

 

The Borrower will, and will cause each of its Subsidiaries’ annual accounting
periods to end on December 31 of each year (each a “Fiscal Year”, with quarterly
accounting periods ending on March 31, June 30, September 30, December 31 of
each Fiscal Year (each a “Fiscal Quarter”), unless otherwise required by
applicable law.

 

7.13                           Foreign Subsidiaries Security

 


(A)                                  THE BORROWER WILL CAUSE EACH OF ITS
SUBSIDIARIES THAT IS A PARTY TO A FOREIGN INTERCOMPANY LOAN DOCUMENT TO COMPLY
AT ALL TIMES WITH ALL OF ITS OBLIGATIONS UNDER THAT FOREIGN INTERCOMPANY LOAN
DOCUMENT, AND EXCEPT AS EXPRESSLY PERMITTED HEREUNDER, WILL NOT PERMIT ANY SUCH
SUBSIDIARY TO AMEND THE TERMS OF OR ASSIGN OR TRANSFER (EXCEPT, OTHER THAN IN
THE CASE OF UK HOLDCO 1, TO THE EXTENT SUCH INDEBTEDNESS WOULD REMAIN PERMITTED
INDEBTEDNESS PURSUANT TO SECTION 8.2 HEREOF), ANY OF ITS RIGHTS AND/OR
OBLIGATIONS UNDER, OR GRANT ANY WAIVER OR RELEASE IN RESPECT OF, THE OBLIGATIONS
OF ANY PERSON UNDER, THAT FOREIGN INTERCOMPANY LOAN

 

110

--------------------------------------------------------------------------------


 

Document or agree to terminate that Foreign Intercompany Loan Document except
(other than in the case of UK Holdco 1) as permitted pursuant to Section 8.7(j)
or in connection with the sale or other transfer of the assets of a Foreign
Subsidiary permitted pursuant to Section 8.3.


 


(B)                                 WITHIN 45 DAYS (UNLESS OTHERWISE EXTENDED AT
THE DISCRETION OF THE ADMINISTRATIVE AGENT) AFTER THE CREATION OR ACQUISITION,
AFTER THE CLOSING DATE, OF ANY FOREIGN SUBSIDIARY, THE BORROWER WILL CAUSE SUCH
FOREIGN SUBSIDIARY TO TAKE ALL NECESSARY ACTION IN ORDER TO GRANT A LIEN ON ITS
ASSETS (INCLUDING, WITHOUT LIMITATION, CAPITAL STOCK) TO SECURE ITS OBLIGATIONS
UNDER FOREIGN INTERCOMPANY LOAN DOCUMENTS IN SUCH FORM, IF ANY, AS THE
ADMINISTRATIVE AGENT (SUBJECT TO COMPLIANCE WITH FOREIGN REQUIREMENTS OF LAW)
SHALL REASONABLY REQUIRE; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL
NOT REQUIRE A FOREIGN SUBSIDIARY ORGANIZED UNDER THE LAWS OF THE UNITED KINGDOM,
FRANCE, ITALY, SPAIN OR THE NETHERLANDS (EACH, A “CLOSING DATE COUNTRY”) TO
EXECUTE ANY FOREIGN INTERCOMPANY LOAN DOCUMENT OTHER THAN WITH RESPECT TO THE
TYPE OF COLLATERAL THAT WAS PROVIDED FOR BY A FOREIGN SUBSIDIARY IN A CLOSING
DATE COUNTRY ON THE CLOSING DATE; AND PROVIDED FURTHER, THAT THE ADMINISTRATIVE
AGENT SHALL NOT REQUIRE A FOREIGN SUBSIDIARY ORGANIZED UNDER THE LAWS OF A
JURISDICTION OTHER THAN A CLOSING DATE COUNTRY TO EXECUTE ANY FOREIGN
INTERCOMPANY LOAN DOCUMENT WITH RESPECT TO ITS ASSETS (OTHER THAN CAPITAL STOCK)
IF (1) (X) THE PRINCIPAL BALANCE OF INDEBTEDNESS UNDER THE FOREIGN INTERCOMPANY
NOTE ISSUED BY SUCH FOREIGN SUBSIDIARY IS EQUAL TO OR LESS THAN THE DOLLAR
EQUIVALENT OF $50,000,000 AND (Y) THE ASSETS OF SUCH FOREIGN SUBSIDIARY
CONSTITUTE LESS THAN 2% OF THE CONSOLIDATED NET TANGIBLE ASSETS OF THE BORROWER
AT SUCH TIME, OR (2) ANY REQUIREMENT OF LAW (INCLUDING ANY EXCHANGE CONTROL,
FINANCIAL ASSISTANCE, MINIMUM CAPITALIZATION, FRAUDULENT CONVEYANCE OR SIMILAR
RULES OR REGULATIONS, “FOREIGN REQUIREMENTS OF LAW”) WOULD BE VIOLATED THEREBY,
PROVIDED THAT ALL RELEVANT PERSONS HAVE TAKEN ALL COMMERCIALLY REASONABLE STEPS
TO AVOID OR CURE SUCH VIOLATION (COLLECTIVELY, THE “FOREIGN DOCUMENT CRITERIA”).


 


(C)                                  IF, FOLLOWING A CHANGE IN THE RELEVANT
SECTIONS OF THE CODE, THE REGULATIONS AND RULES PROMULGATED THEREUNDER AND ANY
RULINGS ISSUED THEREUNDER AND AT THE REASONABLE REQUEST OF THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS, COUNSEL FOR THE BORROWER ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS DOES NOT WITHIN 60 DAYS AFTER SUCH
REQUEST DELIVER EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
WITH RESPECT TO ANY FOREIGN SUBSIDIARY THAT MEETS THE FOREIGN DOCUMENT CRITERIA
AND IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER THAT ANY OF (I) A PLEDGE OF
66-2/3% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF CAPITAL
STOCK OF SUCH FOREIGN SUBSIDIARY ENTITLED TO VOTE, (II) THE ENTERING INTO BY
SUCH FOREIGN SUBSIDIARY OF A GUARANTY IN SUBSTANTIALLY THE FORM OF THE
SUBSIDIARY GUARANTY OR (III) THE ENTERING INTO BY SUCH FOREIGN SUBSIDIARY OF A
SECURITY AGREEMENT IN SUBSTANTIALLY THE FORM OF THE SECURITY AGREEMENT, IN ANY
CASE COULD CAUSE ALL OR A PORTION OF THE EARNINGS OF SUCH FOREIGN SUBSIDIARY TO
BE TREATED AS A DEEMED DIVIDEND TO SUCH FOREIGN SUBSIDIARY’S UNITED STATES
PARENT OR WOULD OTHERWISE VIOLATE APPLICABLE LAW OR RESULT IN ADVERSE TAX
CONSEQUENCES TO THE BORROWER OR ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION,
IN THE FORM OF DISTRIBUTIONS PAYABLE TO ANY PARENT COMPANY PURSUANT TO THE
LIMITED LIABILITY COMPANY AGREEMENT OF THE BORROWER), THEN IN THE CASE OF A
FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (I) ABOVE, THAT PORTION OF
SUCH FOREIGN SUBSIDIARY’S OUTSTANDING CAPITAL STOCK NOT THERETOFORE PLEDGED
PURSUANT TO THE SECURITY DOCUMENTS SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE LENDERS PURSUANT TO THE SECURITY DOCUMENTS (OR ANOTHER
PLEDGE AGREEMENT IN SUBSTANTIALLY SIMILAR FORM, IF NEEDED), (II) IN THE CASE OF
A FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (II) ABOVE, SUCH FOREIGN
SUBSIDIARY SHALL EXECUTE AND DELIVER A GUARANTY OF THE OBLIGATIONS OF THE
BORROWER UNDER THE

 

111

--------------------------------------------------------------------------------


 

Loan Documents (subject to compliance with financial assistance laws or similar
laws applicable to such Foreign Subsidiary), and (iii) in the case of a failure
to deliver the evidence described in clause (iii) above, such Foreign Subsidiary
(subject to compliance with financial assistance laws or similar laws applicable
to such Foreign Subsidiary) shall execute and deliver a security agreement
granting the Administrative Agent for the benefit of the Lenders a security
interest in all of such Foreign Subsidiary’s assets (to the extent that such
Foreign Subsidiary would be required to grant a security interest in such assets
under the provisions of Section 7.11(a) hereof if such assets had been acquired
by a Domestic Subsidiary), in each case with all documents delivered pursuant to
this Section 7.13 to be in form and substance  reasonably satisfactory to the
Administrative Agent and the Required Lenders, but in each case, only to the
extent permitted without violating applicable law or resulting in adverse tax
consequences.


 

7.14                           Certain Fees Indemnity

 

The Borrower covenants that it will indemnify the Administrative Agent and each
Lender against and hold the Administrative Agent and each Lender harmless from
any claim, demand or liability for broker’s or finder’s fees or similar fees or
commissions alleged to have been incurred in connection with any of the
transactions contemplated hereby.

 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

The Borrower hereby covenants and agrees that, so long as any of the Commitments
remain in effect or any Loan or LC Obligation remains outstanding and unpaid or
any other amount is owing to any Lender or the Administrative Agent hereunder:

 

8.1                                 Liens

 

The Borrower will not, and will not permit any of its Subsidiaries to create,
incur, assume or suffer to exist or agree to create, incur or assume any Lien
in, upon or with respect to any of its properties or assets (including, without
limitation, any securities or debt instruments of any of its Subsidiaries),
whether now owned or hereafter acquired, or assign or otherwise convey any right
to receive income to secure any obligation, except for the following Liens
(herein referred to as “Permitted Liens”):

 


(A)                                  LIENS CREATED UNDER THE SECURITY DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, LIENS SECURING THE SENIOR SECURED NOTES
OBLIGATIONS ON A PARI PASSU BASIS WITH THE OBLIGATIONS, BUT ONLY TO THE EXTENT
THAT SUCH INDEBTEDNESS IS PERMITTED BY SECTION 8.2(F));


 


(B)                                 CUSTOMARY PERMITTED LIENS;


 


(C)                                  LIENS ON ANY PROPERTY SECURING INDEBTEDNESS
INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE
ACQUISITION, CONSTRUCTION, REPAIR OR IMPROVEMENT COST OF SUCH PROPERTY, OR
SECURING A SALE AND LEASEBACK TRANSACTION PERMITTED HEREUNDER, AND ANY LIEN
SECURING PERMITTED REFINANCING INDEBTEDNESS OF ANY INDEBTEDNESS SECURED BY ANY
LIEN PERMITTED BY THIS CLAUSE (C); PROVIDED, THAT (A) ANY SUCH LIEN DOES NOT
EXTEND TO ANY OTHER PROPERTY (OTHER THAN ACCESSIONS AND ADDITIONS TO THE
PROPERTY COVERED THEREBY), (B) SUCH LIEN

 

112

--------------------------------------------------------------------------------


 


EITHER EXISTS ON THE DATE HEREOF OR IS CREATED IN CONNECTION WITH THE
ACQUISITION, CONSTRUCTION, REPAIR OR IMPROVEMENT OF SUCH PROPERTY AS PERMITTED
BY THIS AGREEMENT, (C) THE INDEBTEDNESS SECURED BY ANY SUCH LIEN (OR THE
CAPITALIZED LEASE OBLIGATION WITH RESPECT TO ANY CAPITALIZED LEASE) WHEN
INCURRED, DOES NOT EXCEED 100% OF THE FAIR MARKET VALUE OF SUCH ASSETS; AND
(D) THE INDEBTEDNESS SECURED THEREBY IS PERMITTED TO BE INCURRED PURSUANT TO
SECTION 8.2(D), PROVIDED THAT ANY SUCH PERMITTED REFINANCING INDEBTEDNESS IS NOT
INCREASED AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;


 


(D)                                 ADDITIONAL LIENS INCURRED BY THE BORROWER
AND ITS SUBSIDIARIES WHICH DO NOT SECURE INDEBTEDNESS FOR MONEY BORROWED SO LONG
AS THE VALUE OF THE PROPERTY SUBJECT TO SUCH LIENS, AND THE OBLIGATIONS SECURED
THEREBY, DO NOT EXCEED $10,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING;


 


(E)                                  LIENS CONSISTING OF AN AGREEMENT TO SELL,
TRANSFER OR DISPOSE OF ANY ASSET (TO THE EXTENT SUCH SALE, TRANSFER OR
DISPOSITION IS PERMITTED HEREBY);


 


(F)                                    LIENS CREATED UNDER THE FOREIGN
INTERCOMPANY LOAN SECURITY DOCUMENTS TO SECURE INDEBTEDNESS INCURRED PURSUANT TO
THE FOREIGN INTERCOMPANY LOAN DOCUMENTS;


 


(G)                                 LIENS SECURING INDEBTEDNESS OF FOREIGN
SUBSIDIARIES; PROVIDED, THAT THE AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED
$25,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING;


 


(H)                                 LIENS (1) EXISTING ON THE DATE HEREOF LISTED
ON SCHEDULE 8.1(H) HEREOF AND ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF BUT
ONLY IF THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS (INCLUDING, FOR PURPOSES OF
THIS SECTION 8.1(H), ANY ADDITIONAL INDEBTEDNESS INCURRED PURSUANT TO REVOLVING
COMMITMENTS IN AN AMOUNT NOT IN EXCESS OF THE AVAILABLE COMMITMENT AS SET FORTH
ON SCHEDULE 8.2(B) SECURED THEREBY) IS NOT INCREASED AND SUCH LIENS DO NOT
EXTEND TO OR COVER ANY OTHER PROPERTY OR ASSETS, (2) ON PROPERTY OF HUNTSMAN
HEADQUARTERS CORPORATION INCURRED PURSUANT TO THE HEADQUARTERS MORTGAGE LOAN
DOCUMENTS, (3) ON PROPERTY OF AIRSTAR CORPORATION INCURRED PURSUANT TO THE
AIRSTAR AIRCRAFT FINANCING DOCUMENTS AND (4) ON THE ASSETS OF NITRAIL VEGYIPARI
TERMELÓ FEJLESZTÓ RÉSVÉNYTÁR-SÁG (NITRAIL CHEMICAL ENGINEERING AND PRODUCTION
CO., PLC) WHICH SECURE NOT MORE THAN $2,000,000 OF INDEBTEDNESS;


 


(I)                                     LIENS ON RECEIVABLES FACILITY ASSETS
TRANSFERRED, DIRECTLY OR INDIRECTLY, (A) TO A RECEIVABLES SUBSIDIARY OR (B) BY A
RECEIVABLES SUBSIDIARY TO THE PURCHASERS OF SUCH RECEIVABLES (AND THE FILING OF
FINANCING STATEMENTS IN CONNECTION THEREWITH) CREATED BY, AND AS SET FORTH IN,
THE RECEIVABLES DOCUMENTS PURSUANT TO A PERMITTED ACCOUNTS RECEIVABLE
SECURITIZATION;


 


(J)                                     LIENS SECURING INDEBTEDNESS PERMITTED
PURSUANT TO SECTION 8.2(M), PROVIDED, THAT ANY SUCH LIEN DOES NOT EXTEND TO ANY
PROPERTY OTHER THAN THE PROPERTY OF THE NEWLY ACQUIRED SUBSIDIARY (AND PROCEEDS
AND ACCESSIONS AND ADDITIONS TO SUCH PROPERTY) THAT IS SUBJECT TO A LIEN
SECURING SUCH INDEBTEDNESS AS OF THE CLOSING OF THE ACQUISITION OF SUCH
SUBSIDIARY;


 


(K)                                  LIENS ON UNEARNED INSURANCE PREMIUMS
SECURING INDEBTEDNESS INCURRED BY BORROWER AND/OR ITS SUBSIDIARIES TO FINANCE
SUCH INSURANCE PREMIUMS IN A PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME THE
AMOUNT OF SUCH INSURANCE PREMIUMS TO BE PAID BY BORROWER AND/OR ITS SUBSIDIARIES
FOR A THREE YEAR PERIOD; AND

 

113

--------------------------------------------------------------------------------


 


(L)                                     LIENS SECURING OBLIGATIONS NOT IN EXCESS
OF $25,000,000 ARISING IN THE ORDINARY COURSE PURSUANT TO STANDARD DOCUMENTATION
EVIDENCING ANY FOREIGN FACTORING TRANSACTION.


 

In connection with the granting of Liens of the type described in clause (c) of
this Section 8.1 by the Borrower or any of its Subsidiaries, at the reasonable
request of the Borrower, and at the Borrower’s expense, the Administrative Agent
or the Collateral Agent shall take (and is hereby authorized to take) any
actions reasonably requested by the Borrower in connection therewith (including,
without limitation, by executing appropriate lien releases in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens).

 

8.2                                 Indebtedness

 

The Borrower will not, and will not permit any of its Subsidiaries to, incur,
create, assume directly or indirectly, or suffer to exist any Indebtedness
except:

 


(A)                                  INDEBTEDNESS INCURRED PURSUANT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)                                 INDEBTEDNESS DESCRIBED ON
SCHEDULE 8.2(B) WHICH INDEBTEDNESS WAS OUTSTANDING ON THE CLOSING DATE AND
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING ELSE IN THIS SECTION 8.2(B) TO THE CONTRARY,
INDEBTEDNESS OF TIOXIDE SOUTHERN AFRICA (PROPRIETARY) LTD. MAY BE REFINANCED IN
AN AMOUNT NOT IN EXCESS OF THE DOLLAR EQUIVALENT OF $15,000,000 PROVIDED THAT
SUCH INDEBTEDNESS IS IN NO WAY GUARANTEED BY THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER;


 


(C)                                  INDEBTEDNESS OF THE BORROWER AND ITS
SUBSIDIARIES CONSISTING OF INTERCOMPANY LOANS OR ADVANCES OWING TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES TO THE EXTENT SUCH INTERCOMPANY LOANS OR ADVANCES ARE
PERMITTED TO BE MADE PURSUANT TO SECTION 8.7(G) OR (H);


 


(D)                                 INDEBTEDNESS OF THE BORROWER AND ITS
SUBSIDIARIES SECURED BY PURCHASE MONEY LIENS PERMITTED UNDER SECTION 8.1(C) OR
CONSTITUTING CAPITALIZED LEASE OBLIGATIONS OR AN OPERATING FINANCING LEASE AND
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF; PROVIDED, THAT (X) ALL
SUCH CAPITALIZED LEASE OBLIGATIONS ARE PERMITTED UNDER SECTION 9.1 AND (Y) THE
SUM OF (I) THE AGGREGATE OUTSTANDING CAPITALIZED LEASE OBLIGATIONS PLUS (II) THE
AGGREGATE OUTSTANDING ATTRIBUTABLE DEBT WITH RESPECT TO OPERATING FINANCING
LEASES PLUS (III) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH PURCHASE
MONEY INDEBTEDNESS PLUS (IV) THE AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS
PERMITTED BY SECTION 8.2(M) AT ANY TIME SHALL NOT EXCEED AN AMOUNT EQUAL TO 5%
OF THE BORROWER’S CONSOLIDATED NET TANGIBLE ASSETS AS OF THE END OF THE MOST
RECENT FISCAL QUARTER FOR WHICH THE BORROWER HAS DELIVERED FINANCIAL STATEMENTS
AS REQUIRED BY SECTION 7.1;


 


(E)                                  INDEBTEDNESS OF (X) THE BORROWER OR ITS
DOMESTIC SUBSIDIARIES UNDER OTHER HEDGING AGREEMENTS PROVIDING PROTECTION
AGAINST FLUCTUATIONS IN CURRENCY OR COMMODITY VALUES (IN THE CASE OF COMMODITY
VALUES, FOR A PERIOD NOT TO EXCEED 36 MONTHS) IN CONNECTION WITH THE BORROWER’S
OR ANY OF ITS SUBSIDIARIES’ OPERATIONS SO LONG AS MANAGEMENT OF THE BORROWER OR
SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS DETERMINED THAT THE ENTERING INTO OF
SUCH OTHER HEDGING

 

114

--------------------------------------------------------------------------------


 


AGREEMENTS ARE BONA FIDE HEDGING ACTIVITIES, (Y) UK PETROCHEM UNDER OTHER
HEDGING AGREEMENTS PROVIDING PROTECTION AGAINST FLUCTUATIONS IN COMMODITY VALUES
FOR A PERIOD NOT TO EXCEED 36 MONTHS IN CONNECTION WITH UK PETROCHEM’S
OPERATIONS SO LONG AS THE MANAGEMENT OF UK PETROCHEM HAS DETERMINED THAT THE
ENTERING INTO OF SUCH OTHER HEDGING AGREEMENTS ARE BONA FIDE HEDGING ACTIVITIES
AND (Z) THE BORROWER OR ITS SUBSIDIARIES UNDER (1) INTEREST RATE AGREEMENTS
PROVIDING PROTECTION AGAINST FLUCTUATIONS IN INTEREST RATES SO LONG AS
MANAGEMENT OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS
DETERMINED THAT ENTERING INTO SUCH INTEREST RATE AGREEMENTS ARE BONA FIDE
HEDGING ACTIVITIES OR (2) OTHER HEDGING AGREEMENTS CONSTITUTING CURRENCY FORWARD
CONTRACTS SPECIFICALLY RELATED TO A TRANSACTION REQUIRING THE EXCHANGE OF
CURRENCIES IN THE CONDUCT OF SUCH SUBSIDIARY’S ORDINARY COURSE OF BUSINESS;


 


(F)                                    INDEBTEDNESS OF THE BORROWER IN RESPECT
OF THE PUBLIC NOTES AND GUARANTEES THEREOF BY THE BORROWER’S SUBSIDIARIES;
PROVIDED, THAT ANY GUARANTEES OF PUBLIC NOTES THAT ARE SUBORDINATED TO THE
OBLIGATIONS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN THE SAME FASHION AS SUCH
PUBLIC NOTES ARE SUBORDINATED TO THE OBLIGATIONS;


 


(G)                                 INDEBTEDNESS OF THE BORROWER AND ITS
SUBSIDIARIES CONSISTING OF TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


 


(H)                                 INDEBTEDNESS OF THE BORROWER TO A HUNTSMAN
AFFILIATE THAT IS SUBORDINATED TO THE OBLIGATIONS IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(I)                                     PERMITTED UNSECURED DEBT OF THE BORROWER
AND GUARANTEES THEREOF BY THE BORROWER’S SUBSIDIARIES; PROVIDED, THAT THE
BORROWER SHALL HAVE COMPLIED WITH THE MANDATORY PREPAYMENT PROVISIONS OF
SECTION 4.4(E);


 


(J)                                     INDEBTEDNESS OF THE BORROWER AND ITS
SUBSIDIARIES CONSTITUTING PERMITTED REFINANCING INDEBTEDNESS OF INDEBTEDNESS
PERMITTED BY CLAUSE (I) ABOVE;


 


(K)                                  INDEBTEDNESS INCURRED BY A FOREIGN
SUBSIDIARY PURSUANT TO AN INTERCOMPANY NOTE OR THE FOREIGN INTERCOMPANY LOAN
DOCUMENTS PROVIDED THAT WITH RESPECT TO ANY SUCH INDEBTEDNESS EACH FOREIGN
SUBSIDIARY SHALL COMPLY WITH THE PROVISIONS OF SECTION 7.13;


 


(L)                                     INDEBTEDNESS CONSISTING OF (I) GUARANTEE
OBLIGATIONS OF ANY SUBSIDIARY OF THE BORROWER OF THE OBLIGATIONS UNDER ANY LOAN
DOCUMENT OR ANY FOREIGN INTERCOMPANY LOAN DOCUMENT, (II) A GUARANTEE BY THE
BORROWER OF OBLIGATIONS OF A SUBSIDIARY OR BY ANY FOREIGN SUBSIDIARY OF
OBLIGATIONS OF ITS SUBSIDIARY UNDER ANY LEASE OR OTHER AGREEMENT OTHERWISE
PERMITTED HEREUNDER OR ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND NOT
CONSTITUTING INDEBTEDNESS, (III) A GUARANTEE BY THE BORROWER OF THE OBLIGATIONS
OF ITS FOREIGN SUBSIDIARIES INCORPORATED UNDER THE LAWS OF THE NETHERLANDS OR BY
ANY SUCH PERSON OF THE OBLIGATIONS OF ITS SUBSIDIARIES AS REQUIRED BY
SECTION 2.403 OF THE CIVIL CODE OF THE NETHERLANDS AND (IV) A GUARANTEE BY TG OF
OBLIGATIONS OF UK PETROCHEM HOLDINGS UNDER THE UK PETROCHEM HOLDINGS NOTE;
PROVIDED, THAT SUCH GUARANTEE IS SUBORDINATED TO THE OBLIGATIONS IN A MANNER
ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


 


(M)                               INDEBTEDNESS OF A SUBSIDIARY OF THE BORROWER
ISSUED AND OUTSTANDING ON OR PRIOR TO THE DATE ON WHICH SUCH SUBSIDIARY WAS
ACQUIRED BY THE BORROWER  OR A SUBSIDIARY OF THE BORROWER IN A TRANSACTION
CONSTITUTING AN ACQUISITION (OTHER THAN INDEBTEDNESS ISSUED AS

 

115

--------------------------------------------------------------------------------


 


CONSIDERATION IN, OR TO PROVIDE ALL OR ANY PORTION OF THE FUNDS UTILIZED TO
CONSUMMATE SUCH ACQUISITION) AND ANY PERMITTED REFINANCING INDEBTEDNESS IN
RESPECT THEREOF; PROVIDED, THAT THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS
OUTSTANDING AT ANY TIME, TOGETHER WITH INDEBTEDNESS OUTSTANDING AND PERMITTED BY
SECTION 8.2(D) (WITHOUT DOUBLE COUNTING AND WITHOUT GIVING EFFECT TO
SECTION 8.1(C)(C)) DOES NOT EXCEED AN AMOUNT EQUAL TO 5% OF THE BORROWER’S
CONSOLIDATED NET TANGIBLE ASSETS AS OF THE END OF THE MOST RECENT FISCAL QUARTER
FOR WHICH THE BORROWER HAS DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY
SECTION 7.1;


 


(N)                                 INDEBTEDNESS (INCLUDING INTRADAY CASH
MANAGEMENT LINES RELATING THERETO) OF THE BORROWER AND OF ITS SUBSIDIARIES
(OTHER THAN UK HOLDCO 1) AND GUARANTEE OBLIGATIONS WITH RESPECT THERETO BY THE
BORROWER AND/OR ITS SUBSIDIARIES PURSUANT TO OVER-DRAFT OR SIMILAR LINES OF
CREDIT (INCLUDING UNSECURED BACK-TO-BACK LINES OF CREDIT RELATING THERETO AMONG
FOREIGN SUBSIDIARIES, AN “OVERDRAFT FACILITY”) SUCH THAT THE AGGREGATE AMOUNT OF
SUCH INDEBTEDNESS (OTHER THAN INTRADAY CASH MANAGEMENT LINES RELATING THERETO)
PERMITTED THEREUNDER OR OUTSTANDING UNDER THIS CLAUSE (N) AT ANY ONE TIME DOES
NOT EXCEED (WITHOUT DUPLICATION) $60,000,000 (OR THE DOLLAR EQUIVALENT THEREOF)
FOR MORE THAN ONE (1) CONSECUTIVE BUSINESS DAY, WITH RESPECT TO SUCH
INDEBTEDNESS (OTHER THAN INTRADAY CASH MANAGEMENT LINES RELATING THERETO),
PROVIDED, THAT NOT MORE THAN $20,000,000, WITH RESPECT TO SUCH INDEBTEDNESS
(OTHER THAN INTRADAY CASH MANAGEMENT LINES RELATING THERETO) MAY BE INCURRED BY
THE BORROWER AND ITS DOMESTIC SUBSIDIARIES, PROVIDED, FURTHER, HOWEVER, THAT THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS (OTHER THAN INTRADAY CASH MANAGEMENT
LINES RELATING THERETO) OUTSTANDING UNDER EACH SUCH LINE SHALL BE REDUCED TO THE
DOLLAR EQUIVALENT OF $15,000,000 DURING AT LEAST ONE DAY DURING EACH CALENDAR
MONTH;


 


(O)                                 OTHER UNSECURED INDEBTEDNESS OF THE BORROWER
AND OF ITS SUBSIDIARIES OTHER THAN IN RESPECT OF BORROWED MONEY NOT TO EXCEED
$80,000,000 AT ANY TIME;


 


(P)                                 (I)  RECEIVABLES FACILITY ATTRIBUTED
INDEBTEDNESS AS LONG AS THE PROVISIONS OF SECTION 4.4(F) ARE COMPLIED WITH IN
CONNECTION WITH THE INCURRENCE OF SUCH RECEIVABLES FACILITY ATTRIBUTED
INDEBTEDNESS AND (II) INTERCOMPANY INDEBTEDNESS OF A RECEIVABLES SUBSIDIARY OWED
TO THE BORROWER OR ITS PARTICIPATING SUBSIDIARIES TO THE EXTENT SUCH
INDEBTEDNESS CONSTITUTES A PERMITTED INVESTMENT PURSUANT TO SECTION 8.7(O); AND


 


(Q)                                 INDEBTEDNESS OF FOREIGN SUBSIDIARIES
CONSISTING OF LIMITED RECOURSE OBLIGATIONS INCURRED IN THE ORDINARY COURSE
PURSUANT TO STANDARD DOCUMENTATION EVIDENCING FOREIGN FACTORING TRANSACTIONS.


 

8.3                                 Consolidation, Merger, Purchase or Sale of
Assets, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve any of their affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of any of
its properties or assets (or, with respect to any such transaction involving all
or substantially all of the assets of the Borrower, enter into an agreement to
do any of the foregoing at any future time without the Administrative Agent’s
prior written consent unless the effectiveness of such agreement is conditional
upon the consent of the Administrative Agent), or enter into any Sale and
Leaseback Transaction, except that:

 


(A)                                  THE BORROWER AND ITS SUBSIDIARIES MAY
CONSUMMATE THE TRANSACTION;

 

116

--------------------------------------------------------------------------------

 


 


(B)                                 INVESTMENTS MAY BE MADE TO THE EXTENT
PERMITTED BY SECTION 8.7;


 


(C)                                  EACH OF THE BORROWER AND ITS SUBSIDIARIES
MAY LEASE (AS LESSEE) REAL OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF
BUSINESS OTHER THAN TO A RECEIVABLES SUBSIDIARY;


 


(D)                                 EACH OF THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE SALES OR TRANSFERS OF INVENTORY, CASH, CASH EQUIVALENTS AND FOREIGN
CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS OTHER THAN TO A RECEIVABLES
SUBSIDIARY;


 


(E)                                  THE BORROWER AND ITS SUBSIDIARIES MAY SELL
OR DISCOUNT, IN EACH CASE WITHOUT RECOURSE AND IN THE ORDINARY COURSE OF
BUSINESS, ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS (X)
WHICH ARE OVERDUE, OR (Y) WHICH THE BORROWER OR SUCH SUBSIDIARY MAY REASONABLY
DETERMINE ARE DIFFICULT TO COLLECT BUT ONLY IN CONNECTION WITH THE COMPROMISE OR
COLLECTION THEREOF CONSISTENT WITH CUSTOMARY INDUSTRY PRACTICE (AND NOT AS PART
OF ANY BULK SALE OR FINANCING OF RECEIVABLES);


 


(F)                                    THE BORROWER AND ITS SUBSIDIARIES MAY
LICENSE ITS PATENTS, TRADE SECRETS, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY
RELATING TO THE MANUFACTURE OF CHEMICAL PRODUCTS AND BY-PRODUCTS (THE
“TECHNOLOGY”) PROVIDED THAT SUCH LICENSE SHALL BE ASSIGNABLE TO THE
ADMINISTRATIVE AGENT OR ANY ASSIGNEE OF THE ADMINISTRATIVE AGENT WITHOUT THE
CONSENT OF THE LICENSEE AND NO SUCH LICENSE SHALL (I) TRANSFER OWNERSHIP OF SUCH
TECHNOLOGY TO ANY OTHER PERSON OR (II) REQUIRE THE BORROWER TO PAY ANY FEES FOR
ANY SUCH USE (SUCH LICENSES PERMITTED BY THIS SECTION 8.3(F), HEREAFTER
“PERMITTED TECHNOLOGY LICENSES”);


 


(G)                                 ANY SUBSIDIARY OF THE BORROWER (OTHER THAN A
RECEIVABLES SUBSIDIARY) MAY BE MERGED OR CONSOLIDATED (X) WITH OR INTO THE
BORROWER SO LONG AS THE BORROWER IS THE SURVIVING ENTITY, (Y) WITH OR INTO ANY
ONE OR MORE WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER (OTHER THAN AN
UNRESTRICTED SUBSIDIARY, AIRSTAR CORPORATION, HUNTSMAN HEADQUARTERS CORPORATION
OR IRIC); PROVIDED, HOWEVER, THAT THE WHOLLY-OWNED SUBSIDIARY OR SUBSIDIARIES
SHALL BE THE SURVIVING ENTITY OR (Z) WITH OR INTO ANY PERSON IN CONNECTION WITH
THE CONSUMMATION OF AN ACQUISITION; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT
TO SUCH MERGER OR CONSOLIDATION THE SURVIVING SUBSIDIARY SHALL BE A WHOLLY-OWNED
SUBSIDIARY;


 


(H)                                 THE BORROWER AND ITS SUBSIDIARIES MAY SELL,
TRANSFER OR OTHERWISE DISPOSE OF ANY ASSET IN CONNECTION WITH ANY SALE AND
LEASEBACK TRANSACTION INVOLVING INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS OR
AN OPERATING FINANCING LEASE OTHERWISE PERMITTED HEREUNDER;


 


(I)                                     IN ANY FISCAL YEAR, THE BORROWER OR ANY
SUBSIDIARY MAY DISPOSE OF ANY OF ITS ASSETS (INCLUDING IN CONNECTION WITH SALE
AND LEASEBACK TRANSACTIONS NOT INVOLVING INDEBTEDNESS, CAPITALIZED LEASE
OBLIGATIONS OR AN OPERATING FINANCING LEASE) IF THE AGGREGATE BOOK VALUE (AT THE
TIME OF DISPOSITION THEREOF) OF ALL ASSETS DISPOSED OF BY THE BORROWER AND ITS
SUBSIDIARIES IN SUCH FISCAL YEAR PURSUANT TO THIS CLAUSE (I) PLUS THE AGGREGATE
BOOK VALUE OF ALL THE ASSETS THEN PROPOSED TO BE DISPOSED OF DOES NOT EXCEED 5%
OF THE CONSOLIDATED NET TANGIBLE ASSETS THE BORROWER AND ITS SUBSIDIARIES AS OF
THE END OF THE IMMEDIATELY PRECEDING FISCAL QUARTER FOR WHICH THE BORROWER HAS
DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY SECTION 7.1; PROVIDED, HOWEVER,
THAT IF (A) CONCURRENTLY WITH ANY DISPOSITION OF ASSETS OR WITHIN 360 DAYS
THEREOF, AN AMOUNT EQUAL TO SUBSTANTIALLY ALL OF THE NET PROCEEDS OF SUCH
DISPOSITION ARE USED BY

 

117

--------------------------------------------------------------------------------


 


THE BORROWER OR A SUBSIDIARY TO ACQUIRE OTHER PROPERTY USED OR TO BE USED IN THE
BUSINESSES REFERRED TO IN SECTION 8.9 AND (B) THE BORROWER OR SUCH SUBSIDIARY
HAS COMPLIED WITH THE PROVISIONS OF SECTION 7.11 WITH RESPECT TO SUCH PROPERTY,
THEN SUCH DISPOSITIONS SHALL BE DISREGARDED FOR PURPOSES OF CALCULATIONS
PURSUANT TO THIS SECTION 8.3(I)) (AND SHALL OTHERWISE BE DEEMED TO BE PERMITTED
UNDER THIS SECTION 8.3) FROM AND AFTER THE TIME OF COMPLIANCE WITH SECTION 7.11
WITH RESPECT TO THE ACQUISITION OF SUCH OTHER PROPERTY;


 


(J)                                     ANY SUBSIDIARY OF THE BORROWER MAY SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS TO THE BORROWER
OR ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER (OTHER THAN (I) FROM (X) A
DOMESTIC SUBSIDIARY TO A FOREIGN SUBSIDIARY OR (Y) A FOREIGN SUBSIDIARY PARTY TO
FOREIGN INTERCOMPANY LOAN DOCUMENTS TO A FOREIGN SUBSIDIARY WHICH IS NOT A PARTY
TO FOREIGN INTERCOMPANY LOAN DOCUMENTS OR (Z) A FOREIGN SUBSIDIARY TRANSFERRING
ASSETS WHICH THEN SERVE AS DIRECT COLLATERAL FOR A FOREIGN INTERCOMPANY NOTE TO
ANOTHER FOREIGN SUBSIDIARY UNLESS SUCH ASSETS SIMILARLY SECURE A FOREIGN
INTERCOMPANY NOTE OF SUCH FOREIGN SUBSIDIARY RECEIVING SUCH ASSETS OR (II) TO A
RECEIVABLES SUBSIDIARY);


 


(K)                                  ANY SUBSIDIARY OF THE BORROWER (OTHER THAN
UK HOLDCO 1 AND A RECEIVABLES SUBSIDIARY) MAY VOLUNTARILY LIQUIDATE, WIND-UP OR
DISSOLVE;


 


(L)                                     THE BORROWER AND ITS SUBSIDIARIES MAY,
DIRECTLY OR INDIRECTLY, SELL, CONTRIBUTE AND MAKE OTHER TRANSFERS OF RECEIVABLES
FACILITY ASSETS TO A RECEIVABLES SUBSIDIARY AND SUCH RECEIVABLES SUBSIDIARY MAY
SELL AND MAKE OTHER TRANSFERS OF RECEIVABLES FACILITY ASSETS TO THE ISSUER, IN
EACH CASE PURSUANT TO THE RECEIVABLES DOCUMENTS UNDER A PERMITTED ACCOUNTS
RECEIVABLE SECURITIZATION; AND


 


(M)                               FOREIGN SUBSIDIARIES OTHER THAN ANY FOREIGN
SUBSIDIARY WHICH AS OF THE CLOSING DATE OR ANY DATE THEREAFTER IS A PARTY TO ANY
FOREIGN INTERCOMPANY LOAN DOCUMENT MAY ENTER INTO THE FOREIGN FACTORING
TRANSACTIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED $25,000,000 AT ANY TIME
OUTSTANDING.


 

8.4                                 Dividends or Other Distributions

 


(A)                                  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES WILL: (I) DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON
OR IN RESPECT OF ITS CAPITAL STOCK OR TO THE DIRECT OR INDIRECT HOLDERS OF ITS
CAPITAL STOCK, OTHER THAN (X) DIVIDENDS OR DISTRIBUTIONS (A) PAYABLE SOLELY IN
SUCH CAPITAL STOCK OR IN OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE SUCH
CAPITAL STOCK, (B) DIVIDENDS AND DISTRIBUTIONS PAYABLE TO THE BORROWER OR A
WHOLLY-OWNED SUBSIDIARY OF THE BORROWER OR PAYABLE TO HOLDERS OF MINORITY
INTERESTS IN ANY SUBSIDIARY SO LONG AS THE BORROWER OR ANY OTHER SUBSIDIARY
HAVING AN INTEREST IN SUCH SUBSIDIARY SHALL RECEIVE ITS PROPORTIONATE SHARE OF
SUCH DIVIDEND OR DISTRIBUTION; PROVIDED THAT THE AMOUNT OF SUCH DIVIDENDS OR
DISTRIBUTIONS UNDER THIS CLAUSE (B) WHICH ARE PAID TO ANY PERSON OTHER THAN THE
BORROWER OR ITS SUBSIDIARIES SHALL BE INCLUDED FOR PURPOSES OF CALCULATING
COMPLIANCE WITH SECTION 8.4(B), AND SHALL BE PERMITTED ONLY TO THE EXTENT THEY
ARE PERMITTED UNDER SECTIONS 8.4(B) (“DIVIDENDS”), AND (Y) CASH DISTRIBUTIONS TO
MEMBERS OF THE BORROWER FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS OF THE
TAX SHARING AGREEMENT (“TAX DISTRIBUTIONS”), (II) PURCHASE, REDEEM OR OTHERWISE
ACQUIRE OR RETIRE FOR VALUE ANY CAPITAL STOCK OF THE BORROWER, (III) MAKE ANY
PRINCIPAL PAYMENT ON OR PURCHASE, DEFEASE, REDEEM, PREPAY, OR OTHERWISE ACQUIRE
OR RETIRE FOR VALUE, PRIOR TO ANY SCHEDULED FINAL MATURITY OR

 

118

--------------------------------------------------------------------------------


 


APPLICABLE REDEMPTION DATE, ANY PUBLIC NOTES OR PERMITTED UNSECURED DEBT (OR ANY
PERMITTED REFINANCING INDEBTEDNESS THEREOF) EXCEPT TO THE EXTENT SET FORTH IN
SECTION 8.11(I), (IV) MAKE ANY INVESTMENT NOT SPECIFICALLY PERMITTED BY CLAUSES
(A) THROUGH (P) OF SECTION 8.7 (“UNRESTRICTED INVESTMENTS”) OR (V) MAKE ANY
CAPITAL EXPENDITURE EXCEPT TO THE EXTENT PERMITTED BY CLAUSES (A) THROUGH (C) OF
SECTION 9.1 (ANY OF THE FOREGOING DESCRIBED IN CLAUSES (I) - (V) BEING HEREAFTER
REFERRED TO AS A “RESTRICTED PAYMENT”);


 


(B)                                 NOTWITHSTANDING THE LIMITATIONS ON
RESTRICTED PAYMENTS SET FORTH IN SECTION 8.4(A), SO LONG AS THERE IS NO DEFAULT
OR EVENT OF DEFAULT THEN OUTSTANDING OR THAT WOULD RESULT THEREFROM AND THE
BORROWER IS IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTIONS 9.2 AND 9.3 BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH RESTRICTED
PAYMENTS, THE BORROWER OR ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER MAY MAKE
ANY RESTRICTED PAYMENT WHICH TOGETHER WITH ALL OTHER RESTRICTED PAYMENTS MADE
PURSUANT TO THIS SECTION 8.4 SINCE THE DATE HEREOF THAT ARE STILL OUTSTANDING
WOULD NOT EXCEED THE SUM OF:


 

(I)                                     $25,000,000, PLUS

 

(II)                                  50% OF THE CONSOLIDATED NET INCOME (OR, IN
THE CASE OF A CONSOLIDATED NET LOSS, MINUS 100% OF SUCH CONSOLIDATED NET LOSS)
OF THE BORROWER AND ITS SUBSIDIARIES ACCRUED DURING THE PERIOD (TREATED AS ONE
ACCOUNTING PERIOD) FROM APRIL 1, 2005 TO THE END OF THE MOST RECENT FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 7.1, WITH CONSOLIDATED NET INCOME OR CONSOLIDATED NET LOSS BEING
ADJUSTED FOR EXTRAORDINARY ITEMS; PLUS

 

(III)                               AVAILABLE EQUITY PROCEEDS.

 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE BORROWER
MAY PAY DIVIDENDS WITHIN 60 DAYS AFTER THE DATE OF DECLARATION THEREOF IF AT
SUCH DATE OF DECLARATION SUCH DIVIDEND WOULD HAVE COMPLIED WITH THIS
SECTION 8.4; PROVIDED, HOWEVER, THAT SUCH DIVIDEND SHALL BE INCLUDED (WITHOUT
DUPLICATION) IN THE CALCULATION OF RESTRICTED PAYMENTS FOR PURPOSES OF
SECTION 8.4(A).


 

8.5                                 Certain Restrictions on Subsidiaries

 

The Borrower will not, and will not permit any of its Subsidiaries to create or
otherwise cause or permit to exist, or to become effective, any consensual
encumbrance or restriction (other than pursuant to the Loan Documents) on the
ability of any Subsidiary of the Borrower to (i) pay dividends or make any other
distributions on its Capital Stock, (ii) pay any Indebtedness or other
obligation owed to the Borrower or any of its other Subsidiaries, (iii) make any
loans or advances to the Borrower or any of its other Subsidiaries, or
(iv) transfer any of its property or assets to the Borrower or any of its other
Subsidiaries, except:

 


(A)                                  ANY ENCUMBRANCE OR RESTRICTION PURSUANT TO
AN AGREEMENT IN EFFECT AT OR ENTERED INTO ON THE CLOSING DATE AND REFLECTED ON
SCHEDULE 8.5(A) HERETO OR ANY EXTENSION, REPLACEMENT OR REFINANCING THEREOF NOT
PROHIBITED HEREIN;


 


(B)                                 ANY SUCH ENCUMBRANCE OR RESTRICTION
CONSISTING OF CUSTOMARY NON-ASSIGNMENT PROVISIONS IN ANY CONTRACTUAL OBLIGATION
ENTERED INTO IN THE ORDINARY COURSE OF

 

119

--------------------------------------------------------------------------------


 


BUSINESS TO THE EXTENT SUCH PROVISIONS RESTRICT THE TRANSFER OR ASSIGNMENT OF
ANY AGREEMENT EVIDENCING OR SECURING SUCH CONTRACTUAL OBLIGATION;


 


(C)                                  IN THE CASE OF CLAUSE (IV) ABOVE, PERMITTED
LIENS OR OTHER RESTRICTIONS CONTAINED IN SECURITY AGREEMENTS SECURING
INDEBTEDNESS OR OPERATING LEASES PERMITTED HEREBY, TO THE EXTENT SUCH
RESTRICTIONS RESTRICT THE TRANSFER OF THE PROPERTY SUBJECT TO SUCH SECURITY
AGREEMENTS OR OPERATING LEASES;


 


(D)                                 ANY RESTRICTIONS ON TRANSFER OF AN ASSET
(INCLUDING CAPITAL STOCK) PURSUANT TO AN AGREEMENT TO SELL, TRANSFER OR DISPOSE
OF SUCH ASSET, TO THE EXTENT SUCH SALE WOULD BE PERMITTED HEREBY;


 


(E)                                  ANY ENCUMBRANCE OR RESTRICTION ON A
RECEIVABLES SUBSIDIARY AS SET FORTH IN THE RECEIVABLES DOCUMENTS, OR ANY
ENCUMBRANCE OR RESTRICTION ON A PARTICIPATING SUBSIDIARY WITH RESPECT TO
RECEIVABLES FACILITY ASSETS AS SET FORTH IN RECEIVABLES DOCUMENTS; AND


 


(F)                                    RESTRICTIONS ON FOREIGN SUBSIDIARIES IN
OVERDRAFT FACILITIES.


 

8.6                                 Issuance of Stock

 


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ISSUE (EXCEPT, WITH RESPECT
TO THE BORROWER, AS PERMITTED PURSUANT TO CLAUSE (B) BELOW), SELL, ASSIGN,
PLEDGE OR OTHERWISE ENCUMBER (OTHER THAN WITH LIENS OF THE TYPE DESCRIBED IN
CLAUSES (I) AND (VI) OF THE DEFINITION OF “CUSTOMARY PERMITTED LIENS”) OR
DISPOSE OF ANY SHARES OF CAPITAL STOCK OF ANY SUBSIDIARY OF THE BORROWER, EXCEPT
(I) TO THE BORROWER, (II) TO ANOTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER,
(III) TO QUALIFYING DIRECTORS OR TO SATISFY OTHER SIMILAR REQUIREMENTS, IN EACH
CASE, PURSUANT TO REQUIREMENTS OF LAW, (IV) PURSUANT TO THE LOAN DOCUMENTS OR
THE FOREIGN INTERCOMPANY LOAN SECURITY DOCUMENTS OR (V) PLEDGES CONSTITUTING
PERMITTED LIENS DESCRIBED IN CLAUSES (A), (D) OR (E) OF SECTION 8.1. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER OR ITS SUBSIDIARIES SHALL BE
PERMITTED TO SELL ALL OF THE OUTSTANDING CAPITAL STOCK OF A SUBSIDIARY TO THE
EXTENT PERMITTED PURSUANT TO SECTION 8.3.


 


(B)                                 THE BORROWER SHALL NOT ISSUE ANY CAPITAL
STOCK, EXCEPT NONREDEEMABLE CAPITAL STOCK AND EXCEPT FOR SUCH ISSUANCES OF
CAPITAL STOCK (INCLUDING PRIVATE PLACEMENTS) (X) WHERE AFTER GIVING EFFECT TO
SUCH ISSUANCE, NO EVENT OF DEFAULT WILL EXIST UNDER SECTION 10.1(M) AND (Y)
WHERE THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS HAVE CONSENTED (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD) TO THE TERMS AND CONDITIONS OF SUCH
OFFERING.


 

8.7                                 Loans and Investments

 

The Borrower will not, and will not permit any of its Subsidiaries to, make or
own any Investments except:

 


(A)                                  THE BORROWER AND ITS DOMESTIC SUBSIDIARIES
MAY ACQUIRE AND HOLD CASH AND CASH EQUIVALENTS;


 


(B)                                 THE BORROWER AND ITS SUBSIDIARIES MAY HOLD
THE INVESTMENTS IDENTIFIED ON SCHEDULE 8.7(B);

 

120

--------------------------------------------------------------------------------


 


(C)                                  THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
OR MAINTAIN ADVANCES (I) FOR RELOCATION AND RELATED EXPENSES AND OTHER ADVANCES
TO THEIR EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS AND (II) FOR ANY OTHER
ADVANCES TO THEIR EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $10,000,000 (OR THE DOLLAR EQUIVALENT THEREOF) AT
ANY ONE TIME OUTSTANDING;


 


(D)                                 THE BORROWER AND ITS SUBSIDIARIES MAY
ACQUIRE AND HOLD (I) INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE
NATURE OF ACCOUNTS RECEIVABLE ARISING FROM THE GRANTING OF TRADE CREDIT IN THE
ORDINARY COURSE OF BUSINESS, AND (II) INVESTMENTS (INCLUDING DEBT OBLIGATIONS)
RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND
CUSTOMERS AND OTHER PERSONS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND
OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS AND OTHER PERSONS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)                                  THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
DEPOSITS IN A CUSTOMARY FASHION IN THE ORDINARY COURSE OF BUSINESS;


 


(F)                                    THE BORROWER AND ITS SUBSIDIARIES MAY
ACQUIRE AND HOLD DEBT SECURITIES AS PARTIAL CONSIDERATION FOR A SALE OF ASSETS
PURSUANT TO SECTION 8.3 OR 4.4(C) TO THE EXTENT PERMITTED BY ANY SUCH SECTION;


 


(G)                                 HUNTSMAN FINCO MAY MAKE AN INTERCOMPANY LOAN
(I) TO UK HOLDCO 1 PURSUANT TO THE TERMS OF THE UK HOLDCO NOTE AS LONG AS THE
ADMINISTRATIVE AGENT HAS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH UK
HOLDCO NOTE AND UK HOLDCO 1 MAY MAKE INTERCOMPANY LOANS AND ADVANCES TO OTHER
FOREIGN SUBSIDIARIES PURSUANT TO THE TERMS OF THE FOREIGN INTERCOMPANY LOAN
DOCUMENTS SO LONG AS THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION 6.23
IS TRUE AND CORRECT AT THE TIME OF SUCH ADVANCE AND THE BORROWER HAS COMPLIED
WITH THE PROVISIONS OF SECTION 7.13 AND (II) TO UK PETROCHEM HOLDINGS PURSUANT
TO THE TERMS OF THE UK PETROCHEM HOLDINGS NOTE SO LONG AS THE ADMINISTRATIVE
AGENT HAS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH UK PETROCHEM
HOLDINGS NOTE;


 


(H)                                 THE BORROWER MAY MAKE OR MAINTAIN
INTERCOMPANY LOANS AND ADVANCES TO ANY OF ITS WHOLLY-OWNED SUBSIDIARIES, ANY
SUBSIDIARY OF THE BORROWER MAY MAKE OR MAINTAIN INTERCOMPANY LOANS AND ADVANCES
TO THE BORROWER, AND ANY SUBSIDIARY OF THE BORROWER (OTHER THAN UK HOLDCO 2) MAY
MAKE OR MAINTAIN INTERCOMPANY LOANS AND ADVANCES TO ANY OTHER WHOLLY-OWNED
SUBSIDIARY OF THE BORROWER (COLLECTIVELY, “INTERCOMPANY LOANS”), PROVIDED, THAT
(X) EACH INTERCOMPANY LOAN MADE BY A FOREIGN SUBSIDIARY OR A NON-WHOLLY-OWNED
DOMESTIC SUBSIDIARY, ON THE ONE HAND, TO THE BORROWER OR A WHOLLY-OWNED DOMESTIC
SUBSIDIARY OF THE BORROWER, ON THE OTHER HAND, SHALL CONTAIN THE SUBORDINATION
PROVISIONS SET FORTH ON EXHIBIT 8.7(H), AND (Y) EACH INTERCOMPANY LOAN (OTHER
THAN PURSUANT TO AN OVERDRAFT FACILITY) MADE TO A FOREIGN SUBSIDIARY SHALL BE
EVIDENCED BY AN INTERCOMPANY NOTE;


 


(I)                                     (I) THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE ADDITIONAL CAPITAL CONTRIBUTIONS AT ANY TIME AFTER THE CLOSING DATE TO
EXISTING FOREIGN SUBSIDIARIES OF THE BORROWER, AND MAY CAPITALIZE OR FORGIVE ANY
INDEBTEDNESS OWED TO THEM BY A FOREIGN SUBSIDIARY OF THE BORROWER, PROVIDED,
THAT THE AGGREGATE AMOUNT OF SUCH CONTRIBUTIONS, CAPITALIZATIONS AND FORGIVENESS
PURSUANT TO THIS SUBCLAUSE (I), WITHOUT DUPLICATION AS TO AMOUNTS CONTRIBUTED
FROM ONE SUBSIDIARY TO ITS SUBSIDIARY (DETERMINED WITHOUT REGARD TO ANY
WRITE-DOWNS OR WRITE-OFFS

 

121

--------------------------------------------------------------------------------


 


THEREOF), SHALL NOT EXCEED AN AGGREGATE OUTSTANDING AMOUNT EQUAL TO THE SUM OF
$300,000,000 PLUS THE AGGREGATE AMOUNT CONTRIBUTED TO FOREIGN SUBSIDIARIES AND
USED BY SUCH FOREIGN SUBSIDIARIES FOR ACQUISITIONS PERMITTED PURSUANT TO
SECTION 8.7(N) AND (II) THE BORROWER AND EACH OF ITS DOMESTIC SUBSIDIARIES MAY
MAKE INVESTMENTS IN THE CAPITAL STOCK OF A PERSON WHO IS A DOMESTIC SUBSIDIARY
IMMEDIATELY BEFORE AND AFTER SUCH INVESTMENT; PROVIDED, THAT THE REQUIREMENTS OF
SECTION 7.11 ARE SATISFIED.


 


(J)                                     FOREIGN SUBSIDIARIES OF THE BORROWER MAY
INVEST IN CASH, CASH EQUIVALENTS AND FOREIGN CASH EQUIVALENTS;


 


(K)                                  SO LONG AS NO UNMATURED EVENT OF DEFAULT OR
EVENT OF DEFAULT EXISTS (OR ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH
INVESTMENT WOULD EXIST), THE BORROWER AND ITS SUBSIDIARIES MAY (I) MAKE ANY
INVESTMENT IN ANY PERMITTED UNCONSOLIDATED VENTURE OR IN ANY UNRESTRICTED
SUBSIDIARY (PROVIDED, THAT THE BORROWER SHALL HAVE COMPLIED WITH
SECTION 7.11(E) IN CONNECTION WITH SUCH INVESTMENT) CONSISTING OF AN AMOUNT NOT
IN EXCESS OF THE AVAILABLE UNRESTRICTED SUBSIDIARY INVESTMENT BASKET; AND
(II) SOLELY TO THE EXTENT SUCH INVESTMENT (WHICH, TO THE EXTENT PERMITTED BY
LOCAL LAW AND NOT RESULTING ADVERSE TAX CONSEQUENCES, SHALL BE IN THE FORM OF AN
INTERCOMPANY LOAN) IS USED BY ANY OF HF II AUSTRALIA HOLDINGS COMPANY LLC,
HUNTSMAN AUSTRALIA HOLDINGS CORP., HCPH HOLDINGS PTY LIMITED, HUNTSMAN CHEMICAL
AUSTRALIA UNIT TRUST OR THEIR SUBSIDIARIES, MAKE INVESTMENTS IN SUCH ENTITIES TO
PERMANENTLY PREPAY INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED
$35,000,000.


 


(L)                                     THE BORROWER MAY MAKE INTERCOMPANY LOANS
TO HUNTSMAN CORPORATION, THE PROCEEDS OF WHICH SHALL BE UTILIZED BY HUNTSMAN
CORPORATION TO PAY LEGAL, FRANCHISE TAX, AUDIT, AND OTHER EXPENSES DIRECTLY
RELATING TO THE ADMINISTRATION OR LEGAL EXISTENCE OF THE BORROWER; PROVIDED,
THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH INTERCOMPANY LOANS SHALL
NOT EXCEED $3,000,000 AT ANY TIME OUTSTANDING (WITHOUT GIVING EFFECT TO ANY
WRITE-DOWNS OR WRITE-OFFS THEREOF) AND WHICH AMOUNT SHALL NOT INCLUDE ANY
INTERCOMPANY LOANS OR ADVANCES MADE OR DEEMED TO HAVE BEEN MADE FOR ANY REASON
IN RESPECT OF ACCRUED BUT UNPAID INTEREST ON ANY INTERCOMPANY LOANS PREVIOUSLY
MADE TO HUNTSMAN CORPORATION, INCLUDING THE CAPITALIZATION THEREOF);


 


(M)                               THE BORROWER MAY MAKE INVESTMENTS IN RUBICON
AND LPC, SO LONG AS: (I) THE ADMINISTRATIVE AGENT POSSESSES A VALID, PERFECTED
LIEN ON THE APPLICABLE CREDIT PARTY’S INTERESTS IN SUCH JOINT VENTURE, (II) SUCH
JOINT VENTURE DOES NOT HAVE ANY INDEBTEDNESS FOR BORROWED MONEY AT ANY TIME ON
OR AFTER THE DATE OF SUCH INVESTMENT OTHER THAN TO THE PARTNERS IN SUCH JOINT
VENTURE, (III) THE DOCUMENTATION GOVERNING SUCH JOINT VENTURE DOES NOT CONTAIN A
RESTRICTION ON DISTRIBUTIONS OR LOAN REPAYMENTS AS APPLICABLE, TO THE BORROWER
OR TO THE APPLICABLE SUBSIDIARY HOLDING THE INTEREST IN SUCH JOINT VENTURE, AND
(IV) SUCH INVESTMENT SHALL BE TREATED AS CAPITAL EXPENDITURES FOR PURPOSES OF
SECTION 9.1 OF THIS AGREEMENT;


 


(N)                                 THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY
PURCHASE ALL OR A SIGNIFICANT PART OF THE ASSETS OF A BUSINESS CONDUCTED BY
ANOTHER PERSON, MAKE ANY INVESTMENT IN ANY PERSON WHICH, AFTER THE CLOSING DATE
AS A RESULT OF SUCH INVESTMENT BECOMES A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER
WHICH IS NOT AN UNRESTRICTED SUBSIDIARY OR, TO THE EXTENT PERMITTED UNDER
SECTION 8.3, ENTER INTO ANY MERGER, CONSOLIDATION OR AMALGAMATION WITH ANY OTHER
PERSON (ANY SUCH PURCHASE, INVESTMENT OR MERGER, AN “ACQUISITION”); PROVIDED,
HOWEVER, THAT SUCH

 

122

--------------------------------------------------------------------------------


 


ACQUISITION SHALL NOT BE PERMITTED UNLESS, (I) AFTER GIVING EFFECT THERETO ON A
PRO FORMA BASIS, NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT WOULD EXIST
HEREUNDER; (II) IF THE TOTAL CONSIDERATION GIVEN AND INDEBTEDNESS ASSUMED IN
CONNECTION WITH SUCH ACQUISITION EXCEEDS $20,000,000, AFTER GIVING EFFECT TO
SUCH ACQUISITION, THE BORROWER’S AVAILABLE LIQUIDITY, MINUS THE LESSER OF
(A) THE AGGREGATE AMOUNT OF UTILIZED OVERDRAFT FACILITIES OF THE BORROWER AND
ITS SUBSIDIARIES OR (B) $60,000,000 SHALL EQUAL OR EXCEED $450,000,000;
(III) THE BORROWER AND ITS SUBSIDIARIES HAVE COMPLIED TO THE EXTENT APPLICABLE
WITH THE REQUIREMENTS OF SECTION 7.11 HEREOF WITH RESPECT TO ANY REQUIRED
ADDITIONAL SECURITY DOCUMENTS; (IV) SUCH ACQUISITION HAS BEEN APPROVED BY THE
BOARD OF DIRECTORS OF THE PERSON TO BE ACQUIRED; PROVIDED, FURTHER, HOWEVER,
NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE CONTRARY, NO ACQUISITION (OTHER THAN
ACQUISITIONS IN WHICH THE TOTAL CONSIDERATION PAID (INCLUDING FOR PURPOSES
HEREOF ANY ASSUMED INDEBTEDNESS) DOES NOT EXCEED $20,000,000 FOR ANY SINGLE
ACQUISITION OR $80,000,000 FOR ALL SUCH ACQUISITIONS IN THE AGGREGATE SINCE THE
CLOSING DATE) SHALL BE PERMITTED UNLESS THE BORROWER IS IN COMPLIANCE WITH
SECTION 9.3 ON A PRO FORMA BASIS AND (V) IF SUCH ACQUISITION EITHER RESULTS IN A
NEW FOREIGN SUBSIDIARY OF THE BORROWER OR IS CONSUMMATED BY A FOREIGN SUBSIDIARY
OF THE BORROWER, THE AGGREGATE INVESTMENT WITH RESPECT TO SUCH ACQUISITION, WHEN
ADDED TO THE AGGREGATE OUTSTANDING AMOUNT OF ALL OTHER INVESTMENTS DESCRIBED IN
THIS CLAUSE (V) AFTER THE CLOSING DATE, DOES NOT EXCEED $200,000,000 IN THE
AGGREGATE;


 


(O)                                 THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY
MAKE INVESTMENTS IN THE RECEIVABLES SUBSIDIARY AND ANY PARTICIPATING
SUBSIDIARIES PRIOR TO THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT
UNDER SECTION 10.1(N) WHICH IN THE JUDGMENT OF THE BORROWER ARE REASONABLY
NECESSARY IN CONNECTION WITH ANY PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION;


 


(P)                                 IN ADDITION TO INVESTMENTS PERMITTED
PURSUANT TO CLAUSES (A) THROUGH (O) ABOVE, THE BORROWER OR ANY OF ITS
SUBSIDIARIES MAY MAKE OTHER INVESTMENTS (A) IN AN OUTSTANDING AMOUNT NOT TO
EXCEED $50,000,000 IN THE AGGREGATE OR (B) WITH AVAILABLE EQUITY PROCEEDS;
PROVIDED, THAT IN EACH CASE THE BORROWER SHALL HAVE COMPLIED TO THE EXTENT
APPLICABLE WITH SECTION 7.11 IN CONNECTION WITH SUCH INVESTMENT; AND PROVIDED
FURTHER, THAT THE BORROWER MAY NOT MAKE OR OWN ANY INVESTMENT IN MARGIN STOCK;
AND


 


(Q)                                 THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY
MAKE UNRESTRICTED INVESTMENTS CONSTITUTING RESTRICTED PAYMENTS THAT ARE
PERMITTED BY SECTION 8.4(B); PROVIDED, THAT, THE BORROWER SHALL HAVE COMPLIED TO
THE EXTENT APPLICABLE WITH SECTION 7.11 IN CONNECTION WITH SUCH UNRESTRICTED
INVESTMENTS; AND PROVIDED FURTHER, THAT THE BORROWER MAY NOT MAKE OR OWN ANY
INVESTMENT IN MARGIN STOCK.


 

8.8                                 Transactions with Affiliates

 

The Borrower will not, and the Borrower will not cause or permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with or for the benefit of any of the Borrower’s Affiliates other than
(x) the entry by the Borrower and its Subsidiaries into the transactions
contemplated by a Permitted Accounts Receivable Securitization, (y) transactions
that are on terms that are fair and reasonable to the Borrower or to any such
Subsidiary and that are on terms that are no less favorable to the Borrower or
to such Subsidiary than those that might reasonably

 

123

--------------------------------------------------------------------------------


 

have been obtained in a comparable transaction on an arm’s-length basis from a
Person that is not an Affiliate, or (z) any transaction arising in the ordinary
course of business of the Borrower or of such Subsidiary; provided, however,
that with respect to transactions between the Borrower or any of its
Subsidiaries and any of their respective Affiliates arising in the ordinary
course of business (including, without limitation, purchase or supply contracts
relating to products or raw materials) a Responsible Officer of the Borrower
shall, not later than the date of delivery of the financial statements referred
to in Section 7.1(b), have reviewed the aggregate of such transactions and
determined that, in the aggregate, such transactions are on terms that are fair
and reasonable to the Borrower or to such Subsidiary and are no less favorable
to the Borrower or to such Subsidiary than those that might reasonably have been
obtained in a comparable transactions on an arm’s-length basis from a Person
that is not an Affiliate.  The foregoing restrictions will not apply to
(1) reasonable and customary directors’ fees, indemnification and similar
arrangements and payments thereunder; (2) any transaction between the Borrower
and any Wholly-Owned Subsidiary (other than an Unrestricted Subsidiary) of the
Borrower or between Wholly-Owned Subsidiaries (other than an Unrestricted
Subsidiary) to the extent that any such transaction is otherwise in compliance
with the terms of this Agreement; (3) loans or advances to officers of the
Borrower and of its Subsidiaries for bona fide business purposes of the Borrower
or of such Subsidiary not to exceed $10,000,000 in the aggregate at any one time
outstanding for the Borrower and its Subsidiaries; (4) Investments permitted
under Section 8.7(l); (5) Restricted Payments permitted under Section 8.4;
(6) the Merger; or (7) issuances by the Borrower of its Capital Stock to the
extent such issuance is otherwise in compliance with the terms of this
Agreement.  The restriction set forth in this Section 8.8 will not apply to the
execution and delivery of or payments made under the Tax Sharing Agreement.

 

8.9                                 Lines of Business

 

The Borrower will not, and will not permit any Subsidiary (other than a
Receivables Subsidiary) to enter into or acquire any line of business which is
not reasonably related to the chemical or petrochemical business, provided, that
none of Huntsman Finco, TG, UK Holdco 1, UK Petrochem Holdings, UK Holdco 2,
Dutch Mixer or any Thai Holding Company will engage in any business other than
(a) holding Capital Stock of its Subsidiaries, (b) in the case of UK Holdco 1,
UK Petrochem Holdings, and Huntsman Finco, the borrowing and lending funds
pursuant to the Intercompany Notes and entering into the Foreign Intercompany
Loan Documents and (c) in the case of UK Holdco 2, cash management and related
treasury activities.  IRIC shall only engage in the business of serving as a
captive insurance company for the Borrower and its Subsidiaries and engaging in
such necessary activities related thereto as may be permitted to be engaged in
by a Vermont captive insurance company pursuant to applicable Vermont captive
insurance company rules and regulations; provided, that IRIC shall not hold cash
or other Investments except in a manner consistent with Schedule 8.9.  Huntsman
(Europe) BVBA shall only engage in activities relating to operations consistent
with its nature as a Belgian coordination center; provided that, in no event
shall it conduct any sales, marketing or manufacturing activities.

 

8.10                           Fiscal Year

 

The Borrower shall not change its Fiscal Year.

 

124

--------------------------------------------------------------------------------


 

8.11                           Limitation on Voluntary Payments and
Modifications of Indebtedness; Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; Etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to:

 

(I)                                     MAKE (OR GIVE ANY NOTICE IN RESPECT OF)
ANY VOLUNTARY OR OPTIONAL PAYMENT OR PREPAYMENT ON OR REDEMPTION OR ACQUISITION
FOR VALUE OF (INCLUDING, WITHOUT LIMITATION, BY WAY OF DEPOSITING WITH THE
TRUSTEE WITH RESPECT THERETO OR ANY OTHER PERSON MONEY OR SECURITIES BEFORE DUE
FOR THE PURPOSE OF PAYING WHEN DUE) ANY OBLIGATIONS UNDER ANY PUBLIC NOTES OR
PERMITTED UNSECURED DEBT (OTHER THAN WITH THE PROCEEDS OF PERMITTED REFINANCING
INDEBTEDNESS OR WITH AVAILABLE EQUITY PROCEEDS); PROVIDED THAT IF THERE IS NO
DEFAULT OR EVENT OF DEFAULT THEN OUTSTANDING OR THAT WOULD RESULT THEREFROM, THE
BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE PAYMENTS OR PREPAYMENTS ON, OR
REDEMPTION OR ACQUISITION OF: (A) ANY OBLIGATIONS UNDER THE SENIOR SECURED NOTES
AND ANY NOTES EVIDENCING ANY PERMITTED REFINANCING INDEBTEDNESS OF THE SENIOR
SECURED NOTES; (B) ANY OBLIGATIONS UNDER THE SENIOR NOTES (HI) OR THE SENIOR
NOTES (HLLC), AND ANY NOTES EVIDENCING ANY PERMITTED REFINANCING INDEBTEDNESS OF
EITHER OF THE FOREGOING, SO LONG AS (I) THE MOST RECENT LEVERAGE RATIO IS LESS
THAN 3.5 TO 1.0 ON A PRO FORMA BASIS AND (II) THE TOTAL AVAILABLE REVOLVING
COMMITMENTS ARE GREATER THAN $350,000,000 AFTER GIVING EFFECT TO SUCH PAYMENT OR
PREPAYMENT; (C) ANY OBLIGATIONS UNDER THE SENIOR SUBORDINATED NOTES (HI 2009),
THE SENIOR SUBORDINATED NOTES (HI 2015) OR ANY OTHER PUBLIC NOTES OR PERMITTED
UNSECURED DEBT THAT IS SUBORDINATED TO THE OBLIGATIONS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $400,000,000 SO LONG AS (I) THE MOST RECENT LEVERAGE RATIO IS LESS
THAN 3.0 TO 1.0, (II) AVAILABLE LIQUIDITY OF THE BORROWER AND ITS SUBSIDIARIES
IS $600,000,000 OR GREATER AFTER GIVING EFFECT TO SUCH PAYMENT OR PREPAYMENT AND
(III) ON OR PRIOR TO THE DATE OF SUCH PAYMENT OR PREPAYMENT, THE SUM OF THE
VOLUNTARY PREPAYMENTS OF TERM LOANS MADE PURSUANT TO SECTION 4.3 AND MANDATORY
PREPAYMENTS OF TERM LOANS MADE PURSUANT TO SECTIONS 4.4(B) AND (D) EQUALS OR
EXCEEDS $500,000,000; AND (D) ANY OBLIGATIONS UNDER ANY PUBLIC NOTES OR
PERMITTED UNSECURED DEBT WITH RESTRICTED PAYMENTS PERMITTED UNDER
SECTION 8.4(B).

 

(II)                                  AMEND, MODIFY OR TERMINATE, OR PERMIT THE
AMENDMENT, MODIFICATION, OR TERMINATION OF ANY PROVISION IN ANY WAY ADVERSE TO
THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS
SOLE REASONABLE DISCRETION AFTER REASONABLE ADVANCE NOTICE OF SUCH PROPOSED
CHANGE) OF (A) ANY PUBLIC NOTE DOCUMENT THAT WOULD REQUIRE THE CONSENT OF ANY
HOLDER OF SUCH PUBLIC NOTE (INCLUDING, WITHOUT LIMITATION, BY THE EXECUTION OF
ANY SUPPLEMENTAL INDENTURE) OR (B) ANY PROVISION OF THE UK HOLDCO NOTE, THE UK
PETROCHEM HOLDINGS NOTE, ANY OTHER INTERCOMPANY NOTE OR ANY FOREIGN INTERCOMPANY
LOAN DOCUMENT; OR

 

(III)                               AMEND, MODIFY OR CHANGE IN ANY WAY ADVERSE,
IN ANY MATERIAL RESPECT, TO THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE REASONABLE DISCRETION AFTER REASONABLE ADVANCE
NOTICE OF SUCH PROPOSED CHANGE), ITS ORGANIZATIONAL DOCUMENTS  (INCLUDING,
WITHOUT LIMITATION,

 

125

--------------------------------------------------------------------------------


 

BY FILING OR MODIFICATION OF ANY CERTIFICATE OF DESIGNATION) OR BY-LAWS, OR ANY
AGREEMENT ENTERED INTO BY IT, WITH RESPECT TO ITS CAPITAL STOCK, THE TAX SHARING
AGREEMENT, OR ENTER INTO ANY NEW AGREEMENT WITH RESPECT TO ITS CAPITAL STOCK OR
ANY NEW TAX SHARING AGREEMENT WHICH IN ANY WAY COULD REASONABLY BE EXPECTED TO
BE ADVERSE TO THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE ADMINISTRATION
AGENT).

 

The Administrative Agent agrees that, with respect to any matters required to be
reasonably satisfactory or acceptable to it, it shall exercise its reasonable
judgment in making, and shall not unreasonably withhold or delay, such
determination.

 

8.12                           Accounting Changes

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to make or
permit to be made any change in accounting policies affecting the presentation
of financial statements or reporting practices from those employed by it on the
date hereof, unless (i) such change is required by GAAP, (ii) such change is
disclosed to the Lenders through the Administrative Agent or otherwise and
(iii) relevant prior financial statements that are affected by such change are
restated (in form and detail satisfactory to the Administrative Agent) as may be
required by GAAP to show comparative results.  If any changes in GAAP or the
application thereof from that used in the preparation of the financial
statements referred to in Section 6.5(a) hereof occur after the Closing Date and
such changes result in, in the sole judgment of the Administrative Agent, a
meaningful change in the calculation of any financial covenants or restrictions
set forth in this Agreement, then the parties hereto agree to enter into and
diligently pursue negotiations in order to amend such financial covenants and
restrictions so as to equitably reflect such changes, with the desired result
that the criteria for evaluating the financial condition and results of
operations of the Borrower and its Subsidiaries shall be the same after such
changes as if such changes had not been made.

 

8.13                           Permitted Accounts Receivable Securitization and
Foreign Factoring Transactions

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to, enter
into any Receivables Documents other than in connection with a Permitted
Accounts Receivable Securitization or a Foreign Factoring Transaction permitted
by Sections 8.1(l) and 8.2(q) (unless such Receivables Documents have been
approved by the Administrative Agent or are non-material documentation entered
into pursuant to such approved Receivables Documents and/or represent additional
documentation in customary form that is contemplated by Receivables Documents
for a Permitted Accounts Receivable Securitization and are not adverse to the
Lenders) or amend or modify in any material respect which is adverse to the
Lenders any of such Receivables Documents unless such amendment or modification
has been approved by the Administrative Agent; provided, however, that if the
Receivables Documents, after giving effect to such amendment or modification,
would constitute a Permitted Accounts Receivable Securitization, then such
approval of the Administrative Agent shall not be required.  No Unrestricted
Subsidiary may be a Participating Subsidiary in a Permitted Accounts Receivable
Securitization.

 

126

--------------------------------------------------------------------------------


 


ARTICLE IX


 


FINANCIAL COVENANTS


 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or LC Obligation remains outstanding and unpaid or any other amount is
owing to any Lender or the Administrative Agent hereunder:

 

9.1                                 Capital Expenditures

 


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF THEIR SUBSIDIARIES TO, MAKE ANY CONSOLIDATED CAPITAL EXPENDITURES, EXCEPT
THAT DURING ANY FISCAL YEAR THE BORROWER AND ITS SUBSIDIARIES MAY MAKE
CONSOLIDATED CAPITAL EXPENDITURES SO LONG AS THE AGGREGATE AMOUNT SO MADE BY THE
BORROWER AND ITS SUBSIDIARIES (ON A CONSOLIDATED BASIS) DOES NOT EXCEED DURING
THE 2005 FISCAL YEAR AND EACH FISCAL YEAR THEREAFTER AN AMOUNT EQUAL TO (X)
$600,000,000 PLUS (Y) AN AMOUNT EQUAL TO THE AMOUNT OF CONSOLIDATED CAPITAL
EXPENDITURES PERMITTED PURSUANT TO THE PRECEDING CLAUSE (X) FOR THE IMMEDIATELY
PRECEDING FISCAL YEAR THAT WAS NOT UTILIZED DURING SUCH FISCAL YEAR; PROVIDED,
THAT THE AMOUNT ATTRIBUTABLE TO THIS CLAUSE (Y) SHALL NOT, FOR ANY FISCAL YEAR,
EXCEED $100,000,000.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, THE BORROWER
AND ITS SUBSIDIARIES MAY MAKE CONSOLIDATED CAPITAL EXPENDITURES ON ANY DATE WITH
(I) NET OFFERING PROCEEDS WHICH ARE NOT REQUIRED TO BE APPLIED AS A MANDATORY
PREPAYMENT UNDER SECTION 4.4(E) AND (II) AVAILABLE EQUITY PROCEEDS.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE BORROWER
AND ITS SUBSIDIARIES MAY MAKE CONSOLIDATED CAPITAL EXPENDITURES WITH (I) THE
INSURANCE PROCEEDS RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM ANY
RECOVERY EVENT AND (II) THE NET SALE PROCEEDS RECEIVED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES FROM ANY ASSET DISPOSITION, SO LONG AS SUCH INSURANCE PROCEEDS
AND/OR NET SALE PROCEEDS ARE USED OR CONTRACTUALLY COMMITTED TO BE USED WITHIN
360 DAYS TO MAKE CONSOLIDATED CAPITAL EXPENDITURES IN ACCORDANCE WITH
SECTION 4.4(C).


 


(D)                                 NOTWITHSTANDING THE FOREGOING, THE BORROWER
AND ITS SUBSIDIARIES MAY MAKE CONSOLIDATED CAPITAL EXPENDITURES CONSTITUTING
RESTRICTED PAYMENTS TO THE EXTENT PERMITTED BY SECTION 8.4(B).


 

9.2                                 Interest Coverage Ratio

 

The Borrower will not permit the Interest Coverage Ratio calculated for any Test
Period ending at the following dates or during the following periods to be less
than the ratio set forth opposite such period:

 

127

--------------------------------------------------------------------------------


 

Period

 

Ratio

September 30, 2005

 

2.50 to 1.00

December 31, 2005

 

2.50 to 1.00

March 31, 2006

 

2.50 to 1.00

June 30, 2006

 

2.75 to 1.00

September 30, 2006

 

2.75 to 1.00

December 31, 2006

 

2.75 to 1.00

March 31, 2007

 

2.75 to 1.00

June 30, 2007 and thereafter

 

3.00 to 1.00

 

9.3                                 Leverage Ratio

 

The Borrower will not permit for any Test Period ending on a date set forth
during any period described below, the Leverage Ratio to exceed the ratio set
forth opposite such period:

 

Period

 

Ratio

September 30, 2005

 

4.50 to 1.00

December 31, 2005

 

4.50 to 1.00

March 31, 2006

 

4.50 to 1.00

June 30, 2006

 

4.00 to 1.00

September 30, 2006

 

4.00 to 1.00

December 31, 2006

 

4.00 to 1.00

March 31, 2007

 

4:00 to 1.00

June 30, 2007 and thereafter

 

3.50 to 1.00

 

128

--------------------------------------------------------------------------------


 


ARTICLE X


 


EVENTS OF DEFAULT


 

10.1                           Events of Default

 

Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:

 


(A)                                  FAILURE TO MAKE PAYMENTS WHEN DUE.  THERE
SHALL OCCUR A DEFAULT IN THE PAYMENT OF (I) PRINCIPAL ON ANY OF THE LOANS OR ANY
REIMBURSEMENT OBLIGATION WITH RESPECT TO ANY LETTER OF CREDIT; OR (II) INTEREST
ON ANY OF THE LOANS OR ANY FEE OR ANY OTHER AMOUNT OWING HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WHEN DUE AND SUCH DEFAULT IN PAYMENT SHALL CONTINUE FOR FIVE
(5) BUSINESS DAYS; OR


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION OR WARRANTY MADE BY OR ON THE PART OF THE BORROWER OR ANY CREDIT
PARTY, AS THE CASE MAY BE, CONTAINED IN ANY LOAN DOCUMENT OR ANY DOCUMENT,
INSTRUMENT OR CERTIFICATE DELIVERED PURSUANT HERETO OR THERETO SHALL HAVE BEEN
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(C)                                  COVENANTS.  THE BORROWER SHALL (I) DEFAULT
IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT
ON ITS PART TO BE PERFORMED OR OBSERVED UNDER ARTICLE VIII OR ARTICLE IX HEREOF
OR SECTIONS 7.3(A), 7.9, 7.10, 7.11 OR 7.13 OR (II) DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY OTHER TERM, COVENANT OR AGREEMENT
CONTAINED IN THIS AGREEMENT AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT OR ANY LENDER; OR


 


(D)                                 DEFAULT UNDER OTHER LOAN DOCUMENTS.  ANY
CREDIT PARTY SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM,
COVENANT, CONDITION OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED
HEREUNDER OR UNDER ANY LOAN DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT
UNDER ANY OTHER CLAUSE OF THIS SECTION 10.1) AND SUCH DEFAULT SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN OR TELEPHONIC
(IMMEDIATELY CONFIRMED IN WRITING) NOTICE THEREOF HAS BEEN GIVEN TO THE BORROWER
BY THE ADMINISTRATIVE AGENT; OR


 


(E)                                  VOLUNTARY INSOLVENCY, ETC.  THE BORROWER OR
ANY OF ITS MATERIAL SUBSIDIARIES SHALL BECOME INSOLVENT OR GENERALLY FAIL TO
PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE, OR
SHALL VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION UNDER ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR SEEKING DISSOLUTION OR REORGANIZATION
OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, ADMINISTRATOR, CUSTODIAN, LIQUIDATOR
OR SIMILAR OFFICER FOR IT OR A SUBSTANTIAL PORTION OF ITS PROPERTY, ASSETS OR
BUSINESS OR TO EFFECT A PLAN OR OTHER ARRANGEMENT WITH ITS CREDITORS, OR SHALL
FILE ANY ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF AN INVOLUNTARY PETITION
FILED AGAINST IT IN ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING, OR SHALL
BE ADJUDICATED BANKRUPT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR SHALL CONSENT TO, OR ACQUIESCE IN THE APPOINTMENT OF, A RECEIVER,
TRUSTEE, CUSTODIAN, ADMINISTRATOR, LIQUIDATOR OR SIMILAR OFFICER FOR A
SUBSTANTIAL PORTION OF ITS PROPERTY, ASSETS OR BUSINESS, SHALL CALL A

 

129

--------------------------------------------------------------------------------


 


MEETING OF ITS CREDITORS WITH A VIEW TO ARRANGING A COMPOSITION OR ADJUSTMENT OF
ITS DEBTS OR SHALL TAKE ANY CORPORATE ACTION AUTHORIZING ANY OF THE FOREGOING;
OR


 


(F)                                    INVOLUNTARY INSOLVENCY, ETC.  INVOLUNTARY
PROCEEDINGS OR AN INVOLUNTARY PETITION SHALL BE COMMENCED OR FILED AGAINST THE
BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES UNDER ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR LAW OR SEEKING THE DISSOLUTION OR REORGANIZATION OF IT OR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, ADMINISTRATOR, LIQUIDATOR OR
SIMILAR OFFICER FOR IT OR OF A SUBSTANTIAL PART OF ITS PROPERTY, ASSETS OR
BUSINESS, OR ANY SIMILAR WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR 
PROCESS SHALL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF ITS PROPERTY,
ASSETS OR BUSINESS, AND (OTHER THAN A PETITION FOR ADMINISTRATION) SUCH
PROCEEDINGS OR PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR
FULLY BONDED, WITHIN SIXTY (60) DAYS AFTER COMMENCEMENT, FILING OR LEVY, AS THE
CASE MAY BE, OR ANY ORDER FOR RELIEF SHALL BE ENTERED IN ANY SUCH PROCEEDING; OR


 


(G)                                 DEFAULT UNDER OTHER AGREEMENTS.  (I) THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL DEFAULT IN THE PAYMENT WHEN DUE,
WHETHER AT STATED MATURITY OR OTHERWISE, OF ANY AMOUNT PURSUANT TO ANY
INDEBTEDNESS (OTHER THAN INDEBTEDNESS OWED TO THE LENDERS UNDER THE LOAN
DOCUMENTS) IN EXCESS OF $50,000,000 IN THE AGGREGATE BEYOND THE PERIOD OF GRACE
IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS
WAS CREATED, OR (II) A DEFAULT SHALL OCCUR IN THE PERFORMANCE OR OBSERVANCE OF
ANY AGREEMENT UNDER ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE (DETERMINED
WITHOUT REGARD TO WHETHER ANY NOTICE OF ACCELERATION OR SIMILAR NOTICE IS
REQUIRED), ANY SUCH INDEBTEDNESS TO BECOME DUE OR BE REPAID PRIOR TO ITS STATED
MATURITY OR (III) ANY SUCH INDEBTEDNESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID
(OTHER THAN SUCH INDEBTEDNESS THAT IS REQUIRED TO BE PREPAID UPON A “CHANGE OF
CONTROL” UNDER A PUBLIC NOTE DOCUMENT THAT WOULD NOT CAUSE A CHANGE OF CONTROL
HEREUNDER) OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT (OTHER THAN
WITH PROCEEDS OF THE EVENT GIVING RISE TO SUCH PREPAYMENT), PRIOR TO THE STATED
MATURITY THEREOF; OR


 


(H)                                 INVALIDITY OF SUBORDINATION PROVISIONS.  THE
SUBORDINATION PROVISIONS OF ANY AGREEMENT OR INSTRUMENT GOVERNING THE SENIOR
SUBORDINATED NOTE (HI 2009) DOCUMENTS, THE SENIOR SUBORDINATED NOTE (HI 2015)
DOCUMENTS OR ANY OTHER SUBORDINATED INDEBTEDNESS IN EXCESS OF $50,000,000 IS FOR
ANY REASON REVOKED OR INVALIDATED, OR OTHERWISE CEASE TO BE IN FULL FORCE AND
EFFECT, ANY PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY THEREOF
OR DENIES THAT IT HAS ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER, OR THE
LOANS AND THE OTHER OBLIGATIONS HEREUNDER ENTITLED TO RECEIVE THE BENEFITS OF
ANY LOAN DOCUMENT IS FOR ANY REASON SUBORDINATED OR DOES NOT HAVE THE PRIORITY
CONTEMPLATED BY THIS AGREEMENT OR SUCH SUBORDINATION PROVISIONS; OR


 


(I)                                     JUDGMENTS. ONE OR MORE JUDGMENTS OR
DECREES SHALL BE ENTERED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES
INVOLVING, INDIVIDUALLY OR IN THE AGGREGATE, A LIABILITY (TO THE EXTENT NOT PAID
OR COVERED BY A REPUTABLE INSURANCE COMPANY OR INDEMNITOR AS TO WHICH COVERAGE
OR INDEMNIFICATION, AS THE CASE MAY BE, HAS NOT BEEN DISCLAIMED) OF $50,000,000
OR MORE AND ALL

 

130

--------------------------------------------------------------------------------


 


SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED,
STAYED OR BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF;
OR


 


(J)                                     SECURITY DOCUMENTS.  AT ANY TIME AFTER
THE EXECUTION AND DELIVERY THEREOF, ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO
BE IN FULL FORCE AND (OTHER THAN AS PERMITTED PURSUANT TO THE PROVISIONS THEREOF
OR HEREOF) CEASE TO CREATE A VALID AND PERFECTED LIEN ON AND SECURITY INTEREST
IN, ANY MATERIAL PORTION OF THE COLLATERAL HAVING THE LIEN PRIORITY REQUIRED BY
THIS AGREEMENT AND THE SECURITY DOCUMENTS; OR


 


(K)                                  GUARANTIES.  ANY GUARANTY OR ANY PROVISION
THEREOF SHALL (OTHER THAN AS A RESULT OF THE ACTIONS TAKEN BY THE ADMINISTRATIVE
AGENT OR THE LENDERS TO RELEASE SUCH GUARANTY) CEASE TO BE IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH ITS TERMS (OTHER THAN AS PERMITTED PURSUANT TO THE
TERMS HEREOF AND THEREOF), OR ANY CREDIT PARTY OR ANY PERSON ACTING BY OR ON
BEHALF OF SUCH GUARANTOR SHALL DENY OR DISAFFIRM SUCH CREDIT PARTY’S OBLIGATIONS
UNDER ANY GUARANTY; OR


 


(L)                                     ERISA.  (A) EITHER (I) ANY REPORTABLE
EVENT WHICH THE REQUIRED LENDERS DETERMINE CONSTITUTES REASONABLE GROUNDS FOR
THE TERMINATION OF ANY PLAN BY THE PBGC OR OF ANY MULTIEMPLOYER PLAN OR FOR THE
APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER OR LIQUIDATE ANY PLAN OR MULTIEMPLOYER PLAN SHALL HAVE OCCURRED,
(II) A TRUSTEE SHALL BE APPOINTED BY A UNITED STATES DISTRICT COURT TO
ADMINISTER ANY PLAN OR MULTIEMPLOYER PLAN, (III) THE PBGC SHALL INSTITUTE
PROCEEDINGS TO TERMINATE ANY PLAN OR MULTIEMPLOYER PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY PLAN; (IV) THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR ERISA AFFILIATES SHALL BECOME LIABLE TO THE PBGC OR ANY OTHER PARTY UNDER
SECTION 4062, 4063 OR 4064 OF ERISA WITH RESPECT TO ANY PLAN; OR (V) THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR ERISA AFFILIATES SHALL
BECOME LIABLE TO MAKE A CURRENT PAYMENT WITH RESPECT TO ANY MULTIEMPLOYER PLAN
UNDER SECTION 4201 ET SEQ. OF ERISA; IF AS OF THE DATE THEREOF OR ANY SUBSEQUENT
DATE, THE SUM OF EACH OF THE BORROWER’S AND ITS SUBSIDIARIES’ AND THEIR ERISA
AFFILIATES’ VARIOUS LIABILITIES (SUCH LIABILITIES TO INCLUDE, WITHOUT
LIMITATION, ANY LIABILITY TO THE PBGC OR TO ANY OTHER PARTY UNDER SECTION 4062,
4063 OR 4064 OF ERISA WITH RESPECT TO ANY PLAN, OR TO ANY MULTIEMPLOYER PLAN
UNDER SECTION 4201 ET SEQ. OF ERISA) AS A RESULT OF SUCH EVENTS LISTED IN
SUBCLAUSES (I) THROUGH (V) ABOVE EXCEEDS $50,000,000; OR (B) EITHER (I) A
FOREIGN GOVERNMENTAL AUTHORITY HAS INSTITUTED PROCEEDINGS TO TERMINATE A FOREIGN
PENSION PLAN OR A FOREIGN GOVERNMENTAL AUTHORITY HAS APPOINTED A TRUSTEE TO
ADMINISTER ANY FOREIGN PENSION PLAN IN PLACE OF THE EXISTING ADMINISTRATOR, IN
EACH CASE BY REASON OF A DISTRESS TERMINATION WITHIN THE MEANING OF
SECTION 4041(C) OF ERISA, TREATING SUCH FOREIGN PENSION PLAN AS IF IT WERE
SUBJECT TO ERISA; OR (II) ANY FOREIGN PENSION PLAN THAT IS REQUIRED BY
APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE HAS FAILED TO
COMPLY WITH SUCH FUNDING REQUIREMENTS; IF, AS OF THE DATE THEREOF OR AS OF ANY
SUBSEQUENT DATE, THE SUM OF EACH OF THE BORROWER’S AND ITS SUBSIDIARIES’ 
VARIOUS LIABILITIES TO ANY FOREIGN PENSION PLAN SOLELY AS A RESULT OF SUCH
EVENTS LISTED IN SUBCLAUSES (I) AND (II) OF THIS CLAUSE (B) EXCEEDS THE DOLLAR
EQUIVALENT OF $50,000,000; OR


 


(M)                               CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL
OCCUR; OR


 


(N)                                 RECEIVABLES FACILITY.   ANY EVENT (AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE PERIODS) AS SPECIFIED IN THE RECEIVABLES
DOCUMENTS FOR ANY PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION SHALL ENTITLE THE
PERSONS (OTHER THAN A RECEIVABLE SUBSIDIARY) FINANCING

 

131

--------------------------------------------------------------------------------


 


RECEIVABLES FACILITY ASSETS PURSUANT TO A PERMITTED ACCOUNTS RECEIVABLE
SECURITIZATION PRIOR TO THE SCHEDULED OR MUTUALLY AGREED UPON (AT A TIME WHEN NO
DEFAULT EXISTS THEREUNDER) TERMINATION THEREOF TO TERMINATE OR PERMANENTLY CEASE
FUNDING THE FINANCING OF RECEIVABLES FACILITY ASSETS PURSUANT TO SUCH PERMITTED
ACCOUNTS RECEIVABLE SECURITIZATION.


 

If any of the foregoing Events of Default shall have occurred and be continuing,
the Administrative Agent, at the written direction of the Required Lenders,
shall take one or more of the following actions: (i) by written or oral or
telephonic notice (in the case of oral or telephonic notice confirmed in writing
immediately thereafter) to the Borrower declare the Total Commitments to be
terminated whereupon the Total Commitments shall forthwith terminate, (ii) by
written or oral or telephonic notice (in the case of oral or telephonic notice
confirmed in writing immediately thereafter) to the Borrower declare all sums
then owing by the Borrower hereunder and under the Loan Documents to be
forthwith due and payable, whereupon all such sums shall become and be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower,
(iii) terminate any Letter of Credit in accordance with its terms, (iv) direct
the Borrower to pay (and the Borrower agrees that upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 10.1(e) or
Section 10.1(f) with respect to the Borrower it will pay) to the Administrative
Agent at the Payment Office such additional amount of cash, to be held as
security by the Administrative Agent, as is equal to the Assigned Dollar Value
of the aggregate Stated Amount of all Letters of Credit issued for the account
of the Borrower and its Subsidiaries and then outstanding, and (v) enforce, as
the Administrative Agent (to the extent permitted under the applicable Security
Documents), or direct the Collateral Agent to enforce pursuant to the Security
Documents, as the case may be, all of the Liens and security interests created
pursuant to the Security Documents.  In cases of any occurrence of any Event of
Default described in Section 10.1(e) or Section 10.1(f) with respect to the
Borrower, the Loans, together with accrued interest thereon, shall become due
and payable forthwith without the requirement of any such acceleration or
request, and without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, any provision of this
Agreement or any other Loan Document to the contrary notwithstanding, and other
amounts payable by the Borrower hereunder shall also become immediately due and
payable all without notice of any kind.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of the
Borrower, and the Administrative Agent shall have the continuing and exclusive
right to apply and to reapply any and all payments received at any time or times
after the occurrence and during the continuance of an Event of Default. 
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition or other sale of, or other realization upon, all or any
part of the Collateral) received after acceleration of the Obligations shall be
applied:  first, to all fees, costs and expenses incurred by or owing to the
Administrative Agent and any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; second, to accrued and unpaid interest on the
Obligations (including any interest which but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding and to cash collateralize outstanding
Letters of Credit (pro rata among all such Obligations based upon the

 

132

--------------------------------------------------------------------------------


 

principal amount thereof or the outstanding face amount of such Letters of
Credit, as applicable, and with respect to amounts applied to Term Loans, pro
rata among all remaining Scheduled Term Repayments thereof).  Any balance
remaining shall be delivered to the Borrower or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.

 

Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with the
Borrower; provided that at the time such acceleration is so rescinded and
annulled:  (A) all past due interest and principal (other than principal due
solely as a result of such acceleration), if any, on the Loans and all other
sums payable under this Agreement and the other Loan Documents shall have been
duly paid, and (B) no other Event of Default shall have occurred and be
continuing which shall not have been waived in accordance with the provisions of
Section 12.1 hereof.  Upon any such rescission and annulment, the Administrative
Agent shall return to the Borrower any cash collateral delivered pursuant to the
preceding paragraph.

 

10.2                           Rights Not Exclusive

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 


ARTICLE XI


 


THE ADMINISTRATIVE AGENT


 

In this Article XI, the Lenders agree among themselves as follows:

 

11.1                           Appointment

 

The Lenders hereby appoint DB as the Administrative Agent (for purposes of this
Article XI, the term “Administrative Agent” shall, except for purposes of
Section 11.9, include DB in its capacity as the Collateral Agent pursuant to the
Security Documents) to act as specified herein and in the other Loan Documents. 
Each Lender hereby irrevocably authorizes and each holder of any Note by the
acceptance of such Note shall be deemed to irrevocably authorize the
Administrative Agent to take such action on its behalf under the provisions
hereof, the other Loan Documents (including, without limitation, to give notices
and take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders or all Lenders, as the case may be) and any
other instruments, documents and agreements referred to herein or therein and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Administrative Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto.  The Administrative Agent may perform any
of its duties hereunder and under the other Loan Documents, by or through its
officers, directors, agents, employees or affiliates.

 

133

--------------------------------------------------------------------------------


 

11.2                           Nature of Duties

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. 
THE DUTIES OF THE ADMINISTRATIVE AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN
NATURE.  EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT, SUBJECT TO
SECTION 11.2(B), THE ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT
OF ANY LENDER.  NOTHING IN ANY OF THE LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS
INTENDED TO OR SHALL BE SO CONSTRUED AS TO IMPOSE UPON THE ADMINISTRATIVE AGENT
ANY OBLIGATIONS IN RESPECT OF ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET
FORTH HEREIN OR THEREIN.  EACH LENDER SHALL MAKE ITS OWN INDEPENDENT
INVESTIGATION OF THE FINANCIAL CONDITION AND AFFAIRS OF THE BORROWER IN
CONNECTION WITH THE MAKING AND THE CONTINUANCE OF THE LOANS HEREUNDER AND SHALL
MAKE ITS OWN APPRAISAL OF THE CREDIT WORTHINESS OF THE BORROWER, AND THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY
OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION WITH RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION BEFORE
MAKING OF THE LOANS OR AT ANY TIME OR TIMES THEREAFTER.  EXCEPT AS EXPRESSLY SET
FORTH IN THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO
DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION
RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR
OBTAINED BY THE FINANCIAL INSTITUTION SERVING AS THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES IN ANY CAPACITY.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY EACH LENDER AT ANY TIME THAT THE REQUIRED LENDERS HAVE INSTRUCTED IT TO
ACT OR REFRAIN FROM ACTING PURSUANT TO ARTICLE X.


 


(B)                                 THE ADMINISTRATIVE AGENT HEREBY DECLARES
THAT IT, INCLUDING IN ITS CAPACITY AS COLLATERAL AGENT, HOLDS AND SHALL HOLD:


 

(I)                                     ALL RIGHTS, TITLE AND INTEREST THAT MAY
NOW OR HEREAFTER BE MORTGAGED, CHARGED OR ASSIGNED OR OTHERWISE SECURED IN FAVOR
OF THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT BY OR PURSUANT TO THE
LOAN DOCUMENTS GOVERNED BY ENGLISH LAW AND ALL PROCEEDS OF ENFORCEMENT OF SUCH
SECURITY; AND

 

(II)                                  THE BENEFIT OF ALL REPRESENTATIONS,
COVENANTS, GUARANTEES, INDEMNITIES AND OTHER CONTRACTUAL PROVISIONS GOVERNED BY
ENGLISH LAW GIVEN IN FAVOR OF THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL
AGENT (OTHER THAN ANY SUCH BENEFITS GIVEN TO THE ADMINISTRATIVE AGENT AND/OR THE
COLLATERAL AGENT SOLELY FOR ITS OWN BENEFIT), ON TRUST (FOR WHICH THE PERPETUITY
PERIOD SHALL BE 80 YEARS) FOR ITSELF AND THE OTHER LENDERS FROM TIME TO TIME.

 

11.3                           Exculpation, Rights Etc.

 

Neither the Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct.  The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties

 

134

--------------------------------------------------------------------------------


 

herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, or sufficiency of any of the Loan Documents or
any other document or the financial condition of the Borrower.  The
Administrative Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any of the Loan Documents or any other document or the
financial condition of the Borrower, or the existence or possible existence of
any Unmatured Event of Default or Event of Default unless requested to do so by
the Required Lenders.  The Administrative Agent may at any time request
instructions from the Lenders with respect to any actions or approvals
(including the failure to act or approve) which by the terms of any of the Loan
Documents, the Administrative Agent is permitted or required to take or to
grant, and if such instructions are requested, the Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting, approving or refraining from acting or approving
under any of the Loan Documents in accordance with the instructions of the
Required Lenders or, to the extent required by Section 12.1, all of the Lenders.

 

11.4                           Reliance

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any notice, writing, resolution notice, statement, certificate,
order or other document or any telephone, telex, teletype, telecopier or
electronic message reasonably believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining herein or to any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by the Administrative
Agent.

 

11.5                           Indemnification

 

To the extent the Administrative Agent is not reimbursed and indemnified by the
Borrower, the Lenders will reimburse and indemnify the Administrative Agent for
and against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent, acting pursuant hereto in such capacity, in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by the Administrative Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate  Pro Rata Share of the Total Commitment; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 11.5
shall survive the payment in full of the Notes and the termination of this
Agreement.

 

For purposes of this Section 11.5, “Aggregate Pro Rata Share” means, when used
with reference to any Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such desired aggregate or
total amount by a fraction the

 

135

--------------------------------------------------------------------------------


 

numerator of which shall be the aggregate principal amount of such Lender’s
Loans and the denominator of which shall be aggregate of all of the Loans
outstanding hereunder.

 

11.6                           The Administrative Agent In Its Individual
Capacity

 

With respect to its Loans and Commitments (and its Pro Rata Share of each
Facility thereof), the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or holder
of Obligations.  The terms “Lenders”, “holder of Obligations” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, one of the Required Lenders or a holder of Obligations.  The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not acting as the
Administrative Agent hereunder or under any other Loan Document, including,
without limitation, the acceptance of fees or other consideration for services
without having to account for the same to any of the Lenders.

 

11.7                           Notice of Default

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default hereunder
unless the Administrative Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.

 

11.8                           Holders of Obligations

 

The Administrative Agent may deem and treat the payee of any Obligation as
reflected on the books and records of the Administrative Agent as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent pursuant to Section 12.8(c). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Obligation shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Obligation or of any
Obligation or Obligations granted in exchange therefor.

 

11.9                           Resignation by the Administrative Agent

 


(A)                                  THE ADMINISTRATIVE AGENT MAY RESIGN FROM
THE PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING
FIFTEEN (15) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER AND THE
LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR
ADMINISTRATIVE AGENT OF APPOINTMENT PURSUANT TO CLAUSES (B) AND (C) BELOW OR AS
OTHERWISE PROVIDED BELOW.

 

136

--------------------------------------------------------------------------------


 


(B)                                 UPON ANY SUCH NOTICE OF RESIGNATION, THE
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL BE
SATISFACTORY TO THE BORROWER AND SHALL BE AN INCORPORATED BANK OR TRUST COMPANY.


 


(C)                                  IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL
NOT HAVE BEEN SO APPOINTED WITHIN SAID FIFTEEN (15) BUSINESS DAY PERIOD, THE
ADMINISTRATIVE AGENT, WITH THE CONSENT OF THE BORROWER, SHALL THEN APPOINT A
SUCCESSOR  WHO SHALL SERVE AS THE ADMINISTRATIVE AGENT UNTIL SUCH TIME, IF ANY,
AS THE REQUIRED LENDERS, WITH THE CONSENT OF THE BORROWER, APPOINT A SUCCESSOR
THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


(D)                                 IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS
BEEN APPOINTED PURSUANT TO CLAUSE (B) OR (C) BY THE TWENTIETH (20TH) BUSINESS
DAY AFTER THE DATE SUCH NOTICE OF RESIGNATION WAS GIVEN BY THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT’S RESIGNATION SHALL BECOME EFFECTIVE AND THE
REQUIRED LENDERS SHALL THEREAFTER PERFORM ALL THE DUTIES OF THE ADMINISTRATIVE
AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS, WITH THE
CONSENT OF THE BORROWER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED
ABOVE.


 

11.10                     Administrative Agent or the Collateral Agent as UK
Security Trustee

 


(A)                                  IN THIS AGREEMENT, ANY RIGHTS AND REMEDIES
EXERCISABLE BY, ANY DOCUMENTS TO BE DELIVERED TO, OR ANY OTHER INDEMNITIES OR
OBLIGATIONS IN FAVOR OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL
BE, AS THE CASE MAY BE, EXERCISABLE BY, DELIVERED TO, OR BE INDEMNITIES OR OTHER
OBLIGATIONS IN FAVOR OF, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (OR
ANY OTHER PERSON ACTING IN SUCH CAPACITY) IN ITS CAPACITY AS THE UK SECURITY
TRUSTEE TO THE EXTENT THAT THE RIGHTS, DELIVERIES, INDEMNITIES OR OTHER
OBLIGATIONS RELATE TO THE UK SECURITY DOCUMENTS OR THE SECURITY THEREBY
CREATED.  ANY OBLIGATIONS OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
(OR ANY OTHER PERSON ACTING IN SUCH CAPACITY) IN THIS AGREEMENT SHALL BE
OBLIGATIONS OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN ITS CAPACITY
AS UK SECURITY TRUSTEE TO THE EXTENT THAT THE OBLIGATIONS RELATE TO THE UK
SECURITY DOCUMENTS OR THE SECURITY THEREBY CREATED.  ADDITIONALLY, IN ITS
CAPACITY AS UK SECURITY TRUSTEE, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT (OR ANY OTHER PERSON ACTING IN SUCH CAPACITY) SHALL HAVE (I) ALL THE
RIGHTS, REMEDIES AND BENEFITS IN FAVOR OF THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT CONTAINED IN THE PROVISIONS OF THE WHOLE OF THIS SECTION 11;
(II) ALL THE POWERS OF AN ABSOLUTE OWNER OF THE SECURITY CONSTITUTED BY THE UK
SECURITY DOCUMENTS AND (III) ALL THE RIGHTS, REMEDIES AND POWERS GRANTED TO IT
AND BE SUBJECT TO ALL THE OBLIGATIONS AND DUTIES OWED BY IT UNDER THE UK
SECURITY DOCUMENTS AND/OR ANY OF THE LOAN DOCUMENTS.


 


(B)                                 EACH LENDER, THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT HEREBY APPOINT THE UK SECURITY TRUSTEE TO ACT AS ITS
TRUSTEE UNDER AND IN RELATION TO THE UK SECURITY DOCUMENTS AND TO HOLD THE
ASSETS SUBJECT TO THE SECURITY THEREBY CREATED AS TRUSTEE FOR ITSELF AND OTHER
SECURED PARTIES ON THE TRUSTS AND OTHER TERMS CONTAINED IN THE UK SECURITY
DOCUMENTS AND THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY HEREBY IRREVOCABLY
AUTHORIZE THE UK SECURITY TRUSTEE TO EXERCISE SUCH RIGHTS, REMEDIES, POWERS AND
DISCRETIONS AS ARE SPECIFICALLY DELEGATED TO THE UK SECURITY TRUSTEE BY THE
TERMS OF THE UK SECURITY DOCUMENTS TOGETHER WITH ALL SUCH RIGHTS, REMEDIES,
POWERS AND DISCRETIONS AS ARE REASONABLY INCIDENTAL THERETO.

 

137

--------------------------------------------------------------------------------

 


 


(C)           ANY REFERENCE IN THIS AGREEMENT TO LIENS STATED TO BE IN FAVOR OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL BE CONSTRUED SO AS TO
INCLUDE A REFERENCE TO LIENS GRANTED IN FAVOR OF THE UK SECURITY TRUSTEE.


 


(D)           THE LENDERS AGREE THAT AT ANY TIME THAT THE UK SECURITY TRUSTEE
SHALL BE A PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT,
SUCH OTHER PERSON SHALL HAVE THE RIGHTS, REMEDIES, BENEFITS AND POWERS GRANTED
TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN ITS CAPACITY AS THE UK
SECURITY TRUSTEE IN THIS AGREEMENT.


 


(E)           NOTHING IN THIS SECTION 11.10 SHALL REQUIRE THE UK SECURITY
TRUSTEE TO ACT AS A TRUSTEE AT COMMON LAW OR TO BE HOLDING ANY PROPERTY ON
TRUST, IN ANY JURISDICTION OUTSIDE THE UNITED STATES OR THE UNITED KINGDOM WHICH
MAY NOT OPERATE UNDER PRINCIPLES OF TRUST OR WHERE SUCH TRUST WOULD NOT BE
RECOGNIZED OR ITS EFFECTS WOULD NOT BE ENFORCEABLE.


 

11.11       The Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents.  Notwithstanding any other
provision of this Agreement or any provision of any other Loan Document, each of
the Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Loan Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that the Joint Lead Arrangers, Joint
Book Runners, Co-Syndication Agents, Co-Documentation Agents and Senior Managing
Agents shall be entitled to all indemnification and reimbursement rights in
favor of “Agents” as provided for under Section 11.5.  Without limitation of the
foregoing, none of Joint Lead Arrangers, Joint Book Runners, Co-Syndication
Agents, Co-Documentation Agents and Senior Managing Agents shall, solely by
reason of this Agreement or any other Loan Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

 


ARTICLE XII


 


MISCELLANEOUS


 

12.1         No Waiver; Modifications in Writing

 


(A)           EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO FAILURE OR
DELAY ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY
RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE
OF ANY REMEDIES THAT MAY BE AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER
AT LAW OR IN EQUITY OR OTHERWISE.  NEITHER THIS AGREEMENT NOR ANY TERMS HEREOF
MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED, DISCHARGED, TERMINATED OR
OTHERWISE CHANGED UNLESS SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER,
DISCHARGE, TERMINATION OR OTHER CHANGE IS IN WRITING SIGNED BY THE BORROWER AND
THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AMENDMENT, MODIFICATION, SUPPLEMENT,
WAIVER, DISCHARGE, TERMINATION OR OTHER CHANGE SHALL, WITHOUT THE CONSENT OF
EACH LENDER (OTHER THAN A DEFAULTING LENDER) WITH OBLIGATIONS DIRECTLY AFFECTED
THEREBY IN THE CASE OF

 

138

--------------------------------------------------------------------------------


 


THE FOLLOWING CLAUSE (I), (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR
NOTE (INCLUDING, WITHOUT LIMITATION, BY AMENDING OR MODIFYING THE PROVISO
CONTAINED IN THE DEFINITION OF REVOLVER TERMINATION DATE OR TERM B LOAN MATURITY
DATE), OR EXTEND THE STATED MATURITY OF ANY LETTER OF CREDIT BEYOND THE REVOLVER
TERMINATION DATE, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST
(EXCEPT FOR WAIVERS OF DEFAULT RATE INTEREST) OR FEES THEREON, OR REDUCE OR
FORGIVE THE PRINCIPAL AMOUNT THEREOF, (II) RELEASE ALL OR SUBSTANTIALLY ALL OF
THE COLLATERAL (EXCEPT AS EXPRESSLY PROVIDED IN THE SECURITY DOCUMENTS) OR
RELEASE ANY GUARANTOR (OTHER THAN (X) A GUARANTOR THAT IS NOT A MATERIAL
SUBSIDIARY OR (Y) IN CONNECTION WITH A TRANSACTION PERMITTED BY SECTION 8.3),
(III) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 12.1, (IV) REDUCE THE
PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS (IT BEING UNDERSTOOD
THAT, WITH THE CONSENT OF THE REQUIRED LENDERS (OR THE LENDERS PROVIDING
ADDITIONAL TERM LOANS IN THE CASE OF AN AMENDMENT PURSUANT TO
SECTION 2.1(A)(II)), THE DEFINITION OF “REQUIRED LENDERS” SHALL INCLUDE LENDERS
WITH RESPECT TO ADDITIONAL REVOLVING LOANS OR TERM LOANS PURSUANT TO THIS
AGREEMENT SO LONG AS SUCH ADDITIONAL REVOLVING LOANS OR TERM LOANS ARE ON
SUBSTANTIALLY THE SAME BASIS AS THE REVOLVING LOANS OR TERM LOANS, AS THE CASE
MAY BE, ARE INCLUDED ON THE DATE HEREOF) OR (V) CONSENT TO THE ASSIGNMENT OR
TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT; PROVIDED, FURTHER, THAT NO SUCH AMENDMENT, MODIFICATION, SUPPLEMENT,
WAIVER, DISCHARGE, TERMINATION OR OTHER CHANGE SHALL (1) INCREASE THE
COMMITMENTS OF ANY LENDER OVER THE AMOUNT THEREOF THEN IN EFFECT WITHOUT THE
CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF
CONDITIONS PRECEDENT, COVENANTS, EVENTS OF DEFAULT OR UNMATURED EVENTS OF
DEFAULT SHALL NOT CONSTITUTE AN INCREASE OF THE COMMITMENT OF ANY LENDER, AND
THAT AN INCREASE IN THE AVAILABLE PORTION OF ANY COMMITMENT OF ANY LENDER SHALL
NOT CONSTITUTE AN INCREASE IN THE COMMITMENT OF SUCH LENDER), (2) WITHOUT THE
CONSENT OF THE APPLICABLE FACING AGENT, AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 2.9 OR ALTER SUCH FACING AGENT’S RIGHTS OR OBLIGATIONS WITH RESPECT TO
LETTERS OF CREDIT THAT IT HAS ISSUED OR MAY BE REQUIRED TO ISSUE, (3) WITHOUT
THE CONSENT OF THE ADMINISTRATIVE AGENT, AMEND, MODIFY OR WAIVE ANY PROVISION OF
ARTICLE XI AS SAME APPLIES TO THE ADMINISTRATIVE AGENT OR ANY OTHER PROVISIONS
AS SAME RELATES TO THE RIGHTS OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
(4) WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT, AMEND, MODIFY OR WAIVE ANY
PROVISIONS RELATING TO THE RIGHTS OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT
UNDER THE OTHER LOAN DOCUMENTS, (5) WITHOUT THE CONSENT OF THE MAJORITY LENDERS
OF EACH FACILITY, AMEND THE DEFINITION OF MAJORITY LENDERS, (6) WITHOUT THE
CONSENT OF THE MAJORITY LENDERS OF THE APPLICABLE FACILITY, AMEND THE SCHEDULED
TERM REPAYMENTS FOR SUCH FACILITY, OR (7) WITHOUT THE CONSENT OF THE MAJORITY
LENDERS OF EACH FACILITY WHICH IS BEING ALLOCATED A LESSER PREPAYMENT, REPAYMENT
OR COMMITMENT REDUCTION, ALTER THE REQUIRED APPLICATION OF ANY PREPAYMENTS OR
REPAYMENTS (OR COMMITMENT REDUCTION), AS BETWEEN THE VARIOUS FACILITIES PURSUANT
TO SECTION 4.5(A) (ALTHOUGH THE REQUIRED LENDERS MAY WAIVE IN WHOLE OR IN PART,
ANY SUCH PREPAYMENT, REPAYMENT (OTHER THAN SCHEDULED TERM REPAYMENTS) OR
COMMITMENT REDUCTION SO LONG AS THE APPLICATION, AS AMONGST THE VARIOUS
FACILITIES, OF ANY SUCH PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION WHICH IS
STILL REQUIRED TO BE MADE IS NOT ALTERED).


 


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (V), INCLUSIVE, OF THE FIRST PROVISO TO THE THIRD SENTENCE
OF SECTION 12.1(A), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED, THEN THE BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING
LENDERS WHOSE INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER
CLAUSE (A) OR (B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER
OR LENDERS (OR, AT

 

139

--------------------------------------------------------------------------------


 

the option of the Borrower if the respective Lender’s consent is required with
respect to less than all Loans, to replace only the respective Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 3.7 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, supplement. waiver,
discharge, termination or other change or (B) terminate such non-consenting
Lender’s Revolving Commitment and repay all outstanding Loans of such Lender
which gave rise to the need to obtain such Lender’s consent, in accordance with
Section 4.1(b) and 4.3; provided that, unless the Revolving Commitment
terminated and Loans repaid pursuant to the preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B), the specific consent of the Required Lenders
(determined before giving effect to the proposed action) thereto shall be
required; provided, further, that in any event the Borrower shall not have the
right to replace a Lender, terminate its Revolving Commitment or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) contemplated by the second proviso to
the third sentence of Section 12.1(a).


 


(C)           IN ADDITION, NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE
AMENDED WITH THE WRITTEN CONSENT OF ADMINISTRATIVE AGENT, BORROWER AND THE
LENDERS PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO
PERMIT THE REFINANCING OR MODIFICATION OF ALL OUTSTANDING TERM LOANS OF ANY
FACILITY (“REFINANCED TERM LOANS”) WITH ONE OR MORE REPLACEMENT OR MODIFIED TERM
FACILITIES HEREUNDER (“REPLACEMENT TERM LOANS”), PROVIDED THAT (A) ANY LENDER
THAT DOES NOT CONSENT TO THE AMENDMENT AND THAT HOLDS REFINANCED TERM LOANS
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL AMOUNT OF AND INTEREST ACCRUED ON EACH
REFINANCED TERM LOAN MADE BY IT OR IS REPLACED AS PROVIDED IN SECTION 3.7,
(B) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REPLACEMENT TERM LOANS SHALL NOT
EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REFINANCED TERM LOANS UNLESS THE
REQUIRED LENDERS (TREATING THE REFINANCED LOANS OF ANY LENDER THAT DOES NOT
PROVIDE REPLACEMENT TERM LOANS AS HAVING BEEN PAID IN FULL IMMEDIATELY PRIOR TO
THE AMENDMENT) SHALL APPROVE SUCH INCREASE, (C) THE APPLICABLE MARGIN FOR
EUROCURRENCY LOANS AND THE APPLICABLE MARGIN FOR BASE RATE LOANS FOR THE
REPLACEMENT TERM LOANS SHALL NOT BE HIGHER THAN SUCH APPLICABLE MARGINS FOR THE
RELEVANT TERM FACILITY OF REFINANCED TERM LOANS UNLESS THE REQUIRED LENDERS
(TREATING THE REFINANCED LOANS OF ANY LENDER THAT DOES NOT PROVIDE REPLACEMENT
TERM LOANS AS HAVING BEEN PAID IN FULL IMMEDIATELY PRIOR TO THE AMENDMENT) SHALL
APPROVE SUCH INCREASE, (D) THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH
REPLACEMENT TERM LOANS SHALL NOT BE SHORTER THAN THE WEIGHTED AVERAGE LIFE TO
MATURITY OF THE REFINANCED TERM LOANS AT THE TIME OF SUCH AMENDMENT AND (E) ALL
OTHER TERMS APPLICABLE TO SUCH REPLACEMENT TERM LOANS SHALL BE SUBSTANTIALLY
IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS PROVIDING SUCH REPLACEMENT TERM
LOANS THAN THOSE APPLICABLE TO SUCH REFINANCED TERM LOANS EXCEPT TO THE EXTENT
NECESSARY TO PROVIDE FOR COVENANTS AND OTHER TERMS APPLICABLE TO ANY PERIOD
AFTER THE LATEST FINAL MATURITY OF TERM LOANS IN EFFECT IMMEDIATELY PRIOR TO
SUCH AMENDMENT UNLESS THE REQUIRED LENDERS (TREATING THE REFINANCED LOANS OF ANY
LENDER THAT DOES NOT PROVIDE REPLACEMENT TERM LOANS AS HAVING BEEN PAID IN FULL
IMMEDIATELY PRIOR TO THE AMENDMENT) SHALL APPROVE SUCH TERMS.


 


(D)           NOTWITHSTANDING THE FOREGOING, UPON THE EXECUTION AND DELIVERY OF
ALL DOCUMENTATION REQUIRED BY ADMINISTRATIVE AGENT TO BE DELIVERED PURSUANT TO
SECTION 2.1(A)(II) IN

 

140

--------------------------------------------------------------------------------


 

connection with an Additional Term Loan, this Agreement shall be deemed amended
without further action by any Lender to reflect, as applicable, the new Lenders
and the terms of such Additional Term Loan.


 

12.2         Further Assurances

 

The Borrower agrees to do such further acts and things and to execute and
deliver to the Administrative Agent such additional assignments, agreements,
powers and instruments, as the Administrative Agent may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or any of the
Loan Documents or to better assure and confirm unto the Administrative Agent its
rights, powers and remedies hereunder.

 

12.3         Notices, Etc

 


(A)           EXCEPT WHERE ORAL OR TELEPHONIC INSTRUCTIONS OR NOTICES ARE
AUTHORIZED HEREIN TO BE GIVEN, ALL NOTICES, DEMANDS, INSTRUCTIONS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR MADE UPON ANY PARTY
HERETO OR ANY OTHER PERSON SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, OR BY A REPUTABLE OVERNIGHT OR COURIER DELIVERY SERVICE, OR BY
TELECOPIER, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS AGREEMENT ON
THE THIRD DAY AFTER DEPOSIT IN REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
AND OTHERWISE ON THE DATE THAT SUCH WRITING IS DELIVERED OR SENT TO THE INTENDED
RECIPIENT THEREOF, OR IN THE CASE OF NOTICE DELIVERED BY TELECOPY, UPON
COMPLETION OF TRANSMISSION WITH A COPY OF SUCH NOTICE ALSO BEING DELIVERED UNDER
ANY OF THE OTHER METHODS PROVIDED ABOVE, ALL IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 12.3.  UNLESS OTHERWISE SPECIFIED IN A NOTICE SENT OR DELIVERED
IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 12.3, NOTICES,
DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE GIVEN TO OR
MADE UPON THE RESPECTIVE PARTIES HERETO AT THEIR RESPECTIVE ADDRESSES (OR TO
THEIR RESPECTIVE TELECOPIER NUMBERS) INDICATED (I) IN THE CASE OF ANY LENDER, IN
SUCH LENDER’S LATEST ADMINISTRATIVE QUESTIONNAIRE SUBMITTED TO THE
ADMINISTRATIVE AGENT, (II) IN THE CASE OF ANY ASSIGNEE, IN THE APPLICABLE
ASSIGNMENT AND ASSUMPTION AGREEMENT OR (III) IN THE CASE OF ANY OTHER PARTY
HERETO, ON SCHEDULE 12.3, AND, IN THE CASE OF TELEPHONIC INSTRUCTIONS OR
NOTICES, BY CALLING THE TELEPHONE NUMBER OR NUMBERS INDICATED FOR SUCH PARTY ON
SUCH ADMINISTRATIVE QUESTIONNAIRE, SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT OR
SCHEDULE 12.3, AS THE CASE MAY BE.


 


(B)           NOTICES AND OTHER COMMUNICATIONS TO OR BY THE ADMINISTRATIVE
AGENT, THE UK SECURITY TRUSTEE AND THE LENDERS HEREUNDER MAY BE DELIVERED OR
FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED
THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS
OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT (OR, AS THE CASE MAY BE, THE UK
SECURITY TRUSTEE) AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT, UK
SECURITY TRUSTEE OR BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND
OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           UNLESS THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES
AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON
THE SENDER’S

 

141

--------------------------------------------------------------------------------


 


RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE
“RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS
SENT AFTER 5:00 P.M. (NEW YORK CITY TIME), SUCH NOTICE OR COMMUNICATION SHALL BE
DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR
THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR
INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE
INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE
(I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 

12.4         Costs, Expenses and Taxes

 


(A)           GENERALLY.  THE BORROWER AGREES (WITHOUT DUPLICATION) TO PAY ALL
REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, PRINTING, TYPING, REPRODUCTION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN AND THEREIN AND ANY AMENDMENT, WAIVER, CONSENT RELATING
HERETO OR THERETO OR OTHER MODIFICATIONS OF (OR SUPPLEMENTS TO) ANY OF THE
FOREGOING AND ANY AND ALL OTHER DOCUMENTS AND INSTRUMENTS FURNISHED PURSUANT
HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH, INCLUDING WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF WINSTON & STRAWN
LLP, SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT AND THE UK SECURITY TRUSTEE,
AND ANY LOCAL COUNSEL RETAINED BY THE ADMINISTRATIVE AGENT RELATIVE THERETO OR
THE REASONABLE ALLOCATED COSTS OF STAFF COUNSEL AS WELL AS THE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER
OUTSIDE EXPERTS RETAINED BY THE ADMINISTRATIVE AGENT OR THE UK SECURITY TRUSTEE
IN CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND ALL SEARCH FEES, APPRAISAL FEES AND EXPENSES, TITLE INSURANCE
POLICY FEES, COSTS AND EXPENSES AND FILING AND RECORDING FEES AND ALL COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY COSTS), IF ANY, OF THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND THE LENDERS IN CONNECTION WITH
THE ENFORCEMENT OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENT FURNISHED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH.  IN ADDITION, THE BORROWER SHALL PAY ANY AND ALL PRESENT AND FUTURE
STAMP, DOCUMENTARY TRANSFER, EXCISE, PROPERTY, AND OTHER SIMILAR TAXES PAYABLE
OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION, DELIVERY OR
ENFORCEMENT OF THIS AGREEMENT, ANY LOAN DOCUMENT, OR OTHERWISE WITH RESPECT TO
OR IN CONNECTION WITH ANY LOAN DOCUMENT, OR THE MAKING OF ANY LOAN (OTHER THAN
TAXES BASED ON THE NET INCOME OF THE LENDERS), AND AGREES TO SAVE AND HOLD THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY BY
THE BORROWER IN PAYING, OR OMISSION BY THE BORROWER TO PAY, SUCH TAXES.  ANY
PORTION OF THE FOREGOING FEES,  COSTS AND EXPENSES WHICH REMAINS UNPAID MORE
THAN THIRTY (30) DAYS FOLLOWING THE ADMINISTRATIVE AGENT’S, THE UK SECURITY
TRUSTEE’S, ANY AGENTS’ OR ANY LENDER’S STATEMENT AND REQUEST FOR PAYMENT THEREOF
SHALL BEAR INTEREST FROM THE DATE THAT THE BORROWER RECEIVES SUCH STATEMENT AND
REQUEST TO THE DATE OF PAYMENT, FOR THE FIRST 10 DAYS AT THE BASE RATE, AND
THEREAFTER AT THE DEFAULT RATE.  SUBJECT TO SECTION 4.7, THE BORROWER WILL
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE,
EACH AGENT AND EACH LENDER AND EACH DIRECTOR, OFFICER, EMPLOYEE, PARTNER,
ADVISOR, AGENT, ATTORNEY, TRUSTEE AND AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
UK SECURITY TRUSTEE, EACH AGENT AND EACH LENDER (EACH SUCH PERSON AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
OBLIGATIONS (INCLUDING REMOVAL OR REMEDIAL ACTIONS), EXPENSES OR LIABILITIES
WHICH ARISE OUT OF, IN ANY WAY RELATE TO, OR RESULT FROM THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR

 

142

--------------------------------------------------------------------------------


 


ANY OF THE OTHER LOAN DOCUMENTS AND TO REIMBURSE EACH INDEMNIFIED PARTY UPON
THEIR DEMAND, FOR ANY ATTORNEY COSTS INCURRED IN CONNECTION WITH INVESTIGATING,
PREPARING TO DEFEND OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, ACTION
OR CLAIM; PROVIDED, HOWEVER, (A) THAT NO INDEMNIFIED PARTY SHALL HAVE THE RIGHT
TO BE SO INDEMNIFIED HEREUNDER FOR ANY LOSS, CLAIM, DAMAGE, PENALTIES,
OBLIGATIONS, EXPENSE OR LIABILITY TO THE EXTENT IT ARISES OR RESULTS FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNIFIED PARTY AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION AND (B) THAT NOTHING
CONTAINED HEREIN SHALL AFFECT THE OBLIGATIONS AND LIABILITIES OF THE LENDERS TO
THE BORROWER CONTAINED HEREIN.  IF ANY ACTION, SUIT OR PROCEEDING ARISING FROM
ANY OF THE FOREGOING IS BROUGHT AGAINST THE ADMINISTRATIVE AGENT, THE UK
SECURITY TRUSTEE, ANY AGENT, ANY LENDER OR ANY OTHER INDEMNIFIED PARTY, THE
BORROWER WILL, IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE UK SECURITY
TRUSTEE, ANY AGENT, ANY LENDER OR ANY SUCH INDEMNIFIED PARTY, RESIST AND DEFEND
SUCH ACTION, SUIT OR PROCEEDING OR CAUSE THE SAME TO BE RESISTED AND DEFENDED BY
COUNSEL REASONABLY SATISFACTORY TO THE PERSON OR PERSONS INDEMNIFIED OR INTENDED
TO BE INDEMNIFIED.  EACH INDEMNIFIED PARTY SHALL, UNLESS THE ADMINISTRATIVE
AGENT, THE UK SECURITY TRUSTEE, AN AGENT, A LENDER OR OTHER INDEMNIFIED PARTY
HAS MADE THE REQUEST DESCRIBED IN THE PRECEDING SENTENCE AND SUCH REQUEST HAS
BEEN COMPLIED WITH, HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL (OR (BUT NOT AS
WELL AS) STAFF COUNSEL) TO INVESTIGATE AND CONTROL THE DEFENSE OF ANY MATTER
COVERED BY SUCH INDEMNITY AND THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE AT THE EXPENSE OF THE INDEMNIFYING PARTY.  EXCLUDING ANY LIABILITY TO
THE EXTENT ARISING OUT OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH
OF ANY INDEMNIFIED PARTY AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, THE BORROWER FURTHER AGREES TO INDEMNIFY AND HOLD EACH INDEMNIFIED
PARTY HARMLESS FROM ALL LOSS, COST (INCLUDING ATTORNEY COSTS), LIABILITY AND
DAMAGE WHATSOEVER INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR FOR THE RELEASE OR
THREATENED RELEASE OF ANY CONTAMINANTS INTO THE ENVIRONMENT FOR WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY OR WHICH OCCURS UPON THE
MORTGAGED PROPERTY OR WHICH IS RELATED TO ANY PROPERTY CURRENTLY OR FORMERLY
OWNED, LEASED OR OPERATED BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR BY REASON OF THE IMPOSITION OF ANY ENVIRONMENTAL LIEN IN
RESPECT OF THE BORROWER OR ITS SUBSIDIARIES OR WHICH OCCURS BY A BREACH OF ANY
OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO ENVIRONMENTAL
MATTERS CONTAINED HEREIN, PROVIDED THAT, WITH RESPECT TO ANY LIABILITIES ARISING
FROM ACTS OR FAILURE TO ACT FOR WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS
STRICTLY LIABLE UNDER ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT, THE
BORROWER’S OBLIGATION TO EACH INDEMNIFIED PARTY UNDER THIS INDEMNITY SHALL
LIKEWISE BE WITHOUT REGARD TO FAULT ON THE PART OF THE BORROWER OR ANY SUCH
SUBSIDIARY.  IF THE BORROWER SHALL FAIL TO DO ANY ACT OR THING WHICH IT HAS
COVENANTED TO DO HEREUNDER OR ANY REPRESENTATION OR WARRANTY ON THE PART OF THE
BORROWER OR ANY SUBSIDIARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL
BE BREACHED, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) DO THE
SAME OR CAUSE IT TO BE DONE OR REMEDY ANY SUCH BREACH, AND MAY EXPEND ITS FUNDS
FOR SUCH PURPOSE, AND WILL USE ITS BEST EFFORTS TO GIVE PROMPT WRITTEN NOTICE TO
THE BORROWER THAT IT PROPOSES TO TAKE SUCH ACTION.  ANY AND ALL AMOUNTS SO
EXPENDED BY THE ADMINISTRATIVE AGENT SHALL BE REPAID TO IT BY THE BORROWER
PROMPTLY UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, WITH INTEREST AT THE
DEFAULT RATE IN EFFECT FROM TIME TO TIME DURING THE PERIOD INCLUDING THE DATE SO
EXPENDED BY THE ADMINISTRATIVE AGENT TO THE DATE OF REPAYMENT.  TO THE EXTENT
THAT THE UNDERTAKING TO INDEMNIFY, PAY OR HOLD HARMLESS THE ADMINISTRATIVE
AGENT, THE UK SECURITY TRUSTEE OR ANY LENDER AS SET FORTH IN THIS SECTION 12.4
MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE
BORROWER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF

 

143

--------------------------------------------------------------------------------


 

each of the indemnified liabilities which is permissible under applicable law.  
The obligations of the Borrower under this Section 12.4 shall survive the
termination of this Agreement, the assignment by any Lender of all or any part
of its Credit Exposure hereunder and the discharge of the Borrower’s other
Obligations hereunder.  Except as specifically provided for in this Agreement,
no party hereto shall be entitled to recover from any other party hereto any
amount in respect of exemplary, punitive, special, indirect, remote, or
speculative damages, including lost profits.


 


(B)           FOREIGN EXCHANGE INDEMNITY.  IF ANY SUM DUE FROM THE BORROWER
UNDER THIS AGREEMENT OR ANY ORDER OR JUDGMENT GIVEN OR MADE IN RELATION HERETO
HAS TO BE CONVERTED FROM THE CURRENCY (THE “FIRST CURRENCY”) IN WHICH THE SAME
IS PAYABLE HEREUNDER OR UNDER SUCH ORDER OR JUDGMENT INTO ANOTHER CURRENCY (THE
“SECOND CURRENCY”) FOR THE PURPOSE OF (I) MAKING OR FILING A CLAIM OR PROOF
AGAINST THE BORROWER WITH ANY GOVERNMENTAL AUTHORITY OR IN ANY COURT OR
TRIBUNAL, OR (II) ENFORCING ANY ORDER OR JUDGMENT GIVEN OR MADE IN RELATION
HERETO, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH OF THE PERSONS TO
WHOM SUCH SUM IS DUE FROM AND AGAINST ANY LOSS ACTUALLY SUFFERED AS A RESULT OF
ANY DISCREPANCY BETWEEN (A) THE RATE OF EXCHANGE USED TO CONVERT THE AMOUNT IN
QUESTION FROM THE FIRST CURRENCY INTO THE SECOND CURRENCY, AND (B) THE RATE OR
RATES OF EXCHANGE AT WHICH SUCH PERSON, ACTING IN GOOD FAITH IN A COMMERCIALLY
REASONABLE MANNER, PURCHASED THE FIRST CURRENCY WITH THE SECOND CURRENCY AFTER
RECEIPT OF A SUM PAID TO IT IN THE SECOND CURRENCY IN SATISFACTION, IN WHOLE OR
IN PART, OF ANY SUCH ORDER, JUDGMENT, CLAIM OR PROOF.  THE FOREGOING INDEMNITY
SHALL CONSTITUTE A SEPARATE OBLIGATION OF THE BORROWER DISTINCT FROM ITS OTHER
OBLIGATIONS HEREUNDER AND SHALL SURVIVE THE GIVING OR MAKING OF ANY JUDGMENT OR
ORDER IN RELATION TO ALL OR ANY OF SUCH OTHER OBLIGATIONS.  NOTWITHSTANDING THE
FOREGOING, PAYMENTS OF PRINCIPAL AND INTEREST ON LOANS DENOMINATED IN EUROS,
STERLING OR AN ALTERNATIVE CURRENCY, AS THE CASE MAY BE, SHALL BE MADE IN EUROS,
STERLING OR SUCH ALTERNATIVE CURRENCY, AS THE CASE MAY BE.


 

12.5         Confirmations

 

Each of the Borrower and each holder of any portion of the Obligations agrees
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loan or Loans
and other Obligations then outstanding.

 

12.6         Adjustment; Setoff

 


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS LOANS, OR INTEREST THEREON, OR RECEIVE ANY
COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SETOFF,
PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN
SECTION 10.1(E) OR SECTION 10.1(F) HEREOF, OR OTHERWISE) IN A GREATER PROPORTION
THAN ANY SUCH PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER LENDER IN RESPECT
OF SUCH OTHER LENDER’S LOANS OR INTEREST THEREON NOT EXPRESSLY PROVIDED HEREBY,
SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS SUCH
PORTION OF EACH SUCH OTHER LENDER’S LOANS, OR SHALL PROVIDE SUCH OTHER LENDERS
WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE
NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS
OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH LENDER EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED HEREBY; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT OR BENEFITS IS THEREAFTER

 

144

--------------------------------------------------------------------------------


 


RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE
PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST UNLESS THE BENEFITED LENDER FROM WHICH SUCH EXCESS PAYMENT IS
RECOVERED IS REQUIRED BY COURT ORDER TO PAY INTEREST THEREON, IN WHICH CASE EACH
LENDER RETURNING FUNDS TO SUCH BENEFITED LENDER SHALL PAY ITS PRO RATA SHARE OF
SUCH INTEREST.  THE BORROWER AGREES THAT EACH LENDER SO PURCHASING A PORTION OF
ANOTHER LENDER’S LOANS MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING, WITHOUT
LIMITATION, RIGHTS OF SETOFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


 


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO SETOFF AND APPLY AGAINST ANY
OBLIGATIONS, WHETHER MATURED OR UNMATURED, OF THE BORROWER TO SUCH LENDER, ANY
AMOUNT OWING FROM SUCH LENDER TO THE BORROWER, AT OR AT ANY TIME AFTER, THE
HAPPENING OF ANY OF THE ABOVE-MENTIONED EVENTS, AND THE AFORESAID RIGHT OF
SETOFF MAY BE EXERCISED BY SUCH LENDER AGAINST THE BORROWER OR AGAINST ANY
TRUSTEE IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, RECEIVERS, OR EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR OF THE
BORROWER, OR AGAINST ANYONE ELSE CLAIMING THROUGH OR AGAINST, THE BORROWER OR
SUCH TRUSTEE IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, RECEIVERS, OR EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR,
NOTWITHSTANDING THE FACT THAT SUCH RIGHT OF SETOFF SHALL NOT HAVE BEEN EXERCISED
BY SUCH LENDER PRIOR TO THE MAKING, FILING OR ISSUANCE, OR SERVICE UPON SUCH
LENDER OF, OR OF NOTICE OF, ANY SUCH PETITION, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, APPOINTMENT OR APPLICATION FOR THE APPOINTMENT OF A RECEIVER, OR
ISSUANCE OF EXECUTION, SUBPOENA, ORDER OR WARRANT.  EACH LENDER AGREES PROMPTLY
TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


(C)           THE BORROWER EXPRESSLY AGREES THAT TO THE EXTENT THE BORROWER
MAKES A PAYMENT OR PAYMENTS AND SUCH PAYMENT OR PAYMENTS, OR ANY PART THEREOF,
ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE OR ARE REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY
UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE,
THEN TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE INDEBTEDNESS TO THE LENDERS
OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL
FORCE AND EFFECT AS IF SAID PAYMENT OR PAYMENTS HAD NOT BEEN MADE.


 

12.7         Execution in Counterparts

 


(A)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH
COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE
SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


(B)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE

 

145

--------------------------------------------------------------------------------


 


OF THE SAME LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED
SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE,
TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE
ELECTRONIC SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON
THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 

12.8         Binding Effect; Assignment; Addition and Substitution of Lenders

 


(A)           THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE LENDERS, ALL FUTURE HOLDERS OF THE
NOTES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
BORROWER MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR IN CONNECTION
HEREWITH OR ANY INTEREST HEREIN (VOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND ALL OF THE
LENDERS.


 


(B)           EACH LENDER MAY AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER
ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ALL OR ANY PORTION OF ITS
COMMITMENT AND LOANS OR PARTICIPATION IN LETTERS OF CREDIT OR ANY OTHER INTEREST
OF SUCH LENDER HEREUNDER (IN RESPECT OF ANY LENDER, ITS “CREDIT EXPOSURE”).  IN
THE EVENT OF ANY SUCH SALE BY A LENDER OF PARTICIPATING INTERESTS TO A
PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
THEREOF, AND THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  AT THE TIME OF THE SALE OF A PARTICIPATING
INTEREST, THE LENDER TRANSFERRING THE INTEREST (I) SHALL CAUSE THE PARTICIPANT
TO PROVIDE THE FORMS REQUIRED UNDER SECTION 4.7(D) AS IF SUCH PARTICIPANT BECAME
A LENDER ON THE DATE OF THE SALE AND (II) SHALL, IF REQUIRED UNDER APPLICABLE
LAW, DELIVER REVISED FORMS IN ACCORDANCE SECTION 4.7(D) REFLECTING THE PORTION
OF THE INTEREST SOLD AND THE PORTION OF THE INTEREST RETAINED.  FURTHER, THE
PARTICIPANT SHALL BE SUBJECT TO THE OBLIGATIONS OF SECTION 3.6 AND SECTION 4.7
AS IF SUCH PARTICIPANT WAS A LENDER.  THE BORROWER AGREES THAT IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS ARE DUE OR UNPAID,
OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT
SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS TO THE
SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY
TO IT AS A LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED,
HOWEVER, THAT SUCH RIGHT OF SETOFF SHALL BE SUBJECT TO THE OBLIGATION OF SUCH
PARTICIPANT TO SHARE WITH THE LENDERS, AND THE LENDERS AGREE TO SHARE WITH SUCH
PARTICIPANT, AS PROVIDED IN SECTION 12.6.  THE BORROWER ALSO AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 3.6 AND SECTION 4.7
WITH RESPECT TO ITS PARTICIPATION IN THE LOANS OUTSTANDING FROM TIME TO TIME, AS
IF SUCH PARTICIPANT BECOMES A LENDER ON THE DATE IT ACQUIRED AN INTEREST
PURSUANT TO THIS SECTION 12.8(B); PROVIDED THAT, NO PARTICIPATION SHALL BE MADE
TO ANY PERSON UNDER THIS SECTION IF, AT THE TIME OF SUCH PARTICIPATION, THE
PARTICIPANT’S BENEFITS UNDER SECTION 3.6 OR SECTION 4.7 WOULD BE GREATER THAN
THE BENEFITS THAT THE PARTICIPATING LENDER WAS ENTITLED TO UNDER SECTION 3.6 OR
SECTION 4.7 (AND IF ANY PARTICIPATION IS MADE IN VIOLATION OF THE FOREGOING, THE
PARTICIPANT WILL NOT BE ENTITLED TO THE INCREMENTAL AMOUNTS).  EACH LENDER
AGREES THAT ANY AGREEMENT BETWEEN SUCH LENDER AND ANY SUCH PARTICIPANT IN
RESPECT OF SUCH PARTICIPATING INTEREST SHALL NOT RESTRICT SUCH LENDER’S RIGHT TO
APPROVE OR AGREE TO ANY AMENDMENT, RESTATEMENT, SUPPLEMENT OR OTHER MODIFICATION
TO, WAIVER OF,

 

146

--------------------------------------------------------------------------------


 


OR CONSENT UNDER, THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT TO THE
EXTENT THAT ANY OF THE FOREGOING WOULD (I) EXTEND THE FINAL SCHEDULED MATURITY
OF ANY LOAN OR NOTE IN WHICH SUCH PARTICIPANT IS PARTICIPATING (IT BEING
UNDERSTOOD THAT AMENDING THE DEFINITION OF ANY SCHEDULED TERM B DOLLAR
REPAYMENTS OR SCHEDULED TERM B EURO REPAYMENTS (OTHER THAN THE TERM B LOAN
MATURITY DATE), SHALL NOT CONSTITUTE AN EXTENSION OF THE FINAL SCHEDULED
MATURITY OF ANY LOAN OR NOTE) OR EXTEND THE STATED MATURITY OF ANY LETTER OF
CREDIT IN WHICH SUCH PARTICIPANT IS PARTICIPATING BEYOND THE REVOLVER
TERMINATION DATE, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST
OR FEES ON ANY SUCH LOAN, NOTE OR LETTER OF CREDIT (EXCEPT IN CONNECTION WITH A
WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) OR
REDUCE THE PRINCIPAL AMOUNT THEREOF, OR INCREASE THE AMOUNT OF THE PARTICIPANT’S
PARTICIPATION OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT
WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS, REPRESENTATIONS,
WARRANTIES, EVENTS OF DEFAULT OR UNMATURED EVENTS OF DEFAULT OR OF A MANDATORY
REDUCTION IN COMMITMENTS SHALL NOT CONSTITUTE A CHANGE IN THE TERMS OF SUCH
PARTICIPATION, AND THAT AN INCREASE IN ANY COMMITMENT OR LOAN SHALL BE PERMITTED
WITHOUT THE CONSENT OF ANY PARTICIPANT IF THE PARTICIPANT’S PARTICIPATION IS NOT
INCREASED AS A RESULT THEREOF), (II) CONSENT TO THE ASSIGNMENT OR TRANSFER BY
THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR
(III) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL UNDER ALL OF THE
SECURITY DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS)
SUPPORTING THE LOANS AND/OR LETTERS OF CREDIT HEREUNDER IN WHICH SUCH
PARTICIPANT IS PARTICIPATING.


 


(C)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES, INCLUDING AN AFFILIATE THEREOF (EACH AN “ASSIGNEE”), ALL OR ANY PART
OF ITS CREDIT EXPOSURE PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT,
PROVIDED THAT ANY ASSIGNMENT OF ALL OR ANY PORTION OF ANY LENDER’S CREDIT
EXPOSURE TO AN ASSIGNEE OTHER THAN AN AFFILIATE OF SUCH LENDER OR ANOTHER
LENDER, OR IN THE CASE OF A LENDER THAT IS A FUND, ANY RELATED FUND OF ANY
LENDER (I) SHALL BE AN ASSIGNMENT OF ITS CREDIT EXPOSURE IN AN AMOUNT NOT LESS
THAN THE DOLLAR EQUIVALENT OF $1,000,000 (TREATING ANY FUND AND ITS RELATED
FUNDS AS A SINGLE ELIGIBLE ASSIGNEE) (OR IF LESS THE ENTIRE AMOUNT OF LENDER’S
CREDIT EXPOSURE WITH RESPECT TO SUCH FACILITY, PROVIDED, THAT, IF SUCH LENDER
AND ITS AFFILIATES (OR IN THE CASE OF A FUND AND ITS RELATED FUNDS) COLLECTIVELY
HOLD CREDIT EXPOSURE AT LEAST EQUAL TO SUCH MINIMUM AMOUNTS, ANY ONE OR MORE OF
SUCH AFFILIATES AND/OR RELATED FUNDS MUST SIMULTANEOUSLY ASSIGN CREDIT EXPOSURE
SUCH THAT THE AGGREGATE CREDIT EXPOSURE ASSIGNED SATISFIES SUCH MINIMUM AMOUNT)
AND (II) SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
(NOT TO BE UNREASONABLY WITHHELD) AND, OTHER THAN WITH RESPECT TO ASSIGNMENTS BY
THE JOINT LEAD ARRANGERS, AND THEIR AFFILIATES DURING THE PRIMARY SYNDICATION OF
THIS AGREEMENT, PROVIDED NO EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING, THE
BORROWER (THE CONSENT OF THE BORROWER NOT TO BE UNREASONABLY WITHHELD OR
DELAYED), AND; PROVIDED, FURTHER, THAT NOTWITHSTANDING THE FOREGOING
LIMITATIONS, ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PART OF ITS CREDIT
EXPOSURE TO ANY AFFILIATE OF SUCH LENDER OR TO ANY OTHER LENDER (OR IN THE CASE
OF A LENDER WHICH IS A FUND, TO ANY RELATED FUND OF SUCH LENDER).  UPON
EXECUTION OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT AND THE PAYMENT OF A
NONREFUNDABLE ASSIGNMENT FEE OF $3,500 (PROVIDED THAT NO SUCH FEE SHALL BE
PAYABLE UPON ASSIGNMENTS BY ANY LENDER WHICH IS A FUND TO ONE OR MORE RELATED
FUNDS AND ONLY ONE SUCH FEE SHALL BE PAYABLE FOR CONTEMPORANEOUS ASSIGNMENTS BY
A LENDER TO RELATED FUNDS) IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE
AGENT AT ITS PAYMENT OFFICE IN CONNECTION WITH EACH SUCH ASSIGNMENT, WRITTEN
NOTICE THEREOF BY SUCH TRANSFEROR LENDER TO THE ADMINISTRATIVE AGENT AND THE
RECORDING BY THE ADMINISTRATIVE AGENT OF SUCH ASSIGNMENT AND THE RESULTING
EFFECT UPON THE LOANS, REVOLVING COMMITMENT OF THE ASSIGNING LENDER AND THE
ASSIGNEE, THE ASSIGNEE SHALL

 

147

--------------------------------------------------------------------------------


 


HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND
OBLIGATIONS AS IT WOULD HAVE IF IT WERE A LENDER HEREUNDER AND THE HOLDER OF THE
OBLIGATIONS (PROVIDED THAT THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ASSIGNOR LENDER IN
CONNECTION WITH THE INTERESTS SO ASSIGNED TO THE ASSIGNEE UNTIL WRITTEN NOTICE
OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED
INFORMATION WITH RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE BORROWER
AND THE ADMINISTRATIVE AGENT BY THE ASSIGNOR LENDER AND THE ASSIGNEE) AND, IF
THE ASSIGNEE HAS EXPRESSLY ASSUMED, FOR THE BENEFIT OF THE BORROWER, SOME OR ALL
OF THE TRANSFEROR LENDER’S OBLIGATIONS HEREUNDER, SUCH TRANSFEROR LENDER SHALL
BE RELIEVED OF ITS OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT AND
ASSUMPTION, AND EXCEPT AS DESCRIBED ABOVE, NO FURTHER CONSENT OR ACTION BY THE
BORROWER, THE LENDERS, OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED.  AT THE
TIME OF EACH ASSIGNMENT PURSUANT TO THIS SECTION 12.8(C) TO A PERSON WHICH IS
NOT ALREADY A LENDER HEREUNDER, THE RESPECTIVE ASSIGNEE SHALL PROVIDE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THE APPROPRIATE FORMS AND CERTIFICATES AS
PROVIDED IN SECTION 4.7(D), IF APPLICABLE.  EACH ASSIGNEE SHALL TAKE SUCH CREDIT
EXPOSURE SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND TO ANY REQUEST MADE,
WAIVER OR CONSENT GIVEN OR OTHER ACTION TAKEN HEREUNDER, PRIOR TO THE RECEIPT BY
THE ADMINISTRATIVE AGENT AND THE BORROWER OF WRITTEN NOTICE OF SUCH TRANSFER, BY
EACH PREVIOUS HOLDER OF SUCH CREDIT EXPOSURE.  SUCH ASSIGNMENT AND ASSUMPTION
AGREEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT AND SCHEDULE 1.1(A) HERETO, TO
THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH
ASSIGNEE AS A LENDER AND THE RESULTING ADJUSTMENT OF ALL OR A PORTION OF THE
RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR LENDER UNDER THIS AGREEMENT, THE
MAXIMUM COMMITMENT, THE DETERMINATION OF ITS PRO RATA SHARE (ROUNDED TO TWELVE
DECIMAL PLACES), THE LOANS, ANY OUTSTANDING LETTERS OF CREDIT AND ANY NEW NOTES,
IF REQUESTED, TO BE ISSUED, AT THE BORROWER’S EXPENSE, TO SUCH ASSIGNEE, AND NO
FURTHER CONSENT OR ACTION BY THE BORROWER OR THE LENDERS SHALL BE REQUIRED TO
EFFECT SUCH AMENDMENTS.


 


(D)           THE BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT
OR ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWER AND
ANY SUBSIDIARY OF THE BORROWER WHICH HAS BEEN DELIVERED TO SUCH LENDER BY THE
BORROWER PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER
BY THE BORROWER IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE
BORROWER PRIOR TO ENTERING INTO THIS AGREEMENT, PROVIDED THAT, SUCH TRANSFEREE
OR PROSPECTIVE TRANSFEREE AGREES TO TREAT ANY SUCH INFORMATION WHICH IS NOT
PUBLIC AS CONFIDENTIAL IN ACCORDANCE WITH THE TERMS OF SECTION 12.14 HEREOF.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, THE NOTES HELD BY IT) TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE FEDERAL RESERVE BOARD WITHOUT NOTICE TO, OR THE CONSENT OF,
THE BORROWER, PROVIDED THAT, NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
UNDER THIS SECTION 12.8(E) SHALL RELEASE A LENDER FROM ANY OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO. 
ANY LENDER WHICH IS A FUND MAY PLEDGE ALL OR ANY PORTION OF ITS NOTES OR LOANS
TO ITS TRUSTEE OR ITS SECURITY HOLDERS IN SUPPORT OF ITS OBLIGATIONS TO ITS
TRUSTEE.  NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE THE TRANSFEROR LENDER FROM
ITS OBLIGATIONS HEREUNDER.

 

148

--------------------------------------------------------------------------------


 


(F)            IN THE EVENT THAT THE HOLDER OF ANY NOTE (INCLUDING ANY LENDER)
SHALL TRANSFER SUCH NOTE, IT SHALL IMMEDIATELY ADVISE ADMINISTRATIVE AGENT AND
BORROWER OF SUCH TRANSFER, AND ADMINISTRATIVE AGENT AND BORROWER SHALL BE
ENTITLED CONCLUSIVELY TO ASSUME THAT NO TRANSFER OF ANY NOTE HAS BEEN MADE BY
ANY HOLDER (INCLUDING ANY LENDER) UNLESS AND UNTIL ADMINISTRATIVE AGENT AND
BORROWER SHALL HAVE RECEIVED WRITTEN NOTICE TO THE CONTRARY.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT OR AS OTHERWISE EXPRESSLY AGREED IN WRITING
BY ALL OF THE OTHER PARTIES HERETO, NO LENDER SHALL, BY REASON OF THE TRANSFER
OF A NOTE OR OTHERWISE, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER.  EACH
TRANSFEREE OF ANY NOTE SHALL TAKE SUCH NOTE SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT AND TO ANY REQUEST MADE, WAIVER OR CONSENT GIVEN OR OTHER ACTION TAKEN
HEREUNDER, PRIOR TO THE RECEIPT BY ADMINISTRATIVE AGENT AND BORROWER OF WRITTEN
NOTICE OF SUCH TRANSFER, BY EACH PREVIOUS HOLDER OF SUCH NOTE, AND, EXCEPT AS
EXPRESSLY OTHERWISE PROVIDED IN SUCH TRANSFER, ADMINISTRATIVE AGENT AND BORROWER
SHALL BE ENTITLED CONCLUSIVELY TO ASSUME THAT THE TRANSFEREE NAMED IN SUCH
NOTICE SHALL HEREAFTER BE VESTED WITH ALL RIGHTS AND POWERS UNDER THIS AGREEMENT
WITH RESPECT TO THE PRO RATA SHARE OF THE LOANS OF THE LENDER NAMED AS THE PAYEE
OF THE NOTE WHICH IS THE SUBJECT OF SUCH TRANSFER.


 

12.9         CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

 

(A)          EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT TO SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER IRREVOCABLY WAIVE
ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY OF THEM MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

 

(B)          AS A METHOD OF SERVICE, THE BORROWER, THE ADMINISTRATIVE AGENT, THE
UK SECURITY TRUSTEE AND EACH LENDER IRREVOCABLY CONSENT TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING, BROUGHT IN ANY SUCH UNITED
STATES FEDERAL OR NEW YORK STATE COURT BY THE DELIVERY OF COPIES OF SUCH PROCESS
TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE OR EACH
RESPECTIVE LENDER, AS THE CASE MAY BE, AT THE ADDRESSES SPECIFIED ON THEIR
RESPECTIVE SIGNATURE PAGES TO THIS AGREEMENT OR BY CERTIFIED MAIL DIRECT TO SUCH
RESPECTIVE ADDRESSES.

 

(C)          EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER OR REMEDY
UNDER OR IN CONNECTION

 

149

--------------------------------------------------------------------------------


 

WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE TERMS AND THE PROVISIONS OF
THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT TO LENDERS ENTERING INTO THIS
AGREEMENT.

 

12.10       GOVERNING LAW

 

THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

 

12.11       Severability of Provisions

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

12.12       Headings

 

The Table of Contents and Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.

 

12.13       Termination of Agreement

 

This Agreement shall terminate when the Commitment of each Lender has terminated
and all outstanding Obligations and Loans have been paid in full and all Letters
of Credit have expired or been terminated; provided, however, that the rights
and remedies of the Administrative Agent and each Lender with respect to any
representation and warranty made by the Borrower pursuant to this Agreement or
any other Loan Document, and the indemnification provisions contained in this
Agreement and any other Loan Document, shall be continuing and shall survive any
termination of this Agreement or any other Loan Document.

 

12.14       Confidentiality

 

Each of the Lenders severally agrees to keep confidential all non-public
information pertaining to the Borrower and its Subsidiaries and their respective
predecessors in interest which is provided to it by any such parties in
accordance with such Lender’s customary procedures for handling confidential
information of this nature and in a prudent fashion, and shall not disclose such
information to any Person except (i) to the extent such information is public
when received by such Lender or becomes public thereafter due to the act or
omission of any party other than a Lender, (ii) to the extent such information
is independently obtained from a source other than the Borrower or its
Subsidiaries and such information from such source is not, to such Lender’s
knowledge, subject to an obligation of confidentiality or, if such information
is subject to an obligation of confidentiality, that disclosure of such
information is permitted, (iii) to an Affiliate of such Lender (or its
investment advisor), counsel, auditors, ratings agencies, examiners of any
regulatory authority having or asserting jurisdiction over such Lender,
accountants and other consultants retained by the Administrative Agent or any
Lender or

 

150

--------------------------------------------------------------------------------


 

to any Affiliate of a Lender which is a direct or indirect contractual
counterparty in swap agreements with the Borrower or a Subsidiary of the
Borrower or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 12.16) or to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with rating issued with
respect to such Lender, (iv) in connection with any litigation or the
enforcement of the rights of any Lender or the Administrative Agent under this
Agreement or any other Loan Document, (v) to the extent (x) required by any
applicable statute, rule or regulation or court order (including, without
limitation, by way of subpoena) or pursuant to the request of any Governmental
Authority having or asserting jurisdiction over any Lender or the Administrative
Agent or any of their respective affiliates; provided, however, that in such
event, if the Lender(s) are not legally prohibited from doing so, the Lender
shall provide the Borrower with prompt notice of such requested disclosure so
that the Borrower may seek a protective order or other appropriate remedy, and,
in any event, the Lenders will endeavor in good faith to provide only that
portion of such information which, in the reasonable judgment of the Lender(s),
is relevant and legally required to be provided (y) requested by any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with rating issued with respect to such
Lender or (z) requested by any pledge referred to in Section 12.8(e) or a direct
or indirect contractual counterparty in swap agreements with a Lender or a
Person that such Lender is a direct or indirect counterparty in a swap agreement
or such contractual counterparty’s professional advisor (so long as such pledgee
or contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 12.14) or
(vi) to the extent disclosure to other entities is appropriate in connection
with any proposed or actual assignment or grant of a participation by any of the
Lenders of interests in this Agreement and/or any of the other Loan Documents to
such other entities (who will in turn be required to maintain confidentiality as
if they were Lenders parties to this Agreement).  In no event shall the
Administrative Agent or any Lender be obligated or required to return any such
information or other materials furnished by the Borrower.

 

12.15       Concerning the Collateral and the Loan Documents

 


(A)           AUTHORITY.  EACH LENDER AUTHORIZES AND DIRECTS DB TO ACT AS
COLLATERAL AGENT UNDER THE COLLATERAL SECURITY AGREEMENT AND OR UK SECURITY
TRUSTEE UNDER THE UK SECURITY DOCUMENTS AND TO ENTER INTO THE LOAN DOCUMENTS
RELATING TO THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, THE COLLATERAL
SECURITY AGREEMENT) FOR THE BENEFIT OF THE LENDERS AND THE OTHER SECURED
PARTIES.  EACH LENDER AGREES THAT ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS (OR, WHERE REQUIRED BY THE EXPRESS TERMS HEREOF, A
DIFFERENT PROPORTION OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS HEREOF OR
OF THE OTHER LOAN DOCUMENTS, AND THE EXERCISE BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE UK SECURITY TRUSTEE OR THE REQUIRED LENDERS (OR, WHERE SO
REQUIRED, SUCH DIFFERENT PROPORTION) OF THE POWERS SET FORTH HEREIN OR THEREIN,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE
AUTHORIZED AND BINDING UPON ALL OF THE LENDERS. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS THE CASE
MAY BE, SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO (I) ACT AS THE
DISBURSING AND COLLECTING AGENT FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND
COLLECTIONS ARISING IN CONNECTION HEREWITH AND WITH THE LOAN

 

151

--------------------------------------------------------------------------------


 


DOCUMENTS RELATING TO THE COLLATERAL; (II) EXECUTE AND DELIVER EACH LOAN
DOCUMENT RELATING TO THE COLLATERAL AND ACCEPT DELIVERY OF EACH SUCH AGREEMENT
DELIVERED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (III) ACT AS COLLATERAL
AGENT FOR THE LENDERS AND CERTAIN OTHER SECURED PARTIES FOR PURPOSES STATED IN
THE SECURITY DOCUMENTS TO THE EXTENT SUCH PERFECTION IS REQUIRED UNDER THE LOAN
DOCUMENTS, PROVIDED, HOWEVER, THE COLLATERAL AGENT HEREBY APPOINTS, AUTHORIZES
AND DIRECTS EACH LENDER TO ACT AS COLLATERAL SUB-AGENT FOR THE COLLATERAL AGENT
AND THE LENDERS FOR PURPOSES OF THE PERFECTION OF ALL SECURITY INTERESTS AND
LIENS WITH RESPECT TO THE BORROWER’S AND ITS SUBSIDIARIES’ RESPECTIVE DEPOSIT
ACCOUNTS MAINTAINED WITH, AND CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER;
(IV) MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE COLLATERAL; (V) TAKE SUCH
ACTION AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY OF
THE SECURITY INTERESTS AND LIENS CREATED OR PURPORTED TO BE CREATED BY THE LOAN
DOCUMENTS, AND (VI) EXCEPT AS MAY BE OTHERWISE SPECIFICALLY RESTRICTED BY THE
TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT, EXERCISE ALL REMEDIES GIVEN TO THE
ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO THE COLLATERAL UNDER THE
LOAN DOCUMENTS RELATING THERETO, APPLICABLE LAW OR OTHERWISE.


 


(B)           RELEASE OF COLLATERAL.


 

(I)           THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY DIRECT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE, AS THE
CASE MAY BE, TO RELEASE, IN ACCORDANCE WITH THE TERMS HEREOF, ANY LIEN HELD BY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE, AS
THE CASE MAY BE, FOR THE BENEFIT OF THE SECURED PARTIES (AND IN THE CASE OF A
SALE OF ALL OF THE ASSETS OR CAPITAL STOCK OF A SUBSIDIARY UNDER CLAUSE
(B) BELOW, TO RELEASE THE AFFECTED SUBSIDIARY FROM ITS GUARANTY):

 

(A)          AGAINST ALL OF THE COLLATERAL, UPON FINAL AND INDEFEASIBLE PAYMENT
IN FULL OF THE LOANS AND OBLIGATIONS AND TERMINATION HEREOF;

 

(B)           AGAINST ANY PART OF THE COLLATERAL SOLD, TRANSFERRED OR DISPOSED
OF BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE EXTENT SUCH SALE, TRANSFER
OR DISPOSITION IS PERMITTED HEREBY (OR PERMITTED PURSUANT TO A WAIVER OR CONSENT
OF A TRANSACTION OTHERWISE PROHIBITED HEREBY);

 

(C)           AGAINST ANY COLLATERAL ACQUIRED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES AFTER THE CLOSING DATE AND AT LEAST 70% OF THE PURCHASE PRICE
THEREFOR IS WITHIN 120 DAYS OF THE ACQUISITION THEREOF FINANCED WITH
INDEBTEDNESS SECURED BY A LIEN PERMITTED BY SECTION 8.1(C);

 

(D)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT UPON THE REQUEST
OF THE BORROWER, AGAINST ANY PART OF THE COLLATERAL WITH A FAIR MARKET VALUE OF
LESS THAN $10,000,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT AS SUCH
FAIR MARKET VALUE MAY BE CERTIFIED TO THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE UK SECURITY TRUSTEE BY THE BORROWER IN AN OFFICER’S CERTIFICATE
ACCEPTABLE IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE UK SECURITY TRUSTEE;

 

152

--------------------------------------------------------------------------------


 

(E)           AGAINST A PART OF THE COLLATERAL WHICH RELEASE DOES NOT REQUIRE
THE CONSENT OF ALL OF THE LENDERS AS SET FORTH IN SECTION 12.1(A)(II), IF SUCH
RELEASE IS CONSENTED TO BY THE REQUIRED LENDERS; AND

 

(F)           AGAINST THE COLLATERAL CONSISTING OF RECEIVABLES FACILITY ASSETS
UPON THE ENTRY BY THE BORROWER AND/OR ITS SUBSIDIARIES INTO A PERMITTED ACCOUNT
RECEIVABLE SECURITIZATION AND COMPLIANCE BY THE BORROWER WITH THE PROVISIONS OF
SECTION 4.4(F) HEREOF; PROVIDED, HOWEVER, THAT (Y) NEITHER THE ADMINISTRATIVE
AGENT NOR THE COLLATERAL AGENT NOR THE UK SECURITY TRUSTEE SHALL BE REQUIRED TO
EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN ITS OPINION, WOULD EXPOSE IT TO
LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE
RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (Z) SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON
(OR OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN RESPECT OF) ALL
INTERESTS RETAINED BY THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES, INCLUDING
(WITHOUT LIMITATION) THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.

 

(II)          EACH OF THE LENDERS HEREBY DIRECTS THE ADMINISTRATIVE AGENT TO (OR
TO CAUSE THE ADMINISTRATIVE AGENT TO) EXECUTE AND DELIVER OR FILE SUCH
TERMINATION AND PARTIAL RELEASE STATEMENTS AND SUCH OTHER THINGS AS ARE
NECESSARY TO RELEASE LIENS TO BE RELEASED PURSUANT TO THIS SECTION 12.15
PROMPTLY UPON THE EFFECTIVENESS OF ANY SUCH RELEASE OR ENTER INTO INTERCREDITOR
AGREEMENTS CONTEMPLATED OR PERMITTED HEREIN.

 


(C)           NO OBLIGATION.  NEITHER THE ADMINISTRATIVE AGENT NOR THE
COLLATERAL AGENT NOR THE UK SECURITY TRUSTEE SHALL HAVE ANY OBLIGATION
WHATSOEVER TO ANY LENDER OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL
EXISTS OR IS OWNED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR IS CARED FOR,
PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE HEREIN OR
PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY
CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR
PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF
CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR THE UK SECURITY TRUSTEE IN ANY OF THE LOAN DOCUMENTS, IT
BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT THE COLLATERAL AGENT
OR THE UK SECURITY TRUSTEE MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS
SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S, THE COLLATERAL AGENT’S AND
THE UK SECURITY TRUSTEE’S OWN INTERESTS IN THE COLLATERAL AS ONE OF THE LENDERS
AND THAT NEITHER THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT NOR THE UK
SECURITY TRUSTEE SHALL HAVE ANY DUTY OR LIABILITY WHATSOEVER TO ANY LENDER,
PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE UK SECURITY TRUSTEE SHALL BE RESPONSIBLE FOR THEIR
RESPECTIVE GROSSLY NEGLIGENT ACTIONS OR ACTIONS CONSTITUTING INTENTIONAL
MISCONDUCT.


 


(D)           SENIOR SECURED NOTE LIENS.  EACH LENDER HEREBY INSTRUCTS
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO ENTER INTO THE COLLATERAL
SECURITY AGREEMENT AND THE INTERCREDITOR AGREEMENT AND THE UK SECURITY TRUSTEE
TO ENTER INTO THE UK SECURITY DOCUMENTS AND THE INTERCREDITOR AGREEMENT AND SUCH
AMENDMENTS OR MODIFICATIONS THERETO AND TO THE OTHER

 

153

--------------------------------------------------------------------------------


 


SECURITY DOCUMENTS CONSISTENT HEREWITH AND AS ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT OR THE UK SECURITY TRUSTEE REASONABLY DETERMINES TO BE
NECESSARY TO CAUSE THE LIENS ON THE COLLATERAL SECURING THE OBLIGATIONS (OTHER
THAN THE CAPITAL STOCK COLLATERAL) TO BE PARI PASSU WITH THE LIENS ON THE SENIOR
SECURED NOTE OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT).  EACH
LENDER AGREES THAT IT SHALL NOT CHALLENGE OR QUESTION IN ANY PROCEEDING THE
VALIDITY OR ENFORCEABILITY OF THIS SECTION 12.15(D) OR ANY CORRESPONDING
PROVISIONS WITH RESPECT THERETO IN THE COLLATERAL SECURITY AGREEMENT OR THE
INTERCREDITOR AGREEMENT.


 

12.16       Effectiveness

 

This Agreement shall become effective on the date (the “Closing Date”) on which
the Borrower and each of the Lenders shall have signed a counterpart of this
Agreement (whether the same or different counterparts) and shall have delivered
the same to the Administrative Agent at the Notice Office (or to the
Administrative Agent’s counsel as directed by such counsel) or, in the case of
the Lenders, shall have given to the Administrative Agent telephonic (confirmed
in writing), written, telex or facsimile notice (actually received) at such
office or the office of the Administrative Agent’s counsel that the same has
been signed and mailed to it.  The Administrative Agent will give the Borrower
and each Lender prompt written notice of the occurrence of the Closing Date

 

12.17       Registry

 

The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for purposes of this Section 12.17 to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans.  With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.8(c).  Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, and thereupon
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.  The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 12.17.

 

154

--------------------------------------------------------------------------------


 

12.18       Accounts Receivable Securitization

 


(A)           BY ITS EXECUTION OF THIS AGREEMENT, EACH LENDER AGREES, FOR THE
BENEFIT OF THE HOLDERS FROM TIME TO TIME OF INTERESTS IN TRADE RECEIVABLES UNDER
THE PERMITTED ACCOUNTS RECEIVABLES SECURITIZATION NOT TO:


 

(I)            CHALLENGE THE “TRUE SALE” CHARACTERIZATION OF THE SALES AND
TRANSFERS OF ACCOUNTS RECEIVABLES BY THE BORROWER OR ANY PARTICIPATING
SUBSIDIARY TO A RECEIVABLES SUBSIDIARY PURSUANT TO A PERMITTED ACCOUNTS
RECEIVABLE SECURITIZATION;

 

(II)           JOIN IN ANY PROCEEDING IN WHOLE OR IN PART TO COMMENCE OR CONSENT
TO THE COMMENCEMENT OF A CASE AGAINST A RECEIVABLES SUBSIDIARY UNDER THE FEDERAL
BANKRUPTCY CODE OR ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR
FEDERAL OR STATE LAW OR FILE A PETITION SEEKING OR CONSENTING TO REORGANIZATION
OR RELIEF UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY, OR
SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF A RECEIVABLES SUBSIDIARY OR ANY
SUBSTANTIAL PART OF ITS ASSETS; OR

 

(III)          ASSERT OR CONSENT TO ANY ATTEMPT BY ANY PERSON TO ASSERT THAT A
RECEIVABLES SUBSIDIARY SHOULD BE SUBSTANTIVELY CONSOLIDATED WITH THE BORROWER OR
ANY OTHER SUBSIDIARY.

 


(B)           BY ITS EXECUTION OF THIS AGREEMENT, EACH LENDER FURTHER AUTHORIZES
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE UK SECURITY TRUSTEE, IN
EACH CASE, WITH THE APPROVAL OF THE ADMINISTRATIVE AGENT, TO ENTER INTO AN
INTERCREDITOR AGREEMENT WITH THE PERSONS PROVIDING A PERMITTED ACCOUNTS
RECEIVABLES SECURITIZATION AS LONG AS THE PROVISIONS OF ANY SUCH AGREEMENT ARE
NOT MATERIALLY MORE BURDENSOME TO THE LENDERS THAN ARE TYPICAL FOR LIKE
RECEIVABLES TRANSACTIONS.


 

12.19       Certain Guarantee Obligations. 

 

The Borrower hereby guarantees all obligations of each of its Subsidiaries (for
so long as such Subsidiary remains a Subsidiary) under all Interest Rate
Agreements and Other Hedging Agreements entered into by such Subsidiary with any
Lender or any Affiliate of a Lender (even if such Person subsequently ceases to
be a Lender hereunder for any reason), which obligations are pursuant to the
terms of such Interest Rate Agreements and Other Hedging Agreements expressly
secured by the security interests granted under the Collateral Security
Agreement.  The provisions of Sections 4 through 9 of the Subsidiary Guaranty
are hereby incorporated herein by reference mutatis mutandis as if all
references to “Guarantor” and “Guaranteed Obligations” were references to the
Borrower and the obligations guaranteed by this Section 12.19, respectively.

 

12.20       Redesignation of Unrestricted Subsidiaries

 

Any Unrestricted Subsidiary may be redesignated as a Subsidiary provided that
(i) the Borrower shall have delivered to the Administrative Agent (not less than
30 days prior to the

 

155

--------------------------------------------------------------------------------


 

date the Borrower desires such redesignation to be effective) a notice signed by
a Responsible Financial Officer identifying the Unrestricted Subsidiary to be so
redesignated and providing such other information as the Administrative Agent
may request, (ii) immediately before and immediately after the effectiveness of
such redesignation, no Default or Event of Default exists or will exist
(including, without limitation, the permissibility of any Investment,
Indebtedness, Liens or other obligations existing at such Subsidiary) and, if
the Unrestricted Subsidiary is a Foreign Subsidiary, the Borrower shall be in
compliance with the provisions of Section 8.7(n) as if the designation of such
Unrestricted Subsidiary as a Subsidiary were an Acquisition, (iii) Borrower has
complied, to the extent applicable, with the provisions of Section 7.11 and the
applicable Subsidiary, on the effective date of such redesignation is in
compliance with the terms and conditions of all applicable Security Documents,
(iv) such Unrestricted Subsidiary is the subsidiary of either the Borrower or a
Subsidiary, (v) the Administrative Agent has received such other documents
(including without limitation any additional security documents whether or not
required by Section 7.11), instruments and opinions as it may reasonably request
in connection with such redesignation, and all such instruments, documents and
opinions shall be reasonably satisfactory in form and substance to the
Administrative Agent and (vi) on the desired effective date of such
redesignation, the Borrower shall deliver a certificate from a Responsible
Officer confirming clauses (ii) through (v) above and that the representations
and warranties contained in this Agreement and the other Loan Documents are true
and correct in all material respects on the date of, and after giving effect to,
such redesignation as though made on such date (except to the extent such
representations and warranties are expressly made of a specified date in which
event they shall be true as of such date).  Effective at the time of delivery of
the certificate required pursuant to clause (vi) above, the Unrestricted
Subsidiary Investment Basket shall be increased by (A) if such Unrestricted
Subsidiary was so designated after the Closing Date, the fair market value of
such Subsidiary or (B) if such Unrestricted Subsidiary was so designated on the
Closing Date, the lesser of (y) the aggregate amount of outstanding Investments
made after the Closing Date by the Borrower or any Subsidiary in such
Unrestricted Subsidiary or (z) the fair market value of such Unrestricted
Subsidiary immediately prior to the effective date of such redesignation.    The
Borrower agrees that any merger or consolidation of any Unrestricted Subsidiary
with or into Borrower or any Subsidiary shall be required to satisfy the
conditions of this Section 12.20 prior to completing any such transaction.

 

[signature pages follow]

 

156

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

By:

/s/  Sean Douglas

 

 

Name:  Sean Douglas

 

Title:  Vice President and Treasurer

 

 

 

Address:

 

Huntsman International LLC

 

500 Huntsman Way

 

Salt Lake City, Utah  84108

 

Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

in its individual capacity as Lender and as Administrative
Agent

 

 

 

By:

/s/  Marguerite Sutton

 

 

Name:  Marguerite Sutton

 

Title:  Director

 

 

 

By:

/s/  Diane F. Rolfe

 

 

Name:  Diane F. Rolfe

 

Title:  Vice President

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/  Marguerite Sutton

 

 

Name:  Marguerite Sutton

 

Title:  Director

 

 

 

By:

/s/  Diane F. Rolfe

 

 

Name:  Diane F. Rolfe

 

Title:  Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as UK Security Trustee

 

 

 

By:

/s/  Marguerite Sutton

 

 

Name:  Marguerite Sutton

 

Title:  Director

 

 

 

By:

/s/  Diane F. Rolfe

 

 

Name:  Diane F. Rolfe

 

Title:  Vice President

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Lead Arranger and Joint Book Runner and Lender

 

 

 

By:

/s/  John Anos

 

 

Name:  John Anos

 

Title:  Director

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Co-Syndication Agent, Joint Lead Arranger and Joint
Book Runner

 

 

 

By:

/s/  Aaron Dannenberg

 

 

Name:  Aaron Dannenberg

 

Title:  Director

 

 

 

 

 

CREDIT SUISSE, as co-Syndication Agent and Joint
Book Runner

 

 

 

By:

/s/  Alain Daoust

 

 

Name:  Alain Daoust

 

Title:  Director

 

 

 

By:

/s/  Denise L. Alvarez

 

 

Name:  Denise L. Alvarez

 

Title: Associate

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,

 

as Lender

 

 

 

By:

/s/  Aaron Dannenberg

 

 

Name:  Aaron Dannenberg

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/  Alain Daoust

 

 

Name:  Alain Daoust

 

Title:  Director

 

 

 

By:

/s/  Denise L. Alvarez

 

 

Name:  Denise L. Alvarez

 

Title: Associate

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/  Stacey L. Haimes

 

 

Name: Stacey L. Haimes

 

Title:  Vice President

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

By:

/s/  Wilfred V. Saint

 

 

Name:

Wilfred V. Saint

 

Title:

Director

 

 

Banking Products Services, US

 

 

 

By:

/s/  Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

Title:

Director

 

 

Banking Products Services, US

 

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

By:

/s/  Sheila Mcgillicuddy

 

 

Name: Sheila Mcgillicuddy

 

Title:  Vice President

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

By:

/s/  V. Paul Arzouian

 

 

Name: V. Paul Arzouian

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/  Nadine Bell

 

 

Name: Nadine Bell

 

Title:  Senior Manager

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/  Barbara Van Meerten

 

 

Name: Barbara Van Meerten

 

Title: Director

 

 

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL

 

 

 

By:

/s/  Brian O’Leary

 

 

Name: Brian O’Leary

 

Title: Vice President

 

 

 

By:

/s/  Marcus Edward

 

 

Name: Marcus Edward

 

Title: Vice President

 

 

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

By:

/s/  Daniel Payer

 

 

Name: Daniel Payer

 

Title: Vice President

 

 

 

By:

/s/  Louis P. Laville, III

 

 

Name: Louis P. Laville, III

 

Title: Vice President and Group Manager

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/  Philip K. Liebscher

 

 

Name: Philip K. Liebscher

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LANDSBANKI ISLANDS

 

 

 

By:

/s/ Stuart Rose

 

 

Name: Stuart Rose

 

Title: Associate Director

 

 

 

By:

/s/ Magnus Arngrimsson

 

 

Name: Magnus Arngrimsson

 

Title: Associate Director

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

By:

/s/  James Ritchie

 

 

Name: James Ritche

 

Title: Vice President

 

 

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES

 

 

 

By:

/s/  Isabel S. Zeissig

 

 

Name: Isabel S. Zeissig

 

Title: Vice President

 

 

 

By:

/s/  Charles W. Polet

 

 

Name: Charles W. Polet

 

Title: Assistant Treasurer

 

 

 

 

 

DZ BANK AG DEUTSCHE ZENTRALE-
GENOSSENSCHAFTSBANK

 

 

 

By:

/s/  Richard W. Wilbert

 

 

Name: Richard W. Wilbert

 

Title: Vice President

 

 

 

By:

/s/  Bernd-Henrik Franke

 

 

Name: Bernd-Henrik Franke

 

Title: Senior Vice President

 

 

 

 

 

COMPASS BANK, N.A.

 

 

 

By:

/s/  Eric E. Ensmann

 

 

Name: Eric E. Ensmann

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------